 
 
IE 
112th CONGRESS  2d Session 
H. R. 1 
IN THE HOUSE OF REPRESENTATIVES 
 
December 28, 2012 
Ordered to be printed with the amendments of the Senate 
Strike out all after the enacting clause and insert the part printed in italic 
 
AN ACT 
Making appropriations for the Department of Defense and the other departments and agencies of the Government for the fiscal year ending September 30, 2011, and for other purposes. 
 
 
1.Table of contentsThe table of contents for this Act is as follows: 
 
Division A—Department of Defense Appropriations Act, 2011 
Division B—Full-Year Continuing Appropriations for Fiscal Year 2011 
Division C—Stimulus Rescissions 
Division D—Miscellaneous Provisions   
2.ReferencesExcept as expressly provided otherwise, any reference to this Act contained in division A of this Act shall be treated as referring only to the provisions of that division.  
ADepartment of Defense Appropriations Act, 2011 
The following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2011, for military functions administered by the Department of Defense and for other purposes, namely:  
IMILITARY PERSONNEL 
Military personnel, armyFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Army on active duty, (except members of reserve components provided for elsewhere), cadets, and aviation cadets; for members of the Reserve Officers' Training Corps; and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $41,042,653,000. Military personnel, navyFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Navy on active duty (except members of the Reserve provided for elsewhere), midshipmen, and aviation cadets; for members of the Reserve Officers' Training Corps; and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $25,912,449,000. Military personnel, marine corpsFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Marine Corps on active duty (except members of the Reserve provided for elsewhere); and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $13,210,161,000. Military personnel, air forceFor pay, allowances, individual clothing, subsistence, interest on deposits, gratuities, permanent change of station travel (including all expenses thereof for organizational movements), and expenses of temporary duty travel between permanent duty stations, for members of the Air Force on active duty (except members of reserve components provided for elsewhere), cadets, and aviation cadets; for members of the Reserve Officers' Training Corps; and for payments pursuant to section 156 of Public Law 97–377, as amended (42 U.S.C. 402 note), and to the Department of Defense Military Retirement Fund, $27,105,755,000. Reserve personnel, armyFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Army Reserve on active duty under sections 10211, 10302, and 3038 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $4,333,165,000. Reserve personnel, navyFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Navy Reserve on active duty under section 10211 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $1,940,191,000. Reserve personnel, marine corpsFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Marine Corps Reserve on active duty under section 10211 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty, and for members of the Marine Corps platoon leaders class, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $612,191,000. Reserve personnel, air forceFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Air Force Reserve on active duty under sections 10211, 10305, and 8038 of title 10, United States Code, or while serving on active duty under section 12301(d) of title 10, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing reserve training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $1,650,797,000. National guard personnel, armyFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Army National Guard while on duty under section 10211, 10302, or 12402 of title 10 or section 708 of title 32, United States Code, or while serving on duty under section 12301(d) of title 10 or section 502(f) of title 32, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $7,511,296,000. National guard personnel, air forceFor pay, allowances, clothing, subsistence, gratuities, travel, and related expenses for personnel of the Air National Guard on duty under section 10211, 10305, or 12402 of title 10 or section 708 of title 32, United States Code, or while serving on duty under section 12301(d) of title 10 or section 502(f) of title 32, United States Code, in connection with performing duty specified in section 12310(a) of title 10, United States Code, or while undergoing training, or while performing drills or equivalent duty or other duty, and expenses authorized by section 16131 of title 10, United States Code; and for payments to the Department of Defense Military Retirement Fund, $3,060,098,000.  
IIoperation and maintenance 
Operation and maintenance, armyFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Army, as authorized by law; and not to exceed $12,478,000 can be used for emergencies and extraordinary expenses, to be expended on the approval or authority of the Secretary of the Army, and payments may be made on his certificate of necessity for confidential military purposes, $33,306,117,000. Operation and maintenance, navyFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Navy and the Marine Corps, as authorized by law; and not to exceed $14,804,000 can be used for emergencies and extraordinary expenses, to be expended on the approval or authority of the Secretary of the Navy, and payments may be made on his certificate of necessity for confidential military purposes, $37,809,239,000. Operation and maintenance, marine corpsFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Marine Corps, as authorized by law, $5,539,740,000. Operation and maintenance, air forceFor expenses, not otherwise provided for, necessary for the operation and maintenance of the Air Force, as authorized by law; and not to exceed $7,699,000 can be used for emergencies and extraordinary expenses, to be expended on the approval or authority of the Secretary of the Air Force, and payments may be made on his certificate of necessity for confidential military purposes, $36,062,989,000. Operation and maintenance, defense-Wide (including transfer of funds)For expenses, not otherwise provided for, necessary for the operation and maintenance of activities and agencies of the Department of Defense (other than the military departments), as authorized by law, $30,210,810,000: 
Provided, That not more than $50,000,000 may be used for the Combatant Commander Initiative Fund authorized under section 166a of title 10, United States Code: 
Provided further, That not to exceed $36,000,000 can be used for emergencies and extraordinary expenses, to be expended on the approval or authority of the Secretary of Defense, and payments may be made on his certificate of necessity for confidential military purposes: 
Provided further, That of the funds provided under this heading, not less than $31,659,000 shall be made available for the Procurement Technical Assistance Cooperative Agreement Program, of which not less than $3,600,000 shall be available for centers defined in 10 U.S.C. 2411(1)(D): 
Provided further, That none of the funds appropriated or otherwise made available by this Act may be used to plan or implement the consolidation of a budget or appropriations liaison office of the Office of the Secretary of Defense, the office of the Secretary of a military department, or the service headquarters of one of the Armed Forces into a legislative affairs or legislative liaison office: 
Provided further, That $8,251,000, to remain available until expended, is available only for expenses relating to certain classified activities, and may be transferred as necessary by the Secretary of Defense to operation and maintenance appropriations or research, development, test and evaluation appropriations, to be merged with and to be available for the same time period as the appropriations to which transferred: 
Provided further, That any ceiling on the investment item unit cost of items that may be purchased with operation and maintenance funds shall not apply to the funds described in the preceding proviso: 
Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act. Operation and maintenance, army reserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Army Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $2,840,427,000. Operation and maintenance, navy reserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Navy Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $1,344,264,000. Operation and maintenance, marine corps reserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Marine Corps Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $275,484,000. Operation and maintenance, air force reserveFor expenses, not otherwise provided for, necessary for the operation and maintenance, including training, organization, and administration, of the Air Force Reserve; repair of facilities and equipment; hire of passenger motor vehicles; travel and transportation; care of the dead; recruiting; procurement of services, supplies, and equipment; and communications, $3,291,027,000. Operation and maintenance, army national guardFor expenses of training, organizing, and administering the Army National Guard, including medical and hospital treatment and related expenses in non-Federal hospitals; maintenance, operation, and repairs to structures and facilities; hire of passenger motor vehicles; personnel services in the National Guard Bureau; travel expenses (other than mileage), as authorized by law for Army personnel on active duty, for Army National Guard division, regimental, and battalion commanders while inspecting units in compliance with National Guard Bureau regulations when specifically authorized by the Chief, National Guard Bureau; supplying and equipping the Army National Guard as authorized by law; and expenses of repair, modification, maintenance, and issue of supplies and equipment (including aircraft), $6,454,624,000. Operation and maintenance, air national guardFor expenses of training, organizing, and administering the Air National Guard, including medical and hospital treatment and related expenses in non-Federal hospitals; maintenance, operation, and repairs to structures and facilities; transportation of things, hire of passenger motor vehicles; supplying and equipping the Air National Guard, as authorized by law; expenses for repair, modification, maintenance, and issue of supplies and equipment, including those furnished from stocks under the control of agencies of the Department of Defense; travel expenses (other than mileage) on the same basis as authorized by law for Air National Guard personnel on active Federal duty, for Air National Guard commanders while inspecting units in compliance with National Guard Bureau regulations when specifically authorized by the Chief, National Guard Bureau, $5,963,839,000. United states court of appeals for the armed forcesFor salaries and expenses necessary for the United States Court of Appeals for the Armed Forces, $14,068,000, of which not to exceed $5,000 may be used for official representation purposes. Environmental restoration, army (including transfer of funds)For the Department of the Army, $464,581,000, to remain available until transferred: 
Provided, That the Secretary of the Army shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of the Army, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Army, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: 
Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: 
Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act. Environmental restoration, navy (including transfer of funds)For the Department of the Navy, $304,867,000, to remain available until transferred: 
Provided, That the Secretary of the Navy shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of the Navy, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Navy, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: 
Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: 
Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act. Environmental restoration, air force (including transfer of funds)For the Department of the Air Force, $502,653,000, to remain available until transferred: 
Provided, That the Secretary of the Air Force shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of the Air Force, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Air Force, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: 
Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: 
Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act. Environmental restoration, defense-Wide (including transfer of funds)For the Department of Defense, $10,744,000, to remain available until transferred: 
Provided, That the Secretary of Defense shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris of the Department of Defense, or for similar purposes, transfer the funds made available by this appropriation to other appropriations made available to the Department of Defense, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: 
Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: 
Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act. Environmental restoration, formerly used defense sites (including transfer of funds)For the Department of the Army, $316,546,000, to remain available until transferred: 
Provided, That the Secretary of the Army shall, upon determining that such funds are required for environmental restoration, reduction and recycling of hazardous waste, removal of unsafe buildings and debris at sites formerly used by the Department of Defense, transfer the funds made available by this appropriation to other appropriations made available to the Department of the Army, to be merged with and to be available for the same purposes and for the same time period as the appropriations to which transferred: 
Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: 
Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority provided elsewhere in this Act. Overseas humanitarian, disaster, and civic aidFor expenses relating to the Overseas Humanitarian, Disaster, and Civic Aid programs of the Department of Defense (consisting of the programs provided under sections 401, 402, 404, 407, 2557, and 2561 of title 10, United States Code), $108,032,000, to remain available until September 30, 2012. Cooperative threat reduction accountFor assistance to the republics of the former Soviet Union and, with appropriate authorization by the Department of Defense and Department of State, to countries outside of the former Soviet Union, including assistance provided by contract or by grants, for facilitating the elimination and the safe and secure transportation and storage of nuclear, chemical and other weapons; for establishing programs to prevent the proliferation of weapons, weapons components, and weapon-related technology and expertise; for programs relating to the training and support of defense and military personnel for demilitarization and protection of weapons, weapons components and weapons technology and expertise, and for defense and military contacts, $522,512,000, to remain available until September 30, 2013: 
Provided, That of the amounts provided under this heading, not less than $13,500,000 shall be available only to support the dismantling and disposal of nuclear submarines, submarine reactor components, and security enhancements for transport and storage of nuclear warheads in the Russian Far East and North. Department of defense acquisition workforce development fundFor the Department of Defense Acquisition Workforce Development Fund, $217,561,000.  
IIIPROCUREMENT 
Aircraft procurement, armyFor construction, procurement, production, modification, and modernization of aircraft, equipment, including ordnance, ground handling equipment, spare parts, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $5,254,791,000, to remain available for obligation until September 30, 2013. Missile procurement, armyFor construction, procurement, production, modification, and modernization of missiles, equipment, including ordnance, ground handling equipment, spare parts, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $1,570,108,000, to remain available for obligation until September 30, 2013. Procurement of weapons and tracked combat vehicles, armyFor construction, procurement, production, and modification of weapons and tracked combat vehicles, equipment, including ordnance, spare parts, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $1,461,086,000, to remain available for obligation until September 30, 2013. Procurement of ammunition, armyFor construction, procurement, production, and modification of ammunition, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including ammunition facilities, authorized by section 2854 of title 10, United States Code, and the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $1,847,066,000, to remain available for obligation until September 30, 2013. Other Procurement, Army (including transfer of funds)For construction, procurement, production, and modification of vehicles, including tactical, support, and non-tracked combat vehicles; the purchase of passenger motor vehicles for replacement only; communications and electronic equipment; other support equipment; spare parts, ordnance, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $8,145,665,000, to remain available for obligation until September 30, 2013: 
Provided, That of the funds made available in this paragraph, $15,000,000 shall be made available to procure equipment, not otherwise provided for, and may be transferred to other procurement accounts available to the Department of the Army, and that funds so transferred shall be available for the same purposes and the same time period as the account to which transferred. Aircraft procurement, navyFor construction, procurement, production, modification, and modernization of aircraft, equipment, including ordnance, spare parts, and accessories therefor; specialized equipment; expansion of public and private plants, including the land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway, $16,170,868,000, to remain available for obligation until September 30, 2013. Weapons procurement, navyFor construction, procurement, production, modification, and modernization of missiles, torpedoes, other weapons, and related support equipment including spare parts, and accessories therefor; expansion of public and private plants, including the land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway, $3,221,957,000, to remain available for obligation until September 30, 2013. Procurement of ammunition, navy and marine corpsFor construction, procurement, production, and modification of ammunition, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including ammunition facilities, authorized by section 2854 of title 10, United States Code, and the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $790,527,000, to remain available for obligation until September 30, 2013. Shipbuilding and conversion, navyFor expenses necessary for the construction, acquisition, or conversion of vessels as authorized by law, including armor and armament thereof, plant equipment, appliances, and machine tools and installation thereof in public and private plants; reserve plant and Government and contractor-owned equipment layaway; procurement of critical, long lead time components and designs for vessels to be constructed or converted in the future; and expansion of public and private plants, including land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title, as follows: 
Carrier Replacement Program, $1,721,969,000.  
Carrier Replacement Program (AP), $908,313,000.   
NSSN, $3,430,343,000.  
NSSN (AP), $1,691,236,000.  
CVN Refueling, $1,248,999,000.  
CVN Refuelings (AP), $408,037,000.  
DDG–1000 Program, $77,512,000.  
DDG–51 Destroyer, $2,868,454,000.  
DDG–51 Destroyer (AP), $47,984,000.  
Littoral Combat Ship, $1,168,984,000.  
Littoral Combat Ship (AP), $190,351,000.  
LHA–R, $942,837,000.  
Joint High Speed Vessel, $180,703,000.  
Oceanographic Ships, $88,561,000.  
LCAC Service Life Extension Program, $83,035,000.  
Service Craft, $13,770,000.  
For outfitting, post delivery, conversions, and first destination transportation, $295,570,000. In all: $15,366,658,000, to remain available for obligation until September 30, 2015: 
Provided, That additional obligations may be incurred after September 30, 2015, for engineering services, tests, evaluations, and other such budgeted work that must be performed in the final stage of ship construction: 
Provided further, That none of the funds provided under this heading for the construction or conversion of any naval vessel to be constructed in shipyards in the United States shall be expended in foreign facilities for the construction of major components of such vessel: 
Provided further, That none of the funds provided under this heading shall be used for the construction of any naval vessel in foreign shipyards. Other procurement, navy (including transfer of funds)For procurement, production, and modernization of support equipment and materials not otherwise provided for, Navy ordnance (except ordnance for new aircraft, new ships, and ships authorized for conversion); the purchase of passenger motor vehicles for replacement only, and the purchase of seven vehicles required for physical security of personnel, notwithstanding price limitations applicable to passenger vehicles but not to exceed $250,000 per vehicle; expansion of public and private plants, including the land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway, $5,804,963,000, to remain available for obligation until September 30, 2013: 
Provided, That of the funds made available in this paragraph, $15,000,000 shall be made available to procure equipment, not otherwise provided for, and may be transferred to other procurement accounts available to the Department of the Navy, and that funds so transferred shall be available for the same purposes and the same time period as the account to which transferred. Procurement, marine corpsFor expenses necessary for the procurement, manufacture, and modification of missiles, armament, military equipment, spare parts, and accessories therefor; plant equipment, appliances, and machine tools, and installation thereof in public and private plants; reserve plant and Government and contractor-owned equipment layaway; vehicles for the Marine Corps, including the purchase of passenger motor vehicles for replacement only; and expansion of public and private plants, including land necessary therefor, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title, $1,236,436,000, to remain available for obligation until September 30, 2013. Aircraft Procurement, Air ForceFor construction, procurement, and modification of aircraft and equipment, including armor and armament, specialized ground handling equipment, and training devices, spare parts, and accessories therefor; specialized equipment; expansion of public and private plants, Government-owned equipment and installation thereof in such plants, erection of structures, and acquisition of land, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes including rents and transportation of things, $13,483,739,000, to remain available for obligation until September 30, 2013: 
Provided, That none of the funds provided in this Act for modification of C–17 aircraft, Global Hawk Unmanned Aerial Vehicle and F–22 aircraft may be obligated until all C–17, Global Hawk and F–22 contracts funded with prior year Aircraft Procurement, Air Force appropriated funds are definitized unless the Secretary of the Air Force certifies in writing to the congressional defense committees that each such obligation is necessary to meet the needs of a warfighting requirement or prevents increased costs to the taxpayer, and provides the reasons for failing to definitize the prior year contracts along with the prospective contract definitization schedule: 
Provided further, That the Secretary of the Air Force shall expand the current HH–60 Operational Loss Replacement program to meet the approved HH–60 Recapitalization program requirements. Missile procurement, air forceFor construction, procurement, and modification of missiles, spacecraft, rockets, and related equipment, including spare parts and accessories therefor, ground handling equipment, and training devices; expansion of public and private plants, Government-owned equipment and installation thereof in such plants, erection of structures, and acquisition of land, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes including rents and transportation of things, $5,424,764,000, to remain available for obligation until September 30, 2013. Procurement of ammunition, air forceFor construction, procurement, production, and modification of ammunition, and accessories therefor; specialized equipment and training devices; expansion of public and private plants, including ammunition facilities, authorized by section 2854 of title 10, United States Code, and the land necessary therefor, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; and procurement and installation of equipment, appliances, and machine tools in public and private plants; reserve plant and Government and contractor-owned equipment layaway; and other expenses necessary for the foregoing purposes, $731,487,000, to remain available for obligation until September 30, 2013. Other procurement, air force (including transfer of funds)For procurement and modification of equipment (including ground guidance and electronic control equipment, and ground electronic and communication equipment), and supplies, materials, and spare parts therefor, not otherwise provided for; the purchase of passenger motor vehicles for replacement only, and the purchase of two vehicles required for physical security of personnel, notwithstanding price limitations applicable to passenger vehicles but not to exceed $250,000 per vehicle; lease of passenger motor vehicles; and expansion of public and private plants, Government-owned equipment and installation thereof in such plants, erection of structures, and acquisition of land, for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon, prior to approval of title; reserve plant and Government and contractor-owned equipment layaway, $17,568,091,000, to remain available for obligation until September 30, 2013: 
Provided, That of the funds made available in this paragraph, $15,000,000 shall be made available to procure equipment, not otherwise provided for, and may be transferred to other procurement accounts available to the Department of the Air Force, and that funds so transferred shall be available for the same purposes and the same time period as the account to which transferred. Procurement, Defense-Wide (including transfer of funds)For expenses of activities and agencies of the Department of Defense (other than the military departments) necessary for procurement, production, and modification of equipment, supplies, materials, and spare parts therefor, not otherwise provided for; the purchase of passenger motor vehicles for replacement only; expansion of public and private plants, equipment, and installation thereof in such plants, erection of structures, and acquisition of land for the foregoing purposes, and such lands and interests therein, may be acquired, and construction prosecuted thereon prior to approval of title; reserve plant and Government and contractor-owned equipment layaway, $4,009,321,000, to remain available for obligation until September 30, 2013: 
Provided, That of the funds made available in this paragraph, $15,000,000 shall be made available to procure equipment, not otherwise provided for, and may be transferred to other procurement accounts available to the Department of Defense, and that funds so transferred shall be available for the same purposes and the same time period as the account to which transferred. Defense production act purchasesFor activities by the Department of Defense pursuant to sections 108, 301, 302, and 303 of the Defense Production Act of 1950 (50 U.S.C. App. 2078, 2091, 2092, and 2093), $34,346,000, to remain available until expended.  
IVRESEARCH, DEVELOPMENT, TEST AND EVALUATION 
Research, development, test and evaluation, armyFor expenses necessary for basic and applied scientific research, development, test and evaluation, including maintenance, rehabilitation, lease, and operation of facilities and equipment, $9,710,998,000, to remain available for obligation until September 30, 2012. Research, development, test and evaluation, navyFor expenses necessary for basic and applied scientific research, development, test and evaluation, including maintenance, rehabilitation, lease, and operation of facilities and equipment, $17,961,303,000 (reduced by $225,000,000), to remain available for obligation until September 30, 2012: 
Provided, That funds appropriated in this paragraph which are available for the V–22 may be used to meet unique operational requirements of the Special Operations Forces: 
Provided further, That funds appropriated in this paragraph shall be available for the Cobra Judy program. Research, development, test and evaluation, air forceFor expenses necessary for basic and applied scientific research, development, test and evaluation, including maintenance, rehabilitation, lease, and operation of facilities and equipment, $26,742,405,000 (reduced by $225,000,000), to remain available for obligation until September 30, 2012. Research, Development, Test and Evaluation, Defense-WideFor expenses of activities and agencies of the Department of Defense (other than the military departments), necessary for basic and applied scientific research, development, test and evaluation; advanced research projects as may be designated and determined by the Secretary of Defense, pursuant to law; maintenance, rehabilitation, lease, and operation of facilities and equipment, $20,797,412,000, to remain available for obligation until September 30, 2012: 
Provided, That of the funds made available in this paragraph, $3,200,000 shall only be available for program management and oversight of innovative research and development. Operational test and evaluation, defenseFor expenses, not otherwise provided for, necessary for the independent activities of the Director, Operational Test and Evaluation, in the direction and supervision of operational test and evaluation, including initial operational test and evaluation which is conducted prior to, and in support of, production decisions; joint operational testing and evaluation; and administrative expenses in connection therewith, $194,910,000, to remain available for obligation until September 30, 2012.  
Vrevolving and management funds 
Defense working capital fundsFor the Defense Working Capital Funds, $1,434,536,000. National defense sealift fundFor National Defense Sealift Fund programs, projects, and activities, and for expenses of the National Defense Reserve Fleet, as established by section 11 of the Merchant Ship Sales Act of 1946 (50 U.S.C. App. 1744), and for the necessary expenses to maintain and preserve a U.S.-flag merchant fleet to serve the national security needs of the United States, $1,474,866,000, to remain available until expended: 
Provided, That none of the funds provided in this paragraph shall be used to award a new contract that provides for the acquisition of any of the following major components unless such components are manufactured in the United States: auxiliary equipment, including pumps, for all shipboard services; propulsion system components (engines, reduction gears, and propellers); shipboard cranes; and spreaders for shipboard cranes: 
Provided further, That the exercise of an option in a contract awarded through the obligation of previously appropriated funds shall not be considered to be the award of a new contract: 
Provided further, That the Secretary of the military department responsible for such procurement may waive the restrictions in the first proviso on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate that adequate domestic supplies are not available to meet Department of Defense requirements on a timely basis and that such an acquisition must be made in order to acquire capability for national security purposes.  
VIother department of defense programs 
Defense health programFor expenses, not otherwise provided for, for medical and health care programs of the Department of Defense as authorized by law, $31,382,198,000; of which $29,671,764,000 shall be for operation and maintenance, of which not to exceed 1 percent shall remain available until September 30, 2012, and of which up to $16,212,121,000 may be available for contracts entered into under the TRICARE program; of which $534,921,000, to remain available for obligation until September 30, 2013, shall be for procurement; and of which $1,175,513,000, to remain available for obligation until September 30, 2012, shall be for research, development, test and evaluation: 
Provided, That, notwithstanding any other provision of law, of the amount made available under this heading for research, development, test and evaluation, not less than $10,000,000 shall be available for HIV prevention educational activities undertaken in connection with United States military training, exercises, and humanitarian assistance activities conducted primarily in African nations. Chemical agents and munitions destruction, defenseFor expenses, not otherwise provided for, necessary for the destruction of the United States stockpile of lethal chemical agents and munitions, to include construction of facilities, in accordance with the provisions of section 1412 of the Department of Defense Authorization Act, 1986 (50 U.S.C. 1521), and for the destruction of other chemical warfare materials that are not in the chemical weapon stockpile, $1,467,307,000, of which $1,067,364,000 shall be for operation and maintenance, of which no less than $111,178,000, shall be for the Chemical Stockpile Emergency Preparedness Program, consisting of $35,130,000 for activities on military installations and $76,048,000, to remain available until September 30, 2012, to assist State and local governments; $7,132,000 shall be for procurement, to remain available until September 30, 2013; and $392,811,000, to remain available until September 30, 2012, shall be for research, development, test and evaluation, of which $385,868,000 shall only be for the Assembled Chemical Weapons Alternatives (ACWA) program. Drug interdiction and counter-Drug activities, defense (including transfer of funds)For drug interdiction and counter-drug activities of the Department of Defense, for transfer to appropriations available to the Department of Defense for military personnel of the reserve components serving under the provisions of title 10 and title 32, United States Code; for operation and maintenance; for procurement; and for research, development, test and evaluation, $1,156,957,000: 
Provided, That the funds appropriated under this heading shall be available for obligation for the same time period and for the same purpose as the appropriation to which transferred: 
Provided further, That upon a determination that all or part of the funds transferred from this appropriation are not necessary for the purposes provided herein, such amounts may be transferred back to this appropriation: 
Provided further, That the transfer authority provided under this heading is in addition to any other transfer authority contained elsewhere in this Act. Office of the inspector generalFor expenses and activities of the Office of the Inspector General in carrying out the provisions of the Inspector General Act of 1978, as amended, $306,794,000, of which $305,794,000 shall be for operation and maintenance, of which not to exceed $700,000 is available for emergencies and extraordinary expenses to be expended on the approval or authority of the Inspector General, and payments may be made on the Inspector General's certificate of necessity for confidential military purposes; and of which $1,000,000, to remain available until September 30, 2013, shall be for procurement.  
VIIrelated agencies 
Central intelligence agency retirement and disability system fundFor payment to the Central Intelligence Agency Retirement and Disability System Fund, to maintain the proper funding level for continuing the operation of the Central Intelligence Agency Retirement and Disability System, $292,000,000. Intelligence community management accountFor necessary expenses of the Intelligence Community Management Account, $649,732,000.  
VIIIgeneral provisions 
8001.No part of any appropriation contained in this Act shall be used for publicity or propaganda purposes not authorized by the Congress.  
8002.During the current fiscal year, provisions of law prohibiting the payment of compensation to, or employment of, any person not a citizen of the United States shall not apply to personnel of the Department of Defense: 
Provided, That salary increases granted to direct and indirect hire foreign national employees of the Department of Defense funded by this Act shall not be at a rate in excess of the percentage increase authorized by law for civilian employees of the Department of Defense whose pay is computed under the provisions of section 5332 of title 5, United States Code, or at a rate in excess of the percentage increase provided by the appropriate host nation to its own employees, whichever is higher: 
Provided further, That, in the case of a host nation that does not provide salary increases on an annual basis, any increase granted by that nation shall be annualized for the purpose of applying the preceding proviso: 
Provided further, That this section shall not apply to Department of Defense foreign service national employees serving at United States diplomatic missions whose pay is set by the Department of State under the Foreign Service Act of 1980: 
Provided further, That the limitations of this provision shall not apply to foreign national employees of the Department of Defense in the Republic of Turkey.  
8003.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year, unless expressly so provided herein.  
8004.No more than 20 percent of the appropriations in this Act which are limited for obligation during the current fiscal year shall be obligated during the last 2 months of the fiscal year: 
Provided, That this section shall not apply to obligations for support of active duty training of reserve components or summer camp training of the Reserve Officers' Training Corps. 
(transfer of funds)  
8005.Upon determination by the Secretary of Defense that such action is necessary in the national interest, he may, with the approval of the Office of Management and Budget, transfer not to exceed $4,000,000,000 of working capital funds of the Department of Defense or funds made available in this Act to the Department of Defense for military functions (except military construction) between such appropriations or funds or any subdivision thereof, to be merged with and to be available for the same purposes, and for the same time period, as the appropriation or fund to which transferred: 
Provided, That such authority to transfer may not be used unless for higher priority items, based on unforeseen military requirements, than those for which originally appropriated and in no case where the item for which funds are requested has been denied by the Congress: 
Provided further, That the Secretary of Defense shall notify the Congress promptly of all transfers made pursuant to this authority or any other authority in this Act: 
Provided further, That no part of the funds in this Act shall be available to prepare or present a request to the Committees on Appropriations for reprogramming of funds, unless for higher priority items, based on unforeseen military requirements, than those for which originally appropriated and in no case where the item for which reprogramming is requested has been denied by the Congress: 
Provided further, That a request for multiple reprogrammings of funds using authority provided in this section shall be made prior to June 30, 2011: 
Provided further, That transfers among military personnel appropriations shall not be taken into account for purposes of the limitation on the amount of funds that may be transferred under this section.  
8006. 
(a)With regard to the list of specific programs, projects, and activities (and the dollar amounts and adjustments to budget activities corresponding to such programs, projects, and activities) contained in the tables titled Explanation of Project Level Adjustments in the explanatory statement regarding this Act, the obligation and expenditure of amounts appropriated or otherwise made available in this Act for those programs, projects, and activities for which the amounts appropriated exceed the amounts requested are hereby required by law to be carried out in the manner provided by such tables to the same extent as if the tables were included in the text of this Act.  
(b)Amounts specified in the referenced tables described in subsection (a) shall not be treated as subdivisions of appropriations for purposes of section 8005 of this Act: 
Provided, That section 8005 shall apply when transfers of the amounts described in subsection (a) occur between appropriation accounts.  
8007. 
(a)Not later than 60 days after enactment of this Act, the Department of Defense shall submit a report to the congressional defense committees to establish the baseline for application of reprogramming and transfer authorities for fiscal year 2011: 
Provided, That the report shall include— 
(1)a table for each appropriation with a separate column to display the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level;  
(2)a delineation in the table for each appropriation both by budget activity and program, project, and activity as detailed in the Budget Appendix; and  
(3)an identification of items of special congressional interest.  
(b)Notwithstanding section 8005 of this Act, none of the funds provided in this Act shall be available for reprogramming or transfer until the report identified in subsection (a) is submitted to the congressional defense committees, unless the Secretary of Defense certifies in writing to the congressional defense committees that such reprogramming or transfer is necessary as an emergency requirement.  
8008.The Secretaries of the Air Force and the Army are authorized, using funds available under the headings Operation and Maintenance, Air Force and Operation and Maintenance, Army, to complete facility conversions and phased repair projects which may include upgrades and additions to Alaskan range infrastructure and training areas, and improved access to these ranges. 
(TRANSFER OF FUNDS)  
8009.During the current fiscal year, cash balances in working capital funds of the Department of Defense established pursuant to section 2208 of title 10, United States Code, may be maintained in only such amounts as are necessary at any time for cash disbursements to be made from such funds: 
Provided, That transfers may be made between such funds: 
Provided further, That transfers may be made between working capital funds and the Foreign Currency Fluctuations, Defense appropriation and the Operation and Maintenance appropriation accounts in such amounts as may be determined by the Secretary of Defense, with the approval of the Office of Management and Budget, except that such transfers may not be made unless the Secretary of Defense has notified the Congress of the proposed transfer. Except in amounts equal to the amounts appropriated to working capital funds in this Act, no obligations may be made against a working capital fund to procure or increase the value of war reserve material inventory, unless the Secretary of Defense has notified the Congress prior to any such obligation.  
8010.Funds appropriated by this Act may not be used to initiate a special access program without prior notification 30 calendar days in advance to the congressional defense committees.  
8011.None of the funds provided in this Act shall be available to initiate: (1) a multiyear contract that employs economic order quantity procurement in excess of $20,000,000 in any one year of the contract or that includes an unfunded contingent liability in excess of $20,000,000; or (2) a contract for advance procurement leading to a multiyear contract that employs economic order quantity procurement in excess of $20,000,000 in any one year, unless the congressional defense committees have been notified at least 30 days in advance of the proposed contract award: 
Provided, That no part of any appropriation contained in this Act shall be available to initiate a multiyear contract for which the economic order quantity advance procurement is not funded at least to the limits of the Government's liability: 
Provided further, That no part of any appropriation contained in this Act shall be available to initiate multiyear procurement contracts for any systems or component thereof if the value of the multiyear contract would exceed $500,000,000 unless specifically provided in this Act: 
Provided further, That no multiyear procurement contract can be terminated without 10-day prior notification to the congressional defense committees: 
Provided further, That the execution of multiyear authority shall require the use of a present value analysis to determine lowest cost compared to an annual procurement: 
Provided further, That none of the funds provided in this Act may be used for a multiyear contract executed after the date of the enactment of this Act unless in the case of any such contract— 
(1)the Secretary of Defense has submitted to Congress a budget request for full funding of units to be procured through the contract and, in the case of a contract for procurement of aircraft, that includes, for any aircraft unit to be procured through the contract for which procurement funds are requested in that budget request for production beyond advance procurement activities in the fiscal year covered by the budget, full funding of procurement of such unit in that fiscal year;  
(2)cancellation provisions in the contract do not include consideration of recurring manufacturing costs of the contractor associated with the production of unfunded units to be delivered under the contract;  
(3)the contract provides that payments to the contractor under the contract shall not be made in advance of incurred costs on funded units; and  
(4)the contract does not provide for a price adjustment based on a failure to award a follow-on contract.  
Funds appropriated in title III of this Act may be used for a multiyear procurement contract as follows:  
Navy MH–60R/S Helicopter Systems.  
8012.Within the funds appropriated for the operation and maintenance of the Armed Forces, funds are hereby appropriated pursuant to section 401 of title 10, United States Code, for humanitarian and civic assistance costs under chapter 20 of title 10, United States Code. Such funds may also be obligated for humanitarian and civic assistance costs incidental to authorized operations and pursuant to authority granted in section 401 of chapter 20 of title 10, United States Code, and these obligations shall be reported as required by section 401(d) of title 10, United States Code: 
Provided, That funds available for operation and maintenance shall be available for providing humanitarian and similar assistance by using Civic Action Teams in the Trust Territories of the Pacific Islands and freely associated states of Micronesia, pursuant to the Compact of Free Association as authorized by Public Law 99–239: 
Provided further, That upon a determination by the Secretary of the Army that such action is beneficial for graduate medical education programs conducted at Army medical facilities located in Hawaii, the Secretary of the Army may authorize the provision of medical services at such facilities and transportation to such facilities, on a nonreimbursable basis, for civilian patients from American Samoa, the Commonwealth of the Northern Mariana Islands, the Marshall Islands, the Federated States of Micronesia, Palau, and Guam.  
8013. 
(a)During fiscal year 2011, the civilian personnel of the Department of Defense may not be managed on the basis of any end-strength, and the management of such personnel during that fiscal year shall not be subject to any constraint or limitation (known as an end-strength) on the number of such personnel who may be employed on the last day of such fiscal year.  
(b)The fiscal year 2012 budget request for the Department of Defense as well as all justification material and other documentation supporting the fiscal year 2012 Department of Defense budget request shall be prepared and submitted to the Congress as if subsections (a) and (b) of this provision were effective with regard to fiscal year 2012.  
(c)Nothing in this section shall be construed to apply to military (civilian) technicians.  
8014.None of the funds made available by this Act shall be used in any way, directly or indirectly, to influence congressional action on any legislation or appropriation matters pending before the Congress.  
8015.None of the funds appropriated by this Act shall be available for the basic pay and allowances of any member of the Army participating as a full-time student and receiving benefits paid by the Secretary of Veterans Affairs from the Department of Defense Education Benefits Fund when time spent as a full-time student is credited toward completion of a service commitment: 
Provided, That this section shall not apply to those members who have reenlisted with this option prior to October 1, 1987: 
Provided further, That this section applies only to active components of the Army.  
8016. 
(a)None of the funds appropriated by this Act shall be available to convert to contractor performance an activity or function of the Department of Defense that, on or after the date of the enactment of this Act, is performed by Department of Defense civilian employees unless— 
(1)the conversion is based on the result of a public-private competition that includes a most efficient and cost effective organization plan developed by such activity or function;  
(2)the Competitive Sourcing Official determines that, over all performance periods stated in the solicitation of offers for performance of the activity or function, the cost of performance of the activity or function by a contractor would be less costly to the Department of Defense by an amount that equals or exceeds the lesser of— 
(A)10 percent of the most efficient organization's personnel-related costs for performance of that activity or function by Federal employees; or  
(B)$10,000,000; and  
(3)the contractor does not receive an advantage for a proposal that would reduce costs for the Department of Defense by— 
(A)not making an employer-sponsored health insurance plan available to the workers who are to be employed in the performance of that activity or function under the contract; or  
(B)offering to such workers an employer-sponsored health benefits plan that requires the employer to contribute less towards the premium or subscription share than the amount that is paid by the Department of Defense for health benefits for civilian employees under chapter 89 of title 5, United States Code.  
(b) 
(1)The Department of Defense, without regard to subsection (a) of this section or subsection (a), (b), or (c) of section 2461 of title 10, United States Code, and notwithstanding any administrative regulation, requirement, or policy to the contrary shall have full authority to enter into a contract for the performance of any commercial or industrial type function of the Department of Defense that— 
(A)is included on the procurement list established pursuant to section 2 of the Javits-Wagner-O'Day Act (section 8503 of title 41, United States Code);  
(B)is planned to be converted to performance by a qualified nonprofit agency for the blind or by a qualified nonprofit agency for other severely handicapped individuals in accordance with that Act; or  
(C)is planned to be converted to performance by a qualified firm under at least 51 percent ownership by an Indian tribe, as defined in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(e)), or a Native Hawaiian Organization, as defined in section 8(a)(15) of the Small Business Act (15 U.S.C. 637(a)(15)).  
(2)This section shall not apply to depot contracts or contracts for depot maintenance as provided in sections 2469 and 2474 of title 10, United States Code.  
(c)The conversion of any activity or function of the Department of Defense under the authority provided by this section shall be credited toward any competitive or outsourcing goal, target, or measurement that may be established by statute, regulation, or policy and is deemed to be awarded under the authority of, and in compliance with, subsection (h) of section 2304 of title 10, United States Code, for the competition or outsourcing of commercial activities. (TRANSFER OF FUNDS)  
8017.Funds appropriated in title III of this Act for the Department of Defense Pilot Mentor-Protege Program may be transferred to any other appropriation contained in this Act solely for the purpose of implementing a Mentor-Protege Program developmental assistance agreement pursuant to section 831 of the National Defense Authorization Act for Fiscal Year 1991 (Public Law 101–510; 10 U.S.C. 2302 note), as amended, under the authority of this provision or any other transfer authority contained in this Act.  
8018.None of the funds in this Act may be available for the purchase by the Department of Defense (and its departments and agencies) of welded shipboard anchor and mooring chain 4 inches in diameter and under unless the anchor and mooring chain are manufactured in the United States from components which are substantially manufactured in the United States: 
Provided, That for the purpose of this section, the term manufactured shall include cutting, heat treating, quality control, testing of chain and welding (including the forging and shot blasting process): 
Provided further, That for the purpose of this section substantially all of the components of anchor and mooring chain shall be considered to be produced or manufactured in the United States if the aggregate cost of the components produced or manufactured in the United States exceeds the aggregate cost of the components produced or manufactured outside the United States: 
Provided further, That when adequate domestic supplies are not available to meet Department of Defense requirements on a timely basis, the Secretary of the service responsible for the procurement may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations that such an acquisition must be made in order to acquire capability for national security purposes.  
8019.None of the funds available to the Department of Defense may be used to demilitarize or dispose of M–1 Carbines, M–1 Garand rifles, M–14 rifles, .22 caliber rifles, .30 caliber rifles, or M–1911 pistols, or to demilitarize or destroy small arms ammunition or ammunition components that are not otherwise prohibited from commercial sale under Federal law, unless the small arms ammunition or ammunition components are certified by the Secretary of the Army or designee as unserviceable or unsafe for further use.  
8020.No more than $500,000 of the funds appropriated or made available in this Act shall be used during a single fiscal year for any single relocation of an organization, unit, activity or function of the Department of Defense into or within the National Capital Region: 
Provided, That the Secretary of Defense may waive this restriction on a case-by-case basis by certifying in writing to the congressional defense committees that such a relocation is required in the best interest of the Government.  
8021.In addition to the funds provided elsewhere in this Act, $15,000,000 is appropriated only for incentive payments authorized by section 504 of the Indian Financing Act of 1974 (25 U.S.C. 1544): 
Provided, That a prime contractor or a subcontractor at any tier that makes a subcontract award to any subcontractor or supplier as defined in section 1544 of title 25, United States Code, or a small business owned and controlled by an individual or individuals defined under section 4221(9) of title 25, United States Code, shall be considered a contractor for the purposes of being allowed additional compensation under section 504 of the Indian Financing Act of 1974 (25 U.S.C. 1544) whenever the prime contract or subcontract amount is over $500,000 and involves the expenditure of funds appropriated by an Act making Appropriations for the Department of Defense with respect to any fiscal year: 
Provided further, That notwithstanding section 430 of title 41, United States Code, this section shall be applicable to any Department of Defense acquisition of supplies or services, including any contract and any subcontract at any tier for acquisition of commercial items produced or manufactured, in whole or in part by any subcontractor or supplier defined in section 1544 of title 25, United States Code, or a small business owned and controlled by an individual or individuals defined under section 4221(9) of title 25, United States Code.  
8022.Funds appropriated by this Act for the Defense Media Activity shall not be used for any national or international political or psychological activities.  
8023.During the current fiscal year, the Department of Defense is authorized to incur obligations of not to exceed $350,000,000 for purposes specified in section 2350j(c) of title 10, United States Code, in anticipation of receipt of contributions, only from the Government of Kuwait, under that section: 
Provided, That upon receipt, such contributions from the Government of Kuwait shall be credited to the appropriations or fund which incurred such obligations.  
8024. 
(a)Of the funds made available in this Act, not less than $30,374,000 shall be available for the Civil Air Patrol Corporation, of which— 
(1)$27,048,000 shall be available from Operation and Maintenance, Air Force to support Civil Air Patrol Corporation operation and maintenance, readiness, counterdrug activities, and drug demand reduction activities involving youth programs;  
(2)$2,424,000 shall be available from Aircraft Procurement, Air Force; and  
(3)$902,000 shall be available from Other Procurement, Air Force for vehicle procurement.  
(b)The Secretary of the Air Force should waive reimbursement for any funds used by the Civil Air Patrol for counter-drug activities in support of Federal, State, and local government agencies.  
8025. 
(a)None of the funds appropriated in this Act are available to establish a new Department of Defense (department) federally funded research and development center (FFRDC), either as a new entity, or as a separate entity administrated by an organization managing another FFRDC, or as a nonprofit membership corporation consisting of a consortium of other FFRDCs and other nonprofit entities.  
(b)No member of a Board of Directors, Trustees, Overseers, Advisory Group, Special Issues Panel, Visiting Committee, or any similar entity of a defense FFRDC, and no paid consultant to any defense FFRDC, except when acting in a technical advisory capacity, may be compensated for his or her services as a member of such entity, or as a paid consultant by more than one FFRDC in a fiscal year: 
Provided, That a member of any such entity referred to previously in this subsection shall be allowed travel expenses and per diem as authorized under the Federal Joint Travel Regulations, when engaged in the performance of membership duties.  
(c)Notwithstanding any other provision of law, none of the funds available to the department from any source during fiscal year 2011 may be used by a defense FFRDC, through a fee or other payment mechanism, for construction of new buildings, for payment of cost sharing for projects funded by Government grants, for absorption of contract overruns, or for certain charitable contributions, not to include employee participation in community service and/or development.  
(d)Notwithstanding any other provision of law, of the funds available to the department during fiscal year 2011, not more than 5,750 staff years of technical effort (staff years) may be funded for defense FFRDCs: 
Provided, That of the specific amount referred to previously in this subsection, not more than 1,125 staff years may be funded for the defense studies and analysis FFRDCs: 
Provided further, That this subsection shall not apply to staff years funded in the National Intelligence Program (NIP) and the Military Intelligence Program (MIP).  
(e)The Secretary of Defense shall, with the submission of the department's fiscal year 2012 budget request, submit a report presenting the specific amounts of staff years of technical effort to be allocated for each defense FFRDC during that fiscal year and the associated budget estimates.  
(f)Notwithstanding any other provision of this Act, the total amount appropriated in this Act for FFRDCs is hereby reduced by $125,000,000.  
8026.None of the funds appropriated or made available in this Act shall be used to procure carbon, alloy or armor steel plate for use in any Government-owned facility or property under the control of the Department of Defense which were not melted and rolled in the United States or Canada: 
Provided, That these procurement restrictions shall apply to any and all Federal Supply Class 9515, American Society of Testing and Materials (ASTM) or American Iron and Steel Institute (AISI) specifications of carbon, alloy or armor steel plate: 
Provided further, That the Secretary of the military department responsible for the procurement may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate that adequate domestic supplies are not available to meet Department of Defense requirements on a timely basis and that such an acquisition must be made in order to acquire capability for national security purposes: 
Provided further, That these restrictions shall not apply to contracts which are in being as of the date of the enactment of this Act.  
8027.For the purposes of this Act, the term congressional defense committees means the Armed Services Committee of the House of Representatives, the Armed Services Committee of the Senate, the Subcommittee on Defense of the Committee on Appropriations of the Senate, and the Subcommittee on Defense of the Committee on Appropriations of the House of Representatives.  
8028.During the current fiscal year, the Department of Defense may acquire the modification, depot maintenance and repair of aircraft, vehicles and vessels as well as the production of components and other Defense-related articles, through competition between Department of Defense depot maintenance activities and private firms: 
Provided, That the Senior Acquisition Executive of the military department or Defense Agency concerned, with power of delegation, shall certify that successful bids include comparable estimates of all direct and indirect costs for both public and private bids: 
Provided further, That Office of Management and Budget Circular A–76 shall not apply to competitions conducted under this section.  
8029. 
(a) 
(1)If the Secretary of Defense, after consultation with the United States Trade Representative, determines that a foreign country which is party to an agreement described in paragraph (2) has violated the terms of the agreement by discriminating against certain types of products produced in the United States that are covered by the agreement, the Secretary of Defense shall rescind the Secretary's blanket waiver of the Buy American Act with respect to such types of products produced in that foreign country.  
(2)An agreement referred to in paragraph (1) is any reciprocal defense procurement memorandum of understanding, between the United States and a foreign country pursuant to which the Secretary of Defense has prospectively waived the Buy American Act for certain products in that country.  
(b)The Secretary of Defense shall submit to the Congress a report on the amount of Department of Defense purchases from foreign entities in fiscal year 2011. Such report shall separately indicate the dollar value of items for which the Buy American Act was waived pursuant to any agreement described in subsection (a)(2), the Trade Agreement Act of 1979 (19 U.S.C. 2501 et seq.), or any international agreement to which the United States is a party.  
(c)For purposes of this section, the term Buy American Act means chapter 83 of title 41, United States Code.  
8030.During the current fiscal year, amounts contained in the Department of Defense Overseas Military Facility Investment Recovery Account established by section 2921(c)(1) of the National Defense Authorization Act of 1991 (Public Law 101–510; 10 U.S.C. 2687 note) shall be available until expended for the payments specified by section 2921(c)(2) of that Act.  
8031. 
(a)Notwithstanding any other provision of law, the Secretary of the Air Force may convey at no cost to the Air Force, without consideration, to Indian tribes located in the States of Nevada, Idaho, North Dakota, South Dakota, Montana, Oregon, Minnesota, and Washington relocatable military housing units located at Grand Forks Air Force Base, Malmstrom Air Force Base, Mountain Home Air Force Base, Ellsworth Air Force Base, and Minot Air Force Base that are excess to the needs of the Air Force.  
(b)The Secretary of the Air Force shall convey, at no cost to the Air Force, military housing units under subsection (a) in accordance with the request for such units that are submitted to the Secretary by the Operation Walking Shield Program on behalf of Indian tribes located in the States of Nevada, Idaho, North Dakota, South Dakota, Montana, Oregon, Minnesota, and Washington. Any such conveyance shall be subject to the condition that the housing units shall be removed within a reasonable period of time, as determined by the Secretary.  
(c)The Operation Walking Shield Program shall resolve any conflicts among requests of Indian tribes for housing units under subsection (a) before submitting requests to the Secretary of the Air Force under subsection (b).  
(d)In this section, the term Indian tribe means any recognized Indian tribe included on the current list published by the Secretary of the Interior under section 104 of the Federally Recognized Indian Tribe Act of 1994 (Public Law 103–454; 108 Stat. 4792; 25 U.S.C. 479a–1).  
8032.During the current fiscal year, appropriations which are available to the Department of Defense for operation and maintenance may be used to purchase items having an investment item unit cost of not more than $250,000.  
8033. 
(a)During the current fiscal year, none of the appropriations or funds available to the Department of Defense Working Capital Funds shall be used for the purchase of an investment item for the purpose of acquiring a new inventory item for sale or anticipated sale during the current fiscal year or a subsequent fiscal year to customers of the Department of Defense Working Capital Funds if such an item would not have been chargeable to the Department of Defense Business Operations Fund during fiscal year 1994 and if the purchase of such an investment item would be chargeable during the current fiscal year to appropriations made to the Department of Defense for procurement.  
(b)The fiscal year 2012 budget request for the Department of Defense as well as all justification material and other documentation supporting the fiscal year 2012 Department of Defense budget shall be prepared and submitted to the Congress on the basis that any equipment which was classified as an end item and funded in a procurement appropriation contained in this Act shall be budgeted for in a proposed fiscal year 2012 procurement appropriation and not in the supply management business area or any other area or category of the Department of Defense Working Capital Funds.  
8034.None of the funds appropriated by this Act for programs of the Central Intelligence Agency shall remain available for obligation beyond the current fiscal year, except for funds appropriated for the Reserve for Contingencies, which shall remain available until September 30, 2012: 
Provided, That funds appropriated, transferred, or otherwise credited to the Central Intelligence Agency Central Services Working Capital Fund during this or any prior or subsequent fiscal year shall remain available until expended: 
Provided further, That any funds appropriated or transferred to the Central Intelligence Agency for advanced research and development acquisition, for agent operations, and for covert action programs authorized by the President under section 503 of the National Security Act of 1947, as amended, shall remain available until September 30, 2012.  
8035.Notwithstanding any other provision of law, funds made available in this Act for the Defense Intelligence Agency may be used for the design, development, and deployment of General Defense Intelligence Program intelligence communications and intelligence information systems for the Services, the Unified and Specified Commands, and the component commands.  
8036.Of the funds appropriated to the Department of Defense under the heading Operation and Maintenance, Defense-Wide, not less than $12,000,000 shall be made available only for the mitigation of environmental impacts, including training and technical assistance to tribes, related administrative support, the gathering of information, documenting of environmental damage, and developing a system for prioritization of mitigation and cost to complete estimates for mitigation, on Indian lands resulting from Department of Defense activities.  
8037. 
(a)None of the funds appropriated in this Act may be expended by an entity of the Department of Defense unless the entity, in expending the funds, complies with the Buy American Act. For purposes of this subsection, the term Buy American Act means chapter 83 of title 41, United States Code.  
(b)If the Secretary of Defense determines that a person has been convicted of intentionally affixing a label bearing a Made in America inscription to any product sold in or shipped to the United States that is not made in America, the Secretary shall determine, in accordance with section 2410f of title 10, United States Code, whether the person should be debarred from contracting with the Department of Defense.  
(c)In the case of any equipment or products purchased with appropriations provided under this Act, it is the sense of the Congress that any entity of the Department of Defense, in expending the appropriation, purchase only American-made equipment and products, provided that American-made equipment and products are cost-competitive, quality competitive, and available in a timely fashion.  
8038.None of the funds appropriated by this Act shall be available for a contract for studies, analysis, or consulting services entered into without competition on the basis of an unsolicited proposal unless the head of the activity responsible for the procurement determines— 
(1)as a result of thorough technical evaluation, only one source is found fully qualified to perform the proposed work;  
(2)the purpose of the contract is to explore an unsolicited proposal which offers significant scientific or technological promise, represents the product of original thinking, and was submitted in confidence by one source; or  
(3)the purpose of the contract is to take advantage of unique and significant industrial accomplishment by a specific concern, or to insure that a new product or idea of a specific concern is given financial support: 
Provided, That this limitation shall not apply to contracts in an amount of less than $25,000, contracts related to improvements of equipment that is in development or production, or contracts as to which a civilian official of the Department of Defense, who has been confirmed by the Senate, determines that the award of such contract is in the interest of the national defense.  
8039. 
(a)Except as provided in subsections (b) and (c), none of the funds made available by this Act may be used— 
(1)to establish a field operating agency; or  
(2)to pay the basic pay of a member of the Armed Forces or civilian employee of the department who is transferred or reassigned from a headquarters activity if the member or employee's place of duty remains at the location of that headquarters.  
(b)The Secretary of Defense or Secretary of a military department may waive the limitations in subsection (a), on a case-by-case basis, if the Secretary determines, and certifies to the Committees on Appropriations of the House of Representatives and Senate that the granting of the waiver will reduce the personnel requirements or the financial requirements of the department.  
(c)This section does not apply to— 
(1)field operating agencies funded within the National Intelligence Program;   
(2)an Army field operating agency established to eliminate, mitigate, or counter the effects of improvised explosive devices, and, as determined by the Secretary of the Army, other similar threats; or  
(3)an Army field operating agency established to improve the effectiveness and efficiencies of biometric activities and to integrate common biometric technologies throughout the Department of Defense.  
8040.The Secretary of Defense, notwithstanding any other provision of law, acting through the Office of Economic Adjustment of the Department of Defense, may use funds made available in this Act under the heading Operation and Maintenance, Defense-Wide to make grants and supplement other Federal funds in accordance with the guidance provided in the explanatory statement regarding this Act. 
(RESCISSIONS)  
8041.Of the funds appropriated in Department of Defense Appropriations Acts, the following funds are hereby rescinded from the following accounts and programs in the specified amounts: 
“Procurement of Weapons and Tracked Combat Vehicles, Army, 2009/2011”, $86,300,000.  
“Other Procurement, Army, 2009/2011”, $147,600,000.  
“Aircraft Procurement, Navy, 2009/2011”, $26,100,000.  
“Aircraft Procurement, Air Force, 2009/2011”, $116,900,000.  
“Aircraft Procurement, Army, 2010/2012”, $14,000,000.  
“Procurement of Weapons and Tracked Combat Vehicles, Army, 2010/2012”, $36,000,000.  
“Missile Procurement, Army, 2010/2012”, $9,171,000.  
“Aircraft Procurement, Navy, 2010/2012”, $184,847,000.  
“Procurement of Ammunition, Navy and Marine Corps, 2010/2012”, $11,576,000.  
Under the heading, “Shipbuilding and Conversion, Navy, 2010/2014”: DDG–51 Destroyer, $22,000,000.  
“Other Procurement, Navy, 2010/2012”, $9,042,000.  
“Aircraft Procurement, Air Force, 2010/2012”, $151,300,000.  
“Other Procurement, Air Force, 2010/2012”, $36,600,000.  
“Research, Development, Test and Evaluation, Army, 2010/2011”, $53,500,000.  
“Research, Development, Test and Evaluation, Air Force, 2010/2011”, $198,600,000.  
“Research, Development, Test and Evaluation, Defense-Wide, 2010/2011”, $10,000,000.  
8042.None of the funds available in this Act may be used to reduce the authorized positions for military (civilian) technicians of the Army National Guard, Air National Guard, Army Reserve and Air Force Reserve for the purpose of applying any administratively imposed civilian personnel ceiling, freeze, or reduction on military (civilian) technicians, unless such reductions are a direct result of a reduction in military force structure.  
8043.None of the funds appropriated or otherwise made available in this Act may be obligated or expended for assistance to the Democratic People's Republic of Korea unless specifically appropriated for that purpose.  
8044.Funds appropriated in this Act for operation and maintenance of the Military Departments, Combatant Commands and Defense Agencies shall be available for reimbursement of pay, allowances and other expenses which would otherwise be incurred against appropriations for the National Guard and Reserve when members of the National Guard and Reserve provide intelligence or counterintelligence support to Combatant Commands, Defense Agencies and Joint Intelligence Activities, including the activities and programs included within the National Intelligence Program and the Military Intelligence Program: 
Provided, That nothing in this section authorizes deviation from established Reserve and National Guard personnel and training procedures.  
8045.During the current fiscal year, none of the funds appropriated in this Act may be used to reduce the civilian medical and medical support personnel assigned to military treatment facilities below the September 30, 2003, level: 
Provided, That the Service Surgeons General may waive this section by certifying to the congressional defense committees that the beneficiary population is declining in some catchment areas and civilian strength reductions may be consistent with responsible resource stewardship and capitation-based budgeting.  
8046. 
(a)None of the funds available to the Department of Defense for any fiscal year for drug interdiction or counter-drug activities may be transferred to any other department or agency of the United States except as specifically provided in an appropriations law.  
(b)None of the funds available to the Central Intelligence Agency for any fiscal year for drug interdiction and counter-drug activities may be transferred to any other department or agency of the United States except as specifically provided in an appropriations law.  
8047.None of the funds appropriated by this Act may be used for the procurement of ball and roller bearings other than those produced by a domestic source and of domestic origin: 
Provided, That the Secretary of the military department responsible for such procurement may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate, that adequate domestic supplies are not available to meet Department of Defense requirements on a timely basis and that such an acquisition must be made in order to acquire capability for national security purposes: 
Provided further, That this restriction shall not apply to the purchase of commercial items, as defined by section 4(12) of the Office of Federal Procurement Policy Act, except that the restriction shall apply to ball or roller bearings purchased as end items.  
8048.None of the funds in this Act may be used to purchase any supercomputer which is not manufactured in the United States, unless the Secretary of Defense certifies to the congressional defense committees that such an acquisition must be made in order to acquire capability for national security purposes that is not available from United States manufacturers.  
8049.None of the funds made available in this or any other Act may be used to pay the salary of any officer or employee of the Department of Defense who approves or implements the transfer of administrative responsibilities or budgetary resources of any program, project, or activity financed by this Act to the jurisdiction of another Federal agency not financed by this Act without the express authorization of Congress: 
Provided, That this limitation shall not apply to transfers of funds expressly provided for in Defense Appropriations Acts, or provisions of Acts providing supplemental appropriations for the Department of Defense.  
8050. 
(a)Notwithstanding any other provision of law, none of the funds available to the Department of Defense for the current fiscal year may be obligated or expended to transfer to another nation or an international organization any defense articles or services (other than intelligence services) for use in the activities described in subsection (b) unless the congressional defense committees, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Foreign Relations of the Senate are notified 15 days in advance of such transfer.  
(b)This section applies to— 
(1)any international peacekeeping or peace-enforcement operation under the authority of chapter VI or chapter VII of the United Nations Charter under the authority of a United Nations Security Council resolution; and  
(2)any other international peacekeeping, peace-enforcement, or humanitarian assistance operation.  
(c)A notice under subsection (a) shall include the following: 
(1)A description of the equipment, supplies, or services to be transferred.  
(2)A statement of the value of the equipment, supplies, or services to be transferred.  
(3)In the case of a proposed transfer of equipment or supplies— 
(A)a statement of whether the inventory requirements of all elements of the Armed Forces (including the reserve components) for the type of equipment or supplies to be transferred have been met; and  
(B)a statement of whether the items proposed to be transferred will have to be replaced and, if so, how the President proposes to provide funds for such replacement.  
8051.None of the funds available to the Department of Defense under this Act shall be obligated or expended to pay a contractor under a contract with the Department of Defense for costs of any amount paid by the contractor to an employee when— 
(1)such costs are for a bonus or otherwise in excess of the normal salary paid by the contractor to the employee; and  
(2)such bonus is part of restructuring costs associated with a business combination. (INCLUDING TRANSFER OF FUNDS)  
8052.During the current fiscal year, no more than $30,000,000 of appropriations made in this Act under the heading Operation and Maintenance, Defense-Wide may be transferred to appropriations available for the pay of military personnel, to be merged with, and to be available for the same time period as the appropriations to which transferred, to be used in support of such personnel in connection with support and services for eligible organizations and activities outside the Department of Defense pursuant to section 2012 of title 10, United States Code.  
8053.During the current fiscal year, in the case of an appropriation account of the Department of Defense for which the period of availability for obligation has expired or which has closed under the provisions of section 1552 of title 31, United States Code, and which has a negative unliquidated or unexpended balance, an obligation or an adjustment of an obligation may be charged to any current appropriation account for the same purpose as the expired or closed account if— 
(1)the obligation would have been properly chargeable (except as to amount) to the expired or closed account before the end of the period of availability or closing of that account;  
(2)the obligation is not otherwise properly chargeable to any current appropriation account of the Department of Defense; and  
(3)in the case of an expired account, the obligation is not chargeable to a current appropriation of the Department of Defense under the provisions of section 1405(b)(8) of the National Defense Authorization Act for Fiscal Year 1991, Public Law 101–510, as amended (31 U.S.C. 1551 note): 
Provided, That in the case of an expired account, if subsequent review or investigation discloses that there was not in fact a negative unliquidated or unexpended balance in the account, any charge to a current account under the authority of this section shall be reversed and recorded against the expired account: 
Provided further, That the total amount charged to a current appropriation under this section may not exceed an amount equal to 1 percent of the total appropriation for that account.  
8054. 
(a)Notwithstanding any other provision of law, the Chief of the National Guard Bureau may permit the use of equipment of the National Guard Distance Learning Project by any person or entity on a space-available, reimbursable basis. The Chief of the National Guard Bureau shall establish the amount of reimbursement for such use on a case-by-case basis.  
(b)Amounts collected under subsection (a) shall be credited to funds available for the National Guard Distance Learning Project and be available to defray the costs associated with the use of equipment of the project under that subsection. Such funds shall be available for such purposes without fiscal year limitation.  
8055.Using funds made available by this Act or any other Act, the Secretary of the Air Force, pursuant to a determination under section 2690 of title 10, United States Code, may implement cost-effective agreements for required heating facility modernization in the Kaiserslautern Military Community in the Federal Republic of Germany: 
Provided, That in the City of Kaiserslautern and at the Rhine Ordnance Barracks area, such agreements will include the use of United States anthracite as the base load energy for municipal district heat to the United States Defense installations: 
Provided further, That at Landstuhl Army Regional Medical Center and Ramstein Air Base, furnished heat may be obtained from private, regional or municipal services, if provisions are included for the consideration of United States coal as an energy source.  
8056.None of the funds appropriated in title IV of this Act may be used to procure end-items for delivery to military forces for operational training, operational use or inventory requirements: 
Provided, That this restriction does not apply to end-items used in development, prototyping, and test activities preceding and leading to acceptance for operational use: 
Provided further, That this restriction does not apply to programs funded within the National Intelligence Program: 
Provided further, That the Secretary of Defense may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate that it is in the national security interest to do so.  
8057.None of the funds made available in this Act may be used to approve or license the sale of the F–22A advanced tactical fighter to any foreign government: 
Provided, That the Department of Defense may conduct or participate in studies, research, design and other activities to define and develop a future export version of the F–22A that protects classified and sensitive information, technologies and U.S. warfighting capabilities.  
8058. 
(a)The Secretary of Defense may, on a case-by-case basis, waive with respect to a foreign country each limitation on the procurement of defense items from foreign sources provided in law if the Secretary determines that the application of the limitation with respect to that country would invalidate cooperative programs entered into between the Department of Defense and the foreign country, or would invalidate reciprocal trade agreements for the procurement of defense items entered into under section 2531 of title 10, United States Code, and the country does not discriminate against the same or similar defense items produced in the United States for that country.  
(b)Subsection (a) applies with respect to— 
(1)contracts and subcontracts entered into on or after the date of the enactment of this Act; and  
(2)options for the procurement of items that are exercised after such date under contracts that are entered into before such date if the option prices are adjusted for any reason other than the application of a waiver granted under subsection (a).  
(c)Subsection (a) does not apply to a limitation regarding construction of public vessels, ball and roller bearings, food, and clothing or textile materials as defined by section 11 (chapters 50–65) of the Harmonized Tariff Schedule and products classified under headings 4010, 4202, 4203, 6401 through 6406, 6505, 7019, 7218 through 7229, 7304.41 through 7304.49, 7306.40, 7502 through 7508, 8105, 8108, 8109, 8211, 8215, and 9404.  
8059. 
(a)None of the funds made available by this Act may be used to support any training program involving a unit of the security forces or police of a foreign country if the Secretary of Defense has received credible information from the Department of State that the unit has committed a gross violation of human rights, unless all necessary corrective steps have been taken.  
(b)The Secretary of Defense, in consultation with the Secretary of State, shall ensure that prior to a decision to conduct any training program referred to in subsection (a), full consideration is given to all credible information available to the Department of State relating to human rights violations by foreign security forces.  
(c)The Secretary of Defense, after consultation with the Secretary of State, may waive the prohibition in subsection (a) if he determines that such waiver is required by extraordinary circumstances.  
(d)Not more than 15 days after the exercise of any waiver under subsection (c), the Secretary of Defense shall submit a report to the congressional defense committees describing the extraordinary circumstances, the purpose and duration of the training program, the United States forces and the foreign security forces involved in the training program, and the information relating to human rights violations that necessitates the waiver.  
8060.None of the funds appropriated or made available in this Act to the Department of the Navy shall be used to develop, lease or procure the T–AKE class of ships unless the main propulsion diesel engines and propulsors are manufactured in the United States by a domestically operated entity: 
Provided, That the Secretary of Defense may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate that adequate domestic supplies are not available to meet Department of Defense requirements on a timely basis and that such an acquisition must be made in order to acquire capability for national security purposes or there exists a significant cost or quality difference.  
8061.None of the funds appropriated or otherwise made available by this or other Department of Defense Appropriations Acts may be obligated or expended for the purpose of performing repairs or maintenance to military family housing units of the Department of Defense, including areas in such military family housing units that may be used for the purpose of conducting official Department of Defense business.  
8062.Notwithstanding any other provision of law, funds appropriated in this Act under the heading Research, Development, Test and Evaluation, Defense-Wide for any new start advanced concept technology demonstration project or joint capability demonstration project may only be obligated 30 days after a report, including a description of the project, the planned acquisition and transition strategy and its estimated annual and total cost, has been provided in writing to the congressional defense committees: 
Provided, That the Secretary of Defense may waive this restriction on a case-by-case basis by certifying to the congressional defense committees that it is in the national interest to do so.  
8063.The Secretary of Defense shall provide a classified quarterly report beginning 30 days after enactment of this Act, to the House and Senate Appropriations Committees, Subcommittees on Defense on certain matters as directed in the classified annex accompanying this Act.  
8064.During the current fiscal year, none of the funds available to the Department of Defense may be used to provide support to another department or agency of the United States if such department or agency is more than 90 days in arrears in making payment to the Department of Defense for goods or services previously provided to such department or agency on a reimbursable basis: 
Provided, That this restriction shall not apply if the department is authorized by law to provide support to such department or agency on a nonreimbursable basis, and is providing the requested support pursuant to such authority: 
Provided further, That the Secretary of Defense may waive this restriction on a case-by-case basis by certifying in writing to the Committees on Appropriations of the House of Representatives and the Senate that it is in the national security interest to do so.  
8065.Notwithstanding section 12310(b) of title 10, United States Code, a Reserve who is a member of the National Guard serving on full-time National Guard duty under section 502(f) of title 32, United States Code, may perform duties in support of the ground-based elements of the National Ballistic Missile Defense System.  
8066.None of the funds provided in this Act may be used to transfer to any nongovernmental entity ammunition held by the Department of Defense that has a center-fire cartridge and a United States military nomenclature designation of armor penetrator, armor piercing (AP), armor piercing incendiary (API), or armor-piercing incendiary tracer (API–T), except to an entity performing demilitarization services for the Department of Defense under a contract that requires the entity to demonstrate to the satisfaction of the Department of Defense that armor piercing projectiles are either: (1) rendered incapable of reuse by the demilitarization process; or (2) used to manufacture ammunition pursuant to a contract with the Department of Defense or the manufacture of ammunition for export pursuant to a License for Permanent Export of Unclassified Military Articles issued by the Department of State.  
8067.Notwithstanding any other provision of law, the Chief of the National Guard Bureau, or his designee, may waive payment of all or part of the consideration that otherwise would be required under section 2667 of title 10, United States Code, in the case of a lease of personal property for a period not in excess of 1 year to any organization specified in section 508(d) of title 32, United States Code, or any other youth, social, or fraternal nonprofit organization as may be approved by the Chief of the National Guard Bureau, or his designee, on a case-by-case basis.  
8068.None of the funds appropriated by this Act shall be used for the support of any nonappropriated funds activity of the Department of Defense that procures malt beverages and wine with nonappropriated funds for resale (including such alcoholic beverages sold by the drink) on a military installation located in the United States unless such malt beverages and wine are procured within that State, or in the case of the District of Columbia, within the District of Columbia, in which the military installation is located: 
Provided, That in a case in which the military installation is located in more than one State, purchases may be made in any State in which the installation is located: 
Provided further, That such local procurement requirements for malt beverages and wine shall apply to all alcoholic beverages only for military installations in States which are not contiguous with another State: 
Provided further, That alcoholic beverages other than wine and malt beverages, in contiguous States and the District of Columbia shall be procured from the most competitive source, price and other factors considered.  
8069.Funds available to the Department of Defense for the Global Positioning System during the current fiscal year, and hereafter, may be used to fund civil requirements associated with the satellite and ground control segments of such system's modernization program. 
(INCLUDING TRANSFER OF FUNDS)  
8070.Of the amounts appropriated in this Act under the heading Operation and Maintenance, Army, $147,258,300 shall remain available until expended: 
Provided, That notwithstanding any other provision of law, the Secretary of Defense is authorized to transfer such funds to other activities of the Federal Government: 
Provided further, That the Secretary of Defense is authorized to enter into and carry out contracts for the acquisition of real property, construction, personal services, and operations related to projects carrying out the purposes of this section: 
Provided further, That contracts entered into under the authority of this section may provide for such indemnification as the Secretary determines to be necessary: 
Provided further, That projects authorized by this section shall comply with applicable Federal, State, and local law to the maximum extent consistent with the national security, as determined by the Secretary of Defense.  
8071.Section 8106 of the Department of Defense Appropriations Act, 1997 (titles I through VIII of the matter under subsection 101(b) of Public Law 104–208; 110 Stat. 3009–111; 10 U.S.C. 113 note) shall continue in effect to apply to disbursements that are made by the Department of Defense in fiscal year 2011.  
8072.In addition to amounts provided elsewhere in this Act, $4,000,000 is hereby appropriated to the Department of Defense, to remain available for obligation until expended: 
Provided, That notwithstanding any other provision of law, these funds shall be available only for a grant to the Fisher House Foundation, Inc., only for the construction and furnishing of additional Fisher Houses to meet the needs of military family members when confronted with the illness or hospitalization of an eligible military beneficiary. 
(INCLUDING TRANSFER OF FUNDS)  
8073.Of the amounts appropriated in this Act under the headings “Procurement, Defense-Wide” and ‘‘Research, Development, Test and Evaluation, Defense-Wide’’, $415,115,000 shall be for the Israeli Cooperative Programs: 
Provided, That of this amount, $205,000,000 shall be for the Secretary of Defense to provide to the Government of Israel for the procurement of the Iron Dome defense system to counter short-range rocket threats, $84,722,000 shall be for the Short Range Ballistic Missile Defense (SRBMD) program, including cruise missile defense research and development under the SRBMD program, $58,966,000 shall be available for an upper-tier component to the Israeli Missile Defense Architecture, and $66,427,000 shall be for the Arrow System Improvement Program including development of a long range, ground and airborne, detection suite, of which $12,000,000 shall be for producing Arrow missile components in the United States and Arrow missile components in Israel to meet Israel’s defense requirements, consistent with each nation’s laws, regulations and procedures: 
Provided further, That funds made available under this provision for production of missiles and missile components may be transferred to appropriations available for the procurement of weapons and equipment, to be merged with and to be available for the same time period and the same purposes as the appropriation to which transferred: 
Provided further, That the transfer authority provided under this provision is in addition to any other transfer authority contained in this Act.  
8074.None of the funds available to the Department of Defense may be obligated to modify command and control relationships to give Fleet Forces Command administrative and operational control of U.S. Navy forces assigned to the Pacific fleet: 
Provided, That the command and control relationships which existed on October 1, 2004, shall remain in force unless changes are specifically authorized in a subsequent Act.  
8075.Notwithstanding any other provision of law or regulation, the Secretary of Defense may exercise the provisions of section 7403(g) of title 38, United States Code, for occupations listed in section 7403(a)(2) of title 38, United States Code, as well as the following: 
Pharmacists, Audiologists, Psychologists, Social Workers, Othotists/Prosthetists, Occupational Therapists, Physical Therapists, Rehabilitation Therapists, Respiratory Therapists, Speech Pathologists, Dietitian/Nutritionists, Industrial Hygienists, Psychology Technicians, Social Service Assistants, Practical Nurses, Nursing Assistants, and Dental Hygienists: 
(A)The requirements of section 7403(g)(1)(A) of title 38, United States Code, shall apply.  
(B)The limitations of section 7403(g)(1)(B) of title 38, United States Code, shall not apply.  
8076.Funds appropriated by this Act, or made available by the transfer of funds in this Act, for intelligence activities are deemed to be specifically authorized by the Congress for purposes of section 504 of the National Security Act of 1947 (50 U.S.C. 414) during fiscal year 2011 until the enactment of the Intelligence Authorization Act for Fiscal Year 2011.  
8077.None of the funds provided in this Act shall be available for obligation or expenditure through a reprogramming of funds that creates or initiates a new program, project, or activity unless such program, project, or activity must be undertaken immediately in the interest of national security and only after written prior notification to the congressional defense committees.  
8078.The budget of the President for fiscal year 2012 submitted to the Congress pursuant to section 1105 of title 31, United States Code, shall include separate budget justification documents for costs of United States Armed Forces' participation in contingency operations for the Military Personnel accounts, the Operation and Maintenance accounts, and the Procurement accounts: 
Provided, That these documents shall include a description of the funding requested for each contingency operation, for each military service, to include all Active and Reserve components, and for each appropriations account: 
Provided further, That these documents shall include estimated costs for each element of expense or object class, a reconciliation of increases and decreases for each contingency operation, and programmatic data including, but not limited to, troop strength for each Active and Reserve component, and estimates of the major weapons systems deployed in support of each contingency: 
Provided further, That these documents shall include budget exhibits OP–5 and OP–32 (as defined in the Department of Defense Financial Management Regulation) for all contingency operations for the budget year and the two preceding fiscal years.  
8079.None of the funds in this Act may be used for research, development, test, evaluation, procurement or deployment of nuclear armed interceptors of a missile defense system. 
(including transfer of funds)  
8080.In addition to the amounts appropriated or otherwise made available elsewhere in this Act, $65,200,000 is hereby appropriated to the Department of Defense: 
Provided, That the Secretary of Defense shall make grants in the amounts specified as follows: $20,000,000 to the United Service Organizations; $24,000,000 to the Red Cross; $1,200,000 to the Special Olympics; and $20,000,000 to the Youth Mentoring Grants Program: 
Provided further, That funds available in this section for the Youth Mentoring Grants Program may be available for transfer to the Department of Justice Youth Mentoring Grants Program.  
8081.None of the funds appropriated or made available in this Act shall be used to reduce or disestablish the operation of the 53rd Weather Reconnaissance Squadron of the Air Force Reserve, if such action would reduce the WC–130 Weather Reconnaissance mission below the levels funded in this Act: 
Provided, That the Air Force shall allow the 53rd Weather Reconnaissance Squadron to perform other missions in support of national defense requirements during the non-hurricane season.  
8082.None of the funds provided in this Act shall be available for integration of foreign intelligence information unless the information has been lawfully collected and processed during the conduct of authorized foreign intelligence activities: 
Provided, That information pertaining to United States persons shall only be handled in accordance with protections provided in the Fourth Amendment of the United States Constitution as implemented through Executive Order No. 12333.  
8083. 
(a)At the time members of reserve components of the Armed Forces are called or ordered to active duty under section 12302(a) of title 10, United States Code, each member shall be notified in writing of the expected period during which the member will be mobilized.  
(b)The Secretary of Defense may waive the requirements of subsection (a) in any case in which the Secretary determines that it is necessary to do so to respond to a national security emergency or to meet dire operational requirements of the Armed Forces. (INCLUDING TRANSFER OF FUNDS)  
8084.The Secretary of Defense may transfer funds from any available Department of the Navy appropriation to any available Navy ship construction appropriation for the purpose of liquidating necessary changes resulting from inflation, market fluctuations, or rate adjustments for any ship construction program appropriated in law: 
Provided, That the Secretary may transfer not to exceed $100,000,000 under the authority provided by this section: 
Provided further, That the Secretary may not transfer any funds until 30 days after the proposed transfer has been reported to the Committees on Appropriations of the House of Representatives and the Senate, unless a response from the Committees is received sooner: 
Provided further, That any funds transferred pursuant to this section shall retain the same period of availability as when originally appropriated: 
Provided further, That the transfer authority provided by this section is in addition to any other transfer authority contained elsewhere in this Act.  
8085.For purposes of section 7108 of title 41, United States Code, any subdivision of appropriations made under the heading Shipbuilding and Conversion, Navy that is not closed at the time reimbursement is made shall be available to reimburse the Judgment Fund and shall be considered for the same purposes as any subdivision under the heading Shipbuilding and Conversion, Navy appropriations in the current fiscal year or any prior fiscal year.  
8086. 
(a)None of the funds appropriated by this Act may be used to transfer research and development, acquisition, or other program authority relating to current tactical unmanned aerial vehicles (TUAVs) from the Army.  
(b)The Army shall retain responsibility for and operational control of the MQ–1C Sky Warrior Unmanned Aerial Vehicle (UAV) in order to support the Secretary of Defense in matters relating to the employment of unmanned aerial vehicles.  
8087.Of the funds provided in this Act, $7,080,000 shall be available for the operations and development of training and technology for the Joint Interagency Training and Education Center and the affiliated Center for National Response at the Memorial Tunnel and for providing homeland defense/security and traditional warfighting training to the Department of Defense, other Federal agencies, and State and local first responder personnel at the Joint Interagency Training and Education Center.  
8088.Notwithstanding any other provision of law or regulation, during the current fiscal year and hereafter, the Secretary of Defense may adjust wage rates for civilian employees hired for certain health care occupations as authorized for the Secretary of Veterans Affairs by section 7455 of title 38, United States Code.  
8089.Up to $15,000,000 of the funds appropriated under the heading Operation and Maintenance, Navy may be made available for the Asia Pacific Regional Initiative Program for the purpose of enabling the Pacific Command to execute Theater Security Cooperation activities such as humanitarian assistance, and payment of incremental and personnel costs of training and exercising with foreign security forces: 
Provided, That funds made available for this purpose may be used, notwithstanding any other funding authorities for humanitarian assistance, security assistance or combined exercise expenses: 
Provided further, That funds may not be obligated to provide assistance to any foreign country that is otherwise prohibited from receiving such type of assistance under any other provision of law.  
8090.None of the funds appropriated by this Act for programs of the Office of the Director of National Intelligence shall remain available for obligation beyond the current fiscal year, except for funds appropriated for research and technology, which shall remain available until September 30, 2012.  
8091.For purposes of section 1553(b) of title 31, United States Code, any subdivision of appropriations made in this Act under the heading Shipbuilding and Conversion, Navy shall be considered to be for the same purpose as any subdivision under the heading Shipbuilding and Conversion, Navy appropriations in any prior fiscal year, and the 1 percent limitation shall apply to the total amount of the appropriation.  
8092.Notwithstanding any other provision of law, not more than 35 percent of funds provided in this Act for environmental remediation may be obligated under indefinite delivery/indefinite quantity contracts with a total contract value of $130,000,000 or higher.  
8093.The Director of National Intelligence shall include the budget exhibits identified in paragraphs (1) and (2) as described in the Department of Defense Financial Management Regulation with the congressional budget justification books: 
(1)For procurement programs requesting more than $20,000,000 in any fiscal year, the P–1, Procurement Program; P–5, Cost Analysis; P–5a, Procurement History and Planning; P–21, Production Schedule; and P–40, Budget Item Justification.  
(2)For research, development, test and evaluation projects requesting more than $10,000,000 in any fiscal year, the R–1, RDT&E Program; R–2, RDT&E Budget Item Justification; R–3, RDT&E Project Cost Analysis; and R–4, RDT&E Program Schedule Profile.  
8094.The Secretary of Defense shall create a major force program category for space for each future-years defense program of the Department of Defense submitted to Congress under section 221 of title 10, United States Code, during fiscal year 2011. The Secretary of Defense shall designate an official in the Office of the Secretary of Defense to provide overall supervision of the preparation and justification of program recommendations and budget proposals to be included in such major force program category.  
8095. 
(a)Not later than 60 days after enactment of this Act, the Office of the Director of National Intelligence shall submit a report to the congressional intelligence committees to establish the baseline for application of reprogramming and transfer authorities for fiscal year 2011: 
Provided, That the report shall include— 
(1)a table for each appropriation with a separate column to display the President's budget request, adjustments made by Congress, adjustments due to enacted rescissions, if appropriate, and the fiscal year enacted level;  
(2)a delineation in the table for each appropriation by Expenditure Center and project; and  
(3)an identification of items of special congressional interest.  
(b)None of the funds provided for the National Intelligence Program in this Act shall be available for reprogramming or transfer until the report identified in subsection (a) is submitted to the congressional intelligence committees, unless the Director of National Intelligence certifies in writing to the congressional intelligence committees that such reprogramming or transfer is necessary as an emergency requirement.  
8096.The Director of National Intelligence shall submit to Congress each year, at or about the time that the President's budget is submitted to Congress that year under section 1105(a) of title 31, United States Code, a future-years intelligence program (including associated annexes) reflecting the estimated expenditures and proposed appropriations included in that budget. Any such future-years intelligence program shall cover the fiscal year with respect to which the budget is submitted and at least the four succeeding fiscal years.  
8097.For the purposes of this Act, the term congressional intelligence committees means the Permanent Select Committee on Intelligence of the House of Representatives, the Select Committee on Intelligence of the Senate, the Subcommittee on Defense of the Committee on Appropriations of the House of Representatives, and the Subcommittee on Defense of the Committee on Appropriations of the Senate.  
8098.The Department of Defense shall continue to report incremental contingency operations costs for Operation New Dawn and Operation Enduring Freedom on a monthly basis in the Cost of War Execution Report as prescribed in the Department of Defense Financial Management Regulation Department of Defense Instruction 7000.14, Volume 12, Chapter 23 Contingency Operations, Annex 1, dated September 2005.  
8099.The amounts appropriated in title II of this Act are hereby reduced by $1,983,000,000 to reflect excess cash balances in Department of Defense Working Capital Funds, as follows: (1) From Operation and Maintenance, Army, $700,000,000; and (2) From Operation and Maintenance, Defense-Wide, $1,283,000,000. 
(INCLUDING TRANSFER OF FUNDS)  
8100.During the current fiscal year, not to exceed $11,000,000 from each of the appropriations made in title II of this Act for Operation and Maintenance, Army, Operation and Maintenance, Navy, and Operation and Maintenance, Air Force may be transferred by the military department concerned to its central fund established for Fisher Houses and Suites pursuant to section 2493(d) of title 10, United States Code. 
(INCLUDING TRANSFER OF FUNDS)  
8101.Of the funds appropriated in the Intelligence Community Management Account for the Program Manager for the Information Sharing Environment, $24,000,000 is available for transfer by the Director of National Intelligence to other departments and agencies for purposes of Government-wide information sharing activities: 
Provided, That funds transferred under this provision are to be merged with and available for the same purposes and time period as the appropriation to which transferred: 
Provided further, That the Office of Management and Budget must approve any transfers made under this provision.  
8102.Funds appropriated by this Act for operation and maintenance may be available for the purpose of making remittances to the Defense Acquisition Workforce Development Fund in accordance with the requirements of section 1705 of title 10, United States Code.  
8103. 
(a)Any agency receiving funds made available in this Act, shall, subject to subsections (b) and (c), post on the public website of that agency any report required to be submitted by the Congress in this or any other Act, upon the determination by the head of the agency that it shall serve the national interest.  
(b)Subsection (a) shall not apply to a report if— 
(1)the public posting of the report compromises national security; or  
(2)the report contains proprietary information.  
(c)The head of the agency posting such report shall do so only after such report has been made available to the requesting Committee or Committees of Congress for no less than 45 days.  
8104. 
(a)None of the funds appropriated or otherwise made available by this Act may be expended for any Federal contract for an amount in excess of $1,000,000 unless the contractor agrees not to— 
(1)enter into any agreement with any of its employees or independent contractors that requires, as a condition of employment, that the employee or independent contractor agree to resolve through arbitration any claim under title VII of the Civil Rights Act of 1964 or any tort related to or arising out of sexual assault or harassment, including assault and battery, intentional infliction of emotional distress, false imprisonment, or negligent hiring, supervision, or retention; or  
(2)take any action to enforce any provision of an existing agreement with an employee or independent contractor that mandates that the employee or independent contractor resolve through arbitration any claim under title VII of the Civil Rights Act of 1964 or any tort related to or arising out of sexual assault or harassment, including assault and battery, intentional infliction of emotional distress, false imprisonment, or negligent hiring, supervision, or retention.  
(b)None of the funds appropriated or otherwise made available by this Act may be expended for any Federal contract unless the contractor certifies that it requires each covered subcontractor to agree not to enter into, and not to take any action to enforce any provision of, any agreement as described in paragraphs (1) and (2) of subsection (a), with respect to any employee or independent contractor performing work related to such subcontract. For purposes of this subsection, a covered subcontractor is an entity that has a subcontract in excess of $1,000,000 on a contract subject to subsection (a).  
(c)The prohibitions in this section do not apply with respect to a contractor's or subcontractor's agreements with employees or independent contractors that may not be enforced in a court of the United States.  
(d)The Secretary of Defense may waive the application of subsection (a) or (b) to a particular contractor or subcontractor for the purposes of a particular contract or subcontract if the Secretary or the Deputy Secretary personally determines that the waiver is necessary to avoid harm to national security interests of the United States, and that the term of the contract or subcontract is not longer than necessary to avoid such harm. The determination shall set forth with specificity the grounds for the waiver and for the contract or subcontract term selected, and shall state any alternatives considered in lieu of a waiver and the reasons each such alternative would not avoid harm to national security interests of the United States. The Secretary of Defense shall transmit to Congress, and simultaneously make public, any determination under this subsection not less than 15 business days before the contract or subcontract addressed in the determination may be awarded.  
(e)By March 1, 2011, or within 60 days after enactment of this Act, whichever is later, the Government Accountability Office shall submit a report to the Congress evaluating the effect that the requirements of this section have had on national security, including recommendations, if any, for changes to these requirements.  
8105. 
(a)Prohibition on Conversion of Functions Performed by Federal Employees to Contractor PerformanceNone of the funds appropriated by this Act or otherwise available to the Department of Defense may be used to begin or announce the competition to award to a contractor or convert to performance by a contractor any functions performed by Federal employees pursuant to a study conducted under Office of Management and Budget (OMB) Circular A–76.  
(b)ExceptionThe prohibition in subsection (a) shall not apply to the award of a function to a contractor or the conversion of a function to performance by a contractor pursuant to a study conducted under Office of Management and Budget (OMB) Circular A–76 once all reporting and certifications required by section 325 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84) have been satisfactorily completed.  
8106. 
(a) 
(1)No National Intelligence Program funds appropriated in this Act may be used for a mission critical or mission essential business management information technology system that is not registered with the Director of National Intelligence. A system shall be considered to be registered with that officer upon the furnishing notice of the system, together with such information concerning the system as the Director of the Business Transformation Office may prescribe.  
(2)During the current fiscal year no funds may be obligated or expended for a financial management automated information system, a mixed information system supporting financial and non-financial systems, or a business system improvement of more than $3,000,000, within the Intelligence Community without the approval of the Business Transformation Office, and the designated Intelligence Community functional lead element.  
(b)The Director of the Business Transformation Office shall provide the congressional intelligence committees a semi-annual report of approvals under paragraph (1) no later than March 30 and September 30 of each year. The report shall include the results of the Business Transformation Investment Review Board's semi-annual activities, and each report shall certify that the following steps have been taken for systems approved under paragraph (1): 
(1)Business process reengineering.  
(2)An analysis of alternatives and an economic analysis that includes a calculation of the return on investment.  
(3)Assurance the system is compatible with the enterprise-wide business architecture.  
(4)Performance measures.  
(5)An information assurance strategy consistent with the Chief Information Officer of the Intelligence Community.  
(c)This section shall not apply to any programmatic or analytic systems or programmatic or analytic system improvements. (Including Transfer of Funds)  
8107.Of the funds appropriated in this Act for the Office of the Director of National Intelligence, $50,000,000, may be transferred to appropriations available to the Central Intelligence Agency, the National Security Agency, and the National Geospatial Intelligence Agency, the Defense Intelligence Agency and the National Reconnaissance Office for the Business Transformation Transfer Funds, to be merged with and to be available for the same time period and the same purposes as the appropriation to which transferred: 
Provided, That the transfer authority provided under this provision is in addition to any other transfer authority contained in this Act. 
(Including Transfer of Funds)  
8108.In addition to funds made available elsewhere in this Act, there is hereby appropriated $538,875,000, to remain available until transferred: 
Provided, That these funds are appropriated to the Tanker Replacement Transfer Fund (referred to as the Fund elsewhere in this section): 
Provided further, That the Secretary of the Air Force may transfer amounts in the Fund to Operation and Maintenance, Air Force, Aircraft Procurement, Air Force, and Research, Development, Test and Evaluation, Air Force, only for the purposes of proceeding with a tanker acquisition program: 
Provided further, That funds transferred shall be merged with and be available for the same purposes and for the same time period as the appropriations or fund to which transferred: 
Provided further, That this transfer authority is in addition to any other transfer authority available to the Department of Defense: 
Provided further, That the Secretary of the Air Force shall, not fewer than 15 days prior to making transfers using funds provided in this section, notify the congressional defense committees in writing of the details of any such transfer: 
Provided further, That the Secretary shall submit a report no later than 30 days after the end of each fiscal quarter to the congressional defense committees summarizing the details of the transfer of funds from this appropriation. 
(including transfer of funds)  
8109.From within the funds appropriated for operation and maintenance for the Defense Health Program in this Act, up to $132,200,000, shall be available for transfer to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund in accordance with the provisions of section 1704 of the National Defense Authorization Act for Fiscal Year 2010, Public Law 111–84: 
Provided, That for purposes of section 1704(b), the facility operations funded are operations of the integrated Captain James A. Lovell Federal Health Care Center, consisting of the North Chicago Veterans Affairs Medical Center, the Navy Ambulatory Care Center, and supporting facilities designated as a combined Federal medical facility as described by section 706 of Public Law 110–417: 
Provided further, That additional funds may be transferred from funds appropriated for operation and maintenance for the Defense Health Program to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund upon written notification by the Secretary of Defense to the Committees on Appropriations of the House of Representatives and the Senate.  
8110. 
(a)Of the amounts made available in this Act under the heading “Operation and Maintenance, Navy”, not less than $2,000,000, shall be made available for leveraging the Army’s Contractor Manpower Reporting Application, modified as appropriate for Service-specific requirements, for documenting the number of full-time contractor employees (or its equivalent) pursuant to United States Code title 10, section 2330a(c) and meeting the requirements of United States Code title 10, section 2330a(e) and United States Code title 10, section 235.  
(b)Of the amounts made available in this Act under the heading “Operation and Maintenance, Air Force”, not less than $2,000,000 shall be made available for leveraging the Army’s Contractor Manpower Reporting Application, modified as appropriate for Service-specific requirements, for documenting the number of full-time contractor employees (or its equivalent) pursuant to United States Code title 10 section 2330a(c) and meeting the requirements of United States Code title 10, section 2330a(e) and United States Code title 10, section 235.  
(c)The Secretaries of the Army, Navy, Air Force, and the Directors of the Defense Agencies and Field Activities (in coordination with the appropriate Principal Staff Assistant), in coordination with the Under Secretary of Defense for Personnel and Readiness, shall report to the congressional defense committees within 60 days of enactment of this Act their plan for documenting the number of full-time contractor employees (or its equivalent), as required by United States Code title 10, section 2330a. (including transfer of funds)  
8111.In addition to amounts provided elsewhere in this Act, there is appropriated $250,000,000, for an additional amount for “Operation and Maintenance, Defense-Wide”, to be available until expended: 
Provided, That such funds shall only be available to the Secretary of Defense, acting through the Office of Economic Adjustment of the Department of Defense, or for transfer to the Secretary of Education, notwithstanding any other provision of law, to make grants, conclude cooperative agreements, or supplement other Federal funds to construct, renovate, repair, or expand elementary and secondary public schools on military installations in order to address capacity or facility condition deficiencies at such schools: 
Provided further, That in making such funds available, the Office of Economic Adjustment or the Secretary of Education shall give priority consideration to those military installations with schools having the most serious capacity or facility condition deficiencies as determined by the Secretary of Defense.  
8112.In addition to amounts provided elsewhere in this Act, there is appropriated $300,000,000, for an additional amount for Operation and Maintenance, Defense-Wide, to remain available until expended. Such funds may be available for the Office of Economic Adjustment, notwithstanding any other provision of law, for transportation infrastructure improvements associated with medical facilities related to recommendations of the Defense Base Closure and Realignment Commission.  
8113.Section 310(b) of the Supplemental Appropriations Act, 2009 (Public Law 111–32; 123 Stat. 1871) is amended by striking 1 year both places it appears and inserting 2 years.  
8114.The Office of the Director of National Intelligence shall not employ more Senior Executive employees than are specified in the classified annex: 
Provided, That not later than 90 days after enactment of this Act, the Director of National Intelligence shall certify that the Office of the Director of National Intelligence selects individuals for Senior Executive positions in a manner consistent with statutes, regulations, and the requirements of other Federal agencies in making such appointments and will submit its policies and procedures related to the appointment of personnel to Senior Executive positions to the congressional intelligence oversight committees.  
8115.For all major defense acquisition programs for which the Department of Defense plans to proceed to source selection during the current fiscal year, the Secretary of Defense shall perform an assessment of the winning bidder to determine whether or not the proposed costs are realistic and reasonable with respect to proposed development and production costs. The Secretary of Defense shall provide a report of these assessments, to specifically include whether any cost assessments determined that such proposed costs were unreasonable or unrealistic, to the congressional defense committees not later than 60 days after enactment of this Act and on a quarterly basis thereafter.  
8116. 
(a)The Deputy Under Secretary of Defense for Installations and Environment, in collaboration with the Secretary of Energy, shall conduct energy security pilot projects at facilities of the Department of Defense.  
(b)In addition to the amounts provided elsewhere in this Act, $20,000,000, is appropriated to the Department of Defense for Operation and Maintenance, Defense-Wide for energy security pilot projects under subsection (a).  
8117.None of the funds appropriated or otherwise made available by this Act may be obligated or expended to pay a retired general or flag officer to serve as a senior mentor advising the Department of Defense unless such retired officer files a Standard Form 278 (or successor form concerning public financial disclosure under part 2634 of title 5, Code of Federal Regulations) to the Office of Government Ethics.  
8118.Not later than 180 days after the date of the enactment of this Act, the Secretary of Defense, the Chief of the Air Force Reserve, and the Director of the National Guard Bureau, in collaboration with the Secretary of Agriculture and the Secretary of the Interior, shall submit to the Committees on Appropriations of the House and Senate, the House Committee on Agriculture, the Senate Committee on Agriculture, Nutrition and Forestry, the House Committee on Natural Resources, and the Senate Committee on Energy and Natural Resources a report of firefighting aviation assets. The report required under this section shall include each of the following: 
(1)A description of the programming details necessary to obtain an appropriate mix of fixed wing and rotor wing firefighting assets needed to produce an effective aviation resource base to support the wildland fire management program into the future. Such programming details shall include the acquisition and contracting needs of the mix of aviation resources fleet, including the acquisition of up to 24 C–130Js equipped with the Mobile Airborne Fire Fighting System II (in this section referred to as MAFFS), to be acquired over several fiscal years starting in fiscal year 2012.  
(2)The costs associated with acquisition and contracting of the aviation assets described in paragraph (1).  
(3)A description of the costs of the operation, maintenance, and sustainment of a fixed and rotor wing aviation fleet, including a C–130J/MAFFS II in an Air National Guard tactical airlift unit construct of 4, 6, or 8 C–130Js per unit starting in fiscal year 2012, projected out through fiscal year 2020. Such description shall include the projected costs associated with each of the following through fiscal year 2020: 
(A)Crew ratio based on 4, 6, or 8 C–130J Air National Guard unit construct and requirement for full-time equivalent crews.  
(B)Associated maintenance and other support personnel and requirement for full-time equivalent positions.  
(C)Yearly flying hour model and the cost for use of a fixed and rotor wing aviation fleet, including C–130J in its MAFFS capacity supporting the United States Forest Service.  
(D)Yearly flying hour model and cost for use of a C–130J in its capacity supporting Air National Guard tactical airlift training.  
(E)Any other costs required to conduct both the airlift and firefighting missions, including the Air National Guard unit construct for C–130Js.  
(4)Proposed program management, utilization, and cost share arrangements for the aircraft described in paragraph (1) for primary support of the Forest Service and secondary support, on an as available basis, for the Department of Defense, together with any proposed statutory language needed to authorize and effectuate the same.  
(5)An integrated plan for the Forest Service and the Department of the Interior wildland fire management programs to operate the fire fighting air tanker assets referred to in this section.  
8119.The explanatory statement regarding this Act, printed in the House of Representatives section of the Congressional Record on or about February 16, 2011, by the Chairman of the Committee on Appropriations of the House, shall have the same effect with respect to the allocation of funds and implementation of this Act as if it were a Report of the Committee on Appropriations.  
IXOverseas contingency operations 
Military Personnel Military Personnel, ArmyFor an additional amount for “Military Personnel, Army”, $11,468,033,000: Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Military Personnel, NavyFor an additional amount for “Military Personnel, Navy”, $1,308,719,000: Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Military Personnel, Marine CorpsFor an additional amount for “Military Personnel, Marine Corps”, $732,920,000: Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Military Personnel, Air ForceFor an additional amount for “Military Personnel, Air Force”, $2,060,442,000: Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Reserve Personnel, ArmyFor an additional amount for “Reserve Personnel, Army”, $268,031,000: Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Reserve Personnel, NavyFor an additional amount for “Reserve Personnel, Navy”, $48,912,000: Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Reserve Personnel, Marine CorpsFor an additional amount for “Reserve Personnel, Marine Corps”, $45,437,000: Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Reserve Personnel, Air ForceFor an additional amount for “Reserve Personnel, Air Force”, $27,002,000: Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. National Guard Personnel, ArmyFor an additional amount for “National Guard Personnel, Army”, $853,022,000: Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. National Guard Personnel, Air ForceFor an additional amount for “National Guard Personnel, Air Force”, $16,860,000: Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Operation and Maintenance Operation and Maintenance, ArmyFor an additional amount for “Operation and Maintenance, Army”, $59,212,782,000: Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Operation and Maintenance, NavyFor an additional amount for “Operation and Maintenance, Navy”, $8,970,724,000: Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Operation and Maintenance, Marine CorpsFor an additional amount for “Operation and Maintenance, Marine Corps”, $4,008,022,000: Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Operation and Maintenance, Air ForceFor an additional amount for “Operation and Maintenance, Air Force”, $12,989,643,000: Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Operation and Maintenance, Defense-WideFor an additional amount for “Operation and Maintenance, Defense-Wide”, $9,276,990,000: Provided, That each amount in this section is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010: Provided further, That of the funds provided under this heading: 
(1)Not to exceed $12,500,000 for the Combatant Commander Initiative Fund, to be used in support of Operation New Dawn and Operation Enduring Freedom.  
(2)Not to exceed $1,600,000,000, to remain available until expended, for payments to reimburse key cooperating nations for logistical, military, and other support, including access provided to United States military operations in support of Operation New Dawn and Operation Enduring Freedom, notwithstanding any other provision of law: 
Provided, That such reimbursement payments may be made in such amounts as the Secretary of Defense, with the concurrence of the Secretary of State, and in consultation with the Director of the Office of Management and Budget, may determine, in his discretion, based on documentation determined by the Secretary of Defense to adequately account for the support provided, and such determination is final and conclusive upon the accounting officers of the United States, and 15 days following notification to the appropriate congressional committees: 
Provided further, That the requirement to provide notification shall not apply with respect to a reimbursement for access based on an international agreement: 
Provided further, That these funds may be used for the purpose of providing specialized training and procuring supplies and specialized equipment and providing such supplies and loaning such equipment on a non-reimbursable basis to coalition forces supporting United States military operations in Iraq and Afghanistan, and 15 days following notification to the appropriate congressional committees: 
Provided further, That the Secretary of Defense shall provide quarterly reports to the congressional defense committees on the use of funds provided in this paragraph. Operation and Maintenance, Army ReserveFor an additional amount for “Operation and Maintenance, Army Reserve”, $206,784,000: Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Operation and Maintenance, Navy ReserveFor an additional amount for “Operation and Maintenance, Navy Reserve”, $93,559,000: Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Operation and Maintenance, Marine Corps ReserveFor an additional amount for “Operation and Maintenance, Marine Corps Reserve”, $29,685,000: Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Operation and Maintenance, Air Force ReserveFor an additional amount for “Operation and Maintenance, Air Force Reserve”, $203,807,000: Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Operation and Maintenance, Army National GuardFor an additional amount for “Operation and Maintenance, Army National Guard”, $497,849,000: Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Operation and Maintenance, Air National GuardFor an additional amount for “Operation and Maintenance, Air National Guard”, $417,983,000: Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Afghanistan Infrastructure Fund (including transfer of funds)There is hereby established in the Treasury of the United States the “Afghanistan Infrastructure Fund”. For the “Afghanistan Infrastructure Fund”, $400,000,000, to remain available until September 30, 2012: 
Provided, That such sums shall be available for infrastructure projects in Afghanistan, notwithstanding any other provision of law, which shall be undertaken by the Secretary of State, unless the Secretary of State and the Secretary of Defense jointly decide that a specific project will be undertaken by the Department of Defense: 
Provided further, That the infrastructure referred to in the preceding proviso is in support of the counterinsurgency strategy, requiring funding for facility and infrastructure projects, including, but not limited to, water, power, and transportation projects and related maintenance and sustainment costs: 
Provided further, That the authority to undertake such infrastructure projects is in addition to any other authority to provide assistance to foreign nations: 
Provided further, That any projects funded by this appropriation shall be jointly formulated and concurred in by the Secretary of State and Secretary of Defense: 
Provided further, That funds may be transferred to the Department of State for purposes of undertaking projects, which funds shall be considered to be economic assistance under the Foreign Assistance Act of 1961 for purposes of making available the administrative authorities contained in that Act: 
Provided further, That the transfer authority in the preceding proviso is in addition to any other authority available to the Department of Defense to transfer funds: 
Provided further, That any unexpended funds transferred to the Secretary of State under this authority shall be returned to the Afghanistan Infrastructure Fund if the Secretary of State, in coordination with the Secretary of Defense, determines that the project cannot be implemented for any reason, or that the project no longer supports the counterinsurgency strategy in Afghanistan: 
Provided further, That any funds returned to the Secretary of Defense under the previous proviso shall be available for use under this appropriation and shall be treated in the same manner as funds not transferred to the Secretary of State: 
Provided further, That contributions of funds for the purposes provided herein to the Secretary of State in accordance with section 635(d) of the Foreign Assistance Act from any person, foreign government, or international organization may be credited to this Fund, to remain available until expended, and used for such purposes: 
Provided further, That the Secretary of Defense shall, not fewer than 15 days prior to making transfers to or from, or obligations from the Fund, notify the appropriate committees of Congress in writing of the details of any such transfer: 
Provided further, That the “appropriate committees of Congress” are the Committees on Armed Services, Foreign Relations and Appropriations of the Senate and the Committees on Armed Services, Foreign Affairs and Appropriations of the House of Representatives: Provided further, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Afghanistan Security Forces Fund For the “Afghanistan Security Forces Fund”, $11,619,283,000, to remain available until September 30, 2012: 
Provided, That such funds shall be available to the Secretary of Defense, notwithstanding any other provision of law, for the purpose of allowing the Commander, Combined Security Transition Command—Afghanistan, or the Secretary's designee, to provide assistance, with the concurrence of the Secretary of State, to the security forces of Afghanistan, including the provision of equipment, supplies, services, training, facility and infrastructure repair, renovation, and construction, and funding: 
Provided further, That the authority to provide assistance under this heading is in addition to any other authority to provide assistance to foreign nations: 
Provided further, That up to $15,000,000 of these funds may be available for coalition police trainer life support costs: 
Provided further, That contributions of funds for the purposes provided herein from any person, foreign government, or international organization may be credited to this Fund and used for such purposes: 
Provided further, That the Secretary of Defense shall notify the congressional defense committees in writing upon the receipt and upon the obligation of any contribution, delineating the sources and amounts of the funds received and the specific use of such contributions: 
Provided further, That the Secretary of Defense shall, not fewer than 15 days prior to obligating from this appropriation account, notify the congressional defense committees in writing of the details of any such obligation: 
Provided further, That the Secretary of Defense shall notify the congressional defense committees of any proposed new projects or transfer of funds between budget sub-activity groups in excess of $20,000,000: Provided further, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Iraq Security Forces Fund For the Iraq Security Forces Fund, $1,500,000,000, to remain available until September 30, 2012: 
Provided, That such funds shall be available to the Secretary of Defense, notwithstanding any other provision of law, for the purpose of allowing the Commander, United States Forces-Iraq, or the Secretary's designee, to provide assistance, with the concurrence of the Secretary of State, to the security forces of Iraq, including the provision of equipment, supplies, services, training, facility and infrastructure repair, and renovation: 
Provided further, That the authority to provide assistance under this heading is in addition to any other authority to provide assistance to foreign nations: 
Provided further, That contributions of funds for the purposes provided herein from any person, foreign government, or international organization may be credited to this Fund and used for such purposes: 
Provided further, That the Secretary shall notify the congressional defense committees in writing upon the receipt and upon the obligation of any contribution, delineating the sources and amounts of the funds received and the specific use of such contributions: 
Provided further, That the Secretary of Defense shall, not fewer than 15 days prior to obligating from this appropriation account, notify the congressional defense committees in writing of the details of any such obligation: 
Provided further, That the Secretary of Defense shall notify the congressional defense committees of any proposed new projects or transfer of funds between budget sub-activity groups in excess of $20,000,000: Provided further, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Procurement Aircraft Procurement, ArmyFor an additional amount for “Aircraft Procurement, Army”, $2,720,138,000, to remain available until September 30, 2013: Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Missile Procurement, ArmyFor an additional amount for “Missile Procurement, Army”, $343,828,000, to remain available until September 30, 2013: Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Procurement of Weapons and Tracked Combat Vehicles, ArmyFor an additional amount for “Procurement of Weapons and Tracked Combat Vehicles, Army”, $896,996,000, to remain available until September 30, 2013: Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Procurement of Ammunition, ArmyFor an additional amount for “Procurement of Ammunition, Army”, $369,885,000, to remain available until September 30, 2013: Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Other Procurement, ArmyFor an additional amount for “Other Procurement, Army”, $6,423,832,000, to remain available until September 30, 2013: Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Aircraft Procurement, NavyFor an additional amount for “Aircraft Procurement, Navy”, $1,269,549,000, to remain available until September 30, 2013: Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Weapons Procurement, NavyFor an additional amount for “Weapons Procurement, Navy”, $90,502,000, to remain available until September 30, 2013: Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Procurement of Ammunition, Navy and Marine CorpsFor an additional amount for “Procurement of Ammunition, Navy and Marine Corps”, $558,024,000, to remain available until September 30, 2013: Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Other Procurement, NavyFor an additional amount for “Other Procurement, Navy”, $316,835,000, to remain available until September 30, 2013: Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Procurement, Marine CorpsFor an additional amount for “Procurement, Marine Corps”, $1,589,119,000, to remain available until September 30, 2013: Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Aircraft Procurement, Air ForceFor an additional amount for “Aircraft Procurement, Air Force”, $1,991,955,000, to remain available until September 30, 2013: Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Missile Procurement, Air Force For an additional amount for “Missile Procurement, Air Force”, $56,621,000, to remain available until September 30, 2013: Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Procurement of Ammunition, Air ForceFor an additional amount for “Procurement of Ammunition, Air Force”, $292,959,000, to remain available until September 30, 2013: Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Other Procurement, Air ForceFor an additional amount for “Other Procurement, Air Force”, $2,868,593,000, to remain available until September 30, 2013: Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Procurement, Defense-WideFor an additional amount for “Procurement, Defense-Wide”, $1,262,499,000, to remain available until September 30, 2013: Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. National Guard and Reserve EquipmentFor procurement of aircraft, missiles, tracked combat vehicles, ammunition, other weapons and other procurement for the reserve components of the Armed Forces, $850,000,000, to remain available for obligation until September 30, 2013, of which $250,000,000 shall be available only for the Army National Guard: 
Provided, That the Chiefs of National Guard and Reserve components shall, not later than 30 days after the enactment of this Act, individually submit to the congressional defense committees the modernization priority assessment for their respective National Guard or Reserve component: Providedfurther, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Mine Resistant Ambush Protected Vehicle Fund (including transfer of funds)For the Mine Resistant Ambush Protected Vehicle Fund, $3,415,000,000, to remain available until September 30, 2012: 
Provided, That such funds shall be available to the Secretary of Defense, notwithstanding any other provision of law, to procure, sustain, transport, and field Mine Resistant Ambush Protected vehicles: 
Provided further, That the Secretary shall transfer such funds only to appropriations made available in this or any other Act for operation and maintenance; procurement; research, development, test and evaluation; and defense working capital funds to accomplish the purpose provided herein: 
Provided further, That such transferred funds shall be merged with and be available for the same purposes and the same time period as the appropriation to which transferred: 
Provided further, That this transfer authority is in addition to any other transfer authority available to the Department of Defense: 
Provided further, That the Secretary shall, not fewer than 10 days prior to making transfers from this appropriation, notify the congressional defense committees in writing of the details of any such transfer: Provided further, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Research, Development, Test and Evaluation Research, Development, Test and Evaluation, ArmyFor an additional amount for “Research, Development, Test and Evaluation, Army”, $143,234,000, to remain available until September 30, 2012: Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Research, Development, Test and Evaluation, NavyFor an additional amount for “Research, Development, Test and Evaluation, Navy”, $104,781,000, to remain available until September 30, 2012: Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Research, Development, Test and Evaluation, Air ForceFor an additional amount for “Research, Development, Test and Evaluation, Air Force”, $484,382,000, to remain available until September 30, 2012: Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Research, Development, Test and Evaluation, Defense-WideFor an additional amount for “Research, Development, Test and Evaluation, Defense-Wide”, $222,616,000, to remain available until September 30, 2012: Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Revolving and Management Funds Defense Working Capital FundsFor an additional amount for “Defense Working Capital Funds”, $485,384,000: Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Other Department of Defense Programs Defense Health ProgramFor an additional amount for “Defense Health Program”, $1,422,092,000, of which $1,398,092,000 shall be for operation and maintenance, to remain available until September 30, 2011, and of which $24,000,000 shall be for research, development, test and evaluation, to remain available until September 30, 2012: Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Drug Interdiction and Counter-Drug Activities, DefenseFor an additional amount for “Drug Interdiction and Counter-Drug Activities, Defense”, $440,510,000, to remain available until September 30, 2012: Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Joint Improvised Explosive Device Defeat Fund (including transfer of funds)For the Joint Improvised Explosive Device Defeat Fund, $2,793,768,000, to remain available until September 30, 2013: 
Provided, That such funds shall be available to the Secretary of Defense, notwithstanding any other provision of law, for the purpose of allowing the Director of the Joint Improvised Explosive Device Defeat Organization to investigate, develop and provide equipment, supplies, services, training, facilities, personnel and funds to assist United States forces in the defeat of improvised explosive devices: 
Provided further, That the Secretary of Defense may transfer funds provided herein to appropriations for military personnel; operation and maintenance; procurement; research, development, test and evaluation; and defense working capital funds to accomplish the purpose provided herein: 
Provided further, That this transfer authority is in addition to any other transfer authority available to the Department of Defense: 
Provided further, That the Secretary of Defense shall, not fewer than 15 days prior to making transfers from this appropriation, notify the congressional defense committees in writing of the details of any such transfer: Provided further, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. Office of the Inspector GeneralFor an additional amount for the “Office of the Inspector General”, $10,529,000: Provided, That each amount in this paragraph is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010. GENERAL PROVISIONS—THIS TITLE  
9001.Notwithstanding any other provision of law, funds made available in this title are in addition to amounts appropriated or otherwise made available for the Department of Defense for fiscal year 2011. 
(including transfer of funds)  
9002.Upon the determination of the Secretary of Defense that such action is necessary in the national interest, the Secretary may, with the approval of the Office of Management and Budget, transfer up to $4,000,000,000 between the appropriations or funds made available to the Department of Defense in this title: 
Provided, That the Secretary shall notify the Congress promptly of each transfer made pursuant to the authority in this section: 
Provided further, That the authority provided in this section is in addition to any other transfer authority available to the Department of Defense and is subject to the same terms and conditions as the authority provided in the Department of Defense Appropriations Act, 2011.  
9003.Supervision and administration costs associated with a construction project funded with appropriations available for operation and maintenance or the Afghanistan Security Forces Fund provided in this Act and executed in direct support of overseas contingency operations in Afghanistan, may be obligated at the time a construction contract is awarded: 
Provided, That for the purpose of this section, supervision and administration costs include all in-house Government costs.  
9004.From funds made available in this title, the Secretary of Defense may purchase for use by military and civilian employees of the Department of Defense in Iraq and Afghanistan: (a) passenger motor vehicles up to a limit of $75,000 per vehicle; and (b) heavy and light armored vehicles for the physical security of personnel or for force protection purposes up to a limit of $250,000 per vehicle, notwithstanding price or other limitations applicable to the purchase of passenger carrying vehicles.  
9005.Not to exceed $500,000,000 of the amount appropriated in this title under the heading Operation and Maintenance, Army may be used, notwithstanding any other provision of law, to fund the Commander's Emergency Response Program (CERP), for the purpose of enabling military commanders in Iraq and Afghanistan to respond to urgent, small scale, humanitarian relief and reconstruction requirements within their areas of responsibility: 
Provided, That projects (including any ancillary or related elements in connection with such project) executed under this authority shall not exceed $20,000,000: 
Provided further, That not later than 45 days after the end of each fiscal year quarter, the Secretary of Defense shall submit to the congressional defense committees a report regarding the source of funds and the allocation and use of funds during that quarter that were made available pursuant to the authority provided in this section or under any other provision of law for the purposes described herein: 
Provided further, That, not later than 30 days after the end of each month, the Army shall submit to the congressional defense committees monthly commitment, obligation, and expenditure data for the Commander’s Emergency Response Program in Iraq and Afghanistan: 
Provided further, That not less than 15 days before making funds available pursuant to the authority provided in this section or under any other provision of law for the purposes described herein for a project with a total anticipated cost for completion of $5,000,000 or more, the Secretary shall submit to the congressional defense committees a written notice containing each of the following: 
(1)The location, nature and purpose of the proposed project, including how the project is intended to advance the military campaign plan for the country in which it is to be carried out.  
(2)The budget, implementation timeline with milestones, and completion date for the proposed project, including any other CERP funding that has been or is anticipated to be contributed to the completion of the project.  
(3)A plan for the sustainment of the proposed project, including the agreement with either the host nation, a non-Department of Defense agency of the United States Government or a third party contributor to finance the sustainment of the activities and maintenance of any equipment or facilities to be provided through the proposed project.  
9006.Funds available to the Department of Defense for operation and maintenance may be used, notwithstanding any other provision of law, to provide supplies, services, transportation, including airlift and sealift, and other logistical support to coalition forces supporting military and stability operations in Iraq and Afghanistan: 
Provided, That the Secretary of Defense shall provide quarterly reports to the congressional defense committees regarding support provided under this section.  
9007.None of the funds appropriated or otherwise made available by this or any other Act shall be obligated or expended by the United States Government for a purpose as follows: 
(1)To establish any military installation or base for the purpose of providing for the permanent stationing of United States Armed Forces in Iraq.  
(2)To exercise United States control over any oil resource of Iraq.  
(3)To establish any military installation or base for the purpose of providing for the permanent stationing of United States Armed Forces in Afghanistan.  
9008.None of the funds made available in this Act may be used in contravention of the following laws enacted or regulations promulgated to implement the United Nations Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment (done at New York on December 10, 1984): 
(1)Section 2340A of title 18, United States Code.  
(2)Section 2242 of the Foreign Affairs Reform and Restructuring Act of 1998 (division G of Public Law 105–277; 112 Stat. 2681–822; 8 U.S.C. 1231 note) and regulations prescribed thereto, including regulations under part 208 of title 8, Code of Federal Regulations, and part 95 of title 22, Code of Federal Regulations.  
(3)Sections 1002 and 1003 of the Department of Defense, Emergency Supplemental Appropriations to Address Hurricanes in the Gulf of Mexico, and Pandemic Influenza Act, 2006 (Public Law 109–148).  
9009. 
(a)The Secretary of Defense shall submit to the congressional defense committees not later than 45 days after the end of each fiscal quarter a report on the proposed use of all funds appropriated by this or any prior Act under each of the headings Iraq Security Forces Fund, Afghanistan Security Forces Fund, Afghanistan Infrastructure Fund, and Pakistan Counterinsurgency Fund on a project-by-project basis, for which the obligation of funds is anticipated during the 3-month period from such date, including estimates for the accounts referred to in this section of the costs required to complete each such project.  
(b)The report required by this subsection shall include the following: 
(1)The use of all funds on a project-by-project basis for which funds appropriated under the headings referred to in subsection (a) were obligated prior to the submission of the report, including estimates for the accounts referred to in subsection (a) of the costs to complete each project.  
(2)The use of all funds on a project-by-project basis for which funds were appropriated under the headings referred to in subsection (a) in prior appropriations Acts, or for which funds were made available by transfer, reprogramming, or allocation from other headings in prior appropriations Acts, including estimates for the accounts referred to in subsection (a) of the costs to complete each project.  
(3)An estimated total cost to train and equip the Iraq, Afghanistan, and Pakistan security forces, disaggregated by major program and sub-elements by force, arrayed by fiscal year.  
9010.Funds made available in this title to the Department of Defense for operation and maintenance may be used to purchase items having an investment unit cost of not more than $250,000: 
Provided, That, upon determination by the Secretary of Defense that such action is necessary to meet the operational requirements of a Commander of a Combatant Command engaged in contingency operations overseas, such funds may be used to purchase items having an investment item unit cost of not more than $500,000. 
(including transfer of funds)  
9011.Of the funds appropriated by this Act for the Office of the Director of National Intelligence, $3,375,000 is available, as specified in the classified annex, for transfer to other departments and agencies of the Federal Government.  
9012. 
(a)The Task Force for Business and Stability Operations in Afghanistan may, subject to the direction and control of the Secretary of Defense and with the concurrence of the Secretary of State, carry out projects in fiscal year 2011 to assist the commander of the United States Central Command in developing a link between United States military operations in Afghanistan under Operation Enduring Freedom and the economic elements of United States national power in order to reduce violence, enhance stability, and restore economic normalcy in Afghanistan through strategic business and economic opportunities.  
(b)The projects carried out under paragraph (a) may include projects that facilitate private investment, industrial development, banking and financial system development, agricultural diversification and revitalization, and energy development in and with respect to Afghanistan.  
(c)The Secretary may use up to $150,000,000 of the funds available for overseas contingency operations in “Operation and Maintenance, Army” for additional activities to carry out projects under paragraph (a).  
9013. 
(a)Not more than 85 percent of the funds provided in this title for Operation and Maintenance may be available for obligation or expenditure until the date on which the Secretary of Defense submits the report under subsection (b).  
(b)Not later than 120 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a report on contractor employees in the United States Central Command, including— 
(1)the number of employees of a contractor awarded a contract by the Department of Defense (including subcontractor employees) who are employed at the time of the report in the area of operations of the United States Central Command, including a list of the number of such employees in each of Iraq, Afghanistan, and all other areas of operations of the United States Central Command; and  
(2)for each fiscal year quarter beginning on the date of the report and ending on September 30, 2012— 
(A)the number of such employees planned by the Secretary to be employed during each such period in each of Iraq, Afghanistan, and all other areas of operations of the United States Central Command; and  
(B)an explanation of how the number of such employees listed under subparagraph (A) relates to the planned number of military personnel in such locations. This division may be cited as the Department of Defense Appropriations Act, 2011.  
BFull-Year Continuing Appropriations for Fiscal Year 2011 
The following sums are hereby appropriated, out of any money in the Treasury not otherwise appropriated, and out of applicable corporate or other revenues, receipts, and funds, for the several departments, agencies, corporations, and other organizational units of Government for fiscal year 2011, and for other purposes, namely:  
IGeneral Provisions 
1101. 
(a)Such amounts as may be necessary, at the level specified in subsection (c) and under the authority and conditions provided in applicable appropriations Acts for fiscal year 2010, for projects or activities (including the costs of direct loans and loan guarantees) that are not otherwise specifically provided for, and for which appropriations, funds, or other authority were made available in the following appropriations Acts: 
(1)The Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2010 (Public Law 111–80).  
(2)The Energy and Water Development and Related Agencies Appropriations Act, 2010 (Public Law 111–85).  
(3)The Department of Homeland Security Appropriations Act, 2010 (Public Law 111–83).  
(4)The Department of the Interior, Environment, and Related Agencies Appropriations Act, 2010 (division A of Public Law 111–88).  
(5)The Legislative Branch Appropriations Act, 2010 (division A of Public Law 111–68).  
(6)The Consolidated Appropriations Act, 2010 (Public Law 111–117).  
(7)Section 102(c) (except the last proviso relating to waiver of fees) of chapter 1 of title I of the Supplemental Appropriations Act, 2010 (Public Law 111–212) that addresses guaranteed loans in the rural housing insurance fund.  
(8)The appropriation under the heading Department of Commerce—United States Patent and Trademark Office in the United States Patent and Trademark Office Supplemental Appropriations Act, 2010 (Public Law 111–224).  
(b)For purposes of this division, the term level means an amount.  
(c)The level referred to in subsection (a) shall be the amounts appropriated in the appropriations Acts referred to in such subsection, including transfers and obligation limitations, except that— 
(1)such level shall not include any amount previously designated as an emergency requirement and necessary to meet emergency needs pursuant to sections 403(a) and 423(b) of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010; and  
(2)such level shall be calculated without regard to any rescission or cancellation of funds or contract authority.  
1102.Appropriations made by section 1101 shall be available to the extent and in the manner that would be provided by the pertinent appropriations Act.  
1103.Appropriations provided by this division that, in the applicable appropriations Act for fiscal year 2010, carried a multiple-year or no-year period of availability shall retain a comparable period of availability.  
1104.Except as otherwise expressly provided in this division, the requirements, authorities, conditions, limitations, and other provisions of the appropriations Acts referred to in section 1101(a) shall continue in effect through the date specified in section 1106.  
1105.No appropriation or funds made available or authority granted pursuant to section 1101 shall be used to initiate or resume any project or activity for which appropriations, funds, or other authority were specifically prohibited during fiscal year 2010.  
1106.Unless otherwise provided for in this division or in the applicable appropriations Act, appropriations and funds made available and authority granted pursuant to this division shall be available through September 30, 2011.  
1107.Expenditures made pursuant to the Continuing Appropriations Act, 2011 (Public Law 111–242), shall be charged to the applicable appropriation, fund, or authorization provided by this division.  
1108.Funds appropriated by this division may be obligated and expended notwithstanding section 10 of Public Law 91–672 (22 U.S.C. 2412), section 15 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2680), section 313 of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995 (22 U.S.C. 6212), and section 504(a)(1) of the National Security Act of 1947 (50 U.S.C. 414(a)(1)).  
1109. 
(a)For entitlements and other mandatory payments whose budget authority was provided in appropriations Acts for fiscal year 2010, and for activities under the Food and Nutrition Act of 2008, the levels established by section 1101 shall be the amounts necessary to maintain program levels under current law and under the authority and conditions provided in the applicable appropriations Acts for fiscal year 2010.  
(b)In addition to the amounts otherwise provided by section 1101, the following amounts shall be available for the following accounts for advance payments for the first quarter of fiscal year 2012: 
(1)Department of Labor, Employment Standards Administration, Special Benefits for Disabled Coal Miners, for benefit payments under title IV of the Federal Mine Safety and Health Act of 1977, $41,000,000, to remain available until expended.  
(2)Department of Health and Human Services, Centers for Medicare and Medicaid Services, Grants to States for Medicaid, for payments to States or in the case of section 1928 on behalf of States under title XIX of the Social Security Act, $86,445,289,000, to remain available until expended.  
(3)Department of Health and Human Services, Administration for Children and Families, Payments to States for Child Support Enforcement and Family Support Programs, for payments to States or other non-Federal entities under titles I, IV–D, X, XI, XIV, and XVI of the Social Security Act and the Act of July 5, 1960 (24 U.S.C. ch. 9), $1,200,000,000, to remain available until expended.  
(4)Department of Health and Human Services, Administration for Children and Families, Payments to States for Foster Care and Permanency, for payments to States or other non-Federal entities under title IV–E of the Social Security Act, $1,850,000,000.  
(5)Social Security Administration, Supplemental Security Income Program, for benefit payments under title XVI of the Social Security Act, $13,400,000,000, to remain available until expended.  
1110.Amounts incorporated by reference in this division that were previously designated as available for overseas deployments and other activities pursuant to S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal year 2010, are designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress) and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress).  
1111.Any language specifying an earmark in an appropriations Act for fiscal year 2010, or in a committee report or joint explanatory statement accompanying such an Act, shall have no legal effect with respect to funds appropriated by this division. For purposes of this section, the term earmark means a congressional earmark or congressionally directed spending item, as defined in clause 9(e) of rule XXI of the Rules of the House of Representatives and paragraph 5(a) of rule XLIV of the Standing Rules of the Senate.  
1112.Notwithstanding section 1101, none of the funds appropriated or otherwise made available in this division or any other Act (including division A of this Act) may be used to transfer, release, or assist in the transfer or release to or within the United States, its territories, or possessions Khalid Sheikh Mohammed or any other detainee who—  (1) is not a United States citizen or a member of the Armed Forces of the United States; and (2) is or was held on or after June 24, 2009, at the United States Naval Station, Guantanamo Bay, Cuba, by the Department of Defense.  
1113. 
(a) 
(1)Notwithstanding section 1101, except as provided in paragraph (2), none of the funds appropriated or otherwise made available in this division or any other Act (including division A of this Act) may be used to transfer any individual detained at Guantanamo to the custody or effective control of the individual’s country of origin, any other foreign country, or any other foreign entity unless the Secretary of Defense submits to Congress the certification described in subsection (b) by not later than 30 days before the transfer of the individual.  
(2)Paragraph (1) shall not apply to any action taken by the Secretary of Defense to transfer any individual detained at Guantanamo to effectuate an order affecting the disposition of the individual that is issued by a court or competent tribunal of the United States having lawful jurisdiction. The Secretary of Defense shall notify Congress promptly upon issuance of any such order.  
(b)The certification described in this subsection is a written certification made by the Secretary of Defense, with the concurrence of the Secretary of State, that the government of the foreign country or the recognized leadership of the foreign entity to which the individual detained at Guantanamo is to be transferred— 
(1)is not a designated state sponsor of terrorism or a designated foreign terrorist organization;  
(2)maintains effective control over each detention facility in which an individual is to be detained if the individual is to be housed in a detention facility;  
(3)is not, as of the date of the certification, facing a threat that is likely to substantially affect its ability to exercise control over the individual;  
(4)has agreed to take effective steps to ensure that the individual cannot take action to threaten the United States, its citizens, or its allies in the future;  
(5)has taken such steps as the Secretary determines are necessary to ensure that the individual cannot engage or re-engage in any terrorist activity; and  
(6)has agreed to share any information with the United States that— 
(A)is related to the individual or any associates of the individual; and  
(B)could affect the security of the United States, its citizens, or its allies.  
(c) 
(1)Except as provided in paragraph (3), none of the funds appropriated or otherwise made available in this division or any other Act (including division A of this Act) may be used to transfer any individual detained at Guantanamo to the custody or effective control of the individual’s country of origin, any other foreign country, or any other foreign entity if there is a confirmed case of any individual who was detained at United States Naval Station, Guantanamo Bay, Cuba, at any time after September 11, 2001, who was transferred to the foreign country or entity and subsequently engaged in any terrorist activity.  
(2)The Secretary of Defense may waive the prohibition in paragraph (1) if the Secretary determines that such a transfer is in the national security interests of the United States and includes, as part of the certification described in subsection (b) relating to such transfer, the determination of the Secretary under this paragraph.  
(3)Paragraph (1) shall not apply to any action taken by the Secretary to transfer any individual detained at Guantanamo to effectuate an order affecting the disposition of the individual that is issued by a court or competent tribunal of the United States having lawful jurisdiction. The Secretary shall notify Congress promptly upon issuance of any such order.  
(d)For the purposes of this section: 
(1)The term individual detained at Guantanamo means any individual who is located at United States Naval Station, Guantanamo Bay, Cuba, as of October 1, 2009, who— 
(A)is not a citizen of the United States or a member of the Armed Forces of the United States; and  
(B)is— 
(i)in the custody or under the effective control of the Department of Defense; or  
(ii)otherwise under detention at United States Naval Station, Guantanamo Bay, Cuba.  
(2)The term foreign terrorist organization means any organization so designated by the Secretary of State under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189).  
1114. 
(a)Notwithstanding section 1101, none of the funds appropriated or otherwise made available by this division or any other Act (including division A of this Act) may be used to construct or modify any facility in the United States, its territories, or possessions to house any individual described in subsection (c) for the purposes of detention or imprisonment in the custody or under the effective control of the Department of Defense.  
(b)The prohibition in subsection (a) shall not apply to any modification of facilities at United States Naval Station, Guantanamo Bay, Cuba.  
(c)An individual described in this subsection is any individual who, as of June 24, 2009, is located at United States Naval Station, Guantanamo Bay, Cuba, and who— 
(1)is not a citizen of the United States or a member of the Armed Forces of the United States; and  
(2)is— 
(A)in the custody or under the effective control of the Department of Defense; or  
(B)otherwise under detention at United States Naval Station, Guantanamo Bay, Cuba.  
1115.None of the funds appropriated or otherwise made available by this division or any other Act (including division A of this Act) may be obligated by any covered executive agency in contravention of the certification requirement of section 6(b) of the Iran Sanctions Act of 1996, as included in the revisions to the Federal Acquisition Regulation pursuant to such section.  
1116.Section 550(b) of Public Law 109–295, as amended by section 550 of Public Law 111–83, shall be applied by substituting the date specified in section 1106 of this division for October 4, 2010.  
1117.Section 1(b)(2) of the Passport Act of June 4, 1920 (22 U.S.C. 214(b)(2)) shall be applied by substituting the date specified in section 1106 of this division for September 30, 2010.  
1118. 
(a)Section 1115(d) of Public Law 111–32 shall be applied by substituting the date specified in section 1106 of this division for October 1, 2010.  
(b)Section 824(g) of the Foreign Service Act of 1980 (22 U.S.C. 4064(g)) shall be applied by substituting the date specified in section 1106 of this division for October 1, 2010 in paragraph (2).  
(c)Section 61(a) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2733(a)) shall be applied by substituting the date specified in section 1106 of this division for October 1, 2010 in paragraph (2).  
(d)Section 625(j)(1) of the Foreign Assistance Act of 1961 (22 U.S.C. 2385(j)(1)) shall be applied by substituting the date specified in section 1106 of this division for October 1, 2010 in subparagraph (B).  
1119.The authority provided by section 1334 of the Foreign Affairs Reform and Restructuring Act of 1998 (22 U.S.C. 6553) shall remain in effect through the date specified in section 1106 of this division.  
1120.The provisions of title II of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11311 et seq.) shall continue in effect, notwithstanding section 209 of such Act, through the earlier of: (1) the date specified in section 1106 of this division; or (2) the date of the enactment into law of an authorization Act relating to the McKinney-Vento Homeless Assistance Act.  
IIAgriculture, Rural Development, Food and Drug Administration, and Related Agencies 
1201.Notwithstanding section 1101, the level for Agricultural Programs, Office of the Secretary shall be $5,061,000.  
1202.Notwithstanding section 1101, the level for Agricultural Programs, Office of Tribal Relations shall be $0.  
1203.Notwithstanding section 1101, the level for Agricultural Programs, Executive Operations, Office of Chief Economist shall be $10,032,000.  
1204.Notwithstanding section 1101, the level for Agricultural Programs, Executive Operations, National Appeals Division shall be $14,711,000.  
1205.Notwithstanding section 1101, the level for Agricultural Programs, Executive Operations, Office of Budget and Program Analysis shall be $9,054,000.  
1206.Notwithstanding section 1101, the level for Agricultural Programs, Office of Advocacy and Outreach shall be $0.  
1207.Notwithstanding section 1101, the level for Agricultural Programs, Office of the Chief Information Officer shall be $17,000,000.  
1208.Notwithstanding section 1101, the level for Agricultural Programs, Office of the Chief Financial Officer shall be $5,954,000.  
1209.Notwithstanding section 1101, the level for Agricultural Programs, Office of Civil Rights shall be $21,551,000.  
1210.Notwithstanding section 1101, the level for Agricultural Programs, Agriculture Buildings and Facilities and Rental Payments shall be $259,751,000, of which $178,470,000 shall be available for payments to the General Services Administration for rent and of which $37,781,000 shall be for buildings operations and maintenance expenses.  
1211.Notwithstanding section 1101, the level for Agricultural Programs, Hazardous Materials Management shall be $0.  
1212.Notwithstanding section 1101, the level for Agricultural Programs, Departmental Administration shall be $30,706,000.  
1213.Notwithstanding section 1101, the level for Agricultural Programs, Office of the Assistant Secretary for Congressional Relations shall be $3,877,000.  
1214.Notwithstanding section 1101, the level for Agricultural Programs, Office of Communications shall be $9,514,000.  
1215.Notwithstanding section 1101, the level for Agricultural Programs, Office of the Inspector General shall be $80,000,000.  
1216.Notwithstanding section 1101, the level for Agricultural Programs, Office of the General Counsel shall be $39,620,000.  
1217.Notwithstanding section 1101, the level for Agricultural Programs, Economic Research Service shall be $79,500,000.  
1218.Notwithstanding section 1101, the level for Agricultural Programs, National Agricultural Statistics Service shall be $151,565,000: Provided, That the amounts included under such heading in Public Law 111–80 shall be applied to funds appropriated by this division by substituting $33,494,000 for $37,908,000.  
1219.Notwithstanding section 1101, the level for Agricultural Programs, Agricultural Research Service, Salaries and Expenses shall be $1,065,406,000.  
1220.Notwithstanding section 1101, the level for Agricultural Programs, Agricultural Research Service, Buildings and Facilities shall be $0.  
1221.Notwithstanding section 1101, the level for Agricultural Programs, National Institute of Food and Agriculture, Research and Education Activities shall be $647,993,000: Provided, That the amounts included under such heading in Public Law 111–80 shall be applied to funds appropriated by this division as follows: by substituting $221,763,000 for $215,000,000; by substituting $34,816,000 for $29,000,000; by substituting $51,000,000 for $48,500,000; by substituting $227,801,000 for $216,482,000; by substituting $0 for $89,029,000; by substituting $20,500,000 for $18,250,000; and by substituting $11,253,000 for $45,122,000.  
1222.Notwithstanding section 1101, the level for Agricultural Programs, National Institute of Food and Agriculture, Extension Activities shall be $453,265,000: Provided, That the amounts included under such heading in Public Law 111–80 shall be applied to funds appropriated by this division as follows: by substituting $267,673,000 for $297,500,000 and by substituting $8,565,000 for $20,396,000.  
1223.Notwithstanding section 1101, the level for Agricultural Programs, National Institute of Food and Agriculture, Integrated Activities shall be $24,874,000: Provided, That the amounts included under such heading in Public Law 111–80 shall be applied to funds appropriated by this division as follows: by substituting $15,044,000 for $45,148,000; by substituting $10,948,000 for $12,649,000; by substituting $0 for $14,596,000; by substituting $0 for $4,388,000; by substituting $0 for $1,365,000; by substituting $0 for $3,054,000; by substituting $0 for $5,000,000; by substituting $0 for $3,000,000; by substituting $0 for $732,000; and by substituting $0 for $1,312,000.  
1224.Notwithstanding section 1101, the level for Agricultural Programs, Animal and Plant Health Inspection Service, Salaries and Expenses shall be $829,953,000: Provided, That the amounts included under such heading in Public Law 111–80 shall be applied to funds appropriated by this division by substituting $45,219,000 for $60,243,000.  
1225.Notwithstanding section 1101, the level for Agricultural Programs, Agricultural Marketing Service, Marketing Services shall be $81,711,000.  
1226.Notwithstanding section 1101, the level for Agricultural Programs, Agricultural Marketing Service, Limitation on Administrative Expenses shall be $60,947,000 (from fees collected).  
1227.The amounts included under the heading Agricultural Programs, Agricultural Marketing Service, Funds for Strengthening Markets, Income, and Supply (Section 32) in Public Law 111–80 shall be applied to funds appropriated by this division by substituting $0 for $10,000,000.  
1228.Notwithstanding section 1101, the level for Agricultural Programs, Grain Inspection, Packers and Stockyards Administration, Salaries and Expenses shall be $40,342,000.  
1229.Notwithstanding section 1101, the level for Agricultural Programs, Grain Inspection, Packers and Stockyards Administration, Limitation on Inspection and Weighing Services Expenses, $45,041,000.  
1230.Notwithstanding section 1101, the level for Agricultural Programs, Food Safety and Inspection Service shall be $930,120,000.  
1231.Notwithstanding section 1101, the level for Agricultural Programs, Farm Service Agency, Salaries and Expenses shall be $1,063,558,000.  
1232.Notwithstanding section 1101, the level for Agricultural Programs, Farm Service Agency, Grassroots Source Water Protection Program shall be $4,630,000.  
1233.The amounts included under the heading Agricultural Programs, Farm Service Agency, Agricultural Credit Insurance Fund Program Account in Public Law 111–80 shall be applied to funds appropriated by this division as follows: by substituting $1,975,000,000 for $2,150,000,000; by substituting $475,000,000 for $650,000,000; by substituting $2,544,035,000 for $2,670,000,000, by substituting $900,000,000 for $1,000,000,000; by substituting $144,035,000 for $170,000,000; by substituting $0 for $3,940,000; by substituting $110,602,000 for $150,000,000; by substituting $0 for $75,000,000 the first and second place it appears; by substituting $0 for $10,000,000; by substituting $38,570,000 for $32,070,000; by substituting $32,870,000 for $26,520,000; by substituting $109,410,000 for $106,402,000; by substituting $34,950,000 for $35,100,000; by substituting $19,920,000 for $23,902,000; by substituting $54,540,000 for $47,400,000; by substituting $0 for $1,065,000; by substituting $0 for $278,000; by substituting $0 for $793,000; by substituting $318,508,000 for $321,093,000, and by substituting $305,588,000 for $313,173,000. Funds appropriated by this division to such heading for farm ownership, operating and conservation direct loans, and guaranteed loans may be transferred among these programs: Provided, That the Secretary of Agriculture shall notify the Committees on Appropriations of the House of Representatives and the Senate at least 15 days in advance of any transfer.  
1234.Notwithstanding section 1101, the level for Agricultural Programs, Risk Management Agency shall be $77,177,000.  
1235.Notwithstanding section 1101, the level for Conservation Programs, Natural Resources Conservation Service, Conservation Operations shall be $836,000,000.  
1236.Notwithstanding section 1101, the level for Conservation Programs, Natural Resources Conservation Service, Watershed and Flood Prevention Operations shall be $0.  
1237.Notwithstanding section 1101, the level for Conservation Programs, Natural Resources Conservation Service, Watershed Rehabilitation Program shall be $20,000,000.  
1238.Notwithstanding section 1101, the level for Conservation Programs, Natural Resources Conservation Service, Resource Conservation and Development shall be $0.  
1239.Notwithstanding section 1101, the level for Rural Development Programs, Rural Development Salaries and Expenses shall be $181,987,000.  
1240.The amounts included under the heading Rural Development Programs, Rural Housing Service, Rural Housing Insurance Fund Program Account in Public Law 111–80 for gross obligations for the principal amount of direct and guaranteed loans as authorized by title V of the Housing Act of 1949 shall be applied to funds appropriated by this division by substituting $34,004,000 for $34,412,000 and by substituting, $5,052,000 for $5,045,000.  
1241.Notwithstanding section 1101, the level for Rural Development Programs, Rural Housing Service, Rural Housing Insurance Fund Program Account for the cost of direct and guaranteed loans, including the cost of modifying loans, authorized by section 502 of the Housing Act of 1949 shall be $70,200,000: Provided, That the amounts included for such costs under such heading in Public Law 111–80 shall be applied to funds appropriated by this division by substituting $70,200,000 for $40,710,000 in the case of direct loans and by substituting $0 for $172,800,000 in the case of unsubsidized guaranteed loans.  
1242.Notwithstanding section 1101, the level for Rural Development Programs, Rural Housing Service, Rural Housing Insurance Fund Program Account for the cost of housing repair loans authorized by section 504 of the Housing Act of 1949 shall be $6,437,000.  
1243.Notwithstanding section 1101, the level for Rural Development Programs, Rural Housing Service, Rural Housing Insurance Fund Program Account for the cost of repair, rehabilitation, and new construction of rental housing authorized by section 515 of the Housing Act of 1949 shall be $23,446,000.  
1244.Notwithstanding section 1101, the level for Rural Development Programs, Rural Housing Service, Rural Housing Insurance Fund Program Account for the cost of multi-family housing guaranteed loans authorized by section 538 of the Housing Act of 1949 shall be $12,513,000.  
1245.In addition to amounts otherwise appropriated or made available by this division, there is appropriated to the Secretary of Agriculture $288,000 for section 523 self-help housing land development loans authorized by section 523 of the Housing Act of 1949 and $294,000 for site development loans authorized by section 524 of such Act.  
1246.Notwithstanding section 1101, the level for Rural Development Programs, Rural Housing Service, Rural Housing Insurance Fund Program Account for administrative expenses necessary to carry out the direct and guaranteed loan programs shall be $454,383,000.  
1247.Notwithstanding section 1101, the level for Rural Development Programs, Rural Housing Service, Rental Assistance Program shall be $955,635,000: Provided, That the amounts included under such heading in Public Law 111–80 shall be applied to funds appropriated by this division by substituting $0 for $5,958,000; by substituting $0 for $50,000; and by substituting $3,000,000 for $3,400,000.  
1248.Notwithstanding section 1101, the level for Rural Development Programs, Rural Housing Service, Multi-Family Housing Revitalization Program Account shall be $16,400,000: Provided, That only the first, second, and fourth provisos under such heading in Public Law 111–80, relating to rural housing vouchers to low-income households, shall apply to funds appropriated by this division and the third, fifth, and subsequent provisos under such heading shall not apply to funds appropriated by this division.  
1249.Notwithstanding section 1101, the level for Rural Development Programs, Rural Housing Service, Mutual and Self-Help Housing Grants shall be $37,000,000.  
1250.Notwithstanding section 1101, the level for Rural Development Programs, Rural Housing Service, Rural Housing Assistance Grants shall be $40,400,000.  
1251.Notwithstanding section 1101, the level for Rural Development Programs, Rural Housing Service, Rural Community Facilities Program Account shall be $32,450,000: Provided, That the amounts included under such heading in Public Law 111–80 shall be applied to funds appropriated by this division as follows: by substituting, $0 for $6,256,000; by substituting $0 for $13,902,000; and by substituting, $0 for $3,972,000.  
1252.Notwithstanding section 1101, the level for Rural Development Programs, Rural Business–Cooperative Service, Rural Business Program Account shall be $84,505,000: Provided, That the amounts included under such heading in Public Law 111–80 shall be applied to funds appropriated by this division as follows: by substituting, $0 for $500,000; and by substituting, $0 for $250,000.  
1253.Notwithstanding section 1101, the level for Rural Development Programs, Rural Business–Cooperative Service, Rural Development Loan Fund Program Account for the principal amount of direct loans as authorized by Rural Development Loan Fund shall be $21,936,000.  
1254.Notwithstanding section 1101, in connection with the Rural Development Programs, Rural Business–Cooperative Service, Rural Economic Development Loans Program Account, of the funds derived from interest on the cushion of credit payments, as authorized by section 313 of the Rural Electrification Act of 1936, $207,000,000 shall not be obligated and $207,000,000 is rescinded.  
1255.Notwithstanding section 1101, the level for Rural Development Programs, Rural Business–Cooperative Service, Rural Cooperative Development Grants shall be $30,254,000: Provided, That the amounts included under such heading in Public Law 111–80 shall be applied to funds appropriated by this division as follows: by substituting $0 for $300,000; by substituting $0 for $2,800,000; and by substituting $18,867,000 for $20,367,000.  
1256.Notwithstanding section 1101, the level for Rural Development Programs, Rural Business–Cooperative Service, Rural Microenterprise Investment Program Account shall be $3,350,000.  
1257.Notwithstanding section 1101, the level for Rural Development Programs, Rural Business–Cooperative Service, Rural Energy for America Program shall be $25,010,000.  
1258.Notwithstanding section 1101, the level for Rural Development Programs, Rural Utilities Service, Rural Water and Waste Disposal Program Account shall be $405,564,000: Provided, That the amounts included under such heading in Public Law 111–80 shall be applied to funds appropriated by this division as follows: by substituting, $60,000,000 for $70,00,000; by substituting $5,000,000 for $6,000,000; and by substituting, $0 for $17,500,000.  
1259.Notwithstanding section 1101, the level for Rural Development Programs, Rural Utilities Service, Rural Electrification and Telecommunications Loans Program Account for administrative expenses necessary to carry out the direct and guaranteed loan programs shall be $38,374,000.  
1260.Notwithstanding section 1101, the level for Rural Development Programs, Rural Utilities Service, Distance Learning, Telemedicine, and Broadband Program shall be $30,000,000: Provided, That the amounts included under such heading in Public Law 111–80 shall be applied to funds appropriated by this division as follows: by substituting, $0 for $4,500,000; by substituting, $0 for $28,960,000; and by substituting, $13,406,000 for $17,976,000.  
1261.The amounts included under the heading Domestic Food Programs, Food and Nutrition Service, Child Nutrition Programs in Public Law 111–80 shall be applied to funds appropriated by this division by substituting $0 for $1,000,000 and by substituting $0 for $5,000,000.  
1262.Notwithstanding section 1101, the level for Domestic Food Programs, Food and Nutrition Service, Special Supplemental Nutrition Program for Women, Infants, and Children (WIC) shall be $6,504,781,000.  
1263.Notwithstanding section 1101, the level for Domestic Food Programs, Food and Nutrition Service, Commodity Assistance Program, shall be $241,979,000, of which $151,409,000 shall be for the Commodity Supplemental Food Program: Provided, That the amounts included under such heading in Public Law 111–80 shall be applied to funds appropriated by this division by substituting $0 for $6,000,000.  
1264.Notwithstanding section 1101, the level for Domestic Food Programs, Food and Nutrition Service, Nutrition Programs Administration shall be $144,801,000.  
1265.Notwithstanding section 1101, the level for Foreign Assistance and Related Programs, Foreign Agricultural Service, Salaries and Expenses shall be $165,436,000.  
1266.Notwithstanding section 1101, the level for Foreign Assistance and Related Programs, Foreign Agricultural Service, Food for Peace Title II Grants shall be $1,003,000,000.  
1267.Notwithstanding section 1101, the level for Foreign Assistance and Related Programs, Foreign Agricultural Service, McGovern-Dole International Food for Education and Child Nutrition Program Grants shall be $100,000,000.  
1268.Notwithstanding section 1101, the level for Related Agencies and Food and Drug Administration, Food and Drug Administration, Salaries and Expenses shall be $3,307,418,000: Provided, That of the amount provided under this heading, $667,057,000 shall be derived from prescription drug user fees authorized by section 736 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379h), shall be credited to this account and remain available until expended, and shall not include any fees pursuant to paragraphs (2) and (3) of section 736(a) of such Act (21 U.S.C. 379h(a)(2) and (a)(3)) assessed for fiscal year 2012 but collected in fiscal year 2011; $61,860,000 shall be derived from medical device user fees authorized by section 738 of such Act (21 U.S.C. 379j), and shall be credited to this account and remain available until expended; $19,448,000 shall be derived from animal drug user fees authorized by section 740 of such Act (21 U.S.C. 379j–12), and shall be credited to this account and remain available until expended; $5,397,000 shall be derived from animal generic drug user fees authorized by section 741 of such Act (21 U.S.C. 379j–21), and shall be credited to this account and shall remain available until expended; and $450,000,000 shall be derived from tobacco product user fees authorized by section 919 of such Act (21 U.S.C. 387s) and shall be credited to this account and remain available until expended: Providedfurther, That in addition and notwithstanding any other provision under this heading, amounts collected for prescription drug user fees that exceed the fiscal year 2011 limitation are appropriated and shall be credited to this account and remain available until expended: Provided further, That fees derived from prescription drug, medical device, animal drug, animal generic drug, and tobacco product assessments for fiscal year 2011 received during fiscal year 2011, including any such fees assessed prior to fiscal year 2011 but credited for fiscal year 2011, shall be subject to the fiscal year 2011 limitations: Provided further, That none of these funds shall be used to develop, establish, or operate any program of user fees authorized by 31 U.S.C. 9701: Provided further, That of the total amount appropriated under this heading: (1) $727,220,000 shall be for the Center for Food Safety and Applied Nutrition and related field activities in the Office of Regulatory Affairs; (2) $895,460,000 shall be for the Center for Drug Evaluation and Research and related field activities in the Office of Regulatory Affairs; (3) $296,937,000 shall be for the Center for Biologics Evaluation and Research and for related field activities in the Office of Regulatory Affairs; (4) $145,103,000 shall be for the Center for Veterinary Medicine and for related field activities in the Office of Regulatory Affairs; (5) $318,768,000 shall be for the Center for Devices and Radiological Health and for related field activities in the Office of Regulatory Affairs; (6) $35,052,000 shall be for the National Center for Toxicological Research; (7) $421,463,000 shall be for the Center for Tobacco Products and for related field activities in the Office of Regulatory Affairs; (8) not to exceed $100,482,000 shall be for Rent and Related activities, of which $22,683,000 is for White Oak Consolidation, other than the amounts paid to the General Services Administration for rent; (9) not to exceed $182,661,000 shall be for payments to the General Services Administration for rent; and (10) $184,272,000 shall be for other activities, including the Office of the Commissioner of Food and Drugs; the Office of Foods; the Office of the Chief Scientist; the Office of Policy, Planning and Budget; the Office of International Programs; the Office of Administration; and central services for these offices: Provided further, That none of the funds made available under this heading shall be used to transfer funds under section 770(n) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379dd): Provided further, That not to exceed $25,000 of the amount provided under this heading shall be for official reception and representation expenses, not otherwise provided for, as determined by the Commissioner: Provided further, That funds may be transferred from one specified activity to another with the prior approval of the Committees on Appropriations of both Houses of Congress.  
1269.Notwithstanding section 1101, the level for Related Agencies and Food and Drug Administration, Independent Agencies, Commodity Futures Trading Commission shall be $112,000,000, to remain available until September 30, 2012: Provided, That the proviso under such heading in Public Law 111–80 shall not apply to funds appropriated by this division.  
1270.Notwithstanding any other provision of this division, the following set-asides included in Public Law 111–80 for “Congressionally Designated Projects” in the following accounts for the corresponding amounts shall not apply to funds appropriated by this division: 
(1)Agricultural Programs, Agricultural Research Service, Salaries and Expenses, $44,138,000.  
(2)Agricultural Programs, National Institute of Food and Agriculture, Research and Education Activities, $120,054,000.  
(3)Agricultural Programs, National Institute of Food and Agriculture, Extension Activities, $11,831,000.  
(4)Agricultural Programs, Animal and Plant Health Inspection Service, Salaries and Expenses, $24,410,000.  
(5)Conservation Programs, Natural Resources Conservation Service, Conservation Operations, $37,382,000.  
1271.Notwithstanding any other provision of this division, the following provisions included in Public Law 111–80 shall not apply to funds appropriated by this division: 
(1)The first proviso under the heading Agricultural Programs, Agriculture Buildings and Facilities and Rental Payments.  
(2)The second proviso under the heading Conservation Programs, Natural Resources Conservation Service, Conservation Operations.  
(3)The second proviso under the heading Rural Development Programs, Rural Utilities Service, Rural Water and Waste Disposal Account.  
(4)The first proviso under the heading Domestic Food Programs, Food and Nutrition Service, Commodity Assistance Program.  
(5)The first proviso under the heading Foreign Assistance and Related Programs, Foreign Agricultural Service, McGovern-Dole International Food for Education and Child Nutrition Program Grants.  
1272.Sections 718, 723, 727, 728, 738, 739, and 741 of Public Law 111–80 shall be applied to funds appropriated by this division by substituting $0 for the dollar amounts included in those sections.  
1273.Sections 715, 716, 721(2), 721(3), 724, 725, 726, 729, 730, 734, 735, 743, 745, and 748 of Public Law 111–80 shall not apply for fiscal year 2011.  
1274.Sections 737, 740, 747, and 749 of Public Law 111–80 authorized or required certain actions that have been performed before the date of the enactment of this division and need not reoccur.  
1275.Appropriations to the Department of Agriculture made available in fiscal year 2005 to carry out section 601 of the Rural Electrification Act of 1936 (7 U.S.C. 950bb) for the cost of direct loans shall remain available until expended to disburse valid obligations made in fiscal years 2005 and 2006.  
1276.In the case of each program established or amended by the Food, Conservation, and Energy Act of 2008 (Public Law 110–246), other than by title I or subtitle A of title III of such Act, or programs for which indefinite amounts were provided in that Act that is authorized or required to be carried out using funds of the Commodity Credit Corporation: (1) such funds shall be available for salaries and related administrative expenses, including technical assistance, associated with the implementation of the program, without regard to the limitation on the total amount of allotments and fund transfers contained in section 11 of the Commodity Credit Corporation Charter Act (15 U.S.C. 714i); and (2) the use of such funds for such purpose shall not be considered to be a fund transfer or allotment for purposes of applying the limitation on the total amount of allotments and fund transfers contained in such section.  
1277.With respect to any loan or loan guarantee program administered by the Secretary of Agriculture that has a negative credit subsidy score for fiscal year 2011, the program level for the loan or loan guarantee program, for the purposes of the Federal Credit Reform Act of 1990, shall be the program level established pursuant to such Act for fiscal year 2010.  
1278.Section 721(1) of Public Law 111–80 (123 Stat. 2122) is amended by striking $1,180,000,000 and inserting $1,238,000,000.  
1279.Section 742 of Public Law 111–80 (123 Stat. 2128) is amended by striking $11,000,000 and inserting $15,000,000.  
1280.The following provisions of Public Law 111–80 shall be applied to funds appropriated by this division by substituting 2010, 2011, and 2012 for 2009, 2010, and 2011, respectively, in each instance that such terms appear: 
(1)The second paragraph under the heading Agricultural Programs, Animal and Plant Health Inspection Service, Salaries and Expenses.  
(2)The second proviso under the heading Agricultural Programs, Food Safety and Inspection Service.  
(3)The first proviso in the second paragraph under the heading Rural Development Programs, Rural Housing Service, Rural Housing Insurance Fund Program Account.  
(4)The fifth proviso under the heading Rural Development Programs, Rural Housing Service, Rental Assistance Program.  
(5)The proviso under the heading Rural Development Programs, Rural Housing Service, Mutual and Self-Help Housing Grants.  
(6)The first proviso under the heading Rural Development Programs, Rural Housing Service, Rural Housing Assistance Grants.  
(7)The seventh proviso under the heading Rural Development Programs, Rural Housing Service, Rural Community Facilities Program Account.  
(8)The third proviso under the heading Rural Development Programs, Rural Business—Cooperative Service, Rural Business Program Account.  
(9)The four availability of funds clauses under the heading Rural Development Programs, Rural Business—Cooperative Service, Rural Development Loan Fund Program Account.  
(10)The fifth proviso under the heading Rural Development Programs, Rural Utilities Service, Rural Water and Waste Disposal Program Account.  
(11)Sections 713, 717, 732, and 746.  
1281.None of the funds appropriated or otherwise made available by this division or any other Act shall be used to pay the salaries and expenses of personnel to carry out the Wetlands Reserve Program authorized by sections 1237–1237F of the Food Security Act of 1985 (16 U.S.C. 3837–3837f) to enroll in excess of 202,218 acres in fiscal year 2011: Provided, That such program shall be permanently reduced by 47,782 acres.  
1282.None of the funds appropriated or otherwise made available by this division or any other Act shall be used to pay the salaries and expenses of personnel to carry out the Conservation Stewardship Program authorized by sections 1238D–1238G of the Food Security Act of 1985 (16 U.S.C. 3838d–3838g) in excess of $649,000,000.  
1283.None of the funds appropriated or otherwise made available by this division or any other Act shall be used to pay the salaries and expenses of personnel to carry out the program authorized by section 14 of the Watershed Protection and Flood Prevention Act (16 U.S.C. 1012): Provided, That of the funds available under such section for fiscal year 2011, $165,000,000 is rescinded.  
1284.None of the funds appropriated or otherwise made available by this division or any other Act shall be used to pay the salaries and expenses of personnel to transfer in fiscal year 2011 to the Administrator of the Food and Nutrition Service under subsection (b) of section 14222 of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat. 2245) an amount in excess of $1,098,000,000: Provided, That none of the funds made available by this division or any other Act shall be used to pay the salaries and expenses of personnel to carry out section 19 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769a) utilizing funds otherwise required to be made available under subsection (i)(1)(D) of such section 19 in excess of $33,000,000, including the transfer of funds under subsection (c) of such section 14222, until October 1, 2011: Provided further, That the remaining $117,000,000 of the amount specified in subsection (i)(1)(D) of such section 19 made available on October 1, 2011, to carry out such section 19 shall be excluded from the limitation described in subsection (b)(2)(A)(iv) of such section 14222 for fiscal year 2012.  
1285.None of the funds appropriated or made available by this division or any other Act shall be used to pay the salaries and expenses of personnel to carry out the Biomass Crop Assistance Program authorized by section 9011 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8111) in excess of $112,000,000.  
1286.Of the unobligated balances available for Agricultural Programs, Agricultural Research Service, Buildings and Facilities $223,700,000 is rescinded.  
1287.Of the unobligated balances available for the cost of broadband loans, as authorized by section 601 of the Rural Electrification Act of 1936, $15,000,000 is rescinded.  
1288. 
(a)Notwithstanding this Act or any other Act, of the unobligated balances available to the Department of Agriculture from prior appropriations, $585,000,000 in appropriated discretionary funds are hereby rescinded.  
(b)The Secretary of Agriculture shall determine and identify from which appropriation accounts the rescission under subsection (a) shall apply and the amount of such rescission that shall apply to each such account. Not later than 30 days after the date of the enactment of this Act, the Secretary of Agriculture shall submit a report to the Committees on Appropriations of both Houses of Congress and the Secretary of the Treasury of the accounts and amounts determined and identified for rescission under the preceding sentence: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an emergency requirement pursuant to the Concurrent Resolution on the Budget or the Balanced Budget and Emergency Deficit Control Act of 1985, as amended.  
IIICommerce, Justice, Science, and Related Agencies 
1301.Notwithstanding section 1101, the level for Department of Commerce, International Trade Administration, Operations and Administration shall be $450,989,000.  
1302.Notwithstanding section 1101, the level for Department of Commerce, Economic Development Administration, Economic Development Assistance Programs shall be $175,000,000 (increased by $80,000,000).  
1303.Notwithstanding section 1101, the level for Department of Commerce, Minority Business Development Agency, Minority Business Development shall be $30,400,000.  
1304.Notwithstanding section 1101, the level for Department of Commerce, National Telecommunications and Information Administration, Salaries and Expenses shall be $40,649,000.  
1305.Notwithstanding section 1101, the level for Department of Commerce, National Institute of Standards and Technology, Scientific and Technical Research and Services shall be $469,500,000.  
1306.Notwithstanding section 1101, the level for Department of Commerce, National Institute of Standards and Technology, Industrial Technology Services shall be $169,600,000.  
1307.Notwithstanding section 1101, the level for Department of Commerce, National Oceanic and Atmospheric Administration, Pacific Coastal Salmon Recovery shall be $50,000,000.  
1308.Notwithstanding section 1101, the level for Department of Justice, General Administration, National Drug Intelligence Center shall be $34,023,000 (reduced by $34,023,000).  
1309.Notwithstanding section 1101, the level for “Department of Justice, General Administration, Justice Information Sharing Technology” shall be $78,285,000.  
1310.Notwithstanding section 1101, the level for Department of Justice, General Administration, Tactical Law Enforcement Wireless Communications shall be $136,143,000.  
1311.Notwithstanding section 1101, the level for Department of Justice, General Administration, Detention Trustee shall be $1,533,663,000.  
1312.Notwithstanding section 1101, the level for “Department of Justice, Legal Activities, Salaries and Expenses, General Legal Activities” shall be $865,097,000.  
1313.Notwithstanding section 1101, the level for Department of Justice, United States Marshals Service, Construction shall be $16,929,000.  
1314.Notwithstanding section 1101, the level for Department of Justice, Federal Bureau of Investigation, Construction shall be $106,915,000.  
1315.Notwithstanding section 1101, the level for Department of Justice, Federal Prison System, Salaries and Expenses shall be $6,325,231,000.  
1316.Notwithstanding section 1101, the level for Office of Science and Technology Policy shall be $6,500,000.  
1317.Notwithstanding section 1101, the level for “National Science Foundation, Research and Related Activities” shall be $5,467,920,000.  
1318.Notwithstanding section 1101, the level for National Science Foundation, Major Research Equipment and Facilities Construction shall be $54,790,000.  
1319.Notwithstanding section 1101, the level for National Science Foundation, Education and Human Resources shall be $725,760,000.  
1320.Notwithstanding section 1101, the level for Department of Commerce, Bureau of the Census, Periodic Censuses and Programs shall be $913,707,000 (reduced by $80,000,000).  
1321.Notwithstanding section 1101, the level for each of the following accounts shall be $0: Department of Commerce, National Telecommunications and Information Administration, Public Telecommunications Facilities, Planning and Construction; Department of Justice, Bureau of Alcohol, Tobacco, Firearms, and Explosives, Construction; and Department of Justice, Office of Justice Programs, Weed and Seed Program Fund.  
1322.Notwithstanding any other provision of this division, the following set-asides included in division B of Public Law 111–117 for projects specified in the explanatory statement accompanying that Act in the following accounts for the corresponding amounts shall not apply to funds appropriated by this division: (1) Department of Commerce, International Trade Administration, Operations and Administration, $5,215,000; (2) Department of Commerce, Minority Business Development Agency, Minority Business Development, $1,100,000; and (3) Department of Commerce, National Institute of Standards and Technology, Scientific and Technical Research and Services, $10,500,000.  
1323.The Departments of Commerce and Justice, the National Aeronautics and Space Administration, and the National Science Foundation are directed to submit spending plans, signed by the respective department or agency head, to the House and Senate Committees on Appropriations within 60 days of enactment of this division.  
1324.Notwithstanding any other provision of this division, the set-aside included in division B of Public Law 111–117 under the heading Department of Commerce, United States Patent and Trademark Office, Salaries and Expenses for policy studies related to activities of United Nations Specialized Agencies related to international protection of intellectual property rights shall not apply to funds appropriated by this division.  
1325.Of the amount provided by section 1306 for National Institute of Standards and Technology, Industrial Technology Services, $44,900,000 shall be for the Technology Innovation Program.  
1326. 
(a)Notwithstanding section 1101, the level for Department of Commerce, National Institute of Standards and Technology, Construction of Research Facilities shall be $58,000,000.  
(b)The set-asides included in division B of Public Law 111–117 under the heading Department of Commerce, National Institute of Standards and Technology, Construction of Research Facilities for a competitive construction grant program for research science buildings and for projects specified in the explanatory statement accompanying that Act shall not apply to funds appropriated by this division.  
1327. 
(a)Notwithstanding section 1101, the level for Department of Commerce, National Oceanic and Atmospheric Administration, Operations, Research, and Facilities shall be $2,850,883,000.  
(b)The set-aside included in division B of Public Law 111–117 under the heading Department of Commerce, National Oceanic and Atmospheric Administration, Operations, Research, and Facilities for projects specified in the explanatory statement accompanying that Act shall not apply to funds appropriated by this division.  
1328. 
(a)Notwithstanding section 1101, the level for Department of Commerce, National Oceanic and Atmospheric Administration, Procurement, Acquisition and Construction shall be $1,455,353,000.  
(b)The set-aside included in division B of Public Law 111–117 under the heading Department of Commerce, National Oceanic and Atmospheric Administration, Procurement, Acquisition and Construction for projects specified in the explanatory statement accompanying that Act shall not apply to funds appropriated by this division.  
1329. 
(a)Notwithstanding section 1101, the level for “Department of Justice, Office of Justice Programs, Justice Assistance” shall be $225,000,000.  
(b)Amounts included in paragraphs (1) through (5) under the heading “Department of Justice, Office of Justice Programs, Justice Assistance” of division B of Public Law 111–117 shall be deemed to represent the maximum amount of funding available under the respective paragraph.  
1330. 
(a)Notwithstanding section 1101, the level for Department of Justice, Office of Justice Programs, State and Local Law Enforcement Assistance shall be $953,500,000 (reduced by $20,000,000) (increased by $20,000,000).  
(b)The amount included in paragraph (4) under the heading Department of Justice, Office of Justice Programs, State and Local Law Enforcement Assistance of division B of Public Law 111–117 shall be applied to funds appropriated by this division by substituting $0 for $185,268,000.  
(c)Amounts included in paragraphs (1) through (3) and paragraphs (5) through (29) under the heading Department of Justice, Office of Justice Programs, State and Local Law Enforcement Assistance of division B of Public Law 111–117 shall be deemed to represent the maximum amount of funding available under the respective paragraph.  
1331. 
(a)Notwithstanding section 1101, the level for Department of Justice, Office of Justice Programs, Juvenile Justice Programs shall be $232,500,000.  
(b)The amount included in paragraph (2) under the heading Department of Justice, Office of Justice Programs, Juvenile Justice Programs of division B of Public Law 111–117 shall be applied to funds appropriated by this division by substituting $0 for $91,095,000.  
(c)Amounts included in paragraph (1) and paragraphs (3) through (8) under the heading Department of Justice, Office of Justice Programs, Juvenile Justice Programs of division B of Public Law 111–117 shall be deemed to represent the maximum amount of funding available under the respective paragraph.  
1332. 
(a)Notwithstanding section 1101, the level for Department of Justice, Community Oriented Policing Services (Including Transfers of Funds) shall be $290,500,000 (increased by $298,000,000).  
(b)Amounts included under the heading Department of Justice, Community Oriented Policing Services (Including Transfers of Funds) in division B of Public Law 111–117 shall be applied to funds appropriated by this division by substituting— 
(1)$15,000,000 for 40,385,000;  
(2)$0 for $25,385,000;  
(3)$1,500,000 for $170,223,000;  
(4)$0 for $168,723,000; and  
(5)$0 (increased by $298,000,000) for $298,000,000.  
(c)Amounts included in paragraph (1) and paragraphs (4) through (8) under the heading Department of Justice, Community Oriented Policing Services (Including Transfers of Funds) of division B of Public Law 111–117 shall be deemed to represent the maximum amount of funding available under the respective paragraph.  
1333. 
(a)The percentage limitations on transfers between appropriations of the Department of Justice described in section 205 of division B of Public Law 111–117 shall not apply to funds provided by this division to the Department of Justice, or provided under previous appropriations Acts to the Department of Justice that remain available for obligation or expenditure in fiscal year 2011, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the Department of Justice.  
(b)The transfer authority provided in subsection (a) shall pertain only to transfers into the following accounts: Department of Justice, Salaries and Expenses, United States Attorneys; Department of Justice, United States Marshals Service, Salaries and Expenses; Department of Justice, Federal Bureau of Investigation, Salaries and Expenses; Department of Justice, Drug Enforcement Administration, Salaries and Expenses; Department of Justice, Bureau of Alcohol, Tobacco, Firearms and Explosives, Salaries and Expenses; and Department of Justice, Federal Prison System, Salaries and Expenses.  
(c)Any transfer pursuant to this section shall be treated as a reprogramming of funds under section 505 of division B of Public Law 111–117 and shall not be available for obligation except in compliance with the procedures set forth in that section as amended by this division.  
1334.Notwithstanding section 1105, the proviso limiting the use of funds under the heading National Aeronautics and Space Administration, Exploration in division B of Public Law 111–117 shall not apply to funds appropriated by this division.  
1335. 
(a)Notwithstanding section 1101, the level for “National Aeronautics and Space Administration, Space Operations” shall be $5,946,800,000.  
(b)The proviso specifying amounts under the heading National Aeronautics and Space Administration, Space Operations in division B of Public Law 111–117 for operations, production, research, development, and support of the Space Shuttle and the International Space Station and for Space and Flight Support shall not apply to funds appropriated by this division.  
1336. 
(a)Notwithstanding section 1101, the level for National Aeronautics and Space Administration, Cross Agency Support shall be $3,131,000,000 (reduced by $298,000,000).  
(b)The set-asides under the heading National Aeronautics and Space Administration, Cross Agency Support in division B of Public Law 111–117 for center management and operations, independent verification and validation activities and projects specified in the explanatory statement accompanying that Act shall not apply to funds appropriated by this division.  
1337. 
(a)Notwithstanding section 1101, the level for National Aeronautics and Space Administration, Construction and Environmental Compliance and Remediation shall be $408,300,000.  
(b)The set-asides under the heading National Aeronautics and Space Administration, Construction and Environmental Compliance and Remediation in division B of Public Law 111–117 for science research and development activities, exploration research and development activities, space operations research and development activities, and cross agency support activities shall not apply to funds appropriated by this division.  
1338. 
(a)Transfer limitations for the National Aeronautics and Space Administration described in the Administrative Provisions of division B of Public Law 111–117 shall not apply to funds available under the following headings: (1) National Aeronautics and Space Administration, Aeronautics; (2) National Aeronautics and Space Administration, Space Operations; and (3) National Aeronautics and Space Administration, Education.  
(b)Any transfer pursuant to this section shall be treated as a reprogramming of funds under section 505 of division B of Public Law 111–117 and shall not be available for obligation except in compliance with the procedures set forth in that section as amended by this division.  
1339. 
(a)None of the funds made available by this division may be used for the National Aeronautics and Space Administration or the Office of Science and Technology Policy to develop, design, plan, promulgate, implement, or execute a policy, program, order, or contract of any kind to participate, collaborate, or coordinate in any way with China or any Chinese-owned company unless such activities are specifically authorized by a law enacted after the date of enactment of this division.  
(b)The limitation in subsection (a) shall also apply to any funds used to effectuate the hosting of official Chinese visitors at facilities belonging to or utilized by the National Aeronautics and Space Administration.  
1340.Notwithstanding section 1101, amounts are provided for Legal Services Corporation, Payment to the Legal Services Corporation in division B of Public Law 111–117 in the manner authorized in Public Law 111–117 for fiscal year 2010, except that for fiscal year 2011 the amounts specified in division B of Public Law 111–117 shall be modified by substituting— 
(1)$350,000,000 for $420,000,000; and  
(2)$324,400,000 for $394,400,000.  
1341.Section 505(a)(1) of division B of Public Law 111–117 is amended by inserting , unless the House and Senate Committees on Appropriations are notified 15 days in advance of such reprogramming of funds before the semicolon.  
1342.Of the funds made available for Department of Commerce, Bureau of the Census, Periodic Censuses and Programs in division B of Public Law 111–117, $1,740,000,000 is rescinded.  
1343.Of the unobligated balances available for Emergency Steel, Oil, and Gas Guaranteed Loan Program Account, $48,000,000 is rescinded.  
1344.Of the unobligated balances available to the Department of Justice from prior appropriations, the following funds are rescinded, not later than September 30, 2011, from the following accounts in the specified amounts: (1) “Office of Justice Programs”, $42,000,000; and (2) “Community Oriented Policing Services”, $10,000,000.  
IVEnergy and Water Development and Related Agencies 
1401.All of the provisos under the heading “Corps of Engineers—Civil, Department of the Army, Construction” in the Energy and Water Development and Related Agencies Appropriations Act, 2010 (Public Law 111–85) shall not apply to funds appropriated by this division.  
1402.The proviso under the heading “Corps of Engineers—Civil, Department of the Army, Mississippi River and Tributaries” in the Energy and Water Development and Related Agencies Appropriations Act, 2010 (Public Law 111–85) shall not apply to funds appropriated by this division.  
1403.The fifth proviso (regarding the San Gabriel Basin Restoration Fund), seventh proviso (regarding the Milk River Project) and eighth proviso (regarding the Departmental Irrigation Drainage program) under the heading “Department of the Interior, Bureau of Reclamation, Water and Related Resources” in the Energy and Water Development and Related Agencies Appropriations Act, 2010 (Public Law 111–85) shall not apply to funds appropriated by this division.  
1404.All of the provisos under the heading “Department of Energy, Energy Programs, Energy Efficiency and Renewable Energy” in title III of the Energy and Water Development and Related Agencies Appropriations Act, 2010 (Public Law 111–85) shall not apply to funds appropriated by this division.  
1405.All of the provisos under the heading “Department of Energy, Energy Programs, Electricity Delivery and Energy Reliability” in title III of the Energy and Water Development and Related Agencies Appropriations Act, 2010 (Public Law 111–85) shall not apply to funds appropriated by this division.  
1406.The proviso under the heading “Department of Energy, Energy Programs, Nuclear Energy” in title III of the Energy and Water Development and Related Agencies Appropriations Act, 2010 (Public Law 111–85) shall not apply to funds appropriated by this division.  
1407.The second proviso under the heading “Department of Energy, Energy Programs, Fossil Energy Research and Development” in title III of the Energy and Water Development and Related Agencies Appropriations Act, 2010 (Public Law 111–85) shall not apply to funds appropriated by this division.  
1408.All of the provisos under the heading “Department of Energy, Energy Programs, Science” in title III of the Energy and Water Development and Related Agencies Appropriations Act, 2010 (Public Law 111–85) shall not apply to funds appropriated by this division.  
1409.The thirteenth proviso (regarding Commission funding) under the heading “Department of Energy, Energy Programs, Nuclear Waste Disposal” in title III of the Energy and Water Development and Related Agencies Appropriations Act, 2010 (Public Law 111–85) shall not apply to funds appropriated by this division.  
1410.All of the provisos under the heading “Department of Energy, Atomic Energy Defense Activities, National Nuclear Security Administration, Weapons Activities” in title III of the Energy and Water Development and Related Agencies Appropriations Act, 2010 (Public Law 111–85) shall not apply to funds appropriated by this division.  
1411.The proviso under the heading “Department of Energy, Atomic Energy Defense Activities, National Nuclear Security Administration, Defense Nuclear Nonproliferation” in title III of the Energy and Water Development and Related Agencies Appropriations Act, 2010 (Public Law 111–85) shall not apply to funds appropriated by this division.  
1412.All of the provisos under the heading “Department of Energy, Atomic Energy Defense Activities, National Nuclear Security Administration, Office of the Administrator” in title III of the Energy and Water Development and Related Agencies Appropriations Act, 2010 (Public Law 111–85) shall not apply to funds appropriated by this division.  
1413.The proviso under the heading “Department of Energy, Atomic Energy Defense Activities, Environmental and Other Defense Activities, Defense Environmental Cleanup” in title III of the Energy and Water Development and Related Agencies Appropriations Act, 2010 (Public Law 111–85) shall not apply to funds appropriated by this division.  
1414.The proviso under the heading “Department of Energy, Atomic Energy Defense Activities, Environmental and Other Defense Activities, Other Defense Activities” in title III of the Energy and Water Development and Related Agencies Appropriations Act, 2010 (Public Law 111–85) shall not apply to funds appropriated by this division.  
1415.The fifth proviso under the heading “Department of Energy, Power Marketing Administrations, Construction, Rehabilitation, Operation and Maintenance, Western Area Power Administration” in title III of the Energy and Water Development and Related Agencies Appropriations Act, 2010 (Public Law 111–85) shall not apply to funds appropriated by this division.  
1416.Sections 105, 106, 107, 110 through 125, 205 through 211, 502, and 506 of the Energy and Water Development and Related Agencies Appropriations Act, 2010 (Public Law 111–85) shall not apply to funds appropriated by this division.  
1417.In addition to amounts otherwise made available by this division, $50,000,000 is appropriated for “Department of Energy, Energy Programs, Advanced Research Projects Agency—Energy”.  
1418.Notwithstanding section 1105, no appropriation, funds, or authority made available pursuant to section 1101 for the Department of Energy or Corps of Engineers, Civil, shall be used to initiate or resume any program, project, or activity or to initiate Requests For Proposals or similar arrangements (including Requests for Quotations, Requests for Information, and Funding Opportunity Announcements) for a program, project, or activity if the program, project, or activity has not been funded by Congress, unless prior approval is received from the Committees on Appropriations of the House of Representatives and the Senate.  
1419.No funds made available by this division or any other Act may be used by the Nuclear Regulatory Commission to conduct closure of adjudicatory functions, technical review, or support activities associated with the Yucca Mountain geologic repository license application until the Commission reverses ASLB decision LBP–10–11.  
1420.Notwithstanding section 1101, the level for “Independent Agencies, Appalachian Regional Commission” shall be $68,400,000.  
1421.Notwithstanding section 1101, the level for “Independent Agencies, Delta Regional Authority” shall be $11,700,000.  
1422.Notwithstanding section 1101, the level for “Independent Agencies, Denali Commission” shall be $10,800,000.  
1423.Notwithstanding section 1101, the level for “Independent Agencies, Northern Border Regional Commission” shall be $0.  
1424.Notwithstanding section 1101, the level for “Independent Agencies, Southeast Crescent Regional Commission” shall be $0.  
1425.The total principal amount for commitments to guarantee loans for eligible projects (other than nuclear power facilities and front-end nuclear facilities) under the heading “Department of Energy, Title 17 Innovative Technology Loan Guarantee Authority Loan Program”, in title III of division C of Public Law 111–8, is hereby reduced by $25,000,000,000.  
1426.Of the unobligated balances of funds transferred to “Department of the Interior, Bureau of Reclamation, Water and Related Resources” for desert terminal lakes under section 2507 of the Farm Security and Rural Investment Act of 2002 (43 U.S.C. 2211 note), $115,000,000 is rescinded.  
1427.Of the unobligated balances available for “Corps of Engineers—Civil, Department of the Army, Mississippi River and Tributaries”, $21,000,000 is rescinded, to be derived by cancelling unobligated balances for the Yazoo Basin, Backwater Pump, Mississippi project.  
1428.Notwithstanding section 1101, the level for “Corps of Engineers—Civil, Department of the Army, Investigations” shall be $104,000,000.  
1429.Notwithstanding section 1101, the level for “Corps of Engineers—Civil, Department of the Army, Construction” shall be $1,690,000,000.  
1430.Notwithstanding section 1101, the level for “Corps of Engineers—Civil, Department of the Army, Mississippi River and Tributaries” shall be $239,600,000.  
1431.Notwithstanding section 1101, the level for “Corps of Engineers—Civil, Department of the Army, Operation and Maintenance” shall be $2,361,000,000.  
1432.Notwithstanding section 1101, the level for “Corps of Engineers—Civil, Department of the Army, Formerly Utilized Sites Remedial Action Program” shall be $130,000,000.  
1433.Notwithstanding section 1101, the level for “Department of the Interior, Bureau of Reclamation, Water and Related Resources” shall be $913,500,000 (reduced by $1,897,000).  
1434.Notwithstanding section 1101, the level for “Department of Energy, Energy Programs, Energy Efficiency and Renewable Energy” shall be $1,467,400,000: Provided, That none of the funds made available by this division may be used for the Weatherization Assistance Program authorized under part A of title IV of the Energy Conservation and Production Act (42 U.S.C. 6861 et seq.) or the State Energy Program authorized under part D of title III of the Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.).  
1435.Notwithstanding section 1101, the level for “Department of Energy, Energy Programs, Electricity Delivery and Energy Reliability” shall be $139,000,000.  
1436.Notwithstanding section 1101, the level for “Department of Energy, Energy Programs, Nuclear Energy” shall be $661,100,000.  
1437.Notwithstanding section 1101, the level for “Department of Energy, Energy Programs, Fossil Energy Research and Development” shall be $586,600,000.  
1438.Notwithstanding section 1101, the level for “Department of Energy, Energy Programs, Strategic Petroleum Reserve” shall be $138,900,000.  
1439.Notwithstanding section 1101, the level for “Department of Energy, Energy Programs, Energy Information Administration” shall be $95,600,000.  
1440.Notwithstanding section 1101, the level for “Department of Energy, Energy Programs, Non-Defense Environmental Cleanup” shall be $225,200,000.  
1441.Notwithstanding section 1101, the level for “Department of Energy, Energy Programs, Uranium Enrichment Decontamination and Decommissioning Fund” shall be $513,900,000.  
1442.Notwithstanding section 1101, the level for “Department of Energy, Energy Programs, Science” shall be $4,017,700,000: Provided, That of the amount provided by this division for “Department of Energy, Energy Programs, Science”, not more than $302,000,000 shall be for biological and environmental research authorized under subtitle G of title IX of the Energy Policy Act of 2005 (42 U.S.C. 16311 et seq.).  
1443.Notwithstanding section 1101, the level for “Department of Energy, Energy Programs, Departmental Administration” shall be $148,900,000.  
1444.Notwithstanding section 1101, the level for “Department of Energy, Energy Programs, Advanced Technology Vehicles Manufacturing Loan Program” shall be $9,998,000.  
1445.Notwithstanding section 1101, the level for “Department of Energy, Atomic Energy Defense Activities, National Nuclear Security Administration, Weapons Activities” shall be $6,696,400,000.  
1446.Notwithstanding section 1101, the level for “Department of Energy, Atomic Energy Defense Activities, National Nuclear Security Administration, Defense Nuclear Nonproliferation” shall be $2,085,200,000.  
1447.Notwithstanding section 1101, the level for “Department of Energy, Atomic Energy Defense Activities, National Nuclear Security Administration, Naval Reactors” shall be $967,100,000.  
1448.Notwithstanding section 1101, the level for “Department of Energy, Atomic Energy Defense Activities, National Nuclear Security Administration, Office of the Administrator” shall be $407,800,000.  
1449.Notwithstanding section 1101, the level for “Department of Energy, Environmental and Other Defense Activities, Defense Environmental Cleanup” shall be $5,016,041,000, of which $33,700,000 shall be transferred to the “Uranium Enrichment Decontamination and Decommissioning Fund”.  
1450.Notwithstanding section 1101, the level for “Department of Energy, Environmental and Other Defense Activities, Other Defense Activities” shall be $773,400,000.  
1451.Of the unobligated balances from prior year appropriations available for “Corps of Engineers—Civil, Department of the Army, Construction”, $100,000,000 is rescinded.  
1452.Of the unobligated balances from prior year appropriations available for “Department of Energy, Energy Programs, Energy Efficiency and Renewable Energy”, $11,200,000 is rescinded.  
1453.Of the unobligated balances from prior year appropriations available for “Department of Energy, Energy Programs, Electricity Delivery and Energy Reliability”, $2,400,000 is rescinded.  
1454.Of the unobligated balances from prior year appropriations available for “Department of Energy, Energy Programs, Nuclear Energy”, $6,300,000 is rescinded.  
1455.Of the unobligated balances from prior year appropriations available for “Department of Energy, Energy Programs, Fossil Energy Research and Development”, $30,600,000 is rescinded.  
1456.Of the unobligated balances from prior year appropriations available for “Department of Energy, Energy Programs, Naval Petroleum and Oil Shale Reserves”, $2,100,000 is rescinded.  
1457.Of the unobligated balances from prior year appropriations available for “Department of Energy, Energy Programs, Clean Coal Technology”, $18,000,000 is rescinded.  
1458.Of the unobligated balances from prior year appropriations available for “Department of Energy, Energy Programs, Strategic Petroleum Reserve”, $15,300,000 is rescinded.  
1459.Of the unobligated balances from prior year appropriations available for “Department of Energy, Energy Programs, Energy Information Administration”, $400,000 is rescinded.  
1460.Of the unobligated balances from prior year appropriations available for “Department of Energy, Energy Programs, Non-Defense Environmental Cleanup”, $900,000 is rescinded.  
1461.Of the unobligated balances from prior year appropriations available for “Department of Energy, Energy Programs, Uranium Enrichment Decontamination and Decommissioning Fund”, $10,000,000 is rescinded.  
1462.Of the unobligated balances from prior year appropriations available for “Department of Energy, Energy Programs, Science”, $7,200,000 is rescinded.  
1463.Of the unobligated balances from prior year appropriations available for “Department of Energy, Energy Programs, Nuclear Waste Disposal”, $2,800,000 is rescinded.  
1464.Of the unobligated balances from prior year appropriations available for “Department of Energy, Energy Programs, Departmental Administration”, $11,900,000 is rescinded.  
1465.Of the unobligated balances from prior year appropriations available for “Department of Energy, Atomic Energy Defense Activities, National Nuclear Security Administration, Defense Nuclear Nonproliferation”, $45,500,000 is rescinded.  
1466.Of the unobligated balances from prior year appropriations available for “Department of Energy, Atomic Energy Defense Activities, National Nuclear Security Administration, Naval Reactors”, $1,200,000 is rescinded.  
1467.Of the unobligated balances from prior year appropriations available for “Department of Energy, Atomic Energy Defense Activities, National Nuclear Security Administration, Office of the Administrator”, $4,400,000 is rescinded.  
1468.Of the unobligated balances from prior year appropriations available for “Department of Energy, Environmental and Other Defense Activities, Defense Environmental Cleanup”, $11,900,000 is rescinded.  
1469.Of the unobligated balances from prior year appropriations available for “Department of Energy, Environmental and Other Defense Activities, Other Defense Activities”, $3,400,000 is rescinded.  
1470.Of the unobligated balances from prior year appropriations available for “Independent Agencies, Delta Regional Authority”, $6,000,000 is rescinded.  
1471.Of the unobligated balances from prior year appropriations available for “Independent Agencies, Denali Commission”, $15,000,000 is rescinded.  
1472.Within 30 days of enactment of this division, the Department of Energy; Corps of Engineers, Civil; Nuclear Regulatory Commission; and Bureau of Reclamation shall submit to the Committees on Appropriations of the House of Representatives and the Senate a spending, expenditure, or operating plan for fiscal year 2011 at a level of detail below the account level.  
1473.No rescission made in this title shall apply to any amount previously designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985.  
1474.None of the funds made available by this division or prior appropriation Acts (other than Public Law 111–5) for Energy and Water Development may be used to pay the costs of employment (such as pay and benefits), or termination (such as severance pay), of any employee of the Department of Energy who is appointed, employed, or retained under the authority of, or using funds provided by, Public Law 111–5, or whose functions or operations (including programmatic or oversight responsibilities) are substantially or entirely funded under Public Law 111–5.  
1475. 
(a)None of the funds made available by this Act may be used to implement— 
(1)Reasonable and Prudent Action Component 1, Reasonable and Prudent Action Component 2, or Reasonable and Prudent Action Component 3 described in the biological opinion for the operations of the Central Valley Project and the California State Water Project issued by the United States Fish and Wildlife Service and dated December 15, 2008; or  
(2)Reasonable and Prudent Action IV.2.1 or Reasonable and Prudent Action IV.2.3 described in the biological opinion for the operations of the Central Valley Project and the California State Water Project issued by the National Marine Fisheries Service and dated June 4, 2009.  
(b)None of the funds made available by this Act may be used to implement section 10004, 10005, 10006, 10009, or 10011 of Public Law 111–11.  
VFinancial Services and General Government 
1501.Notwithstanding section 1101, the level for Department of the Treasury, Departmental Offices, Salaries and Expenses shall be $299,888,000, of which $102,613,000 shall be for terrorism and financial intelligence activities, and the requirements to transfer funds to the National Academy of Science and the funding designations related to executive direction program activities, economic policies and program activities, financial policies and program activities, Treasury-wide management policies and program activities, and administration program activities shall not apply to funds appropriated by this division.  
1502.Notwithstanding section 1101, the level for Department of the Treasury, Departmental Offices, Department-wide Systems and Capital Investment Programs shall be $4,000,000.  
1503.Notwithstanding section 1101, the level for “Department of Treasury, Office of Inspector General, Salaries and Expenses” shall be $29,403,000.  
1504.Notwithstanding section 1101, the level for Department of the Treasury, Departmental Offices, Special Inspector General for the Troubled Asset Relief Program, Salaries and Expenses shall be $36,300,000.  
1505.Notwithstanding section 1101, the level for “Department of Treasury, Financial Crimes Enforcement Network, Salaries and Expenses” shall be $108,927,000.  
1506.Notwithstanding section 1101, the level for Department of the Treasury, Financial Management Service, Salaries and Expenses shall be $232,838,000.  
1507.Notwithstanding section 1101, the level for Department of the Treasury, Bureau of the Public Debt, Administering the Public Debt shall be $184,658,000.  
1508.Of the unobligated balances available under the heading Department of the Treasury, Treasury Forfeiture Fund, $400,000,000 is rescinded.  
1509.Notwithstanding section 1101, the level for Department of the Treasury, Alcohol and Tobacco Tax and Trade Bureau, Salaries and Expenses shall be $99,831,000, and the first proviso under such heading shall not apply to funds appropriated by this division.  
1510.Notwithstanding section 1101, the level for Department of the Treasury, Community Development Financial Institutions Fund Program Account shall be $50,000,000 for financial assistance, technical assistance, training outreach programs, and administrative expenses, of which not less than $2,500,000 shall be for programs under sections 105 through 109 of the Community Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4704–4708) designed to benefit Native communities; and the requirement to transfer funds to the Capital Magnet Fund and the funding designations for pilot project grants and administration shall not apply to funds appropriated by this division.  
1511.Notwithstanding section 1101, the level for Department of the Treasury, Internal Revenue Service, Taxpayer Services shall be $2,187,836,000.  
1512.Notwithstanding section 1101, the level for Department of the Treasury, Internal Revenue Service, Enforcement shall be $5,219,016,000.  
1513.Notwithstanding section 1101, the level for Department of the Treasury, Internal Revenue Service, Operations Support shall be $3,856,894,000, and the funding designations for tax enforcement under such heading shall not apply to funds appropriated by this division.  
1514.Notwithstanding section 1101, and section 101 of division C of Public Law 111–117, the Secretary of the Treasury is authorized to transfer up to $83,211,000 of the funds appropriated to the Internal Revenue Service for Enforcement and Operations Support to Business Systems Modernization upon notification and approval of the House and Senate Committees on Appropriations.  
1515.Notwithstanding section 1101, section 105 of division C of Public Law 111–117 shall not apply to funds appropriated by this division.  
1516.None of the funds made available by this division may be used by the Internal Revenue Service to implement or enforce any amendment made to section 6041 of the Internal Revenue Code of 1986 by section 9006 of the Patient Protection and Affordable Care Act (Public Law 111–148).  
1517. 
(a)During fiscal year 2011, the Board of Governors of the Federal Reserve may not transfer more than $80,000,000 to the Bureau of Consumer Financial Protection for activities authorized to be carried out by the Bureau under title X of the Dodd-Frank Wall Street Reform and Consumer Protection Act.  
(b)During fiscal year 2011, the Bureau of Consumer Financial Protection may not obligate more than $80,000,000 for such activities.  
1518.Notwithstanding section 1101, the level for Executive Office of the President and Funds Appropriated to the President, The White House, Salaries and Expenses shall be $56,186,000.  
1519.Notwithstanding section 1101, the level for Executive Office of the President and Funds Appropriated to the President, Executive Residence at the White House, Operating Expenses shall be $13,146,000.  
1520.Notwithstanding section 1101, the level for Executive Office of the President and Funds Appropriated to the President, White House Repair and Restoration shall be $2,005,000.  
1521.Of the unobligated balances available for “Executive Office of the President and Funds Appropriated to the President, Office of National Drug Control Policy, Counterdrug Technology Assessment Center”, $5,000,000 is rescinded.  
1522.Notwithstanding section 1101, the level for Executive Office of the President and Funds Appropriated to the President, Council of Economic Advisors, Salaries and Expenses shall be $3,990,000.  
1523.Notwithstanding section 1101, the level for Executive Office of the President and Funds Appropriated to the President, National Security Council, Salaries and Expenses shall be $11,619,000.  
1524.Notwithstanding section 1101, the level for Executive Office of the President and Funds Appropriated to the President, Office of Administration, Salaries and Expenses shall be $109,516,000.  
1525.Notwithstanding section 1101, the level for Executive Office of the President and Funds Appropriated to the President, Office of Management and Budget, Salaries and Expenses shall be $88,220,000.  
1526.Notwithstanding section 1101, the level for Executive Office of the President and Funds Appropriated to the President, Office of National Drug Control Policy, Salaries and Expenses shall be $24,886,000.  
1527.Of the unobligated balances available for “Executive Office of the President and Funds Appropriated to the President, Office of National Drug Control Policy, Salaries and Expenses” for policy research and evaluation, $2,000,000 is rescinded.  
1528.Notwithstanding section 1101, the level for Executive Office of the President and Funds Appropriated to the President, Office of National Drug Control Policy, Counterdrug Technology Assessment Center shall be $0.  
1529.Notwithstanding section 1101, the level for “Executive Office of the President and Funds Appropriated to President, Unanticipated Needs” shall be $0.  
1530.Notwithstanding section 1101, the level for Executive Office of the President and Funds Appropriated to the President, Partnership Fund for Program Integrity Innovation shall be $0.  
1531.Notwithstanding section 1101, the level for Executive Office of the President and Funds Appropriated to the President, Special Assistance to the President, Salaries and Expenses shall be $4,374,000.  
1532.Notwithstanding section 1101, the level for Executive Office of the President and Funds Appropriated to the President, Official Residence of the Vice President, Operating Expenses shall be $314,000.  
1533.Of the unobligated balances available for Executive Office of the President and Funds Appropriated to the President, Partnership Fund for Program Integrity Innovation, $10,000,000 is rescinded.  
1534.Notwithstanding section 1101, the level for Executive Office of the President and Funds Appropriated to the President, Office of National Drug Control Policy, Other Federal Drug Control Programs shall be $96,425,000, of which $85,500,000 shall be for the Drug-Free Communities Program; $9,025,000 shall be for anti-doping activities; and the matter related to a national media campaign, the National Drug Court Institute, the United States Anti-Doping Agency, Model State Drug Laws and performance measures shall not apply to the funds appropriated by this division.  
1535.Notwithstanding section 1101, none of the funds appropriated by this division under heading Executive Office of the President and Funds Appropriated to the President shall be for an Assistant to the President for Energy and Climate Change, or any substantially similar position.  
1536.Notwithstanding section 1101, none of the funds appropriated by this division under the heading Executive Office of the President and Funds Appropriated to the President shall be for the Director of the Office of Health Care Reform, or any substantially similar position.  
1537.Notwithstanding section 1101, the level for The Judiciary, Supreme Court of the United States, Care of the Building and Grounds shall be $8,175,000.  
1538.Notwithstanding section 1101, the level for “The Judiciary, Courts of Appeals, District Courts, and Other Judicial Services, Salaries and Expenses” shall be $4,860,585,000.  
1539.Notwithstanding section 1101, the level for The Judiciary, Courts of Appeals, District Courts, and Other Judicial Services, Fees of Jurors and Commissioners shall be $52,410,000.  
1540.Notwithstanding section 1101, the level for “The Judiciary, Administrative Office of the United States Courts, Salaries and Expenses” shall be $82,575,000.  
1541.Notwithstanding section 1101, the level for “The Judiciary, Federal Judicial Center, Salaries and Expenses” shall be $27,078,000.  
1542.Notwithstanding section 1101, the level for “The Judiciary, United States Sentencing Commission, Salaries and Expenses” shall be $16,737,000.  
1543.Notwithstanding section 1101, the level for The Judiciary, Courts of Appeals, District Courts, and Other Judicial Services, Court Security shall be $467,607,000.  
1544.The amount included in the second paragraph under the heading The Judiciary, Courts of Appeals, District Courts, and Other Judicial Services, Salaries and Expenses in division C of Public Law 111–117 shall be applied to funds appropriated by this division by substituting $4,785,000 for $5,428,000.  
1545.Of the unobligated balances available for The Judiciary, United States Sentencing Commission, Salaries and Expenses, $100,000 is rescinded.  
1546.Section 203(c) of the Judicial Improvements Act of 1990 (Public Law 101–650; 28 U.S.C. 133 note) is amended in the third sentence (relating to the District of Kansas) by striking 19 years and inserting 20 years.  
1547.Notwithstanding section 1101, the level for District of Columbia, Federal Funds, Federal Payment to the District of Columbia Courts shall be $235,660,000, of which $50,000,000 shall be for capital improvements.  
1548. 
(a)Notwithstanding section 1101, the level for District of Columbia, Federal Funds, Federal Payment for School Improvement shall be $60,000,000, of which $24,500,000 shall be for the District of Columbia Public Schools, $20,000,000 shall be to expand quality public charter schools, and $15,500,000 shall be for opportunity scholarships, and the second reference to $1,000,000 under such heading shall be applied to funds appropriated by this division by substituting $0.  
(b)The authority and conditions provided in the District of Columbia Appropriations Act, 2010 (Public Law 111–117; 123 Stat. 3181) under the heading described in subsection (a) shall apply with respect to the funds made available under this division, with the following modifications: 
(1)The first proviso under such heading shall not apply.  
(2)Notwithstanding the second proviso under such heading, the funds may be made available for scholarships to students, without regard to whether any student received a scholarship in any prior school year.  
(3)The fourth proviso under such heading shall not apply.  
(4)Notwithstanding the fifth proviso under such heading, the Secretary of Education shall ensure that site inspections of participating schools are conducted annually.  
1549.Notwithstanding section 1101, the level for District of Columbia, Federal Funds, Federal Payment to the District of Columbia Water and Sewer Authority shall be $10,000,000.  
1550.Notwithstanding section 1101, the level for District of Columbia, Federal Funds, Federal Payment to the Criminal Justice Coordinating Council shall be $1,800,000.  
1551.Notwithstanding section 1101, the level for District of Columbia, Federal Funds, Federal Payment to the Office of the Chief Financial Officer for the District of Columbia shall be $0.  
1552.Notwithstanding section 1101, the level for District of Columbia, Federal Funds, Federal Payment for Consolidated Laboratory Facility shall be $0.  
1553.Notwithstanding section 1101, the level for District of Columbia, Federal Funds, Federal Payment for Housing for the Homeless shall be $10,000,000.  
1554.Notwithstanding section 1101, the level for District of Columbia, Federal Funds, Federal Payment for Youth Services shall be $0.  
1555.Notwithstanding any other provision of this division, except section 1106, the District of Columbia may expend local funds for programs and activities under the heading District of Columbia Funds for such programs and activities under title IV of S. 3677 (111th Congress), as reported by the Committee on Appropriations of the Senate, at the rate set forth under District of Columbia Funds as included in the Fiscal Year 2011 Budget Request Act (D.C. Act 18–448), as modified as of the date of the enactment of this division.  
1556.Notwithstanding section 1101, the level for Independent Agencies, Christopher Columbus Fellowship Foundation, Salaries and Expenses shall be $500,000.  
1557.Notwithstanding section 1101, the level for Independent Agencies, Election Assistance Commission, Election Reform Programs shall be $0.  
1558.Notwithstanding section 1101, the level for “Independent Agencies, General Service Administration, General Activities, Government-Wide Policy” shall be $59,068,000.  
1559.Notwithstanding section 1101, the level for Independent Agencies, Federal Deposit Insurance Corporation, Office of the Inspector General shall be $42,942,000.  
1560.Notwithstanding section 1101, the level for “Independent Agencies, Federal Labor Relations Authority, Salaries and Expenses” shall be $24,500,000.  
1561.Notwithstanding section 1101, the level for Independent Agencies, General Services Administration, Electronic Government Fund shall be $2,000,000.  
1562.Notwithstanding section 1101, the level for Independent Agencies, General Services Administration, Federal Citizen Services Fund shall be $34,689,000.  
1563.Notwithstanding section 1101, the level for “Independent Agencies, Federal Election Commission, Salaries and Expenses” shall be $65,835,000.  
1564.Notwithstanding section 1101, the level for “Independent Agencies, Federal Trade Commission, Salaries and Expenses” shall be $288,783,000.  
1565.Notwithstanding section 1101, the level for Independent Agencies, Morris K. Udall and Stewart Udall Foundation, Morris K. Udall and Stewart Udall Trust Fund shall be $1,000,000.  
1566.Notwithstanding section 1101, the level for Independent Agencies, National Credit Union Administration, Community Development Revolving Loan Fund shall be $500,000.  
1567.Notwithstanding section 1101, the level for Independent Agencies, Privacy and Civil Liberties Oversight Board, Salaries and Expenses shall be $100,000.  
1568.Notwithstanding section 1101, the level for Independent Agencies, Consumer Product Safety Commission, Salaries and Expenses shall be $115,018,000, of which $500,000 shall be for the Virginia Graeme Baker Pool and Spa Safety Act grant program.  
1569.Of the unobligated balances available under the heading Independent Agencies, Consumer Product Safety Commission, Salaries and Expenses for the Virginia Graeme Baker Pool and Spa Safety Act grant program, $2,000,000 is rescinded.  
1570.Notwithstanding section 1101, the level for Independent Agencies, Election Assistance Commission, Salaries and Expenses shall be $15,020,000, of which $2,345,000 shall be transferred to the National Institute of Standards and Technology for election reform activities authorized under the Help America Vote Act of 2002 (Public Law 107–252), the level under such heading for the Help America Vote College Program shall be $0, and the level under such heading for a competitive grant program to support community involvement in student and parent mock elections shall be $0.  
1571.Of the unobligated balances available for Independent Agencies, Election Assistance Commission, Election Reform Programs, $5,000,000 is rescinded.  
1572.Notwithstanding section 1101, the aggregate amount of new obligational authority provided under the heading Independent Agencies, General Services Administration, Real Property Activities, Federal Buildings Fund, Limitations on Availability of Revenue for Federal buildings and courthouses and other purposes of the Fund shall be $7,428,007,000, of which: (1) $0 is for Construction and Acquisition; and (2) $280,000,000 is for Repairs and Alterations, of which $260,000,000 is for basic repairs and alterations and $20,000,000 is for fire and life safety programs.  
1573.Notwithstanding section 1101, the level for Independent Agencies, General Services Administration, General Activities, Operating Expenses shall be $71,381,000 and matters pertaining to the amount of $1,000,000 shall not apply to funds appropriated by this division.  
1574.Notwithstanding section 1101, the level for “Independent Agencies, National Archives and Records Administration, Operating Expenses” shall be $336,372,000.  
1575.Notwithstanding section 1101, the level for Independent Agencies, National Archives and Records Administration, Electronic Records Archives shall be $72,000,000, of which $52,500,000 shall remain available until September 30, 2013.  
1576.Notwithstanding section 1101, the level for Independent Agencies, National Archives and Records Administration, Repairs and Restoration shall be $11,730,000.  
1577.Notwithstanding section 1101, the level for Independent Agencies, National Archives and Records Administration, National Historical Publications and Records Commission, Grants Program shall be $4,000,000.  
1578.Of the unobligated balances available under the heading Independent Agencies, National Archives and Records Administration, Repairs and Restoration $3,198,000 is rescinded, which shall be derived from amounts made available for a new regional archives and records facility in Anchorage, Alaska.  
1579.The amounts included under the heading “Independent Agencies, Merit Systems Protection Board, Salaries and Expenses” in division C of Public Law 111–117 shall be applied to funds appropriated by this division by substituting “$39,000,000” for “$40,339,000”.  
1580.The amounts included under the heading Independent Agencies, Office of Personnel Management, Salaries and Expenses in division C of Public Law 111–117 shall be applied to funds appropriated by this division as follows: 
(1)By substituting $101,270,000 for $102,970,000.  
(2)By substituting $111,038,000 for $112,738,000.  
1581.The amounts included under the heading “Independent Agencies, Office of Personnel Management, Office of Inspector General” in division C of Public Law 111–117 shall be applied to funds appropriated by this division as follows: 
(1)By substituting “$2,136,000” for “$3,148,000”.  
(2)By substituting “20,428,000” for “21,215,000”.  
1582.Notwithstanding section 1101, the level for “Independent Agencies, Office of Special Counsel, Salaries and Expenses” shall be $18,300,000.  
1583.Of the unobligated balances available for Independent Agencies, Privacy and Civil Liberties Oversight Board, Salaries and Expenses, $1,500,000 is rescinded.  
1584.Notwithstanding section 1101, the level provided under section 523 of division C of Public Law 111–117 shall be $0.  
1585.Notwithstanding section 1101, the level for “Independent Agencies, Small Business Administration, Salaries and Expenses” shall be $408,438,000.  
1586.The amounts included under the heading Independent Agencies, United States Postal Service, Payment to the Postal Service Fund in division C of Public Law 111–117 shall be applied to funds appropriated by this division as follows: 
(1)By substituting $103,905,000 for $118,328,000.  
(2)By substituting $74,905,000 for $89,328,000.  
(3)By substituting 2011 for 2010.  
1587.Notwithstanding section 1101, the level for “Independent Agencies, Securities and Exchange Commission, Salaries and Expenses” shall be $1,069,916,000 and the proviso pertaining to prior year unobligated balances shall not apply to funds appropriated by this division.  
1588.Notwithstanding section 1101, the level for “Independent Agencies, Selective Service System, Salaries and Expenses” shall be $24,032,000.  
1589.Notwithstanding section 1101, the level for Independent Agencies, United States Tax Court, Salaries and Expenses shall be $52,093,000, of which $2,852,000 shall be for security improvements.  
1590.Section 814 of division C of Public Law 111–117 shall be applied to funds appropriated by this division by striking Federal.  
1591. 
(a)Notwithstanding section 1101, and section 810 of division C of Public Law 111–117, none of the funds contained in this division may be used for any program of distributing sterile needles or syringes for the hypodermic injection of any illegal drug.  
(b)Any individual or entity who receives any funds contained in this division and who carries out any program described in subsection (a) shall account for all funds used for such program separately from any funds contained in this division.  
VIHomeland Security 
1601.Within 30 days after the date of enactment of this division, the Department of Homeland Security shall submit to the Committees on Appropriations of the Senate and the House of Representatives an expenditure plan for fiscal year 2011 that displays the level of funding by program, project, and activity consistent with the table of detailed funding recommendations contained at the end of the joint explanatory statement accompanying the Department of Homeland Security Appropriations Act, 2010 (Public Law 111–83).  
1602.Notwithstanding section 1101, the level for Department of Homeland Security, Office of the Secretary and Executive Management shall be $136,818,000.  
1603.Notwithstanding section 1101, the level for Department of Homeland Security, Office of the Under Secretary for Management shall be $239,933,000.  
1604.Notwithstanding section 1101, the level for Department of Homeland Security, Office of the Chief Information Officer shall be $333,393,000, of which not less than $77,788,000 shall be available for data center development and migration.  
1605.Notwithstanding section 1101, the level for Department of Homeland Security, Office of the Federal Coordinator for Gulf Coast Rebuilding shall be $0.  
1606.Notwithstanding section 1101, the level for Department of Homeland Security, U.S. Customs and Border Protection, Salaries and Expenses shall be $8,212,626,000: Provided, That for fiscal year 2011, the Border Patrol shall maintain an active duty presence of not fewer than 20,500 full-time equivalent agents throughout the fiscal year.  
1607.Notwithstanding section 1101, the level for Department of Homeland Security, U.S. Customs and Border Protection, Automation Modernization shall be $341,575,000, of which $153,090,000 shall be for the Automated Commercial Environment.  
1608. 
(a)Notwithstanding section 1101, the level for Department of Homeland Security, U.S. Customs and Border Protection, Border Security Fencing, Infrastructure, and Technology shall be $450,000,000.  
(b)Paragraph (11) of the first proviso and the third and fourth provisos under the heading Border Security Fencing, Infrastructure, and Technology of Public Law 111–83 shall not apply to funds appropriated by this division.  
1609.Notwithstanding section 1101, the level for Department of Homeland Security, U.S. Customs and Border Protection, Air and Marine Interdiction, Operations, Maintenance, and Procurement shall be $516,326,000.  
1610.Notwithstanding section 1101, the level for Department of Homeland Security, U.S. Customs and Border Protection, Construction and Facilities Management shall be $241,040,000.  
1611.Notwithstanding section 1101, the level for Department of Homeland Security, U.S. Immigration and Customs Enforcement, Salaries and Expenses shall be $5,399,894,000: Provided, That U.S. Immigration and Customs Enforcement shall maintain a level of not fewer than 33,400 detention beds throughout fiscal year 2011.  
1612.Notwithstanding section 1101, the level for Department of Homeland Security, U.S. Immigration and Customs Enforcement, Automation Modernization shall be $75,000,000.  
1613.Notwithstanding section 1101, the level for Department of Homeland Security, U.S. Immigration and Customs Enforcement, Construction shall be $0.  
1614.Notwithstanding section 1101, the level for Department of Homeland Security, Transportation Security Administration, Aviation Security shall be $5,113,796,000: Provided, That the amounts included under such heading in Public Law 111–83 shall be applied to funds appropriated by this division as follows: by substituting $5,113,796,000 for $5,214,040,000; by substituting $4,121,329,000 for $4,358,076,000; by substituting $607,891,000 for $1,116,406,000; by substituting $992,467,000 for $855,964,000; by substituting $291,266,000 for $778,300,000; by substituting 9 percent for 28 percent; and by substituting $3,013,796,000 for $3,114,040,000: Provided further, That none of the funds in this division may be used for any recruiting or hiring of personnel into the Transportation Security Administration that would cause the agency to exceed a staffing level of 46,000 full-time equivalent screeners: Provided further, That not later than August 15, 2011, the Secretary of Homeland Security shall submit a detailed report on: (1) the Department’s efforts and the resources being devoted to develop more advanced, integrated passenger screening technologies for the most effective security of passengers and baggage at the lowest possible operating and acquisition costs; and (2) how the Transportation Security Administration is deploying its existing screener workforce in the most cost-effective manner.  
1615.Notwithstanding section 1101, the level for Department of Homeland Security, Transportation Security Administration, Surface Transportation Security shall be $105,961,000.  
1616.Notwithstanding section 1101, the level for Department of Homeland Security, Transportation Security Administration, Transportation Threat Assessment and Credentialing shall be $162,999,000.  
1617.Notwithstanding section 1101, the level for Department of Homeland Security, Transportation Security Administration, Transportation Security Support shall be $988,638,000: Provided, That within Department of Homeland Security, Transportation Security Administration, Transportation Security Support, funding for intelligence and international programs shall be no less than the level provided for such purposes for fiscal year 2010: Provided further, That within Department of Homeland Security, Transportation Security Administration, Transportation Security Support, funding for headquarters administration and information technology shall not exceed $705,239,000.  
1618.Notwithstanding section 1101, the level for Department of Homeland Security, Transportation Security Administration, Federal Air Marshals shall be $934,802,000.  
1619.Notwithstanding section 1101, the level for Department of Homeland Security, Coast Guard, Operating Expenses shall be $6,885,432,000 of which $241,503,000 is designated as being for contingency operations directly related to the global war on terrorism pursuant to section 3(c)(2) of H. Res. 5 (112th Congress), and as an emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th Congress): Provided, That the Coast Guard may decommission one Medium Endurance Cutter, two High Endurance Cutters, four HU–25 aircraft, and one Maritime Safety and Security Team, and may make necessary staffing adjustments at the Coast Guard Investigative Service and other support units, as specified in the budget justification materials for fiscal year 2011 as submitted to the Committees on Appropriations of the Senate and House of Representatives: Provided further, That the Coast Guard shall submit a future-years capital investment plan, as specified in the Department of Homeland Security Appropriations Act, 2010 (Public Law 111–83), for fiscal years 2012 through 2016 to the Committees on Appropriations of the Senate and House of Representatives in conjunction with the budget justification materials for fiscal year 2012.  
1620.Notwithstanding section 1101, the level for Department of Homeland Security, Coast Guard, Acquisition, Construction, and Improvements shall be $1,427,783,000, of which $42,000,000 shall be for vessels, small boats, critical infrastructure, and related equipment; of which $36,000,000 shall be for other equipment; of which $49,200,000 shall be for shore facilities and aids to navigation facilities; of which $106,083,000 shall be available for personnel compensation and benefits and related costs; and of which $1,194,500,000 shall be for the Integrated Deepwater Systems program: Provided, That of the funds made available for the Integrated Deepwater Systems program, $101,000,000 is for aircraft and $938,000,000 is for surface ships.  
1621.Notwithstanding section 1101, the level for Department of Homeland Security, Coast Guard, Alteration of Bridges shall be $0.  
1622.Notwithstanding section 1101, the level for Department of Homeland Security, United States Secret Service, Salaries and Expenses shall be $1,499,669,000.  
1623.Notwithstanding section 1101, the level for Department of Homeland Security, National Protection and Programs Directorate, Management and Administration shall be $43,577,000.  
1624.Notwithstanding section 1101, the level for Department of Homeland Security, National Protection and Programs Directorate, Infrastructure Protection and Information Security shall be $805,965,000.  
1625.Notwithstanding section 1101, the level for Department of Homeland Security, National Protection and Programs Directorate, United States Visitor and Immigrant Status Indicator Technology shall be $334,613,000.  
1626.Notwithstanding section 1101, the level for Department of Homeland Security, Office of Health Affairs shall be $134,250,000.  
1627.Notwithstanding section 1101, the level for Department of Homeland Security, Federal Emergency Management Agency, Management and Administration shall be $773,350,000, of which $0 shall be for capital improvements at the Mount Weather Emergency Operations Center.  
1628.Notwithstanding section 1101, the level for Department of Homeland Security, Federal Emergency Management Agency, State and Local Programs shall be $2,149,500,000: Provided, That of the amount provided by this division for the State Homeland Security Grant Program under such heading, $50,000,000 shall be for the Driver’s License Security Grant Program and $10,000,000 shall be for the Citizen Corps Program: Provided further, That the amounts provided by this division for the Citizen Corps Program under such heading shall not be subject to the requirements of subtitle A of title XX of the Homeland Security Act of 2002 (6 U.S.C. 603 et seq.): Provided further, That the amounts included under such heading in Public Law 111–83 shall be applied to funds appropriated by this division as follows: in paragraph (1), by substituting $900,000,000 for $950,000,000; in paragraph (2), by substituting $800,000,000 for $887,000,000; in paragraph (3), by substituting $0 for $35,000,000; in paragraph (5), by substituting $0 for $13,000,000; in paragraph (6), by substituting $100,000,000 for $300,000,000; in paragraph (7), by substituting $100,000,000 for $300,000,000; in paragraph (8), by substituting $5,000,000 for $12,000,000; in paragraph (9), by substituting $0 for $50,000,000; in paragraph (10), by substituting $0 for $50,000,000; in paragraph (11), by substituting $0 for $50,000,000; in paragraph (12), by substituting $0 for each amount in such paragraph; in paragraph (13), by substituting $203,500,000 for $267,200,000; in paragraph (13)(A), by substituting $112,500,000 for $164,500,000; in paragraph (13)(B), by substituting $0 for $1,700,000; and in paragraph (13)(C), by substituting $0 for $3,000,000: Provided further, That 4.5 percent of the amount provided for Department of Homeland Security, Federal Emergency Management Agency, State and Local Programs by this division shall be transferred to Department of Homeland Security, Federal Emergency Management Agency, Management and Administration for program administration.  
1629.Notwithstanding section 1101, the level for Department of Homeland Security, Federal Emergency Management Agency, Firefighter Assistance Grants for programs authorized by the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2201 et seq.), shall be $300,000,000 (increased by $510,000,000), of which $300,000,000 (increased by $90,000,000) shall be available to carry out section 33 of that Act (15 U.S.C. 2229) and $0 (increased by $420,000,000) shall be available to carry out section 34 of that Act (15 U.S.C. 2229a).  
1630.Notwithstanding section 1101, the level for Department of Homeland Security, Federal Emergency Management Agency, Emergency Management Performance Grants shall be $300,000,000.  
1631.Notwithstanding section 1101, the level for Department of Homeland Security, Federal Emergency Management Agency, Disaster Relief shall be $3,165,000,000.  
1632.Notwithstanding section 1101, in fiscal year 2011, funds shall not be available from the National Flood Insurance Fund under section 1310 of the National Flood Insurance Act of 1968 (42 U.S.C. 4017) for operating expenses in excess of $110,000,000, and for agents’ commissions and taxes in excess of $963,339,000: Provided, That notwithstanding section 1101, for activities under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.) and the Flood Disaster Protection Act of 1973 (42 U.S.C. 4001 et seq.), the level shall be $169,000,000, which shall be derived from offsetting collections assessed and collected under 1308(d) of the National Flood Insurance Act of 1968 (42 U.S.C. 4015(d)), of which not to exceed $22,145,000 shall be available for salaries and expenses associated with flood mitigation and flood insurance operations; and not less than $146,855,000 shall be available for floodplain management and flood mapping, which shall remain available until September 30, 2012.  
1633.Notwithstanding section 1101, the level for Department of Homeland Security, Federal Emergency Management Agency, National Predisaster Mitigation Fund shall be $65,000,000.  
1634.Notwithstanding section 1101, the level for Department of Homeland Security, Federal Emergency Management Agency, Emergency Food and Shelter shall be $100,000,000.  
1635.Notwithstanding section 1101, the level for Department of Homeland Security, United States Citizenship and Immigration Services shall be $275,776,000, of which $151,376,000 is for processing applications for asylum and refugee status, and of which $103,400,000 shall be for the E–Verify Program: Provided, That none of the funds made available under this heading may be used for grants for immigrant integration.  
1636.Notwithstanding section 1101, the level for Department of Homeland Security, Federal Law Enforcement Training Center, Acquisitions, Construction, Improvements, and Related Expenses shall be $38,456,000.  
1637.Notwithstanding section 1101, the level for Department of Homeland Security, Science and Technology, Management and Administration shall be $141,200,000.  
1638.Notwithstanding section 1101, the level for Department of Homeland Security, Science and Technology, Research, Development, Acquisition, and Operations shall be $778,906,000 (reduced by $510,000,000): Provided, That the final proviso included under the heading Department of Homeland Security, Science and Technology, Research, Development, Acquisition, and Operations in the Department of Homeland Security Appropriations Act, 2010 (Public Law 111–83) shall have no force or effect.  
1639.Notwithstanding section 1101, the level for Department of Homeland Security, Domestic Nuclear Detection Office, Management and Administration shall be $36,992,000.  
1640.Notwithstanding section 1101, the level for Department of Homeland Security, Domestic Nuclear Detection Office, Research, Development, and Operations shall be $293,537,000.  
1641. 
(a)Section 560 of Public Law 111–83 shall not apply to funds appropriated by this division.  
(b)Upon completion of 50 percent of design planning for the National Bio- and Agro-Defense Facility, and prior to construction of that facility, the Department of Homeland Security shall submit to the Committees on Appropriations of the Senate and the House of Representatives a revised site-specific biosafety and biosecurity mitigation risk assessment that describes how to significantly reduce risks of conducting essential research and diagnostic testing at the National Bio- and Agro-Defense Facility and addresses shortcomings identified in the National Academy of Sciences’ evaluation of the initial site-specific biosafety and biosecurity mitigation risk assessment.  
(c)The revised site-specific biosafety and biosecurity mitigation risk assessment required by subsection (b) shall— 
(1)include a quantitative risk assessment for foot-and-mouth disease virus, in particular epidemiological and economic impact modeling to determine the overall risk of operating the facility for its expected 50-year life span, taking into account strategies to mitigate risk of foot-and-mouth disease virus release from the laboratory and ensure safe operations at the approved National Bio- and Agro-Defense Facility site;  
(2)address the impact of surveillance, response, and mitigation plans (developed in consultation with local, State, and Federal authorities and appropriate stakeholders) if a release occurs, to detect and control the spread of disease; and  
(3)include overall risks of the most dangerous pathogens the Department of Homeland Security expects to hold in the National Bio- and Agro-Defense Facility’s biosafety level 4 facility, and effectiveness of mitigation strategies to reduce those risks.  
(d)The Department of Homeland Security shall enter into a contract with the National Academy of Sciences to evaluate the adequacy and validity of the risk assessment required by subsection (b). The National Academy of Sciences shall submit a report on such evaluation within four months after the date the Department of Homeland Security concludes its risk assessment.  
1642.Section 503 of the Department of Homeland Security Appropriations Act, 2010 (Public Law 111–83) is amended by adding at the end the following: 
 
(e)The notification thresholds and procedures set forth in this section shall apply to deviations from the amounts designated for specific activities in this Act and accompanying statement, and to any use of deobligated balances of funds provided under this title in previous years. .  
1643.For fiscal year 2011, sections 529, 541, and 545 of the Department of Homeland Security Appropriations Act, 2010 (Public Law 111–83; 123 Stat. 2174, 2176) shall have no force or effect.  
1644.Section 831 of the Homeland Security Act of 2002 (6 U.S.C. 391) is amended— 
(1)in subsection (a), by striking Until September 30, 2010, and inserting Until September 30, 2011,; and  
(2)in subsection (d)(1), by striking September 30, 2010, and inserting September 30, 2011,.  
1645.Section 532(a) of Public Law 109–295 (120 Stat. 1384) is amended by striking 2010 and inserting 2011.  
1646.Of the funds transferred to the Department of Homeland Security when it was created in 2003, the following funds are hereby rescinded from the following accounts and programs in the specified amounts: 
(1)Operations, $1,891,657.  
(2)Violent Crime Reduction Program, $4,912,245.  
(3)U.S. Customs and Border Protection, Salaries and Expenses, $21,210,423.  
(4)Office for Domestic Preparedness, $10,568,964.  
1647.The following unobligated balances made available to the Department of Homeland Security pursuant to section 505 of Department of Homeland Security Appropriations Act, 2010 (Public Law 111–83; 123 Stat. 2174) are rescinded: $886,665 from Office of the Secretary and Executive Management; $604,342 from Office of the Under Secretary for Management; $24,379 from the Office of the Chief Financial Officer; $29,741 from Office of the Chief Information Officer; $218,173 from Analysis and Operations; $76,498 from Office of the Federal Coordinator for Gulf Coast Rebuilding; $197,272 from Office of Inspector General; $11,373,129 from U.S. Customs and Border Protection, Salaries and Expenses; $691,552 from U.S. Immigration and Customs Enforcement, Salaries and Expenses; $2,555,962 from Transportation Security Administration, Federal Air Marshals ; $8,617,331 from Coast Guard, Operating Expenses; $2,965,312 from Coast Guard, Reserve Training; $83,784 from National Protection and Programs Directorate, Management and Administration; $551,737 from National Protection and Programs Directorate, Infrastructure Protection and Information Security; $704,700 from United States Secret Service, Salaries and Expenses; $863,628 from Federal Emergency Management Agency, Management and Administration; $864,660 from Office of Health Affairs; $7,945,983 from United States Citizenship and Immigration Services; $960,828 from Federal Law Enforcement Training Center, Salaries and Expenses; $353,524 from Science and Technology, Management and Administration; and $45,468 from Domestic Nuclear Detection Office, Management and Administration.  
1648.Of the funds appropriated to the Department of Homeland Security, the following unobligated balances are hereby rescinded from the following accounts and programs in the specified amounts: 
(1)Department of Homeland Security, U.S. Customs and Border Protection, Automation Modernization, $10,000,000.  
(2)Department of Homeland Security, U.S. Customs and Border Protection, Border Security Fencing, Infrastructure, and Technology, $119,000,000.  
(3)Department of Homeland Security, Office of Health Affairs, $5,562,000.  
(4)Department of Homeland Security, Federal Emergency Management Agency, National Predisaster Mitigation Fund, $18,173,641.  
(5)Department of Homeland Security, Science and Technology, Research, Development, Acquisition, and Operations, $8,500,000.  
(6)Department of Homeland Security, Domestic Nuclear Detection Office, Research, Development, and Operations, $17,100,000.  
(7)Department of Homeland Security, Coast Guard, Acquisition, Construction, and Improvements, $1,122,000.  
1649.Of the unobligated balances available for Department of Homeland Security, U.S. Customs and Border Protection, Construction for construction projects, $106,556,000 is rescinded: Provided, That the amounts rescinded under this section shall be limited to amounts available for Border Patrol projects and facilities as recommended by the Department of Homeland Security in the fiscal year 2011 budget request.  
1650.Of the unobligated balances made available under section 44945 of title 49, United States Code, $800,000 is rescinded.  
1651.Of the unobligated balances available for Department of Homeland Security, Transportation Security Administration, $15,000,000 is rescinded: Provided, That the Transportation Security Administration shall not rescind any unobligated balances from the following programs: explosives detection systems; checkpoint support; aviation regulation and other enforcement; and air cargo.  
1652.Of the unobligated balances available for Department of Homeland Security, National Protection and Programs Directorate, Infrastructure Protection and Information Security, the following amounts are rescinded: 
(1)$6,000,000 from Next Generation Networks.  
(2)$9,600,000 to be specified in a report submitted by the Secretary of Homeland Security to the Committees on Appropriations of the Senate and the House of Representatives no later than 15 days after the date of enactment of this division, that describes the amounts rescinded and the original purpose of such funds.  
1653.From the unobligated balances of funds made available in the Department of the Treasury Forfeiture Fund established by section 9703 of title 31, United States Code, that was added to such title by section 638 of Public Law 102–393, $22,600,000 is rescinded.  
VIIInterior, Environment, and Related Agencies 
1701.Notwithstanding section 1101, the level for Department of the Interior, Bureau of Land Management, Management of Lands and Resources shall be $927,523,000 (reduced by $2,000,000): Provided, That the amounts included under such heading in division A of Public Law 111–88 shall be applied to funds appropriated by this division by substituting $927,523,000 (reduced by $2,000,000) for $959,571,000 the second place it appears.  
1702.Notwithstanding section 1101, the level for Department of the Interior, Bureau of Land Management, Construction shall be $2,590,000: Provided, That no less than $1,000,000 in available, unobligated prior-year funds shall be used in addition to amounts provided by this division.  
1703.Notwithstanding section 1101, the level for Department of the Interior, Bureau of Land Management, Land Acquisition shall be $2,750,000: Provided, That no less than $2,250,000 in available, unobligated prior-year funds shall be used in addition to amounts provided by this division: Provided further, That the proviso under such heading in division A of Public Law 111–88 shall not apply to funds appropriated by this division.  
1704.Notwithstanding section 1101, the level for Department of the Interior, United States Fish and Wildlife Service, Resource Management shall be $1,204,240,000: Provided, That the amounts included under such heading in division A of Public Law 111–88 shall be applied to funds appropriated by this division as follows: by substituting $20,945,000 for $22,103,000; and by substituting $10,548,000 for $11,632,000.  
1705.Notwithstanding section 1101, the level for Department of the Interior, United States Fish and Wildlife Service, Construction shall be $23,737,000.  
1706.Notwithstanding section 1101, the level for Department of the Interior, United States Fish and Wildlife Service, Land Acquisition shall be $15,055,000: Provided, That no less than $2,500,000 in available, unobligated prior-year funds shall be used in addition to amounts provided by this division.  
1707.Of the unobligated amounts under the heading Department of the Interior, United States Fish and Wildlife Service, Landowner Incentive Program from prior year appropriations, all remaining amounts are rescinded.  
1708.Notwithstanding section 1101, the level for Department of the Interior, United States Fish and Wildlife Service, Cooperative Endangered Species Conservation Fund shall be $2,479,000: Provided, That the amounts included under such heading in division A of Public Law 111–88 shall be applied to funds appropriated by this division as follows: by substituting $2,479,000 for $29,000,000; by substituting $0 for $5,145,706; and by substituting $0 for $56,000,000.  
1709.Notwithstanding section 1101, the level for Department of the Interior, United States Fish and Wildlife Service, North American Wetlands Conservation Fund shall be $0.  
1710.Notwithstanding section 1101, the level for Department of the Interior, United States Fish and Wildlife Service, Neotropical Migratory Bird Conservation shall be $4,430,000.  
1711.Notwithstanding section 1101, the level for Department of the Interior, United States Fish and Wildlife Service, Multinational Species Conservation Fund shall be $7,875,000.  
1712.Notwithstanding section 1101, the level for Department of the Interior, United States Fish and Wildlife Service, State and Tribal Wildlife Grants shall be $0.  
1713.Before the end of the 60-day period beginning on the date of enactment of this division, the Secretary of the Interior shall reissue the final rule published on April 2, 2009 (74 Fed. Reg. 15123 et seq.) without regard to any other provision of statute or regulation that applies to issuance of such rule. Such reissuance (including this section) shall not be subject to judicial review.  
1714.Notwithstanding section 1101, the level for Department of the Interior, National Park Service, Operation of the National Park System shall be $2,237,674,000.  
1715.Notwithstanding section 1101, the level for Department of the Interior, National Park Service, Park Partnership Project Grants shall be $0 and the matters pertaining to such account in division A of Public Law 111–88 shall not apply to funds appropriated by this division.  
1716.Notwithstanding section 1101, the level for Department of the Interior, National Park Service, National Recreation and Preservation shall be $57,829,000, of which $0 shall be for projects authorized by section 7302 of Public Law 111–11.  
1717.Notwithstanding section 1101, the level for Department of the Interior, National Park Service, Historic Preservation Fund shall be $54,500,000: Provided, That the amounts included under such heading in division A of Public Law 111–88 shall be applied to funds appropriated by this division by substituting $0 for $25,000,000: Provided further, That the proviso under such heading in division A of Public Law 111–88 shall not apply to funds appropriated by this division.  
1718.Notwithstanding section 1101, the level for Department of the Interior, National Park Service, Construction shall be $171,713,000: Provided, That the last proviso under such heading in division A of Public Law 111–88 shall not apply to funds appropriated by this division: Provided further, That of the unobligated balances available under such heading in division A of Public Law 111–88 and in prior appropriation Acts, $1,000,000 is rescinded from amounts made available for the (now completed) project at Cape Hatteras National Seashore, North Carolina, and $1,000,000 is rescinded from amounts made available for the (now completed) project at Blue Ridge Parkway, North Carolina, and such unobligated balances are reduced accordingly: Provided further, That no less than $23,000,000 in available, unobligated prior-year funds shall be used in addition to amounts provided by this division.  
1719.The contract authority provided for fiscal year 2011 by 16 U.S.C. 460l–10a is rescinded.  
1720.Notwithstanding section 1101, the level for Department of the Interior, National Park Service, Land Acquisition and State Assistance shall be $14,100,000: Provided, That the amounts included under such heading in division A of Public Law 111–88 shall be applied to funds appropriated by this division as follows: by substituting $0 for $40,000,000; and by substituting $0 for $9,000,000: Provided further, That no less than $3,400,000 in available, unobligated prior-year funds shall be used in addition to amounts provided by this division: Provided further, That section 113 of division A of Public Law 111–88 shall not apply to funds appropriated by this division.  
1721.Notwithstanding section 1101, the level for Department of the Interior, United States Geological Survey, Surveys, Investigations, and Research shall be $1,086,163,000: Provided, That the amounts included under such heading in division A of Public Law 111–88 shall be applied to funds appropriated by this division as follows: by substituting $53,500,000 for $40,150,000; and by substituting $4,807,000 for $7,321,000.  
1722.Notwithstanding section 1101, the level for Department of the Interior, Minerals Management Service, Royalty and Offshore Minerals Management shall be $239,478,000: Provided, That the amounts included under such heading in division A of Public Law 111–88 shall be applied to funds appropriated by this division as follows: by substituting $109,494,000 for $89,374,000; and by substituting $154,890,000 for $156,730,000 each place it appears.  
1723.Notwithstanding section 1101, the level for Department of the Interior, Minerals Management Service, Oil Spill Research shall be $10,632,000.  
1724.During fiscal year 2011, the Secretary of the Interior, in order to implement a reorganization of the Bureau of Ocean Energy Management, Regulation, and Enforcement, may establish accounts and transfer funds among and between the offices and bureaus affected by the reorganization only in conformance with the House and Senate Committees on Appropriations reprogramming guidelines described in the joint explanatory statement of managers accompanying Public Law 111–88.  
1725.Notwithstanding section 1101, the level for Department of the Interior, Bureau of Indian Affairs, Operation of Indian Programs shall be $2,336,865,000: Provided, That the amounts included under such heading in division A of Public Law 111–88 shall be applied to funds appropriated by this division as follows: by substituting $220,000,000 for $166,000,000; by substituting $585,779,000 for $568,702,000; and by substituting $46,129,000 for $43,373,000.  
1726.Notwithstanding section 1101, the level for Department of the Interior, Bureau of Indian Affairs, Construction shall be $216,100,000.  
1727.Notwithstanding section 1101, the level for Department of the Interior, Bureau of Indian Affairs, Indian Land and Water Claim Settlements and Miscellaneous Payments to Indians shall be $46,480,000, of which $0 shall be for the matter pertaining to Public Law 109–379.  
1728.Notwithstanding section 1101, the level for Department of the Interior, Departmental Offices, Office of the Secretary, Salaries and Expenses shall be $117,336,000: Provided, That the amounts included under such heading in division A of Public Law 111–88 shall be applied to funds appropriated by this division by substituting $10,636,000 for $12,136,000.  
1729.Notwithstanding section 1101, the level for Department of the Interior, Departmental Offices, Insular Affairs, Assistance to Territories shall be $78,516,000: Provided, That the amounts included under such heading in division A of Public Law 111–88 shall be applied to funds appropriated by this division as follows: by substituting $69,590,000 for $75,915,000; and by substituting $8,926,000 for $9,280,000.  
1730.Notwithstanding section 1101, the level for Department of the Interior, Departmental Offices, Insular Affairs, Compact of Free Association shall be $5,422,000: Provided, That $2,104,000 of such funds shall be available for section 122 of division A of Public Law 111–88.  
1731.Notwithstanding section 1101, the level for Department of the Interior, Departmental Offices, Office of the Solicitor, Salaries and Expenses shall be $64,845,000.  
1732.Notwithstanding section 1101, the level for Department of the Interior, Departmental Offices, Office of Inspector General, Salaries and Expenses shall be $48,389,000.  
1733.Notwithstanding section 1101, the level for Department of the Interior, Departmental Offices, Office of the Special Trustee for American Indians, Federal Trust Programs shall be $168,115,000: Provided, That the amounts included under such heading in division A of Public Law 111–88, as amended by Public Law 111–212, shall be applied to funds appropriated by this division by substituting $31,534,000 for $47,536,000.  
1734.Notwithstanding section 1101, the level for Department of the Interior, Department-wide Programs, Wildland Fire Management shall be $769,897,000: Provided, That the amounts included under such heading in division A of Public Law 111–88 shall be applied to funds appropriated by this division by substituting $150,000,000 for $125,000,000.  
1735.Notwithstanding section 1101, the level for Department of the Interior, Department-wide Programs, Natural Resource Damage Assessment and Restoration, Natural Resource Damage Assessment Fund shall be $6,320,000.  
1736.Notwithstanding section 1101, the level for Department of the Interior, Department-wide Programs, Working Capital Fund shall be $80,119,000.  
1737.Notwithstanding section 1101, the level for Environmental Protection Agency, Science and Technology shall be $790,510,000.  
1738.Notwithstanding section 1101, the level for Environmental Protection Agency, Environmental Programs and Management shall be $2,571,099,000 (reduced by $8,458,000): Provided, That of the funds included under this heading $305,784,000 shall be for the Geographic Programs specified in the explanatory statement accompanying Public Law 111–88: Provided further, That of such amount for Geographic Programs, $225,000,000 shall be for the Great Lakes Restoration Initiative; $40,000,000 shall be for Chesapeake Bay; and $20,000,000 shall be for Puget Sound.  
1739.The matter pertaining to planning and design of a high-performance green building to consolidate the multiple offices and research facilities of the Environmental Protection Agency in Las Vegas, Nevada under the heading Environmental Protection Agency, Buildings and Facilities in division A of Public Law 111–88 shall not apply to funds appropriated by this division.  
1740.Notwithstanding section 1101, the level for Environmental Protection Agency, Hazardous Substance Superfund shall be $1,273,765,000: Provided, That the matter under such heading in division A of Public Law 111–88 shall be applied to funds appropriated by this division as follows: by substituting $1,273,765,000 for $1,306,541,000 the second place it appears; by substituting September 30, 2010 for September 30, 2009; and by substituting $24,527,000 for $26,834,000.  
1741.Notwithstanding section 1101, the level for Environmental Protection Agency, Leaking Underground Storage Tank Trust Fund Program shall be $106,101,000, of which $71,671,000 shall be for carrying out leaking underground storage tank cleanup activities authorized by section 9003(h) of the Solid Waste Disposal Act (42 U.S.C. 6991b(h)).  
1742.Notwithstanding section 1101, the level for Environmental Protection Agency, State and Tribal Assistance Grants shall be $2,716,446,000 (reduced by $10,000,000): Provided,  That the amounts included under such heading in division A of Public Law 111–88 shall be applied to funds appropriated by this division as follows: by substituting $690,000,000 for $2,100,000,000; by substituting $830,000,000 for $1,387,000,000; by substituting $10,000,000 (reduced by $10,000,000) for $17,000,000; by substituting $10,000,000 for $13,000,000; by substituting $0 for $156,777,000; by substituting $70,000,000 for $100,000,000; by substituting $50,000,000 for $60,000,000; by substituting $0 for $20,000,000; and by substituting $1,056,446,000 for $1,116,446,000.  
1743.The matter pertaining to competitive grants to communities to develop plans and demonstrate and implement projects which reduce greenhouse gas emissions in the second proviso under the heading Environmental Protection Agency, State and Tribal Assistance Grants in division A of Public Law 111–88 shall not apply to funds appropriated by this division.  
1744.Notwithstanding section 1101, the amounts authorized to transfer under the heading Environmental Protection Agency, Administrative Provisions, Environmental Protection Agency in division A of Public Law 111–88 shall be applied to funds appropriated by this division by substituting $225,000,000 for $475,000,000.  
1745.Of the unobligated balances available for Environmental Protection Agency $300,000,000 is rescinded: Provided, That the Administrator shall submit to the House and Senate Committees on Appropriations a proposed allocation of amounts by account and program project to rescind 30 days prior to the rescission: Provided further, That no amounts may be rescinded from amounts that were designated by Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985, as amended.  
1746.None of the funds made available to the Environmental Protection Agency by this division or any other Act may be expended for purposes of enforcing or promulgating any regulation (other than with respect to section 202 of the Clean Air Act) or order, taking action relating to, or denying approval of state implementation plans or permits because of the emissions of greenhouse gases due to concerns regarding possible climate change.  
1747.None of the funds made available by this division or any other Act may be used by the Environmental Protection Agency to implement, administer, or enforce a change to a rule or guidance document pertaining to the definition of waters under the jurisdiction of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.).  
1748.Notwithstanding section 1101, the level for Department of Agriculture, Forest Service, Forest and Rangeland Research shall be $297,252,000: Provided, That the amounts included under such heading in division A of Public Law 111–88 shall be applied to funds appropriated by this division by substituting $61,939,000 for $66,939,000.  
1749.Notwithstanding section 1101, the level for Department of Agriculture, Forest Service, State and Private Forestry shall be $232,680,000: Provided, That the amounts included under such heading in division A of Public Law 111–88 shall be applied to funds appropriated by this division by substituting $6,200,000 for $76,460,000: Provided further, That no less than $2,500,000 in available, unobligated prior-year funds shall be used in addition to amounts provided by this division.  
1750.Notwithstanding section 1101, the level for Department of Agriculture, Forest Service, National Forest System shall be $1,525,339,000: Provided, That no less than $10,000,000 in available, unobligated prior-year funds shall be used in addition to amounts provided by this division.  
1751.Notwithstanding section 1101, the level for Department of Agriculture, Forest Service, Capital Improvement and Maintenance shall be $495,409,000: Provided, That the amounts included under such heading in division A of Public Law 111–88 shall be applied to funds appropriated by this division by substituting $50,371,000 for $90,000,000: Provided further, That no less than $10,000,000 in available, unobligated prior-year funds shall be used in addition to amounts provided by this division.  
1752.Notwithstanding section 1101, the level for Department of Agriculture, Forest Service, Land Acquisition shall be $9,100,000: Provided, That no less than $3,400,000 in available, unobligated prior-year funds shall be used in addition to amounts provided by this division.  
1753.Notwithstanding section 1101, the level for Department of Agriculture, Forest Service, Wildland Fire Management shall be $1,978,737,000: Provided, That the amounts included under such heading in division A of Public Law 111–88 shall be applied to funds appropriated by this division by substituting $200,000,000 for $75,000,000: Provided further, That of the unobligated balances available in the FLAME Wildfire Suppression Reserve Fund for the Department of Agriculture created by section 502(b) of Public Law 111–88 (43 U.S.C. 1748a(b)), $250,000,000 is rescinded.  
1754.The authority provided by section 337 of the Department of the Interior and Related Agencies Appropriations Act, 2005 (Public Law 108–447; 118 Stat. 3102), as amended, shall remain in effect until September 30, 2011.  
1755.Notwithstanding section 1101, the level for Department of Health and Human Services, Indian Health Service, Indian Health Services shall be $3,883,886,000: Provided, That the amounts included under such heading in division A of Public Law 111–88 shall be applied to funds appropriated by this division as follows: by substituting $862,765,000 for $779,347,000; by substituting $53,000,000 for $48,000,000; and by substituting $444,332,000 for $398,490,000: Provided further, That of the funds included under this heading, $29,211,000 shall be for staffing and operating costs of newly constructed facilities.  
1756.Notwithstanding section 1101, the level for Department of Health and Human Services, Indian Health Service, Indian Health Facilities shall be $255,497,000: Provided, That no less than $10,000,000 in available, unobligated prior-year funds shall be used in addition to amounts provided by this division.  
1757.Notwithstanding section 1101, the level for Department of Health and Human Services, National Institutes of Health, National Institute of Environmental Health Sciences shall be $77,546,000.  
1758.Notwithstanding section 1101, the level for Department of Health and Human Services, Agency for Toxic Substances and Disease Registry, Toxic Substances and Environmental Public Health shall be $74,039,000.  
1759.Notwithstanding section 1101, the level for Executive Office of the President, Council on Environmental Quality and Office of Environmental Quality shall be $2,848,000.  
1760.Notwithstanding section 1101, the level for Chemical Safety and Hazard Investigation Board, Salaries and Expenses shall be $10,799,000: Provided, That the matter pertaining to methyl isocyanate in the last proviso under such heading in division A of Public Law 111–88 shall not apply to funds appropriated by this division.  
1761.Notwithstanding section 1101, the level for Smithsonian Institution, Salaries and Expenses shall be $634,661,000: Provided, That no less than $200,000 in available, unobligated prior-year funds shall be used in addition to amounts provided by this division.  
1762.Notwithstanding section 1101, the level for Smithsonian Institution, Facilities Capital shall be $123,600,000: Provided, That no less than $1,400,000 in available, unobligated prior-year funds shall be used in addition to amounts provided by this division.  
1763.Notwithstanding section 1101, the level for Smithsonian Institution, Legacy Fund shall be $0.  
1764.Notwithstanding section 1101, the level for National Gallery of Art, Repair, Restoration and Renovation of Buildings shall be $48,221,000: Provided, That the amounts included under such heading in division A of Public Law 111–88 shall be applied to funds appropriated by this division by substituting $42,250,000 for $40,000,000.  
1765.Notwithstanding section 1101, the level for John F. Kennedy Center for the Performing Arts, Operations and Maintenance shall be $22,500,000: Provided, That the proviso under such heading in division A of Public Law 111–88 shall not apply to funds appropriated by this division.  
1766.Notwithstanding section 1101, the level for John F. Kennedy Center for the Performing Arts, Capital Repair and Restoration shall be $13,920,000.  
1767.Notwithstanding section 1101, the level for Woodrow Wilson International Center for Scholars, Salaries and Expenses shall be $9,844,000.  
1768.Notwithstanding section 1101, the level for National Foundation on the Arts and the Humanities, National Endowment for the Arts, Grants and Administration shall be $145,000,000 (reduced by $20,594,000).  
1769.Notwithstanding section 1101, the level for National Foundation on the Arts and the Humanities, National Endowment for the Humanities, Grants and Administration shall be $145,000,000: Provided, That the amounts included under such heading in division A of Public Law 111–88 shall be applied to funds appropriated by this division by substituting $130,700,000 for $153,200,000.  
1770.Notwithstanding section 1101, the level for National Capital Arts and Cultural Affairs shall be $4,500,000 (reduced by $4,500,000).  
1771.Notwithstanding section 1101, the level for Presidio Trust, Presidio Trust Fund shall be $15,000,000 (reduced by $15,000,000).  
1772.Notwithstanding section 1101, the level for Dwight D. Eisenhower Memorial Commission, Salaries and Expenses shall be $0.  
1773.Notwithstanding section 1101, the level for Dwight D. Eisenhower Memorial Commission, Capital Construction shall be $0.  
1774.Section 409 of division A of Public Law 111–88 (123 Stat. 2957) is amended by striking and 111–8 and inserting 111–8, and 111–88, and by striking 2009 and inserting 2010.  
1775.Notwithstanding section 1101, the level for section 415 of division A of Public Law 111–88 shall be $0.  
1776.Section 433 of division A of Public Law 111–88 (123 Stat. 2965) is amended by striking 2010 and 2009 and inserting 2011 and 2010, respectively.  
1777.Not later than 30 days after the date of enactment of this division, each of the following departments and agencies shall submit to the House and Senate Committees on Appropriations a spending, expenditure, or operating plan for fiscal year 2011 at a level of detail below the account level: 
(1)Department of the Interior.  
(2)Environmental Protection Agency.  
(3)Department of Agriculture, Forest Service.  
(4)Indian Health Service.  
(5)Council on Environmental Quality.  
(6)Smithsonian Institution.  
(7)National Gallery of Art.  
(8)National Endowment for the Arts.  
(9)National Endowment for the Humanities.  
1778.None of the funds made available by this division or any other Act may be used to implement, administer, or enforce Secretarial Order No. 3310 issued by the Secretary of the Interior on December 22, 2010.  
VIIILabor, Health and Human Services, Education, and Related Agencies 
1801.Notwithstanding section 1101, the level for “Department of Labor, Employment and Training Administration, Training and Employment Services” shall be $221,699,000: Provided, That the amounts included under such heading in division D of Public Law 111–117 shall be applied to funds appropriated by this division as follows: by substituting “$0” for each amount included in paragraph (1); by substituting “$167,538,000” for “$470,038,000”; by substituting “$29,160,000” for “$229,160,000”; by substituting “$0” for “$200,000,000”; by substituting “$0” for “$102,500,000”; by substituting “$54,161,000” for “$389,043,000”; by substituting “$44,561,000” for “$93,450,000”; by substituting “$0” for “$48,889,000”; by substituting “$0” for “$108,493,000”; by substituting “$0” for “$40,000,000”; by substituting “$0” for “$125,000,000”; and by substituting “$0” for “$12,500,000”: Provided further, That of the funds made available for dislocated worker employment and training activities under such heading in division D of Public Law 111–117, $65,000,000 is rescinded: Provided further, That of the funds made available for dislocated worker employment and training activities under such heading in division D of Public Law 111–117, up to 25 percent may be used for the period April 1, 2011, through September 30, 2011, for youth activities.  
1802. 
(a)Of the unobligated balances available for Department of Labor, Departmental Management, Office of Job Corps, $300,000,000 is rescinded.  
(b)None of the funds made available by this division or any prior Act may be used to initiate a competition for any new Job Corps center not previously approved by the Secretary of Labor as a Jobs Corps center through a competitive selection process.  
1803.Of the unobligated balances of the funds made available for Department of Labor, Employment and Training Administration, Training and Employment Services, Federally Administered Programs, Dislocated Workers Assistance National Reserve in division D of Public Law 111–117, $100,000,000 is rescinded.  
1804.Of the unobligated balances of the funds made available for Department of Labor, Employment and Training Administration, Training and Employment Services, National Activities, Evaluation, $10,000,000 is rescinded.  
1805.Notwithstanding section 1101, the level for Department of Labor, Employment and Training Administration, Community Service Employment for Older Americans shall be $300,425,000, and for purposes of funds appropriated by this division, the amounts under such heading in division D of Public Law 111–117 shall be applied by substituting $0 for $225,000,000, and the first and second provisos under such heading in such division shall not apply.  
1806.Notwithstanding section 1101, the level for Department of Labor, Mine Safety and Health Administration, Salaries and Expenses shall be $355,843,000, of which up to $15,000,000 shall be available to the Secretary of Labor to be transferred to Departmental Management, Salaries and Expenses for activities related to the Department of Labor’s caseload before the Federal Mine Safety and Health Review Commission, and the amounts included under the heading Department of Labor, Mine Safety and Health Administration, Salaries and Expenses in division D of Public Law 111–117 shall be applied to funds appropriated by this division by substituting $0 for $1,450,000.  
1807.Notwithstanding section 1101, the level for Department of Labor, Departmental Management shall be $315,154,000, and the third proviso under such heading in division D of Public Law 111–117 shall not apply to funds appropriated by this division.  
1808.Of the unobligated balances available for Department of Labor, Working Capital Fund, $3,900,000 is permanently rescinded, to be derived solely from amounts available in the Investment in Reinvention Fund (other than amounts that were designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985).  
1809. 
(a)Notwithstanding section 1101, the level for Department of Health and Human Services, Health Resources and Services Administration, Health Resources and Services shall be $5,313,171,000, of which: (1) not more than $100,000,000 shall be available until expended for carrying out the provisions of Public Law 104–73 and for expenses incurred by the Department of Health and Human Services pertaining to administrative claims made under such law; (2) no funds shall be for the program under title X of the Public Health Service Act (referred to in this title as the PHS Act), to provide for voluntary family planning projects; and (3) $352,835,000 shall be available for health professions programs under titles VII and VIII and section 340G of the PHS Act.  
(b)The eighteenth, nineteenth, twenty-first, twenty-second, and twenty-fifth provisos under the heading Department of Health and Human Services, Health Resources and Services Administration, Health Resources and Services of division D of Public Law 111–117 shall not apply to funds appropriated by this division.  
(c)Sections 747(c)(2) and 751(j)(2) of the PHS Act, the proportional funding amounts in paragraphs (1) through (4) of section 756(e) of such Act, and section 511(f) of the Social Security Act (42 U.S.C. 711(f)) shall not apply to funds made available by this division for Department of Health and Human Services, Health Resources and Services Administration, Health Resources and Services.  
(d)For purposes of this section, section 10503(d) of Public Law 111–148 shall be applied as if , over the fiscal year 2008 level, were stricken from such section.  
1810. 
(a)Notwithstanding section 1101, the level for the first undesignated paragraph under the heading Department of Health and Human Services, Centers for Disease Control and Prevention, Disease Control, Research, and Training shall be $5,742,989,000, of which: (1) $750,000,000 shall be derived from funds transferred, pursuant to section 4002(c) of Public Law 111–148, from amounts appropriated by section 4002(b) of such Public Law; (2) no funds shall be available for acquisition of real property, equipment, construction, and renovation of facilities; and (3) $523,533,000 shall remain available until expended for the Strategic National Stockpile under section 319F–2 of the PHS Act.  
(b)The amount included before the first proviso under the heading Department of Health and Human Services, Centers for Disease Control and Prevention, Disease Control, Research, and Training of division D of Public Law 111–117 shall be applied to funds appropriated by this division by substituting $0 for $20,620,000.  
(c)Paragraphs (1) through (3) of section 2821(b) of the PHS Act shall not apply to funds made available by this division.  
(d)For purposes of this section, section 4002(c) of Public Law 111–148 shall be applied as if , over the fiscal year 2008 level, were stricken from such section.  
1811. 
(a)Notwithstanding section 1101, the level for Department of Health and Human Services, National Institutes of Health, National Institute of Allergy and Infectious Diseases shall be $4,214,275,000, and the Director of the National Institutes of Health shall transfer up to $256,627,000, on a pro rata basis, based on total funding levels, from the other Institutes, Centers, and Office of the Director accounts within the National Institutes of Health Account to National Institute of Allergy and Infectious Diseases, and the requirement under National Institute of Allergy and Infection Diseases in division D of Public Law 111–117 for a transfer from Biodefense Countermeasures funds shall not apply.  
(b)Notwithstanding any other provision of this division, the first proviso under the heading Department of Health and Human Services, National Institutes of Health, National Institute of Allergy and Infectious Diseases in division D of Public Law 111–117 shall not apply to funds appropriated by this division.  
1812.The amount provided by section 1101 for Department of Health and Human Services, National Institutes of Health is reduced by $260,000,000, through a pro rata reduction in all of the Institutes, Centers, and Office of the Director accounts within Department of Health and Human Services, National Institutes of Health, based on the total of the projected funding levels for the Non-competing Research Project Grants in fiscal year 2011 for each such Institute, Center, and Office of the Director account. In addition, the Director of the National Institutes of Health shall ensure that the average of the total cost of Competing Research Project Grants for all of the Institutes, Centers, and Office of the Director accounts within Department of Health and Human Services, National Institutes of Health during fiscal year 2011 shall not exceed $400,000.  
1813.Notwithstanding section 1101, the level for Department of Health and Human Services, National Institutes of Health, Buildings and Facilities shall be $22,700,000.  
1814. 
(a)Notwithstanding section 1101, the level for Department of Health and Human Services, Substance Abuse and Mental Health Services Administration, Substance Abuse and Mental Health Services shall be $3,202,152,000.  
(b)The amount included before the first proviso under the heading Department of Health and Human Services, Substance Abuse and Mental Health Services Administration, Substance Abuse and Mental Health Services in division D of Public Law 111–117 shall be applied to funds appropriated by this division by substituting $0 for $14,518,000.  
(c)The second proviso under the heading Department of Health and Human Services, Substance Abuse and Mental Health Services Administration, Substance Abuse and Mental Health Services of division D of Public Law 111–117 shall not apply to funds appropriated by this division.  
1815.The amount included under the heading Department of Health and Human Services, Agency for Healthcare Research and Quality, Healthcare Research and Quality of division D of Public Law 111–117 shall be applied to funds appropriated by this division by substituting $372,053,000 for 397,053,000.  
1816. 
(a)Notwithstanding section 1101, the level for amounts transferred from the Federal Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance Trust Fund for Department of Health and Human Services, Centers for Medicare and Medicaid Services, Program Management shall be $3,012,162,000, of which the level for the Research, Demonstration, and Evaluation program shall be $0.  
(b)The amount under the third proviso under the heading Department of Health and Human Services, Centers for Medicare and Medicaid Services, Program Management in division D of Public Law 111–117 shall be applied to funds appropriated by this division by substituting $9,120,000 for $65,600,000.  
(c)The sixth proviso under the heading Department of Health and Human Services, Centers for Medicare and Medicaid Services, Program Management in division D of Public Law 111–117 shall not apply to funds appropriated by this division.  
1817. 
(a)Notwithstanding section 1101, the level for Department of Health and Human Services, Administration for Children and Families, Low Income Home Energy Assistance shall be $4,709,672,000, of which $4,509,672,000 shall be for payments under subsections (b) and (d) of section 2602 of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621); and of which $200,000,000 shall be for payments under subsection (e) of such Act, to be made notwithstanding the designation requirements of such subsection.  
(b)The second proviso under the heading Department of Health and Human Services, Administration for Children and Families, Low Income Home Energy Assistance of division D of Public Law 111–117 shall not apply to funds appropriated by this division.  
1818.Notwithstanding section 1101, the level for Department of Health and Human Services, Administration for Children and Families, Payments to States for the Child Care and Development Block Grant shall be $2,088,081,000, of which no funds shall be for the Child Care Aware toll-free hotline.  
1819. 
(a)Notwithstanding section 1101, the level for Department of Health and Human Services, Administration for Children and Families, Children and Families Services Programs shall be $7,796,499,000, of which $405,000,000 shall be for making payments under the Community Service Block Grant Act (CSBG Act), except that such level shall include $10,000,000 for section 680(a)(3)(B) of the CSBG Act and $6,151,783,000 shall be for making payments under the Head Start Act.  
(b)The fourteenth and fifteenth provisos under the heading Department of Health and Human Services, Administration for Children and Families, Children and Families Services Programs of division D of Public Law 111–117 shall not apply to funds appropriated by this division.  
1820. 
(a)Notwithstanding section 1101, the level for Department of Health and Human Services, Administration on Aging, Aging Services Programs shall be $1,445,323,000.  
(b)The first proviso under the heading Department of Health and Human Services, Administration on Aging, Aging Services Programs in division D of Public Law 111–117 shall not apply to funds appropriated by this division.  
(c)None of the funds appropriated by this division for Department of Health and Human Services, Administration on Aging, Aging Services Programs shall be used to carry out sections 1701 and 1703 of the PHS Act (with respect to chronic disease self-management activity grants), except that such funds may be used for necessary expenses associated with administering any such grants awarded prior to the date of the enactment of this division.  
1821.Notwithstanding section 1101, the level for Department of Health and Human Services, Office of the Secretary, General Departmental Management shall be $375,938,000: Provided, That amounts included under such heading in division D of Public Law 111–117 shall be applied to funds appropriated by this division by substituting $0 for $5,789,000: Provided further, that the third and seventh provisos under such heading in division D of Public Law 111–117 shall not apply to funds appropriated by this division.  
1822.Notwithstanding section 1101, the level for Department of Health and Human Services, Office of the Secretary, Public Health and Social Services Emergency Fund shall be $708,510,000, of which $65,578,000 shall be for expenses necessary to prepare for and respond to an influenza pandemic, none of which shall be available past September 30, 2011, and $35,000,000 shall be for expenses necessary for fit-out and other costs related to a competitive lease procurement to renovate or replace the existing headquarters building for Public Health Service agencies and other components of the Department of Health and Human Services: Provided, That in addition, $318,000,000 of the funds transferred to the account under the heading Department of Health and Human Services, Office of the Secretary, Public Health and Social Services Emergency Fund in Public Law 111–117 under the fourth paragraph under such heading may be used to support advanced research and development pursuant to section 319L of the PHS Act and other administrative expenses of the Biomedical Advanced Research and Development Authority: Provided further, That no funds shall be made available to the United States Postal Service for the delivery of medical countermeasures.  
1823.Of the funds made available for Department of Health and Human Services, Office of the Secretary, Public Health and Social Services Emergency Fund in Public Law 111–32, $1,397,439,000 is rescinded.  
1824. 
(a)Notwithstanding section 1101, the level for Department of Education, Education for the Disadvantaged shall be $3,994,365,000 (reduced by $336,550,000), of which $3,944,530,000 (reduced by $336,550,000) shall become available on July 1, 2011, and remain available through September 30, 2012 (in addition to the $10,841,176,000 previously appropriated under such heading that became available on October 1, 2010), and an additional $10,841,176,000 to remain available through September 30, 2012, shall be available on October 1, 2011, for academic year 2011–2012: Provided, That of the amounts available for such heading: (1) $6,405,844,000 shall be for basic grants under section 1124 of the Elementary and Secondary Education Act of 1965 (ESEA); (2) $1,365,031,000 shall be for concentration grants under section 1124A of the ESEA; (3) $3,014,000,000 shall be for targeted grants under section 1125 of the ESEA; (4) $3,014,000,000 shall be for education finance incentive grants under section 1125A of the ESEA.  
(b)The tenth, eleventh and twelfth provisos under the heading Department of Education, Education for the Disadvantaged in division D of Public Law 111–117 shall not apply to funds appropriated by this division.  
(c)Of the unobligated balances available for Department of Education, Education for the Disadvantaged in division D of Public Law 111–117, $189,000,000 is rescinded, to be derived from the amounts specified under such heading for availability under section 1502 of the ESEA.  
1825. 
(a)Notwithstanding section 1101, the level for Department of Education, School Improvement Programs shall be $3,066,967,000 (reduced by $500,000,000), of which $2,978,515,000 (reduced by $500,000,000) shall become available on July 1, 2011, and remain available through September 30, 2012 (in addition to the $1,681,441,000 previously appropriated under such heading that became available on October 1, 2010), and an additional $1,681,441,000, to remain available through September 30, 2012, shall be available on October 1, 2011, for academic year 2011–2012: Provided, That of the amounts available for such heading: (1) $7,463,000 shall be available to carry out subpart 6 of part D of title V of the ESEA; and (2) no funds shall be available for activities authorized under part B of title II, part D of title II, or subpart 9 of part D of title V of the ESEA, or part Z of title VIII of the Higher Education Act of 1965.  
(b)The first, second, third, fourth, fifth, sixth, eighth, twelfth and thirteenth provisos under the heading Department of Education, School Improvement Programs in division D of Public Law 111–117 shall not apply to funds appropriated by this division.  
1826. 
(a)Notwithstanding section 1101, the level for Department of Education, Innovation and Improvement shall be $885,786,000, and no funds shall be available for activities authorized under subpart 5 of part A of title II, part D of title II, part D of title V, or section 1504 of the ESEA, or part F of title VIII of the Higher Education Act of 1965.  
(b)The first, second, third, fourth, fifth, seventeenth and eighteenth provisos under the heading Department of Education, Innovation and Improvement in division D of Public Law 111–117 shall not apply to funds appropriated by this division.  
1827. 
(a)Notwithstanding section 1101, the level for Department of Education, Safe Schools and Citizenship Education shall be $191,341,000, of which no funds shall be available for activities authorized under subpart 3 of part C of title II or subpart 2, 3, or 10 of part D of title V of the ESEA.  
(b)The first, second, and third provisos under the heading Department of Education, Safe Schools and Citizenship Education in division D of Public Law 111–117 shall not apply to funds appropriated by this division.  
1828. 
(a)Notwithstanding section 1101, the level for Department of Education, Special Education shall be $3,414,870,000 (increased by $557,700,000), of which $3,168,654,000 (increased by $557,700,000) shall become available on July 1, 2011, and remain available through September 30, 2012 (in addition to the $8,592,383,000 previously appropriated under such heading that became available on October 1, 2010), and an additional $8,592,383,000, to remain available through September 30, 2012, shall be available on October 1, 2011, for academic year 2011–2012.  
(b)The first and second provisos under the heading Department of Education, Special Education in division D of Public Law 111–117 shall not apply to funds appropriated by this division.  
1829. 
(a)Notwithstanding section 1101, the level for Department of Education, Rehabilitation Services and Disability Research shall be $3,453,388,000.  
(b)The second proviso under the heading Department of Education, Rehabilitation Services and Disability Research in division D of Public Law 111–117 shall not apply to funds appropriated by this division.  
1830. 
(a)Notwithstanding section 1101, the level for Department of Education, Career, Technical, and Adult Education shall be $1,017,338,000, to become available on July 1, 2011, and remain available through September 30, 2012 (in addition to the $791,000,000 previously appropriated under such heading that became available on October 1, 2010), and an additional $791,000,000 to remain available through September 30, 2012, shall be available on October 1, 2011, for academic year 2011–2012: Provided, That of the amounts available for such heading, no funds shall be available for activities authorized under subpart 4 of part D of title V of the ESEA, or part D of title VIII of the Higher Education Amendments of 1998.  
(b)The first, second, third, seventh and eighth provisos under the heading Department of Education, Career, Technical, and Adult Education in division D of Public Law 111–117 shall not apply to funds appropriated by this division.  
1831.Notwithstanding section 1101, the level for Department of Education, Student Financial Assistance shall be $18,475,492,000, of which $17,495,000,000 shall be available to carry out subpart 1 of part A of title IV of the Higher Education Act of 1965 and $980,492,000 shall be available to carry out part C of title IV of the Higher Education Act of 1965. The maximum Pell grant for which a student shall be eligible during award year 2011–2012 shall be $4,015.  
1832.Of the unobligated balances of funds made available in subparagraphs (A) through (E) of section 401A(e)(1) of the Higher Education Act of 1965, $986,433,851 is rescinded.  
1833. 
(a)Notwithstanding section 1101, the level for Department of Education, Higher Education shall be $1,690,285,000, of which no funds shall be available for activities authorized under part A of title II, part B of title VII or subpart 1 of part D of title VII of the Higher Education Act of 1965, section 1543 of the Higher Education Amendments of 1992, part H of title VIII of the Higher Education Amendments of 1998, part I of subtitle A of title VI of the America COMPETES Act, or section 117 of the Carl D. Perkins Career and Technical Education Act of 2006.  
(b)The fifth, sixth, seventh, eighth, ninth, tenth, eleventh, twelfth, thirteenth and fourteenth provisos under the heading Department of Education, Higher Education in division D of Public Law 111–117 shall not apply to funds appropriated by this division.  
1834.Notwithstanding section 1101, the level for Department of Education, Institute of Education Sciences shall be $530,106,000.  
1835.Notwithstanding section 1101, the level for Corporation for National and Community Service, Operating Expenses shall be $0.  
1836.Notwithstanding section 1101, the level for Corporation for National and Community Service, National Service Trust shall be $50,000,000.  
1837.Notwithstanding section 1101, the level for Corporation for National and Community Service, Salaries and Expenses shall be $68,000,000.  
1838. 
(a)Of the funds made available for Corporation for Public Broadcasting in title IV of division F of Public Law 111–8, the unobligated balance is rescinded.  
(b)The amounts included under the heading Corporation for Public Broadcasting in division D of Public Law 111–117 shall be applied to funds appropriated by this division as follows: by substituting $0 for $86,000,000; by substituting $0 for $25,000,000; by substituting $0 for $36,000,000; and by substituting $0 for $25,000,000.  
1839.Notwithstanding section 1101, the level for Institute of Museum and Library Services, Office of Museum and Library Services, Grants and Administration shall be $265,869,000.  
1840.Notwithstanding section 1101, the level for Medicare Payment Advisory Commission, Salaries and Expenses shall be $12,450,000.  
1841.Notwithstanding section 1101, the level for National Labor Relations Board, Salaries and Expenses shall be $233,400,000.  
1842.Notwithstanding section 1101, the level for Railroad Retirement Board, Dual Benefits Payments Account shall be $57,000,000.  
1843.Notwithstanding section 1101, the level for Social Security Administration, Payments to Social Security Trust Funds shall be $21,404,000, and in addition such funds may be used to carry out section 217(g) of the Social Security Act.  
1844.Notwithstanding section 1101, the level for the first paragraph under the heading Social Security Administration, Limitation on Administrative Expenses shall be $10,675,500,000.  
1845.Notwithstanding section 1101, the level for the first paragraph under the heading Social Security Administration, Supplemental Security Income Program shall be $39,892,164,000, of which $3,402,164,000 shall be for administrative expenses.  
1846.Of the funds appropriated for Social Security Administration, Limitation on Administrative Expenses for fiscal years 2010 and prior years (other than funds appropriated in Public Law 111–5) for investment in information technology and telecommunications hardware and software infrastructure, $500,000,000 is rescinded.  
1847.Notwithstanding section 1101, and section 505 of division D of Public Law 111–117, section 505 of division F of Public Law 111–8 shall apply to funds appropriated by this division.  
1848.Notwithstanding section 1101, the level for Department of Labor, Occupational Safety and Health Administration, Salaries and Expenses shall be $459,653,000, of which $138,928,000 shall be for compliance assistance programs: Provided, That the amounts included under such heading in division D of Public Law 111–117 shall be applied to funds appropriated by this Act by substituting $89,502,000 for $104,393,000.  
1849.Notwithstanding section 1101, the level for Department of Health and Human Services, National Institutes of Health, Office of the Director shall be $1,128,800,000, and the fifth proviso under such heading in division D of Public Law 111–117 shall be applied to funds appropriated by this Act by substituting $495,609,000 for $544,109,000.  
1850.The amount provided by section 1101 for Department of Health and Human Services, National Institutes of Health is reduced by $639,463,000 through a pro rata reduction in all of the Institutes, Centers, and Office of the Director accounts within Department of Health and Human Services, National Institutes of Health, based on the total funding levels for each such Institute, Center, and Office of the Director accounts (excluding the Common Fund). In addition, the Director of the National Institutes of Health shall ensure at least a total of 9,000 new competing research grants are awarded in fiscal year 2011 from all Institutes, Centers, and Office of the Director accounts within the Department of Health and Human Services, National Institutes of Health.  
1851.Of the unobligated balances available for Department of Health and Human Services, Administration for Children and Families, Refugee and Entrant Assistance in division D of Public Law 111–117, $77,000,000 is rescinded.  
IXLegislative Branch 
1901.Notwithstanding section 1101, the level for House of Representatives, Salaries and Expenses shall be $1,288,299,072 (reduced by $1,500,000).  
1902.Notwithstanding section 1101, the level for House of Representatives, House Leadership Offices shall be $24,861,969, and the levels under that heading shall be as follows: 
(1)For the Office of the Speaker, $4,877,851.  
(2)For the Office of the Majority Floor Leader, $2,432,808.  
(3)For the Office of the Minority Floor Leader, $4,378,238.  
(4)For the Office of the Majority Whip, $2,105,373.  
(5)For the Office of the Minority Whip, $1,628,873.  
(6)For the Speaker’s Office for Legislative Floor Activities, $497,619.  
(7)For the Republican Steering Committee, $940,674.  
(8)For the Republican Conference, $1,679,970.  
(9)For the Republican Policy Committee, $344,485.  
(10)For the Democratic Steering and Policy Committee, $1,319,273.  
(11)For the Democratic Caucus, $1,659,696.  
(12)For nine minority employees, $1,487,455.  
(13)For the training and program development—majority, $277,807.  
(14)For the training and program development—minority, $277,439.  
(15)For Cloakroom Personnel—majority, $477,469.  
(16)For Cloakroom Personnel—minority, $476,939.  
1903.Notwithstanding section 1101, the level for House of Representatives, Members’ Representational Allowances shall be $613,052,000.  
1904.Notwithstanding section 1101, the level for House of Representatives, Committee Employees, Standing Committees, Special and Select shall be $132,449,103, the period of applicability referred to in the proviso under that heading shall be December 31, 2012, and none of the funds made available under that heading may be used for committee room upgrading.  
1905.Notwithstanding section 1101, the level for House of Representatives, Committee on Appropriations shall be $28,483,000, and the period of applicability referred to in the proviso under that heading shall be December 31, 2012.  
1906.Notwithstanding section 1101, the level for House of Representatives, Salaries, Officers and Employees shall be $184,386,000, and the level under that heading— 
(1)for the Office of the Clerk shall be $26,568,000;  
(2)for the Office of the Sergeant at Arms shall be $8,221,000; and  
(3)for the Office of the Chief Administrative Officer shall be $121,676,000.  
1907.Notwithstanding section 1101, the level for House of Representatives, Allowances and Expenses shall be $305,067,000, and the level under that heading— 
(1)for employee tuition assistance benefit payments shall be $0;  
(2)for employee child care benefit payments shall be $0;  
(3)for Business Continuity and Disaster Recovery shall be $17,000,000, of which $5,000,000 shall remain available until expended;  
(4)for the Wounded Warrior Program shall be $2,000,000; and  
(5)for Energy Demonstration Projects shall be $0.  
1908.Notwithstanding section 1101, the level for Joint Items, Joint Economic Committee shall be $4,364,500.  
1909.Notwithstanding section 1101, the level for Joint Items, Joint Committee on Taxation shall be $10,551,150.  
1910.Notwithstanding section 1101, the level for Capitol Police, Salaries shall be $277,688,000.  
1911.Notwithstanding section 1101, the level for Office of Compliance, Salaries and Expenses shall be $4,085,150.  
1912.Notwithstanding section 1101, the level for Congressional Budget Office, Salaries and Expenses shall be $42,761,000.  
1913. 
(a)Except as provided in subsection (b), notwithstanding section 1101, the level and period of availability for each item under the heading Architect of the Capitol shall be determined in accordance with an allocation plan submitted by the Architect of the Capitol and approved by the Committees on Appropriations of the House of Representatives and Senate, except that— 
(1)the aggregate level for all items under that heading may not exceed $498,491,000; and  
(2)no amounts may remain available for any item under such plan beyond September 30, 2015.  
(b)Subsection (a) does not apply to Architect of the Capitol, Senate Office Buildings.  
1914.Notwithstanding section 1101, the level for Library of Congress, Salaries and Expenses shall be $417,189,000, the amount applicable under the fourth proviso under that heading shall be $4,815,000, and the amount applicable under the fifth and seventh provisos under that heading shall be $0.  
1915.Notwithstanding section 1101, the level for Library of Congress, Copyright Office, Salaries and Expenses shall be $52,914,670, of which not more than $33,751,000, to remain available until expended, shall be derived from collections credited to such appropriation during fiscal year 2011 under section 708(d) of title 17, United States Code, and the amount applicable under the third proviso under such heading shall be $34,612,000.  
1916.Notwithstanding section 1101, the level for Library of Congress, Congressional Research Service, Salaries and Expenses shall be $107,309,000.  
1917.Notwithstanding section 1101, the level for Library of Congress, Books for the Blind and Physically Handicapped, Salaries and Expenses shall be $66,124,000.  
1918.Notwithstanding section 1101, the level for Government Printing Office, Government Printing Office Revolving Fund shall be $1,659,000.  
1919.Notwithstanding section 1101, the level for Government Printing Office, Office of Superintendent of Documents, Salaries and Expenses shall be $39,911,000.  
1920. 
(a)Section 309(c) of the Legislative Branch Appropriations Act, 1999 (44 U.S.C. 305 note) is amended by striking paragraph (5).  
(b)The amendment made by subsection (a) shall take effect as if included in the enactment of the Legislative Branch Appropriations Act, 1999.  
1921.Notwithstanding section 1101, the level for Government Accountability Office, Salaries and Expenses shall be $522,823,000, the amount applicable under the first proviso under that heading shall be $9,400,000, the amount applicable under the second proviso under that heading shall be $3,100,000, and the amount applicable under the third proviso under that heading shall be $7,000,000.  
1922.Notwithstanding section 1101, the level for Open World Leadership Center Trust Fund shall be $5,100,000.  
1923.Notwithstanding section 1101, the level for John C. Stennis Center for Public Service Training and Development shall be $0.  
XMilitary Construction, Veterans Affairs, and Related Agencies 
2001.Notwithstanding section 1101, the level for each of the following accounts of the Department of Defense, excluding funds designated by section 1110 of this division, shall be as follows: Military Construction, Army, $3,904,998,000; Military Construction, Navy and Marine Corps, $3,516,173,000; Military Construction, Air Force, $1,214,295,000; and Military Construction, Defense-Wide, $2,964,062,000.  
2002.Notwithstanding section 1101, the level for each of the following accounts of the Department of Defense shall be as follows: Military Construction, Army National Guard, $873,664,000; Military Construction, Air National Guard, $194,986,000; Military Construction, Army Reserve, $318,175,000; Military Construction, Navy Reserve, $61,557,000; and Military Construction, Air Force Reserve, $7,832,000.  
2003.Notwithstanding section 1101, the level for each of the following accounts of the Department of Defense shall be as follows: Family Housing Construction, Army, $92,369,000; Family Housing Construction, Navy and Marine Corps, $186,444,000; Family Housing Construction, Air Force, $78,025,000; Family Housing Construction, Defense-Wide, $0; and Family Housing Improvement Fund, $1,096,000.  
2004.Notwithstanding section 1101, the level for each of the following accounts of the Department of Defense shall be as follows: North Atlantic Treaty Organization Security Investment Program, $258,884,000; Homeowners Assistance Fund, $16,515,000; Chemical Demilitarization Construction, Defense-Wide, $124,971,000; Department of Defense Base Closure Account 1990, $360,474,000; and Department of Defense Base Closure Account 2005, $2,354,285,000.  
2005.Notwithstanding section 1101, the level for each of the following accounts of the Department of Defense shall be as follows: Family Housing Operation and Maintenance, Army, $518,140,000; Family Housing Operation and Maintenance, Navy and Marine Corps, $366,346,000; Family Housing Operation and Maintenance, Air Force, $513,792,000; and Family Housing Operation and Maintenance, Defense-Wide, $50,464,000.  
2006.Notwithstanding any other provision of this division, the following provisions included in title I of division E of Public Law 111–117 shall not apply to funds made available by this division: the first, second, and last provisos, and the set-aside of $350,000,000, under the heading Military Construction, Army; the first and last provisos under the heading Military Construction, Navy and Marine Corps; the first, second, and last provisos under the heading Military Construction, Air Force; the second, third, fourth, and last provisos under the heading Military Construction, Defense-Wide, the first, second and last provisos, and the set-aside of $30,000,000, under the heading Military Construction, Army National Guard; the first, second, and last provisos, and the set-aside of $30,000,000, under the heading Military Construction, Air National Guard; the first, second, and last provisos, and the set-aside of $30,000,000, under the heading Military Construction, Army Reserve; the first, second, and last provisos, the set-aside of $20,000,000, and the set-aside of $35,000,000, under the heading Military Construction, Navy Reserve; the first, second, and last provisos, and the set-aside of $55,000,000, under the heading Military Construction, Air Force Reserve; the proviso under the heading Family Construction, Army; the proviso under the heading Family Housing Construction, Navy and Marine Corps; the proviso under the heading Family Housing Construction , Air Force; the proviso under the heading Family Housing Construction, Defense-Wide; and the proviso under the heading Chemical Demilitarization Construction, Defense-Wide.  
2007.Notwithstanding section 1101, the level for Department of Veterans Affairs, Departmental Administration, General Operating Expenses shall be $2,546,276,000, of which not less than $2,148,776,000 shall be for the Veterans Benefits Administration.  
2008.Notwithstanding section 1101, the level for Department of Veterans Affairs, Departmental Administration, Information Technology Systems shall be $3,146,898,000.  
2009.Notwithstanding section 1101, the level for Department of Veterans Affairs, Departmental Administration, Construction, Major Projects shall be $1,151,036,000: Provided, That not later than 30 days after the date of the enactment of this section, the Secretary of Veterans Affairs shall submit to the Committees on Appropriations of the House of Representatives and the Senate a spending plan for fiscal year 2011 at a level of detail below the account level: Provided further, That the last proviso included in title I of division E of Public Law 111–117 under the heading Department of Veterans Affairs, Departmental Administration, Construction, Major Projects shall not apply to funds appropriated by this division.  
2010.Notwithstanding section 1101, the level for Department of Veterans Affairs, Departmental Administration, Construction, Minor Projects shall be $467,700,000.  
2011.Notwithstanding section 1101, the level for Department of Veterans Affairs, Departmental Administration, Grants for Construction of State Extended Care Facilities shall be $85,000,000.  
2012.Notwithstanding section 1101, the level for Armed Forces Retirement Home, Trust Fund shall be $71,200,000, of which $2,000,000 shall be for construction and renovation of physical plants.  
2013.Notwithstanding any other provision of this division, the following provisions included in title IV of division E of Public Law 111–117 shall not apply to funds appropriated by this division: the proviso under Military Construction, Army and the proviso under Military Construction, Air Force.  
2014.Of the funds made available for Military Construction, Defense-Wide in title I of division E of Public Law 110–329, $23,000,000 is rescinded.  
2015.Of the funds made available for Military Construction, Defense-Wide in title I of division E of Public Law 111–117, $125,500,000 is rescinded.  
2016.Of the funds made available for Military Construction, Army in title I of division E of Public Law 111–117, $160,000,000 is rescinded.  
2017.Of the funds made available for Military Construction, Navy and Marine Corps in title I of division E of Public Law 111–117, $34,000,000 is rescinded.  
2018.Of the funds made available for Military Construction, Air Force in title I of division E of Public Law 111–117, $87,000,000 is rescinded.  
2019.Of the unobligated balances available for Department of Defense Base Closure Account 2005 from prior appropriations (other than appropriations designated by law as being for contingency operations directly related to the global war on terrorism or as an emergency requirement), $200,000,000 is rescinded.  
2020.Of the funds designated by section 1110 of this division, funds available for the Department of Defense shall be as follows: Military Construction, Army, $929,994,000; Military Construction, Air Force, $280,506,000; and Military Construction, Defense-Wide, $46,500,000.  
2021.The levels for each of the following accounts for fiscal year 2012 shall be as follows: 
(1)Department of Veterans Affairs, Medical Services, $39,649,985,000, which shall become available on October 1, 2011, and shall remain available until September 30, 2012.  
(2)Department of Veterans Affairs, Medical Support and Compliance, $5,535,000,000, which shall become available on October 1, 2011, and shall remain available until September 30, 2012.  
(3)Department of Veterans Affairs, Medical Facilities in the amount of $5,426,000,000, which shall become available on October 1, 2011, and shall remain available until September 30, 2012.  
2022.Of the amounts appropriated to the Department of Veterans Affairs for fiscal year 2011 for “Medical services”, “Medical support and compliance”, “Medical facilities”, “Construction, minor projects”, and “Information technology systems”, up to $235,360,000, plus reimbursements, may be transferred to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund, established by section 1704 of title XVII of division A of Public Law 111–84 and may be used for operation of the facilities designated as a combined Federal medical facility as described by section 706 of Public Law 110–417: Provided, That additional funds may be transferred from accounts designated in this section to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund upon written notification by the Secretary of Veterans Affairs to the Committees on Appropriations of both Houses of Congress.  
2023.Such sums as may be deposited to the Medical Care Collections Fund pursuant to section 1729A of title 38, United States Code, for health care provided at facilities designated as a combined Federal medical facility as described by section 706 of Public Law 110–417 shall also be available: (1) for transfer to the Joint Department of Defense-Department of Veterans Affairs Medical Facility Demonstration Fund, established by section 1704 of Public Law 111–84; and (2) for operations of the facilities designated as a combined Federal medical facility as described by section 706 of Public Law 110–417.  
2024.Of the funds made available for Department of Veterans Affairs, Departmental Administration, Information technology systems in division E of Public Law 111–117, $117,000,000 is rescinded.  
XIState, Foreign Operations, and Related Programs 
2101.For purposes of this title, the term “division F of Public Law 111–117” means the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2010 (division F of Public Law 111–117).  
2102.Notwithstanding section 1101, the level for each of the following accounts shall be as follows: Administration of Foreign Affairs, Diplomatic and Consular Programs, $8,383,460,000, of which $1,491,041,000 is for Worldwide Security Protection (to be available until expended); Administration of Foreign Affairs, Office of Inspector General, $94,000,000; Administration of Foreign Affairs, Capital Investment Fund, $59,575,000; Administration of Foreign Affairs, Emergencies in the Diplomatic and Consular Service, $9,400,000; Administration of Foreign Affairs, Representation Allowances, $7,685,000; Administration of Foreign Affairs, Payment to the American Institute in Taiwan, $19,904,000; Administration of Foreign Affairs, Civilian Stabilization Initiative, $40,000,000; and Administration of Foreign Affairs, Protection of Foreign Missions and Officials, $26,320,000.  
2103.Notwithstanding section 1101, the level for each of the following accounts shall be as follows: International Organizations, Contributions to International Organizations, $1,516,430,000; International Organizations, Contributions for International Peacekeeping Activities, $1,898,511,000; Related Programs, United States Institute of Peace, $42,676,000 (reduced by $42,676,000), which shall not be used for construction activities; Related Programs, East-West Center, $10,716,000 (reduced by $10,716,000); and International Commissions, International Fisheries Commissions, $44,627,000.  
2104.Notwithstanding section 1101, the level for each of the following accounts shall be as follows: International Commissions, International Boundary and Water Commission, United States and Mexico, Salaries and Expenses, $43,419,000; International Commissions, International Boundary and Water Commission, United States and Mexico, Construction, $25,286,000; International Commissions, American Sections, $11,852,000; Related Programs, The Asia Foundation, $14,749,000; Other Commissions, Commission for the Preservation of America’s Heritage Abroad, Salaries and Expenses, $597,000; Other Commissions, United States Commission on International Religious Freedom, Salaries and Expenses, $4,042,000; Other Commissions, Commission on Security and Cooperation in Europe, Salaries and Expenses, $2,453,000; Other Commissions, Congressional-Executive Commission on the People’s Republic of China, Salaries and Expenses, $1,880,000; and Other Commissions, United States-China Economic and Security Review Commission, $3,290,000.  
2105.Notwithstanding section 1101, the level for each of the following accounts shall be as follows: Related Agency, Broadcasting Board of Governors, International Broadcasting Operations, $689,761,000; and Related Agency, Broadcasting Board of Governors, Broadcasting Capital Improvements, $6,785,000.  
2106.Notwithstanding section 1101, the level for each of the following accounts shall be as follows: Administration of Foreign Affairs, Educational and Cultural Exchange Programs, $501,347,000; Related Programs, National Endowment for Democracy, $110,920,000, of which $100,000,000 shall be allocated in the traditional and customary manner, including for the core institutes; Bilateral Economic Assistance, Independent Agencies, Inter-American Foundation, $20,830,000; and Bilateral Economic Assistance, Independent Agencies, African Development Foundation, $29,757,000.  
2107.Notwithstanding section 1101, the level for each of the following accounts shall be as follows: United States Agency for International Development, Funds Appropriated to the President, Operating Expenses, $1,267,872,000; United States Agency for International Development, Funds Appropriated to the President, Civilian Stabilization Initiative, $7,000,000; United States Agency for International Development, Funds Appropriated to the President, Capital Investment Fund, $120,777,000; and United States Agency for International Development, Funds Appropriated to the President, Office of Inspector General, $43,710,000.  
2108.Notwithstanding section 1101, the level for each of the following accounts shall be as follows: Bilateral Economic Assistance, Funds Appropriated to the President, Development Assistance, $1,773,780,000; Bilateral Economic Assistance, Funds Appropriated to the President, Assistance for Europe, Eurasia and Central Asia, $697,134,000; and Bilateral Economic Assistance, Independent Agencies, Millennium Challenge Corporation, $790,000,000.  
2109.Notwithstanding section 1101, the level for each of the following accounts shall be as follows: Bilateral Economic Assistance, Funds Appropriated to the President, Economic Support Fund, $5,706,552,000; Bilateral Economic Assistance, Funds Appropriated to the President, Democracy Fund, $112,800,000; Department of the Treasury, International Affairs Technical Assistance, $20,235,000; and Department of the Treasury, Debt Restructuring, $30,055,000 (reduced by $20,000,000).  
2110.Notwithstanding section 1101, the level for each of the following accounts shall be as follows: Bilateral Economic Assistance, Funds Appropriated to the President, International Disaster Assistance, $429,739,000; and Bilateral Economic Assistance, Funds Appropriated to the President, Transition Initiatives, $44,635,000.  
2111.Notwithstanding section 1101, the level for each of the following accounts shall be as follows: Bilateral Economic Assistance, Department of State, Migration and Refugee Assistance, $1,023,178,000; and Bilateral Economic Assistance, Department of State, United States Emergency Refugee and Migration Assistance Fund, $44,635,000.  
2112.Notwithstanding section 1101, the level for Bilateral Economic Assistance, Independent Agencies, Peace Corps shall be $330,799,000.  
2113.Notwithstanding section 1101, the level for each of the following accounts shall be as follows: International Security Assistance, Department of State, Nonproliferation, Anti-terrorism, Demining and Related Programs, $740,000,000; and International Security Assistance, Department of State, Peacekeeping Operations, $305,000,000.  
2114.Notwithstanding section 1101, the level for each of the following accounts shall be as follows: International Security Assistance, Funds Appropriated to the President, Pakistan Counterinsurgency Capability Fund, $1,000,000,000, which shall remain available until September 30, 2012, and shall be available to the Secretary of State under the terms and conditions provided for this Fund in Public Law 111–32; and International Security Assistance, Funds Appropriated to the President, Foreign Military Financing Program, $5,385,000,000, of which not less than $3,000,000,000 shall be available for grants only for Israel and $1,300,000,000 shall be available for grants only for Egypt and $300,000,000 shall be available for assistance for Jordan: Provided, That the dollar amount in the fourth proviso under the heading International Security Assistance, Funds Appropriated to the President, Foreign Military Financing Program in division F of Public Law 111–117 shall be deemed to be $789,000,000 for the purpose of applying funds appropriated under such heading by this division.  
2115.Notwithstanding section 1101, the level for each of the following accounts shall be as follows: Multilateral Assistance, Funds Appropriated to the President, International Organizations and Programs, $309,897,000; Multilateral Assistance, Funds Appropriated to the President, International Financial Institutions, Global Environment Facility, $32,020,000; Multilateral Assistance, Funds Appropriated to the President, International Financial Institutions, Contribution to the International Development Association, $942,305,000; Multilateral Assistance, Funds Appropriated to the President, International Financial Institutions, Contribution to the Enterprise for the Americas Multilateral Investment Fund, $20,127,000; Multilateral Assistance, Funds Appropriated to the President, International Financial Institutions, Contribution to the African Development Fund, $134,585,000; and Multilateral Assistance, Funds Appropriated to the President, International Financial Institutions, International Fund for Agricultural Development, $17,926,000.  
2116.Notwithstanding section 1101, the level for each of the following accounts shall be as follows: Export and Investment Assistance, Overseas Private Investment Corporation, Noncredit Account, $47,115,000; Export and Investment Assistance, Overseas Private Investment Corporation, Program Account, $23,310,000; and Export and Investment Assistance, Funds Appropriated to the President, Trade and Development Agency, $49,992,000.  
2117. 
(a)Notwithstanding section 1101, the amounts included under the heading Administration of Foreign Affairs, Embassy Security, Construction and Maintenance in division F of Public Law 111–117 shall be applied to funds appropriated by this division as follows: by substituting $824,239,000 for $876,850,000 in the first paragraph; and by substituting $796,462,000 for $847,300,000 in the second paragraph.  
(b)Notwithstanding section 1101, the amounts included under the heading Administration of Foreign Affairs, Repatriation Loans Program Account in division F of Public Law 111–117 shall be applied to funds appropriated by this division as follows: by substituting $695,000 for $739,000 in the first paragraph; and by substituting $668,000 for $711,000 in the second paragraph.  
(c)Notwithstanding section 1101, the level in the second paragraph under the heading Bilateral Economic Assistance, Funds Appropriated to the President, Development Credit Authority shall be $8,084,000.  
2118.Notwithstanding section 1101, the amounts included under the heading Bilateral Economic Assistance, Funds Appropriated to the President, Global Health and Child Survival in division F of Public Law 111–117 shall be applied to funds appropriated by this division as follows: by substituting in the first paragraph $2,149,780,000 for $2,420,000,000; by substituting in the second paragraph $4,845,700,000 for $5,359,000,000 and $600,000,000 for $750,000,000.  
2119.Notwithstanding section 1101, the level for each of the following accounts shall be $0: Administration of Foreign Affairs, Buying Power Maintenance Account; Bilateral Economic Assistance, Funds Appropriated to the President, Complex Crises Fund; Bilateral Economic Assistance, Funds Appropriated to the President, International Fund for Ireland; Multilateral Assistance, Funds Appropriated to the President, Contribution to the Clean Technology Fund; Multilateral Assistance, Funds Appropriated to the President, Contribution to the Strategic Climate Fund; and Multilateral Assistance, Funds Appropriated to the President, Contribution to the Asian Development Fund.  
2120. 
(a)Of the unobligated balances available from funds appropriated under the heading Export and Investment Assistance, Export-Import Bank of the United States, Subsidy Appropriation in the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2009 (division H of Public Law 111–8) and under such heading in prior acts making appropriations for the Department of State, foreign operations, and related programs, $150,000,000 are rescinded.  
(b)Of the unobligated balances from funds appropriated or otherwise made available for the Buying Power Maintenance Account, $18,960,000 are rescinded.  
(c)Of the unobligated balances available for the Development Assistance account, as identified by Treasury Appropriation Fund Symbols 7206/111021, $1,000,000 are rescinded.  
(d)Of the unobligated balances available for the Assistance for the Independent States of the Former Soviet Union account, as identified by Treasury Appropriation Fund Symbols 7206/111093, 7207/121093, and 72X1093, $11,700,000 are rescinded.  
(e)Of the unobligated balances available for the International Narcotics Control and Law Enforcement account, as identified by Treasury Appropriation Fund Symbols, 11X1022, 1106/121022, and 191105/111022, $7,183,000 are rescinded.  
2121. 
(a)Notwithstanding section 653(b) of the Foreign Assistance Act of 1961 (22 U.S.C. 2413(b)), the President shall transmit to Congress the report required under section 653(a) of that Act with respect to the provision of funds appropriated or otherwise made available by this division for the Department of State, foreign operations, and related programs: Provided, That such report shall include a comparison of amounts, by category of assistance, provided or intended to be provided from funds appropriated for fiscal years 2010 and 2011, for each foreign country and international organization.  
(b)Not later than 30 days after the date of enactment of this division, each department, agency or organization funded by this title or by division F of Public Law 111–117 shall submit to the Committees on Appropriations an operating plan for such funds that provides details at the program, project, and activity level: Provided, That the report required under subsection (a) shall be considered to have met the requirements of this subsection with respect to funds made available to carry out the Foreign Assistance Act of 1961 and the Arms Export Control Act: Provided further, That the spending reports required in division F of Public Law 111–117 for assistance for Afghanistan, Pakistan, Iraq, the Caribbean Basin, Lebanon, Mexico, and Central America, and spending reports required for funds appropriated under the headings Diplomatic and Consular Programs, Embassy Security, Construction, and Maintenance, International Narcotics Control and Law Enforcement, Civilian Stabilization Initiative, and Peace Corps shall be considered to have met the requirements of this subsection.  
(c)The reports required under subsection (b) shall not be considered as meeting the notification requirements under section 7015 of division F of Public Law 111–117 or under section 634A of the Foreign Assistance Act of 1961.  
2122. 
(a)Notwithstanding any other provision of this division, the dollar amounts under paragraphs (1) through (4) under the heading Administration of Foreign Affairs, Diplomatic and Consular Programs in division F of Public Law 111–117 shall not apply to funds appropriated by this division: Provided, That the dollar amounts to be derived from fees collected under paragraph (5)(A) under such heading shall be $1,702,904 and $505,000 respectively: Provided further, That none of the funds appropriated by this division may be used to support the United States Ambassador’s Fund for Cultural Preservation.  
(b)Division F of Public Law 111–117 shall be applied to funds appropriated by this division under the heading Development Assistance by substituting should for shall each place it appears: Provided, That the sixth, seventh and eighth provisos under the heading Development Assistance in division F of Public Law 111–117 shall not apply to funds appropriated by this title.  
(c)Division F of Public Law 111–117 shall be applied to funds appropriated by this division under the heading Economic Support Fund by substituting “should” for “shall” each place it appears in the fourth and sixteenth provisos.  
(d)Notwithstanding any other provision of this division, the following provisions in division F of Public Law 111–117 shall not apply to funds appropriated by this division: 
(1)Section 7034(l).  
(2)Section 7042(a), (b)(1), (c), and (d)(1).  
(3)In section 7045: 
(A)Subsections (a) and (b)(2).  
(B)The first sentence of subsection (c).  
(C)The first sentence of subsection (e)(1).  
(D)The first sentence of subsection (f).  
(E)Subsection (h).  
(4)Section 7070(b).  
(5)Section 7071(g)(3).  
(6)The third proviso under the heading Administration of Foreign Affairs, Civilian Stabilization Initiative.  
(7)The fourth proviso under the heading Bilateral Economic Assistance, Funds Appropriated to the President, Assistance for Europe, Eurasia and Central Asia.  
(e) 
(1)Notwithstanding the proviso in section 7060 in division F of Public Law 111–117, of the funds appropriated or otherwise made available by this division for the Department of State, foreign operations, and related programs, not more than $440,000,000 may be made available for family planning/reproductive health: Provided, That none of the funds appropriated or otherwise made available by this division for the Department of State, foreign operations, and related programs may be made available for the United Nations Population Fund: Provided further, That section 7078 of division F of Public Law 111–117 shall not apply to funds appropriated by this division.  
(2)None of the funds appropriated or otherwise made available by this division for the Department of State, foreign operations, and related programs for population planning activities or other population assistance may be made available to any foreign nongovernmental organization that promotes or performs abortion, except in cases of rape or incest or when the life of the mother would be endangered if the fetus were carried to term.  
(f)Section 7064(a)(1) and (b) of division F of Public Law 111–117 shall be applied to funds appropriated by this division by substituting “should” for “shall” each place it appears.  
(g)Section 7081 of division F of Public Law 111–117 shall not apply to funds appropriated by this division: Provided, That the second proviso of section 7081(d) of division F of Public Law 111–117 is repealed.  
(h)Section 7042 of division F of Public Law 111–117 shall be applied to funds appropriated by this division by substituting $552,900,000 for the dollar amount in subsection (f)(1).  
2123. 
(a)The first proviso under the heading Economic Support Fund in division F of Public Law 111–117 shall be applied to funds appropriated by this division by substituting the following: Provided , That of the funds appropriated under this heading, up to $250,000,000 may be provided for assistance for Egypt: Provided further, That any assistance made available to the Government of Egypt shall be provided with the understanding that Egypt will undertake significant economic and democratic reforms that are additional to those that were undertaken in previous fiscal years:.  
(b)The tenth proviso under the heading Economic Support Fund in division F of Public Law 111–117 shall be applied to funds appropriated by this division by substituting the following: Provided further, That funds appropriated or otherwise made available by this division for assistance for Afghanistan and Pakistan may not be made available for direct government-to-government assistance unless the Secretary of State certifies to the Committees on Appropriations that the relevant implementing agency has been assessed and considered qualified to manage such funds and the Government of the United States and the government of the recipient country have agreed, in writing, to clear and achievable goals and objectives for the use of such funds, and have established mechanisms within each implementing agency to ensure that such funds are used for the purposes for which they were intended:.  
(c)The second proviso under the heading International Security Assistance, Department of State, Peacekeeping Operations in division F of Public Law 111–117 shall be applied by substituting the following: Provided further, That up to $55,918,000 may be used to pay assessed expenses of international peacekeeping activities in Somalia, except that up to an additional $35,000,000 may be made available for such purpose subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations:.  
(d)Section 7034(n) of division F of Public Law 111–117 shall be applied to funds appropriated by this division by adding at the end before the period the following: : Provided, That none of the funds appropriated or otherwise made available by this division or any other Act making appropriations for the Department of State, foreign operations, and related programs may be used to implement phase 3 of such authority.  
(e)Section 7034(n) of division F of Public Law 111–117 shall be applied to funds appropriated by this division by adding at the end before the period the following: : Provided, That not less than $10,000,000 should be transferred and merged with funds available under the heading Related Agency, Broadcasting Board of Governors, International Broadcasting Operations to carry out the purposes of this subsection.  
(f)Section 7042 of division F of Public Law 111–117 shall be applied to funds appropriated by this division by substituting the following for the proviso in subsection (d)(2): : Provided, That funds may not be made available for obligation until the Secretary of State determines and reports to the Committees on Appropriations that funds provided are in the national security interest of the United States and provides the Committees on Appropriations a detailed spending plan..  
(g)Section 7043 of division F of Public Law 111–117 shall be applied to funds appropriated by this division by substituting the following for subsection (b): 
 
(b)LimitationNone of the funds appropriated or otherwise made available in title VI of this division under the heading Export-Import Bank of the United States may be used by the Export-Import Bank of the United States to provide any new financing (including loans, guarantees, other credits, insurance, and reinsurance) to any person that is subject to sanctions under paragraph (2) or (3) of section 5(a) of the Iran Sanctions Act of 1996 (Public Law 104–172). .  
(h)Sections 7061, 7065, 7071(i), and 7087(a) of division F of Public Law 111–117 shall be applied to funds appropriated by this division by substituting should for shall each place it appears.  
(i)Section 7071(b) of division F of Public Law 111–117 shall be applied to funds appropriated by this division by substituting up to $36,500,000 may for not less than $36,500,000 shall in paragraph (2).  
2124. 
(a)In GeneralSubsections (b) through (d) of this section shall apply to funds appropriated by this division in lieu of section 7076 of division F of Public Law 111–117.  
(b)LimitationNone of the funds appropriated or otherwise made available by this division under the headings Economic Support Fund and International Narcotics Control and Law Enforcement may be obligated for assistance for Afghanistan until the Secretary of State, in consultation with the Administrator of the United States Agency for International Development (USAID), certifies and reports to the Committees on Appropriations the following: 
(1)The Government of Afghanistan is— 
(A)demonstrating a commitment to reduce corruption and improve governance, including by investigating, prosecuting, and sanctioning or removing corrupt officials from office and to implement financial transparency and accountability measures for government institutions and officials (including the Central Bank);  
(B)taking significant steps to facilitate active public participation in governance and oversight; and  
(C)taking credible steps to protect the internationally recognized human rights of Afghan women.  
(2)There is a unified United States Government anti-corruption strategy for Afghanistan.  
(3)Funds will be programmed to support and strengthen the capacity of Afghan public and private institutions and entities to reduce corruption and to improve transparency and accountability of national, provincial, and local governments, as outlined in the spending plan submitted to the Committees on Appropriations on October 26, 2010 (CN 10–298).  
(4)Representatives of Afghan national, provincial, or local governments, local communities and civil society organizations, as appropriate, will be consulted and participate in the design of programs, projects, and activities, including participation in implementation and oversight, and the development of specific benchmarks to measure progress and outcomes.  
(5)Funds will be used to train and deploy additional United States Government direct-hire personnel to improve monitoring and control of assistance.  
(6)A framework and methodology is being utilized to assess national, provincial, local, and sector level fiduciary risks relating to public financial management of United States Government assistance.  
(c)Assistance and operations 
(1)Funds appropriated under the headings Economic Support Fund and International Narcotics Control and Law Enforcement by this division that are available for assistance for Afghanistan— 
(A)shall be made available, to the maximum extent practicable, in a manner that emphasizes the participation of Afghan women, and directly improves the security, economic and social well-being, and political status, and protects the rights of, Afghan women and girls and complies with sections 7062 and 7063 of division F of Public Law 111–117, including support for the Afghan Independent Human Rights Commission, the Afghan Ministry of Women's Affairs, and women-led nongovernmental organizations;  
(B)may be made available for a United States contribution to an internationally-managed fund to support the reconciliation with and disarmament, demobilization and reintegration into Afghan society of former combatants who have renounced violence against the Government of Afghanistan: Provided, That funds may be made available to support reconciliation and reintegration activities only if— 
(i)Afghan women are participating at national, provincial and local levels of government in the design, policy formulation and implementation of the reconciliation or reintegration process, and such process upholds steps taken by the Government of Afghanistan to protect the internationally recognized human rights of Afghan women; and  
(ii)such funds will not be used to support any pardon or immunity from prosecution, or any position in the Government of Afghanistan or security forces, for any leader of an armed group responsible for crimes against humanity, war crimes, or other violations of internationally recognized human rights;  
(C)may be made available as a United States contribution to the Afghanistan Reconstruction Trust Fund (ARTF) unless the Secretary of State determines and reports to the Committees on Appropriations that the World Bank Monitoring Agent of the ARTF is unable to conduct its financial control and audit responsibilities due to restrictions on security personnel by the Government of Afghanistan; and  
(D)may be made available for a United States contribution to the North Atlantic Treaty Organization/International Security Assistance Force Post-Operations Humanitarian Relief Fund.  
(2)Funds appropriated under the headings Economic Support Fund and International Narcotics Control and Law Enforcement by this division that are available for assistance for Afghanistan that provide training for foreign police, judicial, and military personnel shall address, where appropriate, gender-based violence.  
(3)The authority contained in section 1102(c) of Public Law 111–32 shall continue in effect during fiscal year 2011 and shall apply as if part of this division.  
(4)The Coordinator for Rule of Law at the United States Embassy in Kabul, Afghanistan shall be consulted on the use of all funds appropriated by this division for rule of law programs in Afghanistan.  
(5)None of the funds made available by this division may be used by the United States Government to enter into a permanent basing rights agreement between the United States and Afghanistan.  
(6)The Secretary of State, after consultation with the USAID Administrator, shall submit to the Committees on Appropriations not later than 45 days after enactment of this division, and prior to the initial obligation of funds for assistance for Afghanistan, a detailed spending plan for such assistance which shall include clear and achievable goals, benchmarks for measuring progress, and expected results: Provided, That such plan shall not be considered as meeting the notification requirements under section 7015 of division F of Public Law 111–117 or under section 634A of the Foreign Assistance Act of 1961.  
(d)Oversight 
(1)The Special Inspector General for Afghanistan Reconstruction, the Inspector General of the Department of State and the Inspector General of USAID, shall jointly develop and submit to the Committees on Appropriations within 45 days of enactment of this division a coordinated audit and inspection plan of United States assistance for, and civilian operations in, Afghanistan.   
(2)Of the funds appropriated by this division under the heading Economic Support Fund for assistance for Afghanistan, $3,000,000 shall be transferred to, and merged with, funds made available under the heading Administration of Foreign Affairs, Office of Inspector General by this division, for increased oversight of programs in Afghanistan and shall be in addition to funds otherwise available for such purposes: Provided, That $1,500,000 shall be for the activities of the Special Inspector General for Afghanistan Reconstruction.  
(3)Of the funds appropriated by this division under the heading Economic Support Fund for assistance for Afghanistan, $1,500,000 shall be transferred to, and merged with, funds appropriated under the heading United States Agency for International Development, Funds Appropriated to the President, Office of Inspector General by this division for increased oversight of programs in Afghanistan and shall be in addition to funds otherwise available for such purposes.  
(e)Modification to prior provisions 
(1)Section 1004(c)(1)(C) of Public Law 111–212 is amended to read as follows: 
 
(C)taking credible steps to protect the internationally recognized human rights of Afghan women. .   
(2)Section 1004(d)(1) of Public Law 111–212 is amended to read as follows: 
 
(1)Afghan women are participating at national, provincial, and local levels of government in the design, policy formulation, and implementation of the reconciliation or reintegration process, and such process upholds steps taken by the Government of Afghanistan to protect the internationally recognized human rights of Afghan women; and .  
(3)Section 1004(e)(1) of Public Law 111–212 is amended to read as follows: 
 
(1)based on information available to the Secretary, the Independent Electoral Commission has no members or other employees who participated in, or helped to cover up, acts of fraud in the 2009 presidential election in Afghanistan, and the Electoral Complaints Commission is a genuinely independent body with all the authorities that were invested in it under Afghan law as of December 31, 2009; and .  
XIITransportation, Housing and Urban Development, and Related Agencies 
2201.Notwithstanding section 1101, the level for Department of Transportation, Federal Aviation Administration, Operations shall be $9,523,028,000, of which $4,559,000,000 shall be derived from the Airport and Airway Trust Fund, of which not less than $7,473,299,000 shall be for air traffic organization activities and not less than $1,253,020,000 shall be for aviation regulation and certification activities.  
2202.Notwithstanding section 1101, the level for Department of Transportation, Federal Aviation Administration, Facilities and Equipment shall be $2,736,203,000, of which $2,226,203,000 shall remain available through September 30, 2013, and of which $470,000,000 shall remain available through September 30, 2011.  
2203.Notwithstanding section 1101, the level for each of the following accounts shall be $0: Department of Transportation, Office of the Secretary, National Infrastructure Investments; Department of Transportation, Federal Highway Administration, Surface Transportation Priorities; Department of Transportation, Federal Transit Administration, Grants for Energy Efficiency and Greenhouse Gas Reductions; Department of Transportation, Federal Railroad Administration, Railroad Safety Technology Program; Department of Transportation, Federal Railroad Administration, Capital Assistance for High Speed Rail Corridors and Intercity Passenger Rail Service; Department of Transportation, Maritime Administration, Assistance to Small Shipyards; and Department of Transportation, Federal Transit Administration, Grants to the Washington Metropolitan Area Transit Authority.  
2204.Notwithstanding section 1101, the level for Department of Transportation, Federal Aviation Administration, Research, Engineering, and Development shall be $146,828,000.  
2205.Notwithstanding section 1101, the level for Department of Transportation, Federal Transit Administration, Capital Investment Grants shall be $1,569,092,000.  
2206.Notwithstanding section 1101, the level for Department of Transportation, Federal Railroad Administration, Rail Line Relocation and Improvement Program shall be $15,000,000.  
2207.Notwithstanding section 1101, the level for Department of Transportation, Federal Railroad Administration, Capital and Debt Service Grants to the National Railroad Passenger Corporation shall be $850,000,000.  
2208.Notwithstanding section 1101, the level for Maritime Administration, Operations and Training shall be $155,750,000, of which $11,240,000 shall remain available until expended for maintenance and repair of training ships at State Maritime Academies; of which $15,000,000 shall remain available until expended for capital improvements at the United States Merchant Marine Academy; of which $59,057,000 shall be available for operations at the United States Merchant Marine Academy; and of which $6,000,000 shall remain available until expended for the reimbursement of overcharged midshipmen fees for academic years 2003–2004 through 2008–2009, and such reimbursement shall be the final and conclusive disposition of claims for such overcharges.  
2209.Of the prior year unobligated balances available for Department of Transportation, Federal Railroad Administration, Capital Assistance for High Speed Rail Corridors and Intercity Passenger Rail Service, $2,475,000,000 is rescinded.  
2210.Of the prior year unobligated balances available for Department of Transportation, Office of the Secretary, National Infrastructure Investments, $600,000,000 is rescinded.  
2211.Of the funds made available for Department of Transportation, Federal Transit Administration, Capital Investment Grants in division A of Public Law 111–117, $280,000,000 is rescinded.  
2212.Of the prior year unobligated balances available for Department of Transportation, Federal Railroad Administration, Railroad Safety Technology Program, $50,000,000 is rescinded.  
2213.Of the prior year unobligated balances available for Department of Transportation, Federal Railroad Administration, Capital Assistance to States—Intercity Passenger Rail Service, $78,423,000 is rescinded.  
2214.Of the prior year unobligated balances available for Department of Transportation, Federal Transit Administration, Grants for Energy Efficiency and Greenhouse Gas Reductions, $75,000,000 is rescinded.  
2215.Notwithstanding section 1101, no funds are provided for activities described in section 122 of title I of division A of Public Law 111–117.  
2216.Notwithstanding section 1101, section 172 of title I of division A of Public Law 111–117 shall not apply to funds appropriated by this division.  
2217.Notwithstanding section 1101, section 186 of title I of division A of Public Law 111–117 shall not apply to fiscal year 2011.  
2218.Notwithstanding section 1101, no funds are provided for activities described in section 195 of title I of division A of Public Law 111–117.  
2219. 
(a)Notwithstanding section 1101 of this division and section 120(a)(5) title I of division A of Public Law 111–117, no obligation limitation for Federal-aid highways for fiscal year 2011 shall be distributed to the following programs: the interstate maintenance discretionary program under section 118(c) of title 23, United States Code; the Transportation, Community, and Systems Preservation program under section 1117 of the Safe, Accountable, Flexible, Efficient, Transportation Equity Act: A Legacy for Users; the Ferry Boats discretionary program under sections 129(c) and 147 of title 23, United States Code (except for the funds set aside under section 147(d) of title 23, United States Code); and the delta region transportation development program under section 1308 of the Safe, Accountable, Flexible, Efficient, Transportation Equity Act: A Legacy for Users.  
(b)The obligation limitation reserved under subsection (a) of this section shall be instead distributed as follows: 20 percent to the interstate maintenance program authorized under section 119 of title 23, United States Code; 26 percent to the surface transportation program authorized under section 133 of title 23, United States Code; 17 percent to the highway bridge program authorized under section 144 of title 23, United States Code; 5 percent to the highway safety improvement program authorized under section 148 of title 23, United States Code; 7 percent to the congestion mitigation and air quality maintenance program authorized under section 149 of title 23; and 25 percent for the national highway system program authorized under section 103 of title 23, United States Code: Provided, That the Secretary of Transportation shall distribute the obligation limitation under subsection (a) of this section to each State in the ratio in which such State is apportioned contract authority for such programs for fiscal year 2011 under section 104 and section 144 of title 23, United States Code.  
2220.Notwithstanding section 1101, the level for Department of Housing and Urban Development, Public and Indian Housing, Tenant-Based Rental Assistance shall be $14,080,098,711, to remain available through September 30, 2012, shall be available on October 1, 2010 (in addition to the $4,000,000,000 previously appropriated under such heading that became available on October 1, 2010), and an additional $4,000,000,000, to remain available through September 30, 2013, shall be available on October 1, 2011: Provided, That of the amounts available for such heading, $16,702,688,117 shall be for activities specified in paragraph (1) under such heading of division A of Public Law 111–117, $110,000,000 shall be for activities specified in paragraph (2) under such heading in such Public Law, $1,207,410,594 shall be for activities specified in paragraph (3) under such heading in such Public Law, of which $1,157,410,594 shall be used as provided in the first proviso of such paragraph (3), and $0 shall be for activities specified in paragraph (6) under such heading of such Public Law.  
2221.Notwithstanding section 1101, the level for Department of Housing and Urban Development, Housing Programs, Project-Based Rental Assistance shall be $8,882,328,000, to remain available through September 30, 2012, shall be available on October 1, 2010, and an additional $400,000,000, to remain available through September 30, 2013, shall be available on October 1, 2011: Provided, That of the amounts available for such heading, $8,950,000,000 shall be for activities specified in paragraph (1) under such heading of division A of Public Law 111–117 and $326,000,000 shall be available for activities specified in paragraph (2) under such heading of such Public Law.  
2222.Notwithstanding section 1101, the level for each of the following accounts shall be $0: Department of Housing and Urban Development, Public and Indian Housing, Revitalization of Severely Distressed Public Housing (HOPE VI); Department of Housing and Urban Development, Public and Indian Housing, Native Hawaiian Housing Block Grants; Department of Housing and Urban Development, Housing Programs, Housing Counseling Assistance; Department of Housing and Urban Development, Housing Programs, Energy Innovation Fund; and Department of Housing and Urban Development, Community Planning and Development, Brownfields Redevelopment.  
2223.Notwithstanding section 1101, the level for Department of Housing and Urban Development, Public and Indian Housing, Public Housing Operating Fund shall be $4,626,000,000.  
2224.Notwithstanding section 1101, the level for Department of Housing and Urban Development, Public and Indian Housing, Public Housing Capital Fund shall be $1,428,000,000.  
2225.Notwithstanding section 1101, the level for Department of Housing and Urban Development, Public and Indian Housing, Native American Housing Block Grants shall be $500,000,000.  
2226.Notwithstanding section 1101, the level for Department of Housing and Urban Development, Community Planning and Development, Community Development Fund shall be $1,500,000,000: Provided, That the funds made available under such heading shall be used only for assistance under the community development block grant program that is provided under section 106 of the Housing and Community Development Act of 1974 (42 U.S.C. 5306), as amended: Provided further, That none of the funds appropriated or otherwise made available by this Act may be used for a Sustainable Communities Initiative.  
2227.Notwithstanding section 1101, the level for Department of Housing and Urban Development, Community Planning and Development, HOME Investment Partnerships Program shall be $1,650,000,000.  
2228.Notwithstanding section 1101, the level for Department of Housing and Urban Development, Office of Lead Hazard Control and Healthy Homes, Lead Hazard Reduction shall be $120,000,000.  
2229.Notwithstanding section 1101, the level for Department of Housing and Urban Development, Federal Housing Administration, Mutual Mortgage Insurance Program Account for administrative contract expenses shall be $207,000,000.  
2230.Of the prior year unobligated balances available for Department of Housing and Urban Development, Community Planning and Development, Brownfields Redevelopment, $17,300,000 is rescinded.  
2231.Of the prior year unobligated balances available for Department of Housing and Urban Development, Public and Indian Housing, Revitalization of Severely Distressed Public Housing (HOPE VI), $198,000,000 is rescinded.  
2232.Of the prior year unobligated balances available for Department of Housing and Urban Development, Community Planning and Development, Community Development Fund, $130,000,000 made available for a Sustainable Communities Initiative is rescinded.  
2233.Of the prior year unobligated balances available for Department of Housing and Urban Development, Housing Programs, Energy Innovation Fund, $49,500,000 is rescinded.  
2234.The heading Department of Housing and Urban Development, Management and Administration, Transformation Initiative in title II of division A of Public Law 111–117, is amended by striking For necessary expenses and all that follows through the end of such heading and inserting the following: For necessary expenses of information technology modernization including development and deployment of a Next Generation of Voucher Management System and development and deployment of modernized Federal Housing Administration systems, $71,000,000: Provided, That not more than 25 percent of the funds made available for information technology modernization may be obligated until the Secretary of Housing and Urban Development submits to the House and Senate Committees on Appropriations a plan for expenditure that: (1) identifies, for each modernization project: (A) the functional and performance capabilities to be delivered and the mission benefits to be realized; (B) the estimated lifecycle cost; and (C) key milestones to be met; (2) demonstrates that each modernization project is: (A) compliant with the Department’s enterprise architecture; (B) being managed in accordance with applicable lifecycle management policies and guidance; (C) subject to the Department’s capital planning and investment control requirements; and (D) supported by an adequately staffed project office; and (3) has been reviewed by the Government Accountability Office..  
2235.Notwithstanding section 1101, the level for National Railroad Passenger Corporation, Office of Inspector General, Salaries and Expenses shall be $19,350,000.  
2236.No rescission made in this title shall apply to any amount previously designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985.  
2237.Notwithstanding section 1101, the level for Department of Housing and Urban Development, Housing Programs, Housing for the Elderly shall be $237,700,000: Provided, That none of the funds made available under this heading shall be used for capital advances or project rental assistance contracts.  
2238.Notwithstanding section 1101, the level for Department of Housing and Urban Development, Housing Programs, Housing for Persons with Disabilities shall be $90,036,817: Provided, That none of the funds made available under this heading shall be used for capital advances or project rental assistance contracts: Provided further, That none of the funds shall be used for amendments or renewals of tenant-based assistance contracts entered into prior to fiscal year 2005.  
CStimulus Rescissions 
3001. 
(a)There are hereby rescinded all unobligated balances remaining available as of February 11, 2011, of the discretionary appropriations provided by division A of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5).  
(b)Subsection (a) shall not apply to funds appropriated or otherwise made available to Offices of Inspector General and the Recovery Act Accountability and Transparency Board by division A of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5).  
3002.Hereafter, no Federal agency administering funds provided by division A of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5) may provide funding or reimbursement to any entity awarded funds from such Act for the cost associated with physical signage or other advertisement indicating that a project is funded by such Act.  
DMiscellaneous Provisions 
4001.Spending Reduction AccountThe amount by which each applicable allocation of new budget authority made by the Committee on Appropriations of the House of Representatives under section 302(b) of the Congressional Budget Act of 1974 exceeds the amount of related proposed new budget authority is as follows: 
(1)Agriculture, Rural Development, Food and Drug Administration, and Related Agencies, $1,972,000,000.  
(2)Commerce, Justice, Science, and Related Agencies, $1,405,000,000 (increased by $34,023,000).  
(3)Defense, $1,500,000,000 (increased by $450,000,000).  
(4)Energy and Water Development, and Related Agencies, $100,000,000.  
(5)Financial Services and General Government, $750,000,000.  
(6)Homeland Security, $1,000,000,000.  
(7)Interior, Environment, and Related Agencies, $1,750,000,000 (increased by $1,897,000) (increased by $2,000,000) (increased by $8,458,000) (increased by $10,000,000) (increased by $20,594,000) (increased by $15,000,000) (increased by $4,500,000).  
(8)Labor, Health and Human Services, Education, and Related Agencies, $10,901,000,000.  
(9)Legislative Branch, $100,000,000 (increased by $1,500,000).  
(10)Military Construction, Veterans Affairs, and Related Agencies, $500,000,000.  
(11)State, Foreign Operations, and Related Programs, $2,000,000,000 (increased by $42,676,000) (increased $10,716,000) (increased by $20,000,000).  
(12)Transportation, Housing and Urban Development, and Related Agencies, $3,923,000,000.  
4002.None of the funds made available by this Act for Department of Homeland Security, Federal Emergency Management Agency, State and Local Programs may be used to provide grants under the Urban Area Security Initiative under section 2003 of the Homeland Security Act of 2002 (6 U.S.C. 604) to more than 25 high-risk urban areas. 
4003.For Department of Justice, Office of Justice Programs, Justice Assistance for an additional amount to amounts otherwise made available by this Act for carrying out title I of the PROTECT Our Children Act of 2008, as authorized by section 107 of such Act (Public Law 110–401), there is hereby appropriated, and the amount made available by this Act for Department of Justice, Office of Justice Programs, Justice Assistance is hereby reduced by, $30,000,000. 
4004.None of the funds made available by this Act may be used to carry out chapter 95 or chapter 96 of the Internal Revenue Code of 1986. 
4005.None of the funds made available in this Act may be used to enforce the requirements in— 
(1)section 34(a)(1)(A) of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229a(a)(1)(A)); 
(2)section 34(a)(1)(B) of such Act; 
(3)section 34(c)(1) of such Act; 
(4)section 34(c)(4)(A) of such Act; and 
(5)section 34(c)(4)(A) of such Act. 
4006.None of the funds made available by this Act may be used to implement the Report and Order of the Federal Communications Commission relating to the matter of preserving the open Internet and broadband industry practices (FCC 10–201, adopted by the Commission on December 21, 2010).  
4007.None of the funds made available by this Act may be used for the payment of fees and other expenses under section 504 of title 5, United States Code, or section 2412(d) of title 28, United States Code. 
4008.None of the funds made available by this Act may be used to implement, administer, or enforce the rule entitled National Emission Standards for Hazardous Air Pollutants From the Portland Cement Manufacturing Industry and Standards of Performance for Portland Cement Plants published by the Environmental Protection Agency on September 9, 2010 (75 Fed. Reg. 54970 et seq.). 
4009.None of the funds made available by this Act may be used to pay the salaries and expenses for the following positions and their offices: 
(1)Director, White House Office of Health Reform. 
(2)Assistant to the President for Energy and Climate Change. 
(3)Special Envoy for Climate Change. 
(4)Special Advisor for Green Jobs, Enterprise and Innovation, Council on Environmental Quality.  
(5)Senior Advisor to the Secretary of the Treasury assigned to the Presidential Task Force on the Auto Industry and Senior Counselor for Manufacturing Policy. 
(6)White House Director of Urban Affairs. 
(7)Special Envoy to oversee the closure of the Detention Center at Guantanamo Bay. 
(8)Special Master for TARP Executive Compensation, Department of the Treasury. 
(9)Associate General Counsel and Chief Diversity Officer, Federal Communications Commission. 
4010.The amounts otherwise provided by this Act are revised by reducing the amount made available for ‘‘Department of Health and Human Services, Health Resources and Services Administration, Health Resources and Services’’, by reducing the amount made available for “Department of Health and Human Services, Centers for Disease Control and Prevention, Disease Control, Research, and Training”, by reducing the amount made available for “Department of Health and Human Services, National Institutes of Health”, and by increasing the amount made available for “Department of Health and Human Services, Health Resources and Services Administration, Health Resources and Services”, by $14,000,000, by $14,000,000, by an additional $14,000,000, and by $42,000,000, respectively. 
4011.None of the funds made available by this Act may be used to provide any of the following types of assistance to Chad: international military education and training (IMET), foreign military financing (FMF), provision of excess defense articles, foreign military forces capacity assistance (section 1206 of the National Defense Authorization Act for Fiscal Year 2006), and direct commercial sales of military equipment. 
4012.None of the funds made available by this Act may be used to— 
(1)implement, administer, or enforce the final regulations on Program Integrity: Gainful Employment—New Programs published by the Department of Education in the Federal Register on October 29, 2010 (75 Fed. Reg. 66665 et seq.); 
(2)issue a final rule or otherwise implement the proposed rule on Program Integrity: Gainful Employment published by the Department of Education on July 26, 2010 (75 Fed. Reg. 43616 et seq.);  
(3)implement, administer, or enforce section 668.6 of title 34, Code of Federal Regulations, (relating to gainful employment), as amended by the final regulations published by the Department of Education in the Federal Register on October 29, 2010 (75 Fed Reg. 66832 et seq.); or 
(4)promulgate or enforce any new regulation or rule with respect to the definition or application of the term gainful employment under the Higher Education Act of 1965 on or after the date of enactment of this Act.  
4013.None of the funds made available by this Act may be made available for any purpose to Planned Parenthood Federation of America, Inc. or any of the following affiliates of Planned Parenthood Federation of America, Inc.: 
(1)Planned Parenthood Southeast in Atlanta, Georgia. 
(2)Planned Parenthood of the Great Northwest in Seattle, Washington. 
(3)Planned Parenthood Arizona in Phoenix, Arizona. 
(4)Planned Parenthood of Arkansas and Eastern Oklahoma in Tulsa, Oklahoma. 
(5)Planned Parenthood of Greater Memphis Region in Memphis, Tennessee. 
(6)Planned Parenthood Affiliates of California in Sacramento, California. 
(7)Planned Parenthood Los Angeles in Los Angeles, California. 
(8)Planned Parenthood Mar Monte in San Jose, California. 
(9)Planned Parenthood of Orange & San Bernardino Counties, Inc. in Orange, California. 
(10)Planned Parenthood Pasadena and San Gabriel Valley, Inc. in Pasadena, California. 
(11)Planned Parenthood of the Pacific Southwest in San Diego, California. 
(12)Planned Parenthood of Santa Barbara, Ventura & San Luis Obispo Counties in Santa Barbara, California. 
(13)Planned Parenthood: Shasta-Diablo in Concord, California.  
(14)Six Rivers Planned Parenthood in Eureka, California.  
(15)Planned Parenthood of the Rocky Mountains in Denver, Colorado.  
(16)Planned Parenthood of Southern New England, Inc. in New Haven, Connecticut. 
(17)Planned Parenthood of Delaware in Wilmington, Delaware.  
(18)Planned Parenthood of Metropolitan Washington, D.C., Inc. in Washington, District of Columbia.  
(19)Florida Association of Planned Parenthood Affiliates in Sarasota, Florida. 
(20)Planned Parenthood of Collier County in Naples, Florida.  
(21)Planned Parenthood of Greater Orlando, Inc. in Orlando, Florida.  
(22)Planned Parenthood of North Florida in Jacksonville, Florida.  
(23)Planned Parenthood of South Florida and the Treasure Coast, Inc. in West Palm Beach, Florida. 
(24)Planned Parenthood of Southwest and Central Florida, Inc. in Sarasota, Florida.  
(25)Planned Parenthood of Hawaii in Honolulu, Hawaii. 
(26)Planned Parenthood of Greater Washington and North Idaho in Yakima, Washington.  
(27)Planned Parenthood of Illinois in Chicago, Illinois.  
(28)Planned Parenthood of the St. Louis Region in St. Louis, Missouri. 
(29)Planned Parenthood of Indiana, Inc. in Indianapolis, Indiana.  
(30)Iowa Planned Parenthood Affiliate League in Des Moines, Iowa.  
(31)Planned Parenthood of East Central Iowa in Cedar Rapids, Iowa.  
(32)Planned Parenthood of the Heartland in Des Moines, Iowa.  
(33)Planned Parenthood of Southeast Iowa in Burlington, Iowa.  
(34)Planned Parenthood of Kansas and Mid-Missouri in Overland Park, Kansas.  
(35)Planned Parenthood of Kentucky, Inc. in Louisville, Kentucky.  
(36)Planned Parenthood Southwest Ohio Region in Cincinnati, Ohio.  
(37)Planned Parenthood Gulf Coast, Inc. in Houston, Texas.  
(38)Planned Parenthood of Northern New England in Williston, Vermont.  
(39)Planned Parenthood of Maryland, Inc. in Baltimore, Maryland. 
(40)Planned Parenthood League of Massachusetts in Boston, Massachusetts.  
(41)Planned Parenthood Affiliates of Michigan in Lansing, Michigan.  
(42)Planned Parenthood of West and Northern Michigan in Grand Rapids, Michigan.  
(43)Planned Parenthood Mid and South Michigan in Ann Arbor, Michigan.  
(44)Planned Parenthood of South Central Michigan in Kalamazoo, Michigan.  
(45)Planned Parenthood of Minnesota, North Dakota, South Dakota in St. Paul, Minnesota.  
(46)Planned Parenthood of Southwest Missouri in St. Louis, Missouri. 
(47)Tri-Rivers Planned Parenthood in Rolla, Missouri.  
(48)Planned Parenthood of Montana, Inc. in Billings, Montana.  
(49)Planned Parenthood of the Heartland in Omaha, Nebraska.  
(50)Planned Parenthood Affiliates of New Jersey in Trenton, New Jersey.  
(51)Planned Parenthood Association of the Mercer Area in Trenton, New Jersey. 
(52)Planned Parenthood of Central New Jersey in Shrewsbury, New Jersey.  
(53)Planned Parenthood of Greater Northern New Jersey, Inc. in Morristown, New Jersey.  
(54)Planned Parenthood of Metropolitan New Jersey in Newark, New Jersey.  
(55)Planned Parenthood of Southern New Jersey in Camden, New Jersey. 
(56)Planned Parenthood of New Mexico, Inc. in Albuquerque, New Mexico. 
(57)Family Planning Advocates of New York State in Albany, New York.  
(58)Planned Parenthood Hudson Peconic, Inc. in Hawthorne, New York. 
(59)Planned Parenthood Mohawk Hudson in Utica, New York. 
(60)Planned Parenthood of Mid-Hudson Valley, Inc. in Poughkeepsie, New York. 
(61)Planned Parenthood of Nassau County, Inc. in Hempstead, New York. 
(62)Planned Parenthood of New York City, Inc. in New York, New York.  
(63)Planned Parenthood of the North Country New York, Inc. in Watertown, New York.  
(64)Planned Parenthood of South Central New York, Inc. in Oneonta, New York. 
(65)Planned Parenthood of the Rochester/Syracuse Region in Rochester, New York.  
(66)Planned Parenthood of the Southern Finger Lakes in Ithaca, New York. 
(67)Planned Parenthood of Western New York, Inc. in Buffalo, New York. 
(68)Upper Hudson Planned Parenthood, Inc. in Albany, New York. 
(69)Planned Parenthood Health Systems, Inc. in Raleigh, North Carolina. 
(70)Planned Parenthood of Central North Carolina in Chapel Hill, North Carolina. 
(71)Planned Parenthood Affiliates of Ohio in Columbus, Ohio.  
(72)Planned Parenthood of Central Ohio, Inc. in Columbus, Ohio. 
(73)Planned Parenthood of Northeast Ohio in Akron, Ohio. 
(74)Planned Parenthood of Northwest Ohio in Toledo, Ohio. 
(75)Planned Parenthood of Southeast Ohio in Athens, Ohio.  
(76)Planned Parenthood of Central Oklahoma, Inc. in Oklahoma City, Oklahoma. 
(77)Planned Parenthood Advocates of Oregon in Eugene, Oregon.  
(78)Planned Parenthood of Southwestern Oregon in Eugene, Oregon.  
(79)Planned Parenthood Columbia Willamette in Portland, Oregon.  
(80)Planned Parenthood Pennsylvania Advocates in Harrisburg, Pennsylvania.  
(81)Planned Parenthood Association of Bucks County in Warminster, Pennsylvania.  
(82)Planned Parenthood of Central Pennsylvania, Inc. in York, Pennsylvania. 
(83)Planned Parenthood of Northeast and Mid-Penn in Trexlertown, Pennsylvania. 
(84)Planned Parenthood of Western Pennsylvania in Pittsburgh, Pennsylvania. 
(85)Planned Parenthood Southeastern Pennsylvania in Philadelphia, Pennsylvania.  
(86)Planned Parenthood of Middle and East Tennessee, Inc. in Nashville, Tennessee.  
(87)Texas Association of Planned Parenthood Affiliates in Austin, Texas.  
(88)Planned Parenthood Association of Cameron & Willacy Counties, Inc. in Brownsville, Texas. 
(89)Planned Parenthood Association of Hidalgo County, Inc. in McAllen, Texas.  
(90)Planned Parenthood Association of Lubbock, Inc. in Lubbock, Texas.  
(91)Planned Parenthood of Central Texas, Inc. in Waco, Texas. 
(92)Planned Parenthood of North Texas, Inc. in Dallas, Texas.  
(93)Planned Parenthood of the Texas Capital Region in Austin, Texas.  
(94)Planned Parenthood of West Texas, Inc. in Odessa, Texas.  
(95)Planned Parenthood Trust of San Antonio and South Central Texas in San Antonio, Texas. 
(96)Planned Parenthood Association of Utah in Salt Lake City, Utah. 
(97)Planned Parenthood Advocates of Virginia in Charlottesville, Virginia.  
(98)Planned Parenthood of Southeastern Virginia, Inc. in Hampton, Virginia. 
(99)Virginia League for Planned Parenthood in Richmond, Virginia.  
(100)Planned Parenthood Public Policy Network of Washington in Seattle, Washington. 
(101)Mt. Baker Planned Parenthood in Bellingham, Washington. 
(102)Planned Parenthood of Wisconsin, Inc. in Milwaukee, Wisconsin. 
4014.None of the funds made available by this Act may be used by the Environmental Appeals Board to consider, review, reject, remand, or otherwise invalidate any permit issued for Outer Continental Shelf sources located offshore of the States along the Arctic Coast under section 328(a) of the Clean Air Act (42 U.S.C. 7627(a)). 
4015. 
(a)None of the funds made available by this Act may be used by the Environmental Protection Agency to implement, administer, or enforce any statutory or regulatory requirement pertaining to emissions of carbon dioxide, methane, nitrous oxide, sulfur hexafluoride, hydrofluorocarbons, or perfluorocarbons from stationary sources that is issued or becomes applicable or effective after January 1, 2011. 
(b)In this section, the term stationary source has the meaning given such term in section 111(a)(3) of the Clean Air Act (42 U.S.C. 7411(a)(3)). 
4016.None of the funds made available by this Act may be paid to any employee, officer, contractor, or grantee of any department or agency funded by title VIII of division B of this Act to implement the provisions of Public Law 111–148 or title I or subtitle B of title II of Public Law 111–152. 
4017.None of the funds made available by this Act may be used to carry out the provisions of Public Law 111–152, or any amendment made by either such Public Law. 
4018.None of the funds made available by this Act may be used to pay the salary of any officer or employee of any Federal department or agency with respect to carrying out the provisions of Public Law 111–148, Public Law 111–152, or any amendment made by either such Public Law. 
4019.None of the funds made available by this Act may be used by the Internal Revenue Service to implement or enforce section 5000A of the Internal Revenue Code of 1986, section 6055 of such Code, section 1502(c) of the Patient Protection and Affordable Care Act, or any amendments made by section 1502(b) of such Act. 
4020.None of the funds made available by this Act may be used to take any action to effect or implement the disestablishment, closure, or realignment of the United States Joint Forces Command. 
4021.None of the funds made available by this Act may be used to change any rate of salary or basic pay pursuant to section 1113 of Public Law 111–32. 
4022.None of the funds appropriated by this Act may be used for the Community Connect broadband grant program administered by the Rural Utilities Service of the Department of Agriculture. 
4023.None of the funds made available by this Act may be used to provide assistance to Saudi Arabia.  
4024.None of the funds made available by this Act for International Military Education and Training may be used for assistance for Saudi Arabia.  
4025. None of the funds made available by this Act for Nonproliferation, Anti-terrorism, Demining and Related Programs may be used for assistance for Saudi Arabia. 
4026.None of the funds made available by this Act may be used to pay the salaries and expenses of personnel of the Department of Agriculture to provide nonrecourse marketing assistance loans for mohair under section 1201 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8731). 
4027.None of the funds made available by division B may be used by the Department of Health and Human Services to implement or enforce section 2718 of the Public Health Service Act, as added by section 1001(5) and replaced by section 10101(f) of the Patient Protection and Affordable Care Act (Public Law 111–148). 
4028.None of the funds made available by this Act may be used to implement the Klamath Dam Removal and Sedimentation Study. 
4029.None of the funds made available by this Act may be used by the Secretary of Agriculture to implement or enforce Subpart B of the Travel Management Rule (subpart B of part 212 of title 36, Code of Federal Regulations), relating to the designation of roads, trails, and areas for motor vehicle use, in any administrative unit of the National Forest System.  
4030.None of the funds made available by this Act may be used to require a person licensed under section 923 of title 18, United States Code, to report information to the Department of Justice regarding the sale of multiple rifles or shotguns to the same person.  
4031.None of the funds made available by division A of this Act for Department of Defense, Operation and Maintenance, Defense-wide may be used for official representation purposes, as defined by Department of Defense Instruction 7250.13, dated June 30, 2009. 
4032.None of the funds made available by division B of this Act may be used to develop, carry out, implement, or otherwise enforce proposed regulations published June 18, 2010 (75 Fed. Reg. 34,667) by the Office of Surface Mining Reclamation and Enforcement of the Department of the Interior. 
4033.None of the funds made available by this Act may be used to develop, promulgate, evaluate, implement, provide oversight to, or backstop total maximum daily loads or watershed implementation plans for the Chesapeake Bay Watershed. 
4034.None of the funds made available by this Act may be used to pay the salary of any officer or employee of the Department of Health and Human Services who develops or promulgates regulations or guidance with regard to Exchanges under subtitle D of title I of the Patient Protection and Affordable Care Act (42 U.S.C. 18021 et seq.). 
4035.None of the funds made available by this Act may be used to implement, administer, or enforce the rule entitled Water Quality Standards for the State of Florida’s Lakes and Flowing Waters published in the Federal Register by the Environmental Protection Agency on December 6, 2010 (75 Fed. Reg. 75762 et seq.). 
4036.None of the funds made available in this Act may be used for the design, renovation, construction, or rental of any headquarters for the United Nations in any location in the United States. 
4037.None of the funds made available by this Act may be used for the construction of an ethanol blender pump or an ethanol storage facility. 
4038.None of the funds made available by this Act may be used to implement, establish, or create a NOAA Climate Service (NCS) as described in the Draft NOAA Climate Service Strategic Vision and Framework published at 75 Fed. Reg. 57739 (September 22, 2010) and updated on December 20, 2010.  
4039.None of the funds made available by this Act to the Environmental Protection Agency, the Corps of Engineers, or the Office of Surface Mining Reclamation and Enforcement may be used to carry out, implement, administer, or enforce any policy or procedure set forth in— 
(1)the memorandum issued by the Environmental Protection Agency and Department of the Army entitled Enhanced Surface Coal Mining Pending Permit Coordination Procedures, dated June 11, 2009; or 
(2)the guidance (or any revised version thereof) issued by the Environmental Protection Agency entitled Improving EPA Review of Appalachian Surface Coal Mining Operations under the Clean Water Act, National Environmental Policy Act, and the Environmental Justice Executive Order, dated April 1, 2010.  
4040.None of the funds made available by this Act may be used to develop or approve a new limited access privilege program (as that term is used in section 303A the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1853a) for any fishery under the jurisdiction of the South Atlantic, Mid-Atlantic, New England, or Gulf of Mexico Fishery Management Council. 
4041.None of the funds made available by this Act may be used for the study of the Missouri River Projects authorized in section 108 of the Energy and Water Development and Related Agencies Appropriations Act, 2009 (division C of Public Law 111–8). 
4042.None of the funds made available by this Act may be used for contributions to the Intergovernmental Panel on Climate Change (IPCC).  
4043.No funds made available by this Act may be used to implement— 
(1)the decision of the Administrator of the Environmental Protection Agency entitled Partial Grant and Partial Denial of Clean Air Act Waiver Application Submitted by Growth Energy To Increase the Allowable Ethanol Content of Gasoline to 15 Percent published in the Federal Register on November 4, 2010 (75 Fed. Reg. 68093 et seq.); or 
(2)the decision of the Administrator of the Environmental Protection Agency entitled Partial Grant of Clean Air Act Waiver Application Submitted by Growth Energy To Increase the Allowable Ethanol Content of Gasoline to 15 Percent published in the Federal Register on January 26, 2011 (76 Fed. Reg. 4662 et seq.). 
4044.None of the funds made available by this Act may be used by the Administrator of the Environmental Protection Agency to carry out section 404(c) of the Federal Water Pollution Control Act (33 U.S.C. 1344(c)). 
4045.None of the funds made available by this Act may be used by the Environmental Protection Agency to develop, propose, finalize, implement, administer, or enforce any regulation that identifies or lists fossil fuel combustion waste as hazardous waste subject to regulation under subtitle C of the Solid Waste Disposal Act (42 U.S.C. 6921 et seq.) or otherwise makes fossil fuel combustion waste subject to regulation under such subtitle. 
4046.None of the funds made available by this Act may be used to carry out any of the activities described in section 6A of the Consumer Product Safety Act (15 U.S.C. 2055a). 
4047.None of the funds made available by this Act may be used to pay the salary of any officer or employee of the Center for Consumer Information and Insurance Oversight in the Department of Health and Human Services. 
4048.No funds made available by this Act may be used to modify the national primary ambient air quality standard or the national secondary ambient air quality standard applicable to coarse particulate matter under section 109 of the the Clean Air Act. 
4049.None of the funds made available by this Act may be used to pay the salary of any officer or employee of the Department of Health and Human Services, the Department of Labor, or the Department of the Treasury who takes any action to specify or define, through regulations, guidelines, or otherwise, essential benefits under section 1302 of the Patient Protection and Affordable Care Act (42 U.S.C. 18022).  
4050. None of the funds made available by this Act may be used to implement section 1899A of the Social Security Act (42 U.S.C. 1395kkk), as added by section 3403 of the Patient Protection and Affordable Care Act (Public Law 111–148).  
4051.None of the funds made available by this Act may be used to carry out paragraph (11) of section 101 of Public Law 111–226 (124 Stat. 2389). 
This Act may be cited as the Full-Year Continuing Appropriations Act, 2011.  
 
 
 
That the following sums are hereby appropriated, out of any money in the Treasury not otherwise appropriated, for fiscal year 2013, and for other purposes, namely:SUPPLEMENTAL APPROPRIATIONS FOR DISASTER ASSISTANCE  
I 
Department of Agriculture Agricultural programs Farm service agency EMERGENCY CONSERVATION PROGRAMFor necessary expenses for the Emergency Conservation Program, $25,090,000, to remain available until expended, of which $15,000,000 is for expenses resulting from a major disaster declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et. seq.): 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. EMERGENCY FOREST RESTORATION PROGRAM For necessary expenses for the Emergency Forest Restoration Program, $58,855,000, to remain available until expended, of which $49,010,000 is for expenses resulting from a major disaster declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et. seq.): 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Conservation programs Natural resources conservation service EMERGENCY WATERSHED PROTECTION PROGRAMFor necessary expenses for the Emergency Watershed Protection Program, $125,055,000, to remain available until expended, of which $77,085,000 is for expenses resulting from a major disaster declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et. seq.): 
Provided, That unobligated balances for the Emergency Watershed Protection Program provided in Public Law 108–199, Public Law 109–234, and Public Law 110–28 shall be available for the purposes of such program for disasters, and shall remain available until expended: 
Provided further, That such amounts are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Domestic food programs Food and nutrition service  COMMODITY ASSISTANCE PROGRAMFor an additional amount for the emergency food assistance program as authorized by section 27(a) of the Food and Nutrition Act of 2008 (7 U.S.C. 2036(a)) and section 204(a)(1) of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7508(a)(1)), $15,000,000, to remain available through September 30, 2014: 
Provided, That notwithstanding any other provisions of the Emergency Food Assistance Act of 1983 (the Act), the Secretary may allocate additional foods and funds for administrative expenses from resources specifically appropriated, transferred, or reprogrammed to restore to states resources used to assist families and individuals displaced by Hurricane Sandy among the states without regard to sections 204 and 214 of the Act: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (Public Law 99–177), as amended.  
II 
Department of Commerce National Oceanic and Atmospheric Administration Operations, research, and facilitiesFor an additional amount for Operations, Research, and Facilities, $373,000,000 to remain available until September 30, 2014, as follows— 
(1)$6,200,000 to repair and replace ocean observing and coastal monitoring assets damaged by Hurricane Sandy;  
(2)$10,000,000 to repair and improve weather forecasting capabilities and infrastructure;  
(3)$150,000,000 to evaluate, stabilize and restore coastal ecosystems affected by Hurricane Sandy;  
(4)$56,800,000 for mapping, charting, damage assessment, and marine debris coordination and remediation; and  
(5)$150,000,000, for necessary expenses related to fishery disasters as declared by the Secretary of Commerce in calendar year 2012:  
Provided, That the National Oceanic and Atmospheric Administration shall submit a spending plan to the Committees on Appropriations of the House of Representatives and the Senate within 45 days after the date of enactment of this Act: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement, acquisition and constructionFor an additional amount for Procurement, Acquisition and Construction, $109,000,000, to remain available until September 30, 2015, as follows— 
(1)$47,000,000 for the Coastal and Estuarine Land Conservation Program to support State and local restoration in areas affected by Hurricane Sandy;  
(2)$9,000,000 to repair National Oceanic and Atmospheric Administration (NOAA) facilities damaged by Hurricane Sandy;  
(3)$44,500,000 for repairs and upgrades to NOAA hurricane reconnaissance aircraft; and  
(4)$8,500,000 for improvements to weather forecasting equipment and supercomputer infrastructure:  
Provided, That NOAA shall submit a spending plan to the Committees on Appropriations of the House of Representatives and the Senate within 45 days after the date of enactment of this Act: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.DEPARTMENT OF JUSTICE General Administration Office of inspector generalFor an additional amount for General Administration, Office of Inspector General for necessary expenses related to the consequences of Hurricane Sandy, $20,000, to remain available until September 30, 2013: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Federal Bureau of Investigation Salaries and expensesFor an additional amount for Federal Bureau of Investigation, Salaries and Expenses for necessary expenses related to the consequences of Hurricane Sandy, $4,000,000, to remain available until September 30, 2013: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Drug Enforcement Administration Salaries and expensesFor an additional amount for Drug Enforcement Administration, Salaries and Expenses for necessary expenses related to the consequences of Hurricane Sandy, $1,000,000, to remain available until September 30, 2013: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Bureau of Alcohol, Tobacco, Firearms and Explosives Salaries and expensesFor an additional amount for Bureau of Alcohol, Tobacco, Firearms and Explosives, Salaries and Expenses for necessary expenses related to the consequences of Hurricane Sandy, $230,000, to remain available until September 30, 2013: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Federal Prison System Buildings and facilitiesFor an additional amount for Federal Prison System, Buildings and Facilities for necessary expenses related to the consequences of Hurricane Sandy, $10,000,000, to remain available until expended: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. SCIENCE National Aeronautics and Space Administration Construction and environmental compliance and restorationFor an additional amount for Construction and Environmental Compliance and Restoration for repair at National Aeronautics and Space Administration facilities damaged by Hurricane Sandy, $15,000,000, to remain available until September 30, 2018: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. RELATED AGENCIES Legal Services Corporation Payment to the legal services corporationFor an additional amount for Legal Services Corporation, Payment to the Legal Services Corporation to carry out the purposes of the Legal Services Corporation Act by providing for necessary expenses related to the consequences of Hurricane Sandy, $1,000,000, to remain available until September 30, 2013: 
Provided, That the amount made available under this heading shall be used only to provide the mobile resources, technology, and disaster coordinators necessary to provide storm-related services to the Legal Services Corporation client population and only in the areas significantly affected by Hurricane Sandy: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: 
Provided further, That none of the funds appropriated in this Act to the Legal Services Corporation shall be expended for any purpose prohibited or limited by, or contrary to any of the provisions of, sections 501, 502, 503, 504, 505, and 506 of Public Law 105–119, and all funds appropriated in this Act to the Legal Services Corporation shall be subject to the same terms and conditions set forth in such sections, except that all references in sections 502 and 503 to 1997 and 1998 shall be deemed to refer instead to 2012 and 2013, respectively, and except that sections 501 and 503 of Public Law 104–134 (referenced by Public Law 105–119) shall not apply to the amount made available under this heading.  
III 
Department of defense Department of defense—military OPERATION AND MAINTENANCE Operation and Maintenance, ArmyFor an additional amount for Operation and Maintenance, Army, $5,370,000, to remain available until September 30, 2013, for necessary expenses related to the consequences of Hurricane Sandy: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and Maintenance, NavyFor an additional amount for Operation and Maintenance, Navy, $40,015,000, to remain available until September 30, 2013, for necessary expenses related to the consequences of Hurricane Sandy: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and Maintenance, Air ForceFor an additional amount for Operation and Maintenance, Air Force, $8,500,000, to remain available until September 30, 2013, for necessary expenses related to the consequences of Hurricane Sandy: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and Maintenance, Army National GuardFor an additional amount for Operation and Maintenance, Army National Guard, $3,165,000, to remain available until September 30, 2013, for necessary expenses related to the consequences of Hurricane Sandy: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Operation and Maintenance, Air National GuardFor an additional amount for Operation and Maintenance, Air National Guard, $5,775,000, to remain available until September 30, 2013, for necessary expenses related to the consequences of Hurricane Sandy: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. PROCUREMENT Procurement of Ammunition, ArmyFor an additional amount for Procurement of Ammunition, Army, $1,310,000, to remain available until September 30, 2015, for necessary expenses related to the consequences of Hurricane Sandy: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. REVOLVING AND MANAGEMENT FUNDS Defense Working Capital FundsFor an additional amount for Defense Working Capital Funds, $24,200,000, to remain available until September 30, 2013, for necessary expenses related to the consequences of Hurricane Sandy: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.  
IV 
DEPARTMENT OF DEFENSE—CIVIL DEPARTMENT OF THE ARMY Corps of Engineers—Civil InvestigationsFor an additional amount for Investigations to expedite studies of flood and storm damage reduction related natural disasters, $50,000,000 at full Federal expense, to remain available until expended: 
Provided, That using $34,500,000 of the funds provided herein, the Secretary shall expedite and complete ongoing flood and storm damage reduction studies in areas that were impacted by Hurricanes Sandy and Isaac in the North Atlantic and Mississippi Valley Divisions of the U.S. Army Corps of Engineers: 
Provided further, That using up to $15,000,000 of the funds provided herein, the Secretary shall support an interagency planning process in conjunction with State, local and Tribal officials to develop plans to address the flood risks of vulnerable coastal populations, including innovative approaches to promote the long-term sustainability of the coastal ecosystems and communities to reduce the economic costs and risks associated with large-scale flood and storm events: 
Provided further, That using $500,000 of the funds provided herein, the Secretary shall conduct an evaluation of the performance of existing projects constructed by the U.S. Army Corps of Engineers and impacted by Hurricane Sandy for the purposes of determining their effectiveness and making recommendations for improvements thereto: 
Provided further, That as a part of the study, the Secretary shall identify institutional and other barriers to providing comprehensive protection to affected coastal areas and shall provide this report to the Committees on Appropriations of the House of Representatives and the Senate within 120 days of enactment of this Act: 
Provided further, That the amounts in this paragraph are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: 
Provided further, That the Assistant Secretary of the Army for Civil Works shall provide a monthly report to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of these funds, beginning not later than 60 days after enactment of this Act. Construction (including transfer of funds)For an additional amount for ‘‘Construction’’ to rehabilitate, repair and construct U.S. Army Corps of Engineers projects related to the consequences of natural disasters, $3,461,000,000, to remain available until expended: 
Provided, That $2,902,000,000 of the funds provided under this heading shall be used to reduce future flood risk in ways that will support the long-term sustainability of the coastal ecosystem and communities and reduce the economic costs and risks associated with large-scale flood and storm events that occurred in 2012 along the Gulf Coast and Atlantic Coast within the boundaries of the North Atlantic and Mississippi Valley Divisions of the Corps that were affected by Hurricanes Sandy and Isaac: 
Provided further, That efforts using these funds shall incorporate current science and engineering standards in constructing previously authorized Corps projects designed to reduce flood and storm damage risks and modifying existing Corps projects that do not meet these standards, with such modifications as the Secretary determines are necessary to incorporate these standards or to meet the goal of providing sustainable reduction to flooding and storm damage risks: 
Provided further, That these funds may be used to construct any project that is currently under study by the Corps for reducing flooding and storm damage risks in areas along the Atlantic coast within the North Atlantic or the Gulf Coast within the Mississippi Valley Divisions of the U.S. Army Corps of Engineers that suffered direct surge inundation impacts and significant monetary damages from Hurricanes Isaac or Sandy if the study demonstrates that the project will cost-effectively reduce those risks and is environmentally acceptable and technically feasible: 
Provided further, That local interests shall provide all lands, easements, rights-of-way, relocations and disposal areas (LERRDs) necessary for projects using these funds at no cost to the Government: 
Provided further, That cost sharing for implementation of any projects using these funds shall be 90 percent Federal and 10 percent non-Federal exclusive of LERRDs: 
Provided further, That the non-Federal cash contribution for projects using these funds shall be financed in accordance with the provisions of section 103(k) of Public Law 99–662 over a period of 30 years from the date of completion of the project or separable element: 
Provided further, That for these projects, the provisions of section 902 of the Water Resources Development Act of 1986 shall not apply to these funds: 
Provided further, That the Secretary may transfer up to $499,000,000 of the funds provided under this heading to other U.S. Army Corps of Engineers Accounts to address damages from previous natural disasters following normal policies and cost sharing: 
Provided further, That the Committees on Appropriations of the House of Representatives and the Senate shall be notified at least 15 days in advance of any such transfer: 
Provided further, That up to $51,000,000 of the funds provided under this heading shall be used to expedite continuing authorities projects along the coastal areas in States impacted by Hurricane Sandy within the boundaries of the North Atlantic Division: 
Provided further, That $9,000,000 of the funds provided under this heading shall be used for repairs to projects that were under construction and damaged by the impacts of Hurricane Sandy: 
Provided further, That any projects using funds appropriated under this heading shall be initiated only after non-Federal interests have entered into binding agreements with the Secretary requiring the non-Federal interests to pay 100 percent of the operation, maintenance, repair, replacement, and rehabilitation costs of the project and to hold and save the United States free from damages due to the construction or operation and maintenance of the project, except for damages due to the fault or negligence of the United States or its contractors: 
Provided further, That the Assistant Secretary of the Army for Civil Works shall submit to the Committees on Appropriations of the House of Representatives and the Senate a monthly report detailing the allocation and obligation of these funds, beginning not later than 60 days after the date of the enactment of this Act. Operation and maintenanceFor an additional amount for Operation and Maintenance, $821,000,000, to remain available until expended to dredge Federal navigation channels and repair damage to Corps projects nationwide related to natural disasters: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: 
Provided further, That the Assistant Secretary of the Army for Civil Works shall provide a monthly report to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of these funds, beginning not later than 60 days after enactment of this Act. Flood control and coastal emergenciesFor an additional amount for Flood Control and Coastal Emergencies, $1,008,000,000, to remain available until expended to prepare for flood, hurricane, and other natural disasters and support emergency operations, repairs and other activities in response to flood, hurricanes or other natural disasters as authorized by law: 
Provided, That $430,000,000 of the funds provided herein shall be utilized by the Corps to restore projects impacted by Hurricane Sandy in the North Atlantic Division of the U.S. Army Corps of Engineers to design profiles of the authorized projects: 
Provided further, That the provisions of section 902 of the Water Resources Development Act of 1986 shall not apply to funds provided under this heading: 
Provided further, That the amounts in this paragraph are designated by the Congress as being for an emergency requirement pursuant section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: 
Provided further, That the Assistant Secretary of the Army for Civil Works shall provide a monthly report to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of these funds, beginning not later than 60 days after enactment of this Act. ExpensesFor an additional amount for Expenses for increased efforts to oversee emergency response and recovery activities related to natural disasters, $10,000,000, to remain available until expended: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: 
Provided further, That the Assistant Secretary of the Army for Civil Works shall provide a monthly report to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of these funds, beginning not later than 60 days after enactment of this Act.  
V 
INDEPENDENT AGENCIES General services administration Real property activities Federal buildings fundFor an additional amount to be deposited in the Federal Buildings Fund, $7,000,000, to remain available until expended, notwithstanding 40 U.S.C. 3307, for necessary expenses related to the consequences of Hurricane Sandy, including repair and alteration of buildings under the custody and control of the Administrator of General Services, and real property management and related activities not otherwise provided for: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Small business administration Salaries and expensesFor an additional amount for Salaries and Expenses, $40,000,000, to remain available until September 30, 2014, of which $20,000,000 is for grants to or cooperative agreements with organizations to provide technical assistance related to disaster recovery, response, and long-term resiliency to small businesses that are recovering from Hurricane Sandy; and of which $20,000,000 is for grants or cooperative agreements for public-private partnerships to provide long-term economic development assistance to industries and/or regions affected by Hurricane Sandy through economic development initiatives, including innovation clusters, industry accelerators, supply-chain support, commercialization, and workforce development: 
Provided, That the Small Business Administration (SBA) shall expedite the delivery of assistance in disaster-affected areas by awarding grants or cooperative agreements for technical assistance only to current recipients of SBA grants or cooperative agreements using a streamlined application process that relies, to the maximum extent practicable, upon previously submitted documentation: 
Provided further, That the Administrator of the Small Business Administration shall waive the matching requirements under section 21(a)(4)(A) and 29(c) of the Small Business Act for any grant made using funds made available under this heading: 
Provided further, That in designing appropriate economic development initiatives and identifying those regions and industries most affected by Hurricane Sandy, the SBA shall work with other Federal agencies, State and local economic development entities, institutions of higher learning, and private sector partners: 
Provided further, That grants or cooperative agreements for public-private partnerships may be awarded to public or private nonprofit organizations, or any combination thereof: 
Provided further, That no later than 30 days after the date of enactment of this Act, or no less than 7 days prior to obligation of funds, whichever occurs earlier, the SBA shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed expenditure plan for funds provided under this heading: 
Provided further, That such amounts are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. OFFICE OF INSPECTOR GENERALFor an additional amount for Office of Inspector General for necessary expenses related to the consequences of Hurricane Sandy and other disasters, $5,000,000, to remain available until expended: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Disaster loans program account (Including transfer of funds)For an additional amount for Disaster Loans Program Account for the cost of direct loans authorized by section 7(b) of the Small Business Act, for necessary expenses related to Hurricane Sandy and other disasters, $500,000,000, to remain available until expended: 
Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: 
Provided further, That in addition, for administrative expenses to carry out the direct loan program authorized by section 7(b) of the Small Business Act in response to Hurricane Sandy and other disasters, $260,000,000, to remain available until expended, of which $250,000,000 is for direct administrative expenses of loan making and servicing to carry out the direct loan program, which may be transferred to and merged with the appropriations for Salaries and Expenses; and of which $10,000,000 is for indirect administrative expenses for the direct loan program, which may be transferred to and merged with the appropriations for Salaries and Expenses: 
Provided further, That such amounts are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. GENERAL PROVISIONS—THIS TITLE  
501.Section 7(d)(6) of the Small Business Act (15 U.S.C. 636(d)(6)) is amended by inserting after which are made under paragraph (1) of subsection (b) the following: : 
Provided further, That the Administrator, in obtaining the best available collateral for a loan of not more than $200,000 under paragraph (1) or (2) of subsection (b) relating to damage to or destruction of the property of, or economic injury to, a small business concern, shall not require the owner of the small business concern to use the primary residence of the owner as collateral if the Administrator determines that the owner has other assets with a value equal to or greater than the amount of the loan that could be used as collateral for the loan: 
Provided further, That nothing in the preceding proviso may be construed to reduce the amount of collateral required by the Administrator in connection with a loan described in the preceding proviso or to modify the standards used to evaluate the quality (rather than the type) of such collateral.  
VI 
Department of Homeland Security U.S. Customs and Border Protection salaries and expensesFor an additional amount for Salaries and Expenses for necessary expenses related to the consequences of Hurricane Sandy, $1,667,000: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: 
 Provided further, That a description of all property to be replaced, with associated costs, shall be submitted to the Committees on Appropriations of the Senate and the House of Representatives no later than 90 days after the date of enactment of this Act. U.S. Immigration and Customs Enforcement salaries and expensesFor an additional amount for Salaries and Expenses for necessary expenses related to the consequences of Hurricane Sandy, $855,000: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: 
 Provided further, That a description of all property to be replaced, with associated costs, shall be submitted to the Committees on Appropriations of the Senate and the House of Representatives no later than 90 days after the date of enactment of this Act. Coast Guard Acquisition, Construction, and Improvements (including transfer of funds)For an additional amount for Acquisition, Construction, and Improvements for necessary expenses related to the consequences of Hurricane Sandy, $274,233,000, to remain available until September 30, 2017: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: 
 Provided further, That notwithstanding the transfer limitation contained in section 503 of division D of Public Law 112–74, such funding may be transferred to other Coast Guard appropriations after notification as required in accordance with such section: 
 Provided further, That a description all facilities and property to be reconstructed and restored, with associated costs and time lines, shall be submitted to the Committees on Appropriations of the Senate and the House of Representatives no later than 90 days after the date of enactment of this Act. United States Secret Service salaries and expensesFor an additional amount for Salaries and Expenses for necessary expenses related to the consequences of Hurricane Sandy, $300,000: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: 
 Provided further, That a description of all property to be replaced, with associated costs, shall be submitted to the Committees on Appropriations of the Senate and the House of Representatives no later than 90 days after the date of enactment of this Act. Federal Emergency Management Agency Disaster Relief Fund (INCLUDING TRANSFER OF FUNDS)For an additional amount for the Disaster Relief Fund in carrying out the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), $11,487,735,000, to remain available until expended: 
Provided, That of the total amount provided, $5,379,000,000 shall be for major disasters declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.): 
 Provided further, That the amount in the previous proviso is designated by the Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985: 
 Provided further, That of the total amount provided, $6,108,735,000 is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 which shall be for major disasters declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.): 
 Provided further, That of the total amount provided, $3,000,000 shall be transferred to the Department of Homeland Security Office of Inspector General for audits and investigations related to disasters. Disaster Assistance Direct Loan Program AccountFor an additional amount for the cost of direct loans, $300,000,000, to remain available until expended, as authorized by section 417 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5184), of which up to $4,000,000 is for administrative expenses to carry out the direct loan program: 
Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: 
Provided further, That these funds are available to subsidize gross obligations for the principal amount of direct loans not to exceed $400,000,000: 
Provided further, That these amounts are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Science and Technology RESEARCH, DEVELOPMENT, ACQUISITION, AND OPERATIONSFor an additional amount for Research, Development, Acquisition, and Operations for necessary expenses related to the consequences of Hurricane Sandy, $3,249,000, to remain available until September 30, 2017: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Domestic Nuclear Detection Office SYSTEMS ACQUISITIONFor an additional amount for Systems Acquisition for necessary expenses related to the consequences of Hurricane Sandy for replacing or repairing U.S. Customs and Border Protection equipment, $3,869,000, to remain available until September 30, 2015: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. GENERAL PROVISIONS—THIS TITLE  
601. 
(a)Section 1309(a) of the National Flood Insurance Act of 1968 (42 U.S.C. 4016(a)) is amended by striking $20,725,000,000 and inserting $30,425,000,000.  
(b)The amount provided by this section is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 and as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010.  
(c)Effective dateThe amendment made by subsection (a) shall be considered to have taken effect on December 12, 2012.  
602.The Administrator of the Federal Emergency Management Agency, in cooperation with representatives of State, tribal, and local governments may give greater weight to the factors considered under section 206.48(b)(3) of title 44, Code of Federal Regulations, to accurately measure the acute needs of a population following a disaster in order to expedite a declaration of Individual Assistance under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).  
603.For determinations regarding compliance with codes and standards under the Federal Emergency Management Agency Public Assistance program (42 U.S.C. 5172), the Administrator of the Federal Emergency Management Agency, for major disasters declared on or after August 27, 2011, shall consider eligible the costs required to comply with a State’s Stream Alteration General Permit process, including any design standards required to be met as a condition of permit issuance.  
604.Notwithstanding any other provision of law, the Administrator of the Federal Emergency Management may recommend to the President an increase in the Federal cost share of the eligible cost of permanent work under section 406 and of emergency work under section 403 and section 407 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172) for damages resulting from Hurricane Sandy without delay.  
605.In administering the funds made available to address any major disaster declared during the period beginning on August 27, 2011 and ending on December 5, 2012, the Administrator of the Federal Emergency Management Agency shall establish a pilot program for the relocation of State facilities under section 406 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172), under which the Administrator may waive, or specify alternative requirements for, any regulation the Administrator administers to provide assistance, consistent with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), for the permanent relocation of State facilities, including administrative office buildings, medical facilities, laboratories, and related operating infrastructure (including heat, sewage, mechanical, electrical, and plumbing), that were significantly damaged as a result of the major disaster, are subject to flood risk, and are otherwise eligible for repair, restoration, reconstruction, or replacement under section 406 of that Act, if the Administrator determines that such relocation is practicable, and will be cost effective or more appropriate than repairing, restoring, reconstructing, or replacing the facility in its pre-disaster location, and if such relocation will effectively mitigate the flood risk to the facility. 
levees  
606. 
(a)DefinitionsIn this section— 
(1)the term Administrator means the Administrator of the Federal Emergency Management Agency; and  
(2)the term covered hazard mitigation land means land— 
(A)acquired and deed restricted under section 404(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c(b)) before, on, or after the date of enactment of this Act; and  
(B)that is located— 
(i)in a West North Central State; and  
(ii)in a community that— 
(I)is participating in the National Flood Insurance Program on the date on which a State, local, or tribal government submits an application requesting to construct a permanent flood risk reduction levee under subsection (b); and  
(II)certifies to the Administrator and the Chief of Engineers that the community will continue to participate in the National Flood Insurance Program.  
(b)AuthorityNotwithstanding clause (i) or (ii) of section 404(b)(2)(B) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c(b)(2)(B)), the Administrator shall approve the construction of a permanent flood risk reduction levee by a State, local, or tribal government on covered hazard mitigation land if the Administrator and the Chief of Engineers determine, through a process established by the Administrator and Chief of Engineers and funded entirely by the State, local, or tribal government seeking to construct the proposed levee, that— 
(1)construction of the proposed permanent flood risk reduction levee would more effectively mitigate against flooding risk than an open floodplain or other flood risk reduction measures;  
(2)the proposed permanent flood risk reduction levee complies with Federal, State, and local requirements, including mitigation of adverse impacts and implementation of floodplain management requirements, which shall include an evaluation of whether the construction, operation, and maintenance of the proposed levee would continue to meet best available industry standards and practices and would be the most cost-effective measure to protect against the assessed flood risk and minimizes future costs to the Federal Government;  
(3)the State, local, or tribal government seeking to construct the proposed levee has provided an adequate maintenance plan that documents the procedures the State, local, or tribal government will use to ensure that the stability, height, and overall integrity of the proposed levee and the structure and systems of the proposed levee are maintained, including— 
(A)specifying the maintenance activities to be performed;  
(B)specifying the frequency with which maintenance activities will be performed;  
(C)specifying the person responsible for performing each maintenance activity (by name or title);  
(D)detailing the plan for financing the maintenance of the levee; and  
(E)documenting the ability of the State, local, or tribal government to finance the maintenance of the levee.  
(c)Maintenance certification 
(1)In generalA State, local, or tribal government that constructs a permanent flood risk reduction levee under subsection (b) shall submit to the Administrator and the Chief of Engineers an annual certification indicating whether the State, local, or tribal government is in compliance with the maintenance plan provided under subsection (b)(3).  
(2)ReviewThe Chief of Engineers shall review a certification submitted under paragraph (1) and determine whether the State, local, or tribal government has complied with the maintenance plan.  
607.The Administrator of the Federal Emergency Management Agency shall cancel the liquidated balances of all remaining uncancelled or partially cancelled loans disbursed under the Community Disaster Loan Act of 2005 (Public Law 109–88) and the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Hurricane Recovery, 2006 (Public Law 109–234), as amended by section 4502 of the U.S. Troop Readiness, Veterans’ Care, Katrina Recovery, and Iraq Accountability Appropriations Act, 2007 (Public Law 110–28) to the extent that revenues of the local government during the period following the major disaster are insufficient to meet the budget of the local government, including additional disaster-related expenses of a municipal character. In calculating a community’s revenues while determining cancellation, the Administrator shall exclude revenues for special districts and any other revenues that are required by law to be disbursed to other units of local government or used for specific purposes more limited than the scope allowed by the General Fund. In calculating a community’s expenses, the Administrator shall include disaster-related capital expenses for which the community has not been reimbursed by Federal or insurance proceeds, debt service expenses, and accrued but unpaid uncompensated absences (vacation and sick pay). In calculating the operating deficit of the local government, the Administrator shall also consider all interfund transfers. When considering the period following the disaster, the Administrator may consider a period of 3, 5, or 7 full fiscal years after the disaster, beginning on the date of the declaration, in determining eligibility for cancellation. The criteria for cancellation do not apply to those loans already cancelled in full. Applicants shall submit supplemental documentation in support of their applications for cancellation on or before April 30, 2014, and the Administrator shall issue determinations and resolve any appeals on or before April 30, 2015. Loans not cancelled in full shall be repaid not later than September 30, 2035. The Administrator may use funds provided under Public Law 109–88 to reimburse those communities that have repaid all or a portion of loans, including interest, provided as Special Community Disaster Loans under Public Law 109–88 or Public Law 109–234, as amended by section 4502 of Public Law 110–28. Further, the Administrator may use funds provided under Public Law 109–88 for necessary expenses to carry out this provision: 
Provided, That the entire amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.  
608.The Inspector General shall review the applications for public assistance provided through the Disaster Relief Fund with a project cost that exceeds $10,000,000 and the resulting decisions issued by the Federal Emergency Management Agency for category A debris removal for DR–1786 upon receipt of a request from an applicant made no earlier than 90 days after filing an appeal with the Federal Emergency Management Agency without regard to whether the Administrator of the Federal Emergency Management Agency has issued a final agency determination on the application for assistance: 
Provided, That not later than 180 days after the date of such request, the Inspector General shall determine whether the Federal Emergency Management Agency correctly applied its rules and regulations to determine eligibility of the applicant’s claim: 
Provided further, That if the Inspector General finds that the Federal Emergency Management Agency determinations related to eligibility and cost involved a misapplication of its rules and regulations, the applicant may submit the dispute to the arbitration process established under the authority granted under section 601 of Public Law 111–5 not later than 15 days after the date of issuance of the Inspector General’s finding in the previous proviso: 
Provided further, That if the Inspector General finds that the Federal Emergency Management Agency provided unauthorized funding, that the Federal Emergency Management Agency shall take corrective action. 
Disaster recovery  
609. 
(a)Short titleThis section may be cited as the Disaster Recovery Act of 2012.  
(b)Hazard mitigation 
(1)In generalSection 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c) is amended by adding at the end the following: 
 
(d)Expedited procedures 
(1)In generalFor the purpose of providing assistance under this section, the President shall ensure that— 
(A)adequate resources are devoted to ensuring that applicable environmental reviews under the National Environmental Policy Act and historic preservation reviews under the National Historic Preservation Act are completed on an expeditious basis; and  
(B)the shortest existing applicable process under the National Environmental Policy Act and the National Historic Preservation Act shall be utilized.  
(2)Authority for other expedited proceduresThe President may utilize expedited procedures in addition to those required under paragraph (1) for the purpose of providing assistance under this section, such as those under the Prototype Programmatic Agreement of the Federal Emergency Management Agency, for the consideration of multiple structures as a group and for an analysis of the cost-effectiveness and fulfillment of cost-share requirements for proposed hazard mitigation measures.  
(e)Advance assistanceThe President may provide not more than 25 percent of the amount of the estimated cost of hazard mitigation measures to a State grantee eligible for a grant under this section before eligible costs are incurred. .  
(2)Establishment of criteria relating to administration of hazard mitigation assistance by statesSection 404(c)(2) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c(c)(2)) is amended by inserting Until such time as the Administrator promulgates regulations to implement this paragraph, the Administrator may waive notice and comment rulemaking if the Administrator determines doing so is necessary to expeditiously implement this section and may carry out the alternative procedures under this section as a pilot program after applications submitted under paragraph (1)..  
(3)ApplicabilityThe authority under the amendments made by this subsection shall apply for— 
(A)any major disaster or emergency declared under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) on or after the date of enactment of this Act; and  
(B)a major disaster or emergency declared before the date of enactment of this Act for which the period for processing requests for assistance has not ended on the date of enactment of this Act.  
(c)Public assistance program alternative proceduresTitle IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 et seq.) is amended— 
(1)by redesignating section 425 (42 U.S.C. 5189e) relating to essential service providers, as added by section 607 of the SAFE Port Act (Public Law 109–347; 120 Stat. 1941) as section 427; and  
(2)by adding at the end the following: 
 
428.Public assistance program alternative procedures 
(a)In generalThe Administrator of the Federal Emergency Management Agency may approve projects under the alternative procedures adopted under this section for— 
(1)any major disaster or emergency declared on or after the date of enactment of this section; and  
(2)any project relating to a major disaster or emergency declared before the date of enactment of this section for which construction has not begun on the date of enactment of this section.  
(b)AdoptionThe Administrator, in coordination with States, tribal, and local governments, and owners or operators of private nonprofit facilities, may adopt alternative procedures to administer assistance provided under sections 403(a)(3)(A), 406, 407, and 502(a)(5).  
(c)GoalsAny procedures adopted under subsection (b) shall further the goals of— 
(1)reducing the costs to the Federal Government of providing such assistance;  
(2)increasing flexibility in the administration of such assistance;  
(3)expediting the provision of such assistance to States, tribal, and local governments and to owners or operators of private nonprofit facilities; and  
(4)providing financial incentives and disincentives for the State, tribal, or local government, or owner or operator of a private nonprofit facility for the timely and cost-effective completion of projects with such assistance.  
(d)Voluntary participationParticipation in alternative procedures adopted under this section shall be at the election of a State, tribal, or local government, or owner or operator of a private nonprofit facility consistent with procedures determined by the Administrator.  
(e)Requirements for proceduresThe alternative procedures adopted under subsection (b) shall include— 
(1)for repair, restoration, and replacement of damaged facilities under section 406— 
(A)making grants on the basis of fixed estimates, if the State, tribal, or local government, or owner or operator of the private nonprofit facility agrees to be responsible for any actual costs that exceed the estimate;  
(B)providing an option for a State, tribal, or local government, or owner or operator of a private nonprofit facility to elect to receive an in-lieu contribution, without reduction, on the basis of estimates of— 
(i)the cost of repair, restoration, reconstruction, or replacement of a public facility owned or controlled by the State, tribal, or local government or the owner or operator of a private nonprofit facility; and  
(ii)management expenses;  
(C)consolidating, to the extent determined appropriate by the Administrator, the facilities of a State, tribal, or local government, or owner or operator of a private nonprofit facility as a single project based upon the estimates adopted under the procedures;  
(D)if the actual costs of a project completed under the procedures are less than the estimated costs thereof, the Administrator may permit a grantee or subgrantee to use all or part of the excess funds for purposes of— 
(i)cost-effective activities that reduce the risk of future damage, hardship, or suffering from a major disaster; and  
(ii)other activities to improve future Public Assistance operations or planning;  
(E)in determining eligible cost under section 406, the Administrator shall make available, at an applicant’s request and where the Federal Emergency Management Agency or the certified cost estimate prepared by the applicant’s professionally licensed engineers has estimated an eligible Federal share for a project of not less than $5,000,000, an independent expert panel to validate the estimated eligible cost consistent with applicable regulations and policies implementing this section;  
(F)in determining eligible cost under section 406, the Administrator shall, at the applicant’s request, consider properly conducted and certified cost estimates prepared by professionally licensed engineers (mutually agreed upon by the Administrator and the applicant), to the extent that such estimates comply with applicable regulation, policy, and guidance; and  
(2)for debris removal under sections 403(a)(3)(A), 407, and 502(a)(5)— 
(A)making grants on the basis of fixed estimates to provide financial incentives and disincentives for the timely or cost effective completion if the State, tribal, or local government, or owner or operator of the private nonprofit facility agrees to be responsible to pay for any actual costs that exceed the estimate;  
(B)using a sliding scale for the Federal share for removal of debris and wreckage based on the time it takes to complete debris and wreckage removal;  
(C)allowing use of program income from recycled debris without offset to the grant amount;  
(D)reimbursing base and overtime wages for employees and extra hires of a State, tribal, or local government, or owner or operator of a private nonprofit facility performing or administering debris and wreckage removal;  
(E)providing incentives to State, tribal, and local governments to have a debris management plan approved by the Federal Emergency Management Agency and have pre-qualified one or more debris and wreckage removal contractors before the date of declaration of the major disaster; and  
(F)if the actual costs of projects under subparagraph (A) are less than the estimated costs of the project, the Administrator may permit a grantee or subgrantee to use all or part of the excess funds for— 
(i)debris management planning;  
(ii)acquisition of debris management equipment for current or future use; and  
(iii)other activities to improve future debris removal operations, as determined by the Administrator.  
(f)Waiver authorityUntil such time as the Administrator promulgates regulations to implement this section, the Administrator may waive notice and comment rulemaking, if the Administrator determines the waiver is necessary to expeditiously implement this section, and may carry out the alternative procedures under this section as a pilot program.  
(g)ReimbursementThe guidelines for reimbursement for costs under subsection (e)(2)(D) shall assure that no State, tribal, or local government is denied reimbursement for overtime payments that are required pursuant to the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.). .  
(d)Simplified proceduresSection 422 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5189) is amended— 
(1)by striking If the Federal estimate and inserting the following: 
 
(a)In generalIf the Federal estimate ;  
(2)by inserting or, if the Administrator has established a threshold under subsection (b), the amount established under subsection (b) after $35,000 the first place it appears;  
(3)by inserting or, if applicable, the amount established under subsection (b), after $35,000 amount; and  
(4)by adding at the end the following: 
 
(b)Threshold 
(1)ReportNot later than 1 year after the date of enactment of the Disaster Recovery Act of 2012, the President, acting through the Administrator of the Federal Emergency Management Agency (in this section referred to as the Administrator), shall— 
(A)complete an analysis to determine whether an increase in the threshold for eligibility under subsection (a) is appropriate, which shall include consideration of cost-effectiveness, speed of recovery, capacity of grantees, past performance, and accountability measures; and  
(B)submit to the appropriate committees of the Congress (as defined in section 602 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 701)) a report regarding the analysis conducted under subparagraph (A).  
(2)AmountAfter the Administrator submits the report required under paragraph (1), the President shall direct the Administrator to— 
(A)immediately establish a threshold for eligibility under this section in an appropriate amount, without regard to chapter 5 of title 5, United States Code; and  
(B)adjust the threshold annually to reflect changes in the Consumer Price Index for all Urban Consumers published by the Department of Labor.  
(3)ReviewNot later than 3 years after the date on which the Administrator establishes a threshold under paragraph (2), and every 3 years thereafter, the President, acting through the Administrator, shall review the threshold for eligibility under this section. .  
(e)Essential assistanceSection 403 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170b) is amended by adding at the end the following: 
 
(d)Salaries and benefits 
(1)In generalIf the President declares a major disaster or emergency for an area within the jurisdiction of a State, tribal, or local government, the President may reimburse the State, tribal, or local government for costs relating to— 
(A)basic pay and benefits for permanent employees of the State, tribal, or local government conducting emergency protective measures under this section, if— 
(i)the work is not typically performed by the employees; and  
(ii)the type of work may otherwise be carried out by contract or agreement with private organizations, firms, or individuals; or  
(B)overtime and hazardous duty compensation for permanent employees of the State, tribal, or local government conducting emergency protective measures under this section.  
(2)OvertimeThe guidelines for reimbursement for costs under paragraph (1) shall ensure that no State, tribal, or local government is denied reimbursement for overtime payments that are required pursuant to the Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.).  
(3)No effect on mutual aid pactsNothing in this subsection shall effect the ability of the President to reimburse labor force expenses provided pursuant to an authorized mutual aid pact. .  
(f)Unified federal reviewTitle IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act, as amended by subsection (c), is amended by adding at the end the following: 
 
429.Unified federal review 
(a)In generalNot later than 18 months after the date of enactment of the Disaster Recovery Act of 2012, and in consultation with the Council on Environmental Quality and the Advisory Council on Historic Preservation, the President shall establish an expedited and unified interagency review process to ensure compliance with environmental and historic requirements under Federal law relating to disaster recovery projects, in order to expedite the recovery process, consistent with applicable law.  
(b)ContentsThe review process established under this section shall include mechanisms to expeditiously address delays that may occur during the recovery from a major disaster, and shall be updated as appropriate, consistent with applicable law. .  
(g)Dispute resolution pilot program 
(1)DefinitionsIn this subsection— 
(A)the term Administrator means the Administrator of the Federal Emergency Management Agency; and  
(B)the term eligible assistance means assistance— 
(i)under section 403, 406, or 407 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170b, 5172, 5173);  
(ii)for which the legitimate amount in dispute is not less than $1,000,000, which the Administrator shall adjust annually to reflect changes in the Consumer Price Index for all Urban Consumers published by the Department of Labor; and  
(iii)for which the applicant has a non-Federal share.  
(2)Procedures 
(A)In generalNot later than 180 days after the date of enactment of this Act, and in order to facilitate an efficient recovery from major disasters, the Administrator shall establish procedures under which an applicant may request the use of alternative dispute resolution, including arbitration by an independent review panel, to resolve disputes relating to eligible assistance.  
(B)Binding effectA decision by an independent review panel under this subsection shall be binding upon the parties to the dispute.  
(C)ConsiderationsThe procedures established under this subsection shall— 
(i)allow a party of a dispute relating to eligible assistance to request an independent review panel for the review;  
(ii)require a party requesting an independent review panel as described in clause (i) to agree to forego rights to any further appeal of the dispute relating to any eligible assistance;  
(iii)require that the sponsor of an independent review panel for any alternative dispute resolution under this subsection shall be— 
(I)an individual or entity unaffiliated with the dispute (which may include a Federal agency, an administrative law judge, or a reemployed annuitant who was an employee of the Federal Government) selected by the Administrator; and  
(II)responsible for identifying and maintaining an adequate number of independent experts qualified to review and resolve disputes under this subsection;  
(iv)require an independent review panel to— 
(I)resolve any remaining disputed issue in accordance with all applicable laws, regulations, and Federal Emergency Management Agency interpretations of those laws through its published policies and guidance;  
(II)consider only evidence contained in the administrative record, as it existed at the time at which the Federal Emergency Management Agency made its initial decision;  
(III)only set aside a decision of the Federal Emergency Management Agency found to be arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law; and  
(IV)in the case of a finding of material fact adverse to the claimant made on first appeal, only set aside or reverse such finding if the finding is clearly erroneous;  
(v)require an independent review panel to expeditiously issue a written decision for any alternative dispute resolution under this subsection; and  
(vi)direct that if an independent review panel for any alternative dispute resolution under this subsection determines that the basis upon which a party submits a request for alternative dispute resolution is frivolous, the independent review panel shall direct the party to pay the reasonable costs of the Federal Emergency Management Agency relating to the review by the independent review panel.  
(D)Funds receivedAny funds received by the Federal Emergency Management Agency under the authority under this subsection shall be deposited to the credit of the appropriation or appropriations available for the eligible assistance in dispute on the date on which the funds are received.  
(3)SunsetA request for review by an independent review panel under this subsection may not be made after December 31, 2015.  
(4)Report 
(A)In generalNot later than 270 days after the termination of authority under this subsection pursuant to paragraph (3), the Comptroller General of the United States shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report analyzing the effectiveness of the program under this subsection.  
(B)ContentsThe report submitted under subparagraph (A) shall include— 
(i)a determination of the availability of data required to complete the report;  
(ii)an assessment of the effectiveness of the program under this subsection, including an assessment of whether the program expedited or delayed the disaster recovery process;  
(iii)an assessment of whether the program increased or decreased costs to administer section 403, 406, or 407 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act;  
(iv)an assessment of the procedures and safeguards that the independent review panels established to ensure objectivity and accuracy, and the extent to which they followed those procedures and safeguards;  
(v)a recommendation as to whether any aspect of the program under this subsection should be made a permanent authority; and  
(vi)recommendations for any modifications to the authority or the administration of the authority under this subsection in order to improve the disaster recovery process.  
(h)Individual assistance factorsIn order to provide more objective criteria for evaluating the need for assistance to individuals and to speed a declaration of a major disaster or emergency under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), not later than 1 year after the date of enactment of this Act, the Administrator of the Federal Emergency Management Agency, in cooperation with representatives of State, tribal, and local emergency management agencies, shall review, update, and revise through rulemaking the factors considered under section 206.48 of title 44, Code of Federal Regulations (including section 206.48(b)(2) of such title relating to trauma and the specific conditions or losses that contribute to trauma), to measure the severity, magnitude, and impact of a disaster.  
(i)Child careSection 408(e)(1) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(e)(1)) is amended— 
(1)in the paragraph heading, by inserting Child care, after Dental,; and  
(2)by inserting child care, after dental,.  
(j)Temporary housingSection 408(c)(1)(B) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174(c)(1)(B)) is amended— 
(1)by redesignating clauses (ii) and (iii) as clauses (iii) and (iv), respectively;  
(2)by inserting after clause (i) the following: 
 
(ii)Lease and repair of rental units for temporary housing 
(I)In generalThe President, to the extent it would be a cost effective alternative to other temporary housing options, may— 
(aa)enter into lease agreements with owners of multifamily rental property located in areas covered by a major disaster declaration to house individuals and households eligible for assistance under this section; and  
(bb)make repairs or improvement to properties under such lease agreements, to the extent necessary to serve as safe and adequate temporary housing.  
(II)Improvements or repairsUnder the terms of any lease agreement for property entered into under this subsection, the value of the improvements or repairs shall be deducted from the value of the lease agreement; and may not exceed the value of the lease agreement.  
(III)Period of assistanceThe President may not provide direct assistance under this clause with respect to a major disaster after the end of the 18-month period beginning on the date of declaration of the major disaster by the President, except that the President may extend that period if the President determines that due to extraordinary circumstances an extension would be in the public interest. ; and  
(3)in clause (iv), as so redesignated, by striking clause (ii) and inserting clause (iii).  
(k)Tribal requests for a major disaster or emergency declaration under the Stafford Act 
(1)Major disaster requestsSection 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) is amended— 
(A)by striking All requests for a declaration and inserting (a) In general.—All requests for a declaration; and  
(B)by adding at the end the following: 
 
(b)Indian tribal government requests 
(1)In generalThe Chief Executive of an affected Indian tribal government may submit a request for a declaration by the President that a major disaster exists consistent with the requirements of subsection (a).  
(2)ReferencesIn implementing assistance authorized by the President under this Act in response to a request of the Chief Executive of an affected Indian tribal government for a major disaster declaration, any reference in this Act, except sections 310 and 326, to a State or the Governor of a State is deemed to refer to an affected Indian tribal government or the Chief Executive of an affected Indian tribal government, as appropriate.  
(3)Savings provisionNothing in this subsection shall prohibit an Indian tribal government from receiving assistance under this Act through a declaration made by the President at the request of a State under subsection (a) if the President does not make a declaration under this subsection for the same incident.  
(c)Cost share adjustments for indian tribal governments 
(1)In generalIn providing assistance to an Indian tribal government under this Act, the President may waive or adjust any payment of a non-Federal contribution with respect to the assistance if— 
(A)the President has the authority to waive or adjust the payment under another provision of this Act; and  
(B)the President determines that the waiver or adjustment is necessary and appropriate.  
(2)Criteria for making determinationsThe President shall establish criteria for making determinations under paragraph (1)(B). .  
(2)Emergency requestsSection 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191) is amended by adding at the end the following: 
 
(c)Indian tribal government requests 
(1)In generalThe Chief Executive of an affected Indian tribal government may submit a request for a declaration by the President that an emergency exists consistent with the requirements of subsection (a).  
(2)ReferencesIn implementing assistance authorized by the President under this Act in response to a request of the Chief Executive of an affected Indian tribal government for an emergency declaration, any reference in this Act, except sections 310 and 326, to a State or the Governor of a State is deemed to refer to an affected Indian tribal government or the Chief Executive of an affected Indian tribal government, as appropriate.  
(3)Savings provisionNothing in this subsection shall prohibit an Indian tribal government from receiving assistance under this Act through a declaration made by the President at the request of a State under subsection (a) if the President does not make a declaration under this subsection for the same incident. .  
(3)DefinitionsSection 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122) is amended— 
(A)in paragraph (7)(B) by striking ; and and inserting , that is not an Indian tribal government as defined in paragraph (6); and;  
(B)by redesignating paragraphs (6) through (10) as paragraphs (7) through (11), respectively;  
(C)by inserting after paragraph (5) the following: 
 
(6)Indian tribal governmentThe term Indian tribal government means the governing body of any Indian or Alaska Native tribe, band, nation, pueblo, village, or community that the Secretary of the Interior acknowledges to exist as an Indian tribe under the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a et seq.). ; and  
(D)by adding at the end the following: 
 
(12)Chief executiveThe term Chief Executive means the person who is the Chief, Chairman, Governor, President, or similar executive official of an Indian tribal government. .  
(4)ReferencesTitle I of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) is amended by adding after section 102 the following: 
 
103.ReferencesExcept as otherwise specifically provided, any reference in this Act to State and local, State or local, State, and local, State, or local, or State, local (including the plural form of such terms) with respect to governments or officials and any reference to a local government in sections 406(d)(3) and 417 shall be deemed to refer also to Indian tribal governments and officials, as appropriate. .  
(5)Regulations 
(A)IssuanceThe President shall issue regulations to carry out the amendments made by this subsection.  
(B)FactorsIn issuing regulations under this paragraph, the President shall consider the unique conditions that affect the general welfare of Indian tribal governments.  
(l)ReportNot later than 90 days after the date of enactment of this Act, the Chair of the Hurricane Sandy Rebuilding Task Force established by the President, in consultation with the Administrator of the Federal Emergency Management Agency, the Secretary of the Treasury, and others whom the Chair determines to be appropriate, shall submit to the Committee on Appropriations and the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Appropriations and the Committee on Transportation and Infrastructure of the House of Representatives a report that includes a discussion of— 
(1)the impacts of Hurricane Sandy on local government budgets in States where a major disaster has been declared, including revenues from taxes, fees, and other sources, and expenses related to operations, debt obligations, and unreimbursed disaster-related costs;  
(2)the availability of loans from private sources to address such impacts, including information on interest rates, repayment terms, securitization requirements, and the ability of affected local governments to qualify for such loans;  
(3)the availability of Federal resources to address the budgetary impacts of Hurricane Sandy upon local governments;  
(4)the ability of the Community Disaster Loan program authorized under section 417 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5184) to effectively and expeditiously address budgetary impacts of Hurricane Sandy and other disasters upon local governments, including— 
(A)an assessment of the current statutory limits on loan amounts;  
(B)the regulations, policies, and procedures governing program mobilization to communities in need and expeditious processing of loan applications;  
(C)information on interest rates, repayment terms, securitization requirements, and ability of affected local governments to qualify for such loans;  
(D)criteria governing the cancellation of such loans, including appropriate classification of available revenues and eligible expenses, and the consistency of program rules with customary local government budgetary practices and State or local laws that affect the specific budgetary practices of local governments affected by Hurricane Sandy and other disasters;  
(E)repayment terms and timeframes on loans that do not qualify for cancellation;  
(F)options for Congressional consideration related to legislative modifications of this program, and any other applicable provisions of Federal law, in order to address the budgetary impacts of Hurricane Sandy and other disasters upon local governments; and  
(G)recommendations on steps the Federal Emergency Management Agency may take in order to improve program administration, effectiveness, communications, and speed; and  
(5)potential consequences of Federal action or inaction to address the budgetary impacts of Hurricane Sandy upon local governments.  
(m)ApplicabilityUnless otherwise specified, this section and the amendments made by this section shall apply for— 
(1)any major disaster or emergency declared under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) on or after the date of enactment of this Act; and  
(2)a major disaster or emergency declared before the date of enactment of this Act for which the period for processing requests for assistance has not ended on the date of enactment of this Act.  
VII 
Department of the Interior Fish and Wildlife Service constructionFor an additional amount for Construction for necessary expenses incurred to prepare for, respond to, and recover from Hurricane Sandy, $78,000,000, to remain available until expended: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. National Park Service Historic preservation fundFor an additional amount for the Historic Preservation Fund for necessary expenses related to the consequences of Hurricane Sandy, $50,000,000, to remain available until September 30, 2015, including costs to states necessary to complete compliance activities required by section 106 of the National Historic Preservation Act and costs needed to administer the program: 
Provided, That grants shall only be available for areas that have received a major disaster declaration pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.): 
Provided further, That individual grants shall not be subject to a non-Federal matching requirement: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. constructionFor an additional amount for Construction for necessary expenses incurred to prepare for, respond to, and recover from Hurricane Sandy, $348,000,000, to remain available until expended: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Bureau of Safety and Environmental Enforcement Oil spill researchFor an additional amount for Oil Spill Research for necessary expenses related to the consequences of Hurricane Sandy, $3,000,000, to remain available until expended: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Departmental Operations Office of the secretary (including transfer of funds)For an additional amount for Departmental Operations and any Department of the Interior component bureau or office for necessary expenses related to the consequences of Hurricane Sandy and for other activities related to storms and natural disasters, $150,000,000, to remain available until expended: 
Provided, That funds appropriated herein shall be used to restore and rebuild parks, refuges, and other public assets; increase the resiliency and capacity of coastal habitat and infrastructure to withstand future storms and reduce the amount of damage caused by such storms; protect natural and cultural values; and assist State, tribal and local governments: 
Provided further, That the Secretary may transfer these funds to any other account in the Department and may expend such funds by direct expenditure, grants, or cooperative agreements, including grants to or cooperative agreements with States, Tribes, and municipalities, to carry out the purposes provided herein: 
Provided further, That the Secretary shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan for the amounts provided herein within 60 days of enactment of this Act: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Environmental Protection Agency Environmental programs and managementFor an additional amount for Environmental Programs and Management for necessary expenses related to the consequences of Hurricane Sandy, $725,000, to remain available until expended: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Hazardous substance superfundFor an additional amount for Hazardous Substance Superfund for necessary expenses related to the consequences of Hurricane Sandy, $2,000,000, to remain available until expended: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Leaking underground storage tank fundFor an additional amount for Leaking Underground Storage Tank Fund for necessary expenses related to the consequences of Hurricane Sandy, $5,000,000, to remain available until expended: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. State and tribal assistance grantsFor an additional amount for State and Tribal Assistance Grants, $810,000,000, to remain available until expended, of which $700,000,000 shall be for capitalization grants for the Clean Water State Revolving Funds under Title VI of the Federal Water Pollution Control Act, and of which $110,000,000 shall be for capitalization grants under section 1452 of the Safe Drinking Water Act: 
Provided, That notwithstanding section 604(a) of the Federal Water Pollution Control Act and section 1452(a)(1)(D) of the Safe Drinking Water Act, funds appropriated herein shall be provided to States that have received a major disaster declaration pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) for Hurricane Sandy: 
Provided further, That no eligible state shall receive less than two percent of such funds: 
Provided further, That funds appropriated herein shall not be subject to the matching or cost share requirements of sections 602(b)(2), 602(b)(3) or 202 of the Federal Water Pollution Control Act nor the matching requirements of section 1452(e) of the Safe Drinking Water Act: 
Provided further, That notwithstanding the requirements of section 603(d) of the Federal Water Pollution Control Act, for the funds appropriated herein, each State shall use not less than 50 percent of the amount of its capitalization grants to provide additional subsidization to eligible recipients in the form of forgiveness of principal, negative interest loans or grants or any combination of these: 
Provided further, That the funds appropriated herein shall only be used for eligible projects whose purpose is to reduce flood damage risk and vulnerability or to enhance resiliency to rapid hydrologic change or a natural disaster at treatment works as defined by section 212 of the Federal Water Pollution Control Act or any eligible facilities under section 1452 of the Safe Drinking Water Act, and for other eligible tasks at such treatment works or facilities necessary to further such purposes: 
Provided further, That notwithstanding the definition of treatment works in section 212 of the Federal Water Pollution Control Act, and subject to the purposes described herein, the funds appropriated herein shall be available for the purchase of land and easements necessary for the siting of eligible treatment works projects: 
Provided further, That the Administrator may retain up to $1,000,000 of the funds appropriated herein for management and oversight of the requirements of this section: 
Provided further, That such amounts are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Related agencies Department of agriculture Forest Service Capital improvement and maintenanceFor an additional amount for Capital Improvement and Maintenance for necessary expenses related to the consequences of Hurricane Sandy, $4,400,000, to remain available until expended: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. OTHER RELATED AGENCY Smithsonian Institution Salaries and expensesFor an additional amount for Salaries and Expenses for necessary expenses related to the consequences of Hurricane Sandy, $2,000,000, to remain available until expended: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.  
VIII 
DEPARTMENT OF LABOR Employment and Training Administration Training and employment services (including transfer of funds)For an additional amount for Training and Employment Services, $50,000,000, for the dislocated workers assistance national reserve for necessary expenses resulting from Hurricane Sandy, which shall be available from the date of enactment of this Act through September 30, 2013: 
Provided, That the Secretary of Labor may transfer up to $3,500,000 of such funds to any other Department of Labor account for other Hurricane Sandy reconstruction and recovery needs, including worker protection activities: 
Provided further, That such amounts are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. DEPARTMENT OF HEALTH AND HUMAN SERVICES Administration for Children and Families Social services block grantFor an additional amount for Social Services Block Grant, $500,000,000, for necessary expenses resulting from Hurricane Sandy in States for which the President declared a major disaster under title IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act, notwithstanding section 2003 and paragraphs (1) and (4) of section 2005(a) of the Social Security Act: 
Provided, That, notwithstanding section 2002 of the Social Security Act, the distribution of such amount shall be limited to States directly affected by these events: 
Provided further, That section 2002(c) of the Social Security Act shall be applied to funds appropriated in this paragraph by substituting succeeding 2 fiscal years for succeeding fiscal year: 
Provided further, That funds appropriated in this paragraph are in addition to the entitlement grants authorized by section 2002(a)(1) of the Social Security Act and shall not be available for such entitlement grants: 
Provided further, That in addition to other uses permitted by title XX of the Social Security Act, funds appropriated in this paragraph may be used for health services (including mental health services), and for costs of renovating, repairing, or rebuilding health care facilities (including mental health facilities), child care facilities, or other social services facilities: 
Provided further, That notwithstanding paragraphs (2) and (8) of section 2005(a) of the Social Security Act, a State may use up to 10 percent of its allotment of funds appropriated in this paragraph to supplement any other funds available for the following costs, subject to guidelines established by the Secretary, for health care providers (as defined by the Secretary): (a) payments to compensate employees of health care providers for wages lost as a direct result of Hurricane Sandy, and (b) payments to support the viability of health care providers with facilities that were substantially damaged as a direct result of Hurricane Sandy: 
Provided further, That funds appropriated in this paragraph are also available for costs incurred up to 3 days prior to Hurricane Sandy’s October 29, 2012, landfall, subject to Federal review of documentation of the cost of services provided: 
Provided further, That none of the funds appropriated in this paragraph shall be available for costs that are reimbursed by the Federal Emergency Management Agency or insurance: 
Provided further, That, with respect to the Federal interest in real property acquired or on which construction or major renovation of facilities (as such terms are defined in 45 CFR 1309.3) is undertaken with these funds, procedures equivalent to those specified in Subpart C of 45 CFR Part 1309 shall apply: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Children and family services programsFor an additional amount for Children and Families Services Programs, $100,000,000, for making payments under the Head Start Act in States for which the President declared a major disaster under title IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act as a result of Hurricane Sandy: 
Provided, That funds appropriated in this paragraph are not subject to the allocation requirements of section 640(a) or the matching requirements of section 640(b) of the Head Start Act: 
Provided further, That funds appropriated in this paragraph shall be available through September 30, 2014 for activities to assist affected Head Start agencies, including technical assistance, costs of Head Start services (including supportive services for children and families, and provision of mental health services for children affected by Hurricane Sandy), and costs of renovating, repairing, or rebuilding those Head Start facilities damaged as a result of Hurricane Sandy: 
Provided further, That none of the funds appropriated in this paragraph shall be included in the calculation of the base grant in subsequent fiscal years, as such term is used in section 640(a)(7)(A) of the Head Start Act: 
Provided further, That none of the funds appropriated in this paragraph shall be available for costs that are reimbursed by the Federal Emergency Management Agency or by insurance: 
Provided further, That such amounts are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Office of the Secretary Public health and social services emergency fund (including transfer of funds)For an additional amount for Public Health and Social Services Emergency Fund for disaster response and recovery, and other expenses related to Hurricane Sandy, and for other disaster-response activities, $200,000,000, to remain available until expended: 
Provided, That these funds may be transferred by the Secretary to accounts within the Department of Health and Human Services, and shall be available only for the purposes provided in this paragraph: 
Provided further, That the transfer authority provided in this paragraph is in addition to any other transfer authority available in this or any other Act: Provided further, That obligations incurred for the purposes provided herein prior to the enactment of this Act may be charged to this appropriation: Provided further, That funds appropriated in this paragraph may be used to make grants for renovating, repairing, or rebuilding non-Federal research facilities damaged as a result of Hurricane Sandy: 
Provided further, That funds appropriated under this paragraph shall not be available for costs that are eligible for reimbursement by the Federal Emergency Management Agency or are covered by insurance: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Related Agency Social Security Administration Limitation on administrative expensesFor an additional amount for Limitation on Administrative Expenses, $2,000,000, for necessary expenses resulting from Hurricane Sandy: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.  
IX 
DEPARTMENT OF DEFENSE MILITARY CONSTRUCTION Military Construction, Army National GuardFor an additional amount for Military Construction, Army National Guard, $24,200,000, to remain available until September 30, 2014, for necessary expenses related to the consequences of Hurricane Sandy: 
Provided, That such funds may be obligated or expended for planning and design and military construction projects not otherwise authorized by law: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. DEPARTMENT OF VETERANS AFFAIRS Veterans Health Administration Medical servicesFor an additional amount for Medical Services, $21,000,000, to remain available until September 30, 2014, for necessary expenses related to the consequences of Hurricane Sandy: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Medical facilitiesFor an additional amount for Medical Facilities, $6,000,000, to remain available until September 30, 2014, for necessary expenses related to the consequences of Hurricane Sandy: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. National cemetery administrationFor an additional amount for National Cemetery Administration, $1,100,000, for necessary expenses related to the consequences of Hurricane Sandy: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Departmental Administration Information technology systemsFor an additional amount for Information Technology Systems, $500,000, for necessary expenses related to the consequences of Hurricane Sandy: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Construction, major projectsFor an additional amount for Construction, Major Projects, $207,000,000 to remain available until expended, for renovations and repairs to the Department of Veterans Affairs Medical Center in Manhattan, New York, as a consequence of damage caused by Hurricane Sandy: 
Provided, That notwithstanding any other provision of law, such funds may be obligated and expended to carry out planning and design and major medical facility construction not otherwise authorized by law: 
Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.  
X 
DEPARTMENT OF TRANSPORTATION Federal Aviation Administration FACILITIES AND EQUIPMENT (AIRPORT AND AIRWAY TRUST FUND)For an additional amount for Facilities and equipment, $30,000,000, to be derived from the Airport and Airway Trust Fund and to remain available until expended, for necessary expenses related to the consequences of Hurricane Sandy: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Federal Highway Administration FEDERAL-AID HIGHWAYS EMERGENCY RELIEF PROGRAMFor an additional amount for the Emergency Relief Program as authorized under section 125 of title 23, United States Code, $921,000,000, to remain available until expended: 
Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Federal Railroad Administration GRANTS TO THE NATIONAL RAILROAD PASSENGER CORPORATIONFor an additional amount for the Secretary to make grants to the National Railroad Passenger Corporation for costs and losses incurred as a result of Hurricane Sandy and to advance capital projects that address Northeast Corridor infrastructure recovery, mitigation and resiliency in the affected areas, $336,000,000, to remain available until expended: 
Provided, That the Administrator of the Federal Railroad Administration may retain up to one-half of 1 percent of the funds provided under this heading to fund the award and oversight by the Administrator of grants made under this heading: 
 Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Federal Transit Administration PUBLIC TRANSPORTATION EMERGENCY RELIEF PROGRAMFor the Public Transportation Emergency Relief Program as authorized under section 5324 of title 49, United States Code, $10,783,000,000, to remain available until expended, for recovery and relief efforts in the areas most affected by Hurricane Sandy: 
Provided, That, of the funds provided under this heading, the Secretary may transfer up to $5,383,000,000 to the appropriate agencies to fund programs authorized under titles 23 and 49, United States Code, in order to carry out mitigation projects related to reducing risk of damage from future disasters in areas impacted by Hurricane Sandy: 
 Provided further, That the Committees on Appropriations of the Senate and the House of Representatives shall be notified at least 15 days in advance of any such transfer: 
 Provided further, That notwithstanding any other provision of law, the Federal share for all projects funded under this heading for repairs, reconstruction or mitigation of transportation infrastructure in areas impacted by Hurricane Sandy shall be 90 percent: 
 Provided further, That up to three-quarters of 1 percent of the funds retained for public transportation emergency relief shall be available for the purposes of administrative expenses and ongoing program management oversight as authorized under 49 U.S.C. 5334 and 5338(i)(2) and shall be in addition to any other appropriations for such purposes: 
 Provided further, That, of the funds made available under this heading, $6,000,000 shall be transferred to the Office of Inspector General to support the oversight of activities funded under this heading: 
 Provided further, That such amounts are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT Community Planning and Development Community Development FundFor an additional amount for the Community Development Fund for necessary expenses related to disaster relief, long-term recovery, restoration of infrastructure and housing, economic revitalization, and mitigation in the most impacted and distressed areas resulting from a major disaster declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), due to Hurricane Sandy, for activities authorized under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.), $17,000,000,000, to remain available until expended, of which at least $2,000,000,000 shall be used for mitigation projects to reduce future risk and vulnerabilities: 
Provided, That the Secretary shall establish a minimum allocation for each eligible State declared a major disaster due to Hurricane Sandy: 
 Provided further, That of the amount provided under this heading, $500,000,000 shall be used to address the unmet needs of impacted areas resulting from a major disaster declared pursuant to the Robert T. Stafford Disaster Relief Act (42 U.S.C. 5121 et seq.) or for small, economically distressed areas with a disaster declared in 2011 or 2012: 
 Provided further, That funds shall be awarded directly to the State or unit of general local government as a grantee at the discretion of the Secretary: 
 Provided further, That the Secretary shall allocate to grantees not less than 33 percent of the funds provided under this heading within 60 days after the enactment of this Act based on the best available data: 
 Provided further, That prior to the obligation of funds, a grantee shall submit a plan to the Secretary for approval detailing the proposed use of all funds, including criteria for eligibility and how the use of these funds will address long-term recovery and restoration of infrastructure and housing and economic revitalization in the most impacted and distressed areas: 
 Provided further, That the Secretary shall by notice specify the criteria for approval of such plans within 45 days of enactment of this Act: 
 Provided further, That such funds may not be used for activities reimbursable by, or for which funds are made available by, the Federal Emergency Management Agency or the Army Corps of Engineers: 
 Provided further, That the final paragraph under the heading Community Development Block Grants in title II of Public Law 105–276 (42 U.S.C. 5305 note) shall not apply to funds provided under this heading: 
 Provided further, That funds allocated under this heading shall not be considered relevant to the non-disaster formula allocations made pursuant to 42 U.S.C. 5306: 
 Provided further, That a grantee may use up to 5 percent of its allocation for administrative costs: 
 Provided further, That the Secretary shall require that grantees have established procedures to ensure timely expenditure of funds and prevent any duplication of benefits as defined by 42 U.S.C. 5155 and prevent fraud and abuse of funds: 
 Provided further, That the Secretary shall provide grantees with technical assistance on contracting and procurement processes and shall require grantees, in contracting or procuring for management and administration of these funds, to incorporate performance requirements and penalties into any such contracts or agreements and to maintain information with respect to performance on the use of any funds for management and administrative purposes: 
 Provided further, That in administering the funds under this heading, the Secretary may waive, or specify alternative requirements for, any provision of any statute or regulation that the Secretary administers in connection with the obligation by the Secretary or the use by the recipient of these funds (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment), pursuant to a determination by the Secretary that good cause exists for the waiver or alternative requirement and that such action is not inconsistent with the overall purposes of title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.): 
 Provided further, That notwithstanding the previous proviso, recipients of funds provided under this heading that use such funds to match or supplement Federal assistance provided under sections 402, 403, 406, 407, or 502 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) may adopt, without review or public comment, any environmental review, approval, or permit performed by a Federal agency, and such adoption shall satisfy the responsibilities of the recipient with respect to such environmental review, approval, or permit: 
 Provided further, That, notwithstanding 42 U.S.C. 5304(g)(2), the Secretary may, upon receipt of a request for release of funds and certification, immediately approve the release of funds for an activity or project assisted under this heading if the recipient has adopted an environmental review prepared under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) or the project is categorically excluded from further review under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.): 
 Provided further, That a waiver granted by the Secretary may not reduce the percentage of funds which must be used for activities that benefit persons of low and moderate income to less than 50 percent, unless the Secretary specifically finds that there is a compelling need to further reduce or eliminate the percentage requirement: 
 Provided further, That the Secretary shall publish in the Federal Register any waiver of any statute or regulation that the Secretary administers pursuant to title I of the Housing and Community Development Act of 1974 no later than 5 days before the effective date of such waiver: 
 Provided further, That funds provided under this heading to for-profit enterprises may only assist such enterprises that meet the definition of small business as defined by the Small Business Administration under 13 CFR part 121: 
Provided further, That notwithstanding the previous proviso, funds may be provided to a for-profit enterprise, that does not meet such definition of small business, but which provides a public benefit, is publicly regulated, and is otherwise eligible for assistance under 42 U.S.C. 5301 et seq., and the implementing regulations at 24 CFR Part 570.201(l): 
 Provided further, That of the funds made available under this heading, up to $10,000,000 may be transferred to Program Office Salaries and Expenses, Community Planning and Development for technical assistance and administrative costs (including information technology costs), related solely to administering funds available under this heading or funds made available under prior appropriations to the Community Development Fund for disaster relief, long-term recovery, or emergency expenses: 
 Provided further, That, of the funds made available under this heading, $10,000,000 shall be transferred to Office of Inspector General: 
 Provided further, That the amounts provided under this heading are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. General Provisions—This TITLE  
1001.For fiscal year 2013, upon request by a public housing agency and supported by documentation as required by the Secretary of Housing and Urban Development that demonstrates that the need for the adjustment is due to the disaster, the Secretary may make temporary adjustments to the Section 8 housing choice voucher annual renewal funding allocations and administrative fee eligibility determinations for public housing agencies in an area for which the President declared a disaster under title IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 et seq.), to avoid significant adverse funding impacts that would otherwise result from the disaster.  
1002.The Departments of Transportation and Housing and Urban Development shall submit to the Committees on Appropriations of the House of Representatives and the Senate within 45 days after the date of the enactment of this Act a plan for implementing the provisions in this title, and updates to such plan on a biannual basis thereafter.  
1003.None of the funds provided in this title to the Department of Transportation or the Department of Housing and Urban Development may be used to make a grant unless the Secretary of such Department notifies the House and Senate Committees on Appropriations and posts the notification on the public website of that agency not less than 3 full business days before either Department (or a modal administration of either Department) announces the selection of any project, State or locality to receive a grant award totaling $500,000 or more.  
XI 
General Provisions—This Act  
1101.Each amount appropriated or made available in this Act is in addition to amounts otherwise appropriated for the fiscal year involved.  
1102.Each amount designated in this Act by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available only if the President subsequently so designates all such amounts and transmits such designations to the Congress.  
1103. 
(a)Not later than March 31, 2013, in accordance with criteria to be established by the Office of Management and Budget (OMB), Federal agencies shall submit to OMB and to the Committee on Appropriations of the House of Representatives and of the Senate internal control plans for funds provided by this Act.  
(b)All programs and activities receiving funds under this Act shall be deemed to be susceptible to significant improper payments for purposes of the Improper Payments Information Act of 2002 (31 U.S.C. 3321 note) (IPIA), notwithstanding section 2(a) of IPIA.  
(c)In accordance with guidance to be issued by the Director of OMB, agencies shall identify those grants for which the funds provided by this Act should be expended by the grantees within the 24-month period following the agency's obligation of funds for the grant. In the case of such grants, the agency shall include a term in the grant that: 
(1)requires the grantee to return to the agency any funds not expended within the 24-month period; and  
(2)provides that the head of the agency may, after consultation with the Director of OMB, subsequently issue a waiver of this requirement based on a determination by the head of the agency that exceptional circumstances exist that justify an extension of the period in which the funds must be expended.  
1104. 
(a)In carrying out activities funded by this Act, Federal agencies, in partnership with States, local communities and tribes, shall inform plans for response, recovery, and rebuilding to reduce vulnerabilities from and build long-term resiliency to future extreme weather events, sea level rise, and coastal flooding. In carrying out activities funded by this title that involve repairing, rebuilding, or restoring infrastructure and restoring land, project sponsors shall consider, where appropriate, the increased risks and vulnerabilities associated with future extreme weather events, sea level rise and coastal flooding.  
(b)Funds made available in this Act shall be available to develop, in partnership with State, local and tribal officials, regional projections and assessments of future risks and vulnerabilities to extreme weather events, sea level rise and coastal flooding that may be used for the planning referred to in subsection (a), and to encourage coordination and facilitate long-term community resiliency.  
1105.Recipients of Federal funds dedicated to reconstruction efforts under this Act shall, to the greatest extent practicable, ensure that such reconstruction efforts maximize the utilization of technologies designed to mitigate future power outages, continue delivery of vital services and maintain the flow of power to facilities critical to public health, safety and welfare. The Secretary of Housing and Urban Development as chair of the Hurricane Sandy Rebuilding Task Force shall issue appropriate guidelines to implement this requirement.  
1106.Vehicles use in the wake of Hurricane Sandy 
(a)ReportNot later than 7 days after the date of enactment of this Act, the Department of Justice and Department of Homeland Security shall identify and relocate any vehicles currently based at the Washington, D.C., headquarters of such agencies used for non-operational purposes to replace vehicles of those agencies damaged by Hurricane Sandy. The Department of Justice and Department of Homeland Security shall provide copies of a report summarizing the actions taken to carry out this subsection to the House and Senate Committees on Appropriations and Judiciary.  
(b)Funding limitationNo funds provided by this Act shall be used to purchase, repair, or replace any Department of Justice or Department of Homeland security vehicle until after the report required by subsection (a) has been provided to Congress.  
1107.Increased Embassy SecurityFunds appropriated under the heading “Administration of Foreign Affairs” under Title VIII of Division I of Public Law 112–74 and as carried forward under Public Law 112–175, may be transferred to, and merged with, any such other funds appropriated under such title and heading: 
Provided, That such transfers shall be subject to the regular notification procedures of the Committees on Appropriations.  
1108.Prohibition on emergency spending for persons having serious delinquent tax debts 
(a)Definition of seriously delinquent tax debtIn this section: 
(1)In generalThe term seriously delinquent tax debt means an outstanding debt under the Internal Revenue Code of 1986 for which a notice of lien has been filed in public records pursuant to section 6323 of that Code.  
(2)ExclusionsThe term seriously delinquent tax debt does not include— 
(A)a debt that is being paid in a timely manner pursuant to an agreement under section 6159 or 7122 of Internal Revenue Code of 1986; and  
(B)a debt with respect to which a collection due process hearing under section 6330 of that Code, or relief under subsection (a), (b), or (f) of section 6015 of that Code, is requested or pending.  
(b)ProhibitionNotwithstanding any other provision of this Act or an amendment made by this Act, none of the amounts appropriated by or otherwise made available under this Act may be used to make payments to an individual or entity who has a seriously delinquent tax debt during the pendency of such seriously delinquent tax debt.  
1109.Prohibition on emergency spending for deceased individualsNone of the amounts appropriated by or otherwise made available under this Act may be used for any person who is not alive when the amounts are made available. This does not apply to funeral costs. 
This Act may be cited as the Disaster Relief Appropriations Act, 2013. 
Passed the House of Representatives February 19 (legislative day February 18), 2011.Karen L. Haas,Clerk. Passed the Senate December 28, 2012. NANCY ERICKSON, Secretary.  
